 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Audubon Regional Medical Center and Nurses™ Profes-sional Organization affiliated with the United Nurses of America, American Federation of State, County and Municipal Employees, AFLŒCIO.  Cases 9ŒCAŒ31725Œ1, 9ŒCAŒ32276, 9ŒCAŒ33632, 9ŒCAŒ33565Œ1Œ5, and 9ŒRCŒ16332 June 22, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On March 31, 1997, Administrative Law Judge John H. West issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party filed answering briefs, and the Re-spondent filed a reply brief.  On April 22, 1998, the Re-spondent filed a motion to reopen the record, and the Gen-eral Counsel and the Charging Party each filed a timely opposition brief to the motion.  On January 12, 1999, the Respondent filed an amended motion to reopen the record, and the General Counsel and the Charging Party each filed a timely opposition brief to the amended motion. The National Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, briefs, and motions1 and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision, Order, and Di-rection of Second Election.3 This matter arose from an organizing drive by the Nurses™ Professional Organization (Union) conducted among the Respondent™s registered nurses (RNs) at Audubon Regional Medical Center (Audubon) located in Louisville, Kentucky.  On January 5, 1994, after having obtained a purported ma-jority of authorization cards signed by the RNs working at Audubon, the Union requested recognition from the Re-spondent.  The Respondent denied this request.  The next day the Union filed with the Board the instant representation petition, Case 9ŒRCŒ16332, seeking to represent the Audu-bon RNs.4 The Union and the Respondent each conducted a vigorous campaign that culminated with the election held on March 3 and 4, 1994.  The Union lost that election by a bal-lot count of 220 to 366, with a total of 54 challenged ballots, which were not determinative.  Shortly thereafter, the Union timely filed objections to the election.  Later, the Union also filed several unfair labor practice charges alleging numerous violations of the Act committed by the Respondent before and after the election during the period from January 1994, through January 1996.                                                                                                                                                        1 The motions and oppositions to them are discussed in sec. II of this decision, infra. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We have modified the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997). 4 The parties entered into a Stipulated Election Agreement on Janu-ary 25, 1994.  The unit consists of: All full-time and regular part-time Registered Nurses, including Pool Registered Nurses, employed by the Respondent at its facility at One Audubon Plaza, Louisville, Kentucky, but excluding all other em-ployees, all other professional employees, all technical employees, all business office clerical employees, all skilled maintenance employees, all physicians, all nonprofessional employees and all guards and su-pervisors as defined in the Act. 1. The judge found that the Respondent had committed most of the violations of Section 8(a)(1) of the Act alleged by the outstanding complaints.  He found that the Respon-dent had (1) unlawfully solicited grievances accompanied by promises to adjust them; (2) discriminatorily enforced posting rules affecting campaign literature; (3) unlawfully threatened employees by linking union support with plant closure or sale, job and benefit loss, discrimination, and discipline; (4) unlawfully stated that it would not negotiate if the employees selected the Union as their collective-bargaining representative; and (5) attempted to discourage the employees™ union support prior to the election by an-nouncing a wage increase, new long-term disability insur-ance benefits,5 increased benefits for certain part-time em-ployees, and a new committee to deal with RN staffing is-sues and complaints.  We adopt these findings. 2. The judge also found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discriminating against employees Joanne Sandusky and Terry Hundley because of their union and/or protected concerted activities.  He also found that the Respondent violated Section 8(a)(1), (3), and/or (4) of the Act by discriminating against employees  5 On February 16, 1994, approximately 3 weeks before the election, the Respondent issued a memorandum announcing that new long-term disability insurance benefits would be available to employees at some undisclosed future date.  In this notice, the Respondent informed the employees that it had not yet decided on a specific plan for such bene-fits and needed to review the situation further to determine what plan would be made available in the future.  In the same memorandum, the Respondent also announced an unlawful wage increase for the RNs and stated that ﬁ[t]his new Columbia pro-employee relations approach will provide all of us here more opportunities to make positive changes similar to what we are announcing today.ﬂ In affirming the judge™s finding that the preelection announcement of new long-term disability benefits was unlawful, we note that the instant situation is distinguishable from Weather Shield of Connecticut, 300 NLRB 93 (1990), relied on by the Respondent.  There, the pension plan announced on the day before the election was to become effective on a date certain, shortly after the election, and in fact had been a cer-tainty for nearly a year before the election eve announcement.  Unlike here, the employer in Weather Shield had already decided on the details and effective date for the pension benefits prior to the filing of the representation petition.  Here, in contrast, the announced goal to have long-term disability benefits for its employees was still in its formative stages on February 16, 1994, and was conditioned on future action by the Respondent.  The Respondent did not work out critical details, including the effective date for the disability benefits, until months after the election. 331 NLRB No. 42  AUDUBON REGIONAL MEDICAL CENTER 375Gloria Gant, Patricia Clark, an
d Ann Hurst because of their 
union and/or protected concer
ted activities or because of 
their assistance and participat
ion in these Board proceed-
ings.  We adopt these findings of unlawful discrimination 
against these RNs, but we provide, in section I, infra, further 
explanation regarding the violations involving Hundley, 
Clark, and Hurst. 
3. The judge found that the preelection violations of Sec-
tion 8(a)(1) described above also constituted objectionable 
conduct such that the election conducted on March 3 and 4, 
1994, should be set aside.  He also sustained three other 
objections to the election (identified in his decision as union 
objections 1, 4, and 5) alleging objectionable conduct not 
covered by the unfair labor practice allegations of the com-
plaint.  These objections were that the Respondent had en-
gaged in objectionable conduct by insisting on the inclusion 
of RN applicants in the bargaining unit while selectively 
challenging their ballots (union objection 1); by soliciting 
employees to wear antiunion buttons (union objection 4); 
and by assisting in the establishment of an antiunion RN 
committee called nurses for nurses (NFN) and by promoting 
this committee through recruitment, financial assistance, 
and allowing NFN activities to occur on work time (union 
objection 5).  We agree with the judge that the Respondent 
engaged in objectionable conduct warranting setting aside 
the election.  However, we find it unnecessary to pass on 
union objections 1 and 4 and rely instead on the other con-
duct found objectionable by the judge. 
4.  Given the nature and extent of the pre- and post-
election unfair labor practices committed by the Respon-
dent, the judge concluded that the possibility of erasing the 
effects of the unfair labor practices and of conducting a fair 
rerun election by the use of traditional remedies was ﬁslight 
to nonexistent.ﬂ  Citing 
NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969), he found that as of January 5, 1994, when 

the Union requested recognition, a majority of the RNs had 
executed authorization cards designating the Union as their 
collective-bargaining representative, and that therefore, the 
Respondent should be held to have violated Section 8(a)(5) 
and (1) by refusing to recognize the Union as of that date 
and by its subsequent actions in unilaterally implementing a 
job redesign plan that reorganized the staffing and job duties 
of the RNs at Audubon in early 1996.  Because of the de-
gree and pervasiveness of th
e Respondent™s unfair labor 
practices, the judge also recommended a broad cease-and-

desist order, precluding the Respondent from ﬁin any man-
nerﬂ interfering with, coercing, or restraining employees in 
the exercise of their rights guaranteed by Section 7 of the 
Act. 
We agree with the judge that the nature and extent of the 
Respondent™s unfair labor practices has rendered unlikely 
the possibility of erasing the e
ffects of the unfair labor prac-
tices and of conducting a fair rerun election by the use of 

traditional remedies alone.  However, for the reasons set out 
in section II, infra, we find a 
Gissel
 bargaining order remedy 
to be unwarranted here.
6  We have concluded instead that 
employee rights can be best served by directing a new elec-
tion but also adopting the judge™s recommended broad 
cease-and-desist order and ordering certain additional spe-
cial remedies, including the submission of the names and 
addresses of current employees to the Union, a public read-
ing of the notice to employees at Audubon™s facility, and 
reasonable access to the Respondent™s bulletin boards. 
I. 
The Respondent operates a large acute-care hospital, 
Audubon Regional Medical Center, in Louisville, Kentucky, 

with approximately 480 beds and over 600 staff RNs.  
Throughout 1993 and 1994, the Respondent went through a 
series of corporate mergers and divestitures.  Prior to March 
1, 1993, the Respondent was owned by Humana, Inc.  In 
March 1993 Humana underwent a divestiture that split the 
organization into two companies: Galen, Inc. and Humana.  
Galen continued to operate Audubon and its three affiliated 
ﬁsisterﬂ acute-care hospitals located in the Louisville area
7 until Galen merged with Columbia in June 1993.  Then, on 

October 21, 1993, Columbia announced an impending 
merger with Hospital Corporation of America (HCA) which 
became effective on February 10, 1994.  At the time of the 
election held on March 3 and 4, 1994, Columbia/HCA 
Healthcare Corporation was operating Audubon.
8  After the March 1994 election, the Respondent began to 
utilize a new method of patient care delivery service, known 
as the patient focused care model, on its nursing units at 
Audubon.  In the process, the Respondent consolidated RN 
jobs and modified RN job duties and responsibilities.  To 
implement the new patient focused care model, the Respon-
dent altered certain job titles and job descriptions within 
Audubon™s nursing department in early 1996.  As part of 
this job restructuring, the former charge nurse position was 
abolished and replaced with the new patient care leader 
(PCL) position, which had job re
sponsibilities similar to 
those performed by the former charge nurse position.  To fill 

the newly created PCL positions, the Respondent conducted 
an application and interview process among its current em-
ployees. 
The judge found, inter alia, that RNs Patricia Clark, Terry 
Hundley, and Ann Hurst were discriminatorily denied cer-
tain full-time PCL positions that were available in mid-
January 1996.
9  He found that all three discriminatees had 
                                                          
 6 Because we decline to find that 
a bargaining obligation arose on the 
basis of the Union™s card majority, we also reverse the judge™s findings 
that the Respondent violated Sec. 8(
a)(5) and (1) by failing to recognize 
the Union and making unilateral changes. 
7 These hospitals are Suburban Medical Center, Southwest Medical 
Center, and University of Louisville Hospital. 8 As more fully described in sec. 
II, infra, Alliant Health System, 
Inc. became the owner and operator of Audubon effective September 1, 
1998. 
9 As more fully described by the judge, the Respondent also unlaw-
fully (1) gave Hundley a low performance evaluation, (2) subjected her 

to an exit interview wh
en she decided to voluntarily terminate her em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376engaged in protected activity and had been active union 
supporters.
10  He noted that Clark and Hurst had also testi-
fied in support of the Union™s interests as witnesses for the 

General Counsel during an earlier phase of the hearing.  
Analyzing such factors as union animus and employer 
knowledge, the judge found that under the Board™s 
Wright 
Line
11 causation test, the General Counsel had met his bur-
den of proving that protected union activity and/or participa-
tion in the Board proceedings were motivating factors in the 
Respondent™s decision to reject Clark, Hundley, and Hurst 
for the PCL positions in question.  The judge then correctly 
observed that once this was established by the General 
Counsel, the burden shifted to the Respondent to show that 
its rejection of Clark, Hundley, and Hurst would have taken 
place even in the absence of any union or protected activity 
on the part of these employees.  The judge found that the 
Respondent had failed to meet its burden in all three situa-
tions.  As explained below, we agree that the credited evi-
dence supports this view. 
Clark, Hundley, and Hurst were experienced RNs who 
were qualified to perform the job duties and responsibilities 
of PCLs.  Hired in 1977, Clark had been promised the next 
available charge nurse position by Audubon™s former CEO 
in 1991.  Employed since 1984, Hundley had worked as a 
full-time charge nurse at Audubon for approximately 5 
years.  Employed since 1981, Hurst also had considerable 
charge nurse experience at Audubon. 
The Respondent does not dispute that Clark, Hundley, 
and Hurst possessed the necessary job qualifications for the 
full-time PCL positions.  Yet, the Respondent awarded 
these jobs to Brenda Canary, Paula Case, and Lori Stewart, 
respectively.  Canary, Case, and Stewart were RNs with less 
experience and seniority than the discriminatees.  None of 
them were shown to be union supporters or participants in 
Board proceedings.  Unlike Clark, none of them had been 
previously promised the next available charge nurse posi-
                                                                                            
                                                           
ployment, and (3) denied her future
 employment with the Respondent 
on an on-call basis. 
10 Clark and Hurst were pictured
 in the Union™s FACES election 
campaign booklet, and their pictures were also prominently displayed 
on a union billboard located near 
Audubon™s facility.  Clark and Hurst 
had engaged in various
 union activities, incl
uding wearing union but-
tons to work, leafletting with union
 campaign material, soliciting their 
fellow Audubon nurses to sign union 
authorization cards, and attending 
union meetings. 
Clark became union president in October 1994.  In that role, she 
later participated in a public candl
elight ceremony and on a local radio 
talk show to publicize the Union™s 
concerns about inadequate staffing 
that could result from the Respondent™s decision to restructure the 

Audubon nursing units.  Other nurse
s, including Hundley, had openly 
complained to management about inad
equate staffing.  To memorialize 
one such staffing problem on her shif
t, Hundley presented Darin Ford, 
her immediate supervisor, with a complaint form that the Union had 
urged its supporters to use during this period. 
11 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp
., 462 U.S. 393, 399Œ403 (1983), overruled 
in part on other grounds
 Director, Office of Workers Compensation 
Programs, Dept. of Labor v. Greenwich Collieries
, 512 U.S. 267, 276Œ
278 (1994). 
tion.  Furthermore, unlike the discriminatees, there is no 
evidence that Canary, Case, and Stewart had complained 
about inadequate staffing in their nursing units or had ex-
pressed any concerns or commented about any reservations 
involving the Respondent™s job restructuring plan.  
The Respondent contends that its selections of Canary, 
Case, and Stewart would have occurred regardless of any 
union or protected activity on the part of the discriminatees 
because (1) it promoted other union supporters and (2) it did 
not consider seniority in awarding the PCL positions.  The 
record, however, shows that neither ground withstands scru-
tiny. 
Regarding the first ground, the fact that the Respondent 
may have promoted other union supporters does not under-
cut the General Counsel™s evidence that the Respondent 
acted out of animus with respect to Clark, Hundley, and 
Hurst.  See 
NLRB v. McCullough Environmental Services
, 5 F.3d 923, 927 (5th Cir. 1993).  ﬁ[A] discriminatory motive, 

otherwise established, is not disproved by an employer™s 
proof that it did not weed out all union adherents.ﬂ  
Nach-
man Corp. v. NLRB
, 337 F.2d 421, 424 (7th Cir. 1964) 
(citation omitted).   
With respect to the second ground, the record lacks any 
explanation why seniority was not used in awarding the 

PCL positions in question.  We have only the Respondent™s 
bare assertion that seniority did not matter, but this appears 
to be inconsistent with Hurst™s credited testimony that the 
Respondent used seniority in awarding promotions to other 
staff RNs during the restructuring process.
12   
We further note that Joann Anderson, the Respondent™s 
vice president of patient care services and the chief nursing 
officer at Audubon, testified about the 1996 restructuring 
process at the reopened hearing in June 1996, but she was 
not questioned by the Respondent about the situations in-
volving Clark, Hundley, and Hurst.  In fact, none of the 
Respondent™s supervisors and managers who interviewed 
the RN applicants or made the final selections for the PCL 
positions testified at the 1996 hearing.  Thus, the record 
contains no explanation directly from the management offi-
cials involved, including Donna Cook (director of pediat-
rics), Jacqui Falk (clinical coordinator), Shannon McMahon 
(clinical coordinator), Karlene Pietranton (director of spe-
cialty services), and Joan Wempe (director of maternal and 
child nursing), concerning what selection criteria, if any, 
were actually used by them and resulted in bypassing Clark, 
Hundley, and Hurst for the PCL jobs.  Without evidence of 
this kind, there is no basis on which we can find merit in the 
Respondent™s claim that Canary, Case, and Stewart were 
better candidates or made better impressions in interviews.   
Given these shortcomings in the Respondent™s defense, 
we agree with the judge that the Respondent has failed to 
meet its burden under 
Wright Line
 of proving that it would 
 12 Hurst testified that she observed that two clinical associate RN po-
sitions on her shift were awarde
d to RNs Michele Cowden and Pat 
Furguson based on their seniority. 
 AUDUBON REGIONAL MEDICAL CENTER 377not have selected Clark, Hundley, or Hurst even in the ab-
sence of their protected union activity and/or Board partici-
pation.  Accordingly, we adopt the violations of Section 
8(a)(1), (3), and (4) found by the judge. 
II. 
The judge found that the Respondent engaged in unfair 
labor practices after the repres
entation petition was filed on 
January 6, 1994.  The judge further found that this unlawful 
activity by the Respondent continued for many months after 
the March 1994 election among the RNs.  He concluded 
that a bargaining order was appropriate under 
NLRB v. Gis-
sel Packing Co
.,13 because, in his view, the nature and the 
extent of the Respondent™s unfair labor practices have made 
slight the possibility of a fair second election among the 
RNs.  He considered (1) the Respondent™s many violations 
of Section 8(a)(1), (3), and (4), several of which are consid-
ered ﬁhallmarkﬂ violations
14 of the Act; (2) the number and 
rank of supervisors and managers who committed these 
unfair labor practices; (3) the co
llective effect of this unlaw-
ful activity on all unit members; and (4) the continuation of 

the Respondent™s unlawful conduct in 1995 and 1996.  In 
these circumstances, the judge believed that the effects of 
the Respondent™s unlawful conduct could not be erased by 
merely ordering the Respondent to cease and desist from 
engaging in it.   
Approximately 6 months after the judge™s decision is-
sued, the Respondent filed a motion to reopen the record to 
introduce evidence of changed circumstances that allegedly 
negate the necessity of a remedial bargaining order.  The 
Respondent argues that (1) every managerial employee who 
the judge concluded was involved in the commission of 
unfair labor practices or objectionable conduct in these 
cases has left Audubon™s employ; (2) Audubon has experi-
enced a 52.4-percent turnover in its RN staff since the 
commission of the alleged unfair labor practices and objec-
tionable conduct; and (3) as of the April 22, 1998 filing date 
for this motion, more than 4 years have elapsed since the 
Union initially demanded recognition on January 5, 1994.  
In support of its arguments, the Respondent submitted a 
sworn affidavit from Debra Wa
ite, who apparently became 
Audubon™s acting human resource manager in September 

1997.  Attached to Waite™s affidavit are two exhibits.  Ex-
hibit 1 is a 38-page comparison chart that covers the period 
of January 5, 1994, through April 1, 1998, and details the 
employment histories for those staff RNs who were in-
cluded in the bargaining unit by the judge.  Exhibit 2 is a 
one-page table entitled ﬁTerminated Managerial Employ-
eesﬂ that lists the names of 15 individuals who terminated 
their Audubon employment during the period of November 
11, 1994, through January 1, 1998. 
                                                          
                                                           
13 Supra, 395 U.S. 575. 
14 See NLRB v. Jamaica Towing
, Inc
.,  632 F.2d 208, 212 (2d Cir. 
1980). (ﬁCertain violations have been
 regularly regarded by the Board 
and the courts as highly coercive.  
These are the so-called ‚hallmark™ 
violations and their presence will support the issuance of a bargaining 
order unless some significant mitigating circumstance exists.ﬂ) 
Approximately 15 months after the judge™s decision is-
sued, the Respondent filed an amended motion to reopen the 
record to introduce evidence concerning the alleged asset 
purchase of Audubon by Alliant Health System, Inc. (Al-
liant) on September 1, 1998.  The Respondent alleges that 
Alliant has appointed its own team of senior management 
personnel at Audubon, replacing employees of Colum-
bia/HCA Healthcare Corporation.  Relying on such cases as 
Impact Industries v. NLRB
,15 Koons Ford v. NLRB
,16 and NLRB v. Jamaica Towing, Inc
.,17 the Respondent argues that 
ﬁthe change in ownership and management, as well as the 
substantial turnover in employees and passage of time, 
make it likely that a fair and impartial election could be 
conducted.ﬂ  In support of its argument, the Respondent 
submitted a sworn affidavit from Stephen A. Williams, Al-
liant™s president and chief executive officer.   
Both the General Counsel and the Union oppose the Re-
spondent™s motions.  They contend that the evidence that the 
Respondent seeks to introduce through its motions concern-
ing events postdating the Respondent™s unfair labor prac-
tices is irrelevant under prevailing Board precedent.  Rely-
ing on 
Intersweet, Inc
.,18 they argue that the appropriateness 
of the bargaining order remedy depends on an evaluation of 

the circumstances as of the time of the commission of the 
unfair labor practices.  Thus, in their view, no purpose 
would be served by reopening the record to receive evi-
dence concerning alleged changes in Audubon™s ownership, 
management personnel, and employee complement that 
occurred several years after the unfair labor practices were 
committed by the Respondent.  Neither the General Counsel 
nor the Union challenge the truth of the facts presented in 
either motion, the supporting affidavits, or exhibits 1 and 2 
attached thereto. 
We have decided to grant the motions and reopen the re-
cord to include the Respondent™s evidence on managerial 
turnover and the transfer of company ownership and man-
agement from Columbia/HCA Healthcare Corporation to 
Alliant.   
We would normally at least consider issuing a bargaining 
order in the circumstances of this case.  However, the un-
challenged evidence submitted by the Respondent shows 
that none of the supervisory or managerial employees who 
perpetrated the unfair labor prac
tices is still employed by 
Audubon or is still associated with Audubon in any capac-

ity.  Stephen A. Williams, Alliant™s president and chief ex-
ecutive officer, attests that 
since the September 1998 take-
over of Audubon™s operations ﬁAlliant Health System, Inc. 

has appointed its own team of senior management personnel 
at Audubon Regional Medical Center replacing employees 
of Columbia/HCA Healthcare Corporation.ﬂ  Given this 
unrefuted contention that there has been 100-percent turn-
 15 847 F.2d 379, 383 (7th Cir. 1988). 
16 833 F.2d 310 (4th Cir. 1987). 
17 Supra at 214. 
18 321 NLRB 1 (1996), enfd. 125 F.3d 1064 (7th Cir. 1997). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378over in management, and the long delay of the case here at 
the Board, we recognize that a bargaining order would 
likely be unenforceable in the courts.  See generally 
Fla-
mingo Hilton-Laughlin v. NLRB
, 148 F.3d 1166, 1171 
(D.C. Cir. 1998) (court expressed belief that substantial 
change in management could result in conduct of a fair and 
impartial second election despite employer™s widespread 
unfair labor practices); 
Charlotte Amphitheater Corp. v. 
NLRB, 82 F.3d 1074, 1078 (D.C. Cir. 1996) (court held that 

Board must allow an employer the opportunity to proffer 
evidence that passage of time or change in circumstances 
might mitigate need for bargaining order); 
Research Fed-
eral Credit Union
, 327 NLRB 1051 (1999) (on Board re-
quest for remand of case, Board found bargaining order 
likely unenforceable in light of long delay and 76.5-percent 
change in management personnel that occurred after unfair 
labor practices); 
Camvac International, Inc.
, 302 NLRB 
652 (1991) (on remand from court, and applying court™s 

directives, Board found that due to almost complete turn-
over of supervisors and managers and significant passage of 
time, bargaining order not warranted.)  Accordingly, rather 
than engender further litigation and delay over the propriety 
of a bargaining order, we believe that employee rights 
would better be served by proceeding directly to a second 
election.  See 
Cooper Industries
, 328 NLRB 145 (1999).
19 Although a 
Gissel
 remedy is not being imposed, we do 
find that certain extraordinary remedies are warranted
.20  The Respondent engaged in extensive and serious unfair 
labor practices when faced with the union organizing effort 
among its employees.  As more fully described in the 
judge™s decision, the Respondent violated Section 8(a)(1) by 
threatening employees with plant closure or sale, job and 
benefit loss, discrimination, and discipline; indicating that it 
would not negotiate with the Union; announcing a wage 
increase, new long-term disability insurance benefits, in-
creased benefits for certain part-time employees, and a new 
committee to deal with RN staffing issues and complaints 
before the election; soliciting grievances and promising to 
adjust them; and discriminatorily removing union campaign 
literature.  In 
Wallace International de Puerto Rico
, Inc
., 328 NLRB 29 (1999), the Board stated: 
We have long held that threats of plant closure and 
other types of job loss are more likely than other types 
of unfair labor practices to affect the election condi-
tions negatively for an extended period of time.  
Gar-
                                                          
                                                           
19 Thus, we find it unnecessary to pass on the judge™s findings and 
conclusion that a majority of the 
unit RNs executed authorization cards 
designating the Union as their exclusive bargaining representative and 
that the Union had such ma
jority status as of January 5, 1994.  We also 
therefore reverse the 8(a)(5) violati
on found by the judge in connection 
with the Respondent™s 1996 job redesign plan, because at that time the 
Respondent was not obligated to bargain with the Union.  See
 Fiber 
Glass Systems, 278 NLRB 1255, 1256 (
1986), vacated on other 
grounds 807 F.2d 461 (5th Cir. 1987), supplemented by 298 NLRB 504 
(1990). 
20 It is well settled that the Board has broad discretion when fashion-
ing a ﬁjust remedy.ﬂ  
Maramont Corp., 317 NLRB 1035, 1037 (1995). 
ney Morris, Inc
., 313 NLRB 101, 103 (1993), enfd. 47 
F.3d 1141 (3d Cir. 1995).  Such threats serve as an in-
sidious reminder to employees every time they come to 
work that any effort on their part to improve their work-
ing conditions may be met with complete destruction of 
their livelihood.  
Electro-Voice, Inc
., 320 NLRB 1094, 
1095 (1996).   
Under these circumstances, we find that special remedies 
are necessary to dissipate as much as possible any lingering 

effects of the Respondent™s unfair labor practices, and to 
ensure that a fair election can be
 held.  Our order will afford 
the Union ﬁan opportunity to participate in this restoration 
and reassurance of employee rights by engaging in further 
organizational efforts, if it so chooses, in an atmosphere free 
of further restraint and coercion.ﬂ  
United Dairy Farmers 
Cooperative Assn
., 242 NLRB 1026, 1029 (1979), enfd. in 
relevant part 633 F.2d 1054 (3d Cir. 1980).
21 For the foregoing reasons, we shall order the Respondent 
to supply the Union, on its request made within 1 year of the 
date of this Decision and Orde
r, the names and addresses of 
its current unit employees.  We shall also order the Respon-
dent, during the time the required notice is posted, to con-
vene the unit employees during working time at its Louis-
ville facility, by shifts, departments, or otherwise, and have 
a responsible management official of the Respondent™s cur-
rent ownership read the notice to employees, or at the Re-
spondent™s option, permit a Board agent, in the presence of a 
responsible management official of the Respondent, to read 
the notice to the employees.
22  In addition, we shall require 
the Respondent to grant the Union and its representatives 

reasonable access to the Respondent™s bulletin boards and 
all other places where notices to employees are customarily 
posted.23 AMENDED REMEDY 
We agree with the judge that the Respondent™s unfair la-
bor practices warrant a broad c
ease-and-desist order, requir-

ing the Respondent to cease and desist from committing the 
 21 The Board has previously ordered 
these remedies in cases where it 
found that remedial measures in a
ddition to the traditional remedies for 
unfair labor practices were 
appropriate.  See, e.g., 
Research Federal 
Credit Union, supra at fn. 17; 
Cooper Industries
, supra at fn. 7; 
Wallace 
International de Puerto Rico
, supra at
 fn. 4. 
These remedies are in addition to the Union™s right to have access to 
a list of voters and their addresses under 
Excelsior Underwear, 156 
NLRB 1236 (1966), after issuance of the Notice of Second Election. 
22 Because those supervisors and ma
nagers who actively participated 
in the Respondent™s antiunion campaign and unlawful conduct are no 
longer associated with Audubon, we shall permit the new ownership 
and managers, who had no involvement with the previous owners™ past 
unlawful activities, to have this choice. Chairman Truesdale agrees that the special remedy requiring the Re-
spondent to supply the Union with unit employee names and addresses 
is warranted here.  However, contra
ry to the majority, he would not 
impose the additional special remedies requiring reading of the notice 

and reasonable access to bulletin boards. 
23 See, e.g., Three Sisters Sportswear Co
., 312 NLRB 853 (1993), 
enfd. mem. 55 F.3d 684 (D.C. Cir. 1995), cert. denied 516 U.S. 1093 
(1996); 
United Supermarkets, Inc
., 261 NLRB 1291 (1982), enfd. mem. 
699 F.2d 1161 (5th Cir. 1983). 
 AUDUBON REGIONAL MEDICAL CENTER 379specific violations found and from violating the Act ﬁin any 
other manner.ﬂ  In addition, we do not give the bargaining 
order and the 8(a)(5) remedy, but we give the following 
special remedies.  We find that the Respondent™s unfair 
labor practices are so numerous
, pervasive, and outrageous 
that special notice and access remedies are necessary to 

dissipate fully the coercive effects of the unfair labor prac-
tices found.  See generally 
Fieldcrest Cannon, Inc
., 318 NLRB 470, 473Œ474 (1995), enfd. in relevant part 97 F.3d 

65 (4th Cir. 1996), and cases cited there. 
Accordingly, we shall order the Respondent to comply 
with the following additional remedies: (1) in addition to 
posting copies of the attached notice marked ﬁAppendixﬂ at 
its Louisville, Kentucky facility, convene during working 
time all employees at that facility, by shifts, departments, or 
otherwise, and have the Respondent™s representative who 
signed the notice read it to the employees, or at the Respon-
dent™s option, permit a Board agent to read the notice.  If the 
Respondent chooses to have a Board agent read the notice, 
then the Respondent™s representative who signed the notice 
shall be present while the notice is read; (2) supply the Un-
ion, on request made within 1 year of the date of this Deci-
sion and Order, the names and addresses of its current unit 
employees; and (3) on request, grant the Union and its rep-
resentatives reasonable access to the Respondent™s bulletin 
boards and all places where notices to employees are cus-
tomarily posted.  
ORDER 
The National Labor Relations Board orders that the Re-
spondent, Audubon Regional Medical Center, Louisville, 

Kentucky, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Informing an employee that a fellow employee 
ﬁburned her bridgesﬂ by engaging in union or protected 

concerted activities thereby implying that employees who 
engaged in such activities would be subjected to discrimina-
tion or discipline. 
(b) Posting at its Louisville, Kentucky facility, a notice 
entitled ﬁAudubon Regional Medical Center Staffing Im-
provement Planﬂ announcing the establishment of a com-
mittee to deal with employees™ terms and conditions of em-
ployment in order to discourage employees™ union or pro-
tected concerted activities. 
(c) Announcing an increase in benefits for part-time em-
ployees and the implementation of a new long-term disabil-
ity insurance benefit for all employees in order to discour-
age employees™ union or pr
otected concerted activities. 
(d) Announcing a wage increase for all employees to dis-
courage employees™ union or protected concerted activities. 
(e) Threatening employees that their organizational ef-
forts were futile and that the Respondent would not negoti-
ate with the Union in the event the majority of employees 
voted for the Union. 
(f) Threatening employees that the Respondent would re-
fuse to negotiate with the Union in the event they selected 

the Union as their collective-bargaining representative. 
(g) Threatening employees with loss of benefits in the 
event the employees selected the Union as their collective-
bargaining representative. 
(h) Threatening employees that the Respondent would 
sell and/or close its hospital and that the employees would 
lose jobs if the Union were selected as their collective-
bargaining representative. 
(i) Discriminatorily enforcing a ﬁpostingﬂ rule by denying 
the posting of prounion literature while allowing antiunion 
literature to be posted. 
(j) Soliciting grievances from the Respondent™s employ-
ees and promising to adjust them in order to discourage 
employees from supporting the Union. 
(k) Discharging or permanently laying off an employee 
because she formed, joined, or assisted the Union and en-
gaged in protected concerted activities, and to discourage 
employees from engaging in these activities. 
(l) Giving an employee a low evaluation because she 
filled out a disclaimer notice or made oral statements, con-
certedly complaining to the Respondent regarding shortages 
in staffing and because she joined, supported, or assisted the 
Union and engaged in concerted activities, and to discour-
age employees from engaging in these activities. 
(m) Denying an employee a full-time patient care leader 
position because she and other supporters of the Union 
aligned themselves with the Union™s position in protesting 
that ﬁjob redesignﬂ or ﬁreorganizationﬂ of the staff would 
result in loss of jobs and reduced patient care, and thereby 
concertedly protested a change in a term and condition of 
their employment; and because she joined, supported, or 
assisted the Union and engaged in protected concerted ac-
tivities, and to discourage employees from engaging in these 
activities. 
(n) Subjecting an employee to an exit interview and deny-
ing her employment on a call-in-basis because she filled out 
a disclaimer notice or made oral statements, concertedly 
complaining to the Respondent regarding shortages in staff-
ing and because she joined, supported, or assisted the Union 
and engaged in protected concerted activities, and to dis-
courage employees from engaging in these activities. 
(o) Issuing a written reprimand to an employee because 
she joined, supported, or assisted the Union and engaged in 
protected concerted activities, 
and to discourage employees 
from engaging in these activities.  
(p) Assigning an employee to second shift because she 
joined, supported, or assisted the Union and engaged in pro-

tected concerted activities, and to discourage employees 
from engaging in these activities. 
(q) Issuing an employee a low evaluation because she 
joined, supported, or assisted the Union and engaged in pro-
tected concerted activities, and to discourage employees 
from engaging in these activities. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380(r) Denying employees full-time patient care leader posi-
tions because since about September 1994 they and other 
supporters of the Union aligned themselves with the Un-
ion™s position in protesting that ﬁjob redesignﬂ or ﬁreorgani-
zationﬂ of the staff would result in loss of jobs and reduced 
patient care and thereby concertedly protested a change in a 
term and condition of their employment, and they joined, 
supported, or assisted the Union and engaged in protected 
concerted activities, and to discourage employees from en-
gaging in these activities. 
(s) Assigning an employee to second shift because she 
gave testimony to the Board in the form of an affidavit and 
for testifying on behalf of the Board in Cases 9ŒCAŒ31725Œ
1 and 9ŒCAŒ32276. 
(t) Issuing an employee a low evaluation because she 
gave testimony to the Board in the form of an affidavit and 
for testifying on behalf of the Board in Cases 9ŒCAŒ31725Œ
1 and 9ŒCAŒ32276. 
(u) Denying employees full-time patient care leader posi-
tions because they gave testimony to the Board in the form 
of an affidavit and for testifying on behalf of the Board in 
Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276. 
(v) In any other manner interfering with, restraining, or 
coercing its employees in the exercise of their rights under 
Section 7 of the Act. 
2. Take the following affirmative action necessary to ef-
fectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Joanne Sandusky full reinstatement to her former job or, if 
such job no longer exists, to a substantially equivalent posi-
tion of employment, without prejudice to her seniority or 
other rights and privileges previously enjoyed. 
(b) Make Joanne Sandusky whole for any loss of earnings 
and other benefits suffered as a result of the discrimination 
against her in the manner set forth in the remedy section of 
the judge™s decision. 
(c) Within 14 days from the date of this Order, offer the 
patient care leader positions they sought to Terry Hundley, 
Patricia Clark, and Ann Hurst or, if such jobs no longer 
exist, offer them substantially
 equivalent positions of em-
ployment, without prejudice to their seniority or other rights 

and privileges previously enjoyed. 
(d) Make Terry Hundley, Patricia Clark, and Ann Hurst 
whole for any loss of earnings and other benefits suffered as 
a result of the discrimination against them in the manner set 
forth in the remedy section of the judge™s decision. 
(e) Within 14 days from the date of this Order, expunge 
from its records any reference to the August 9, 1994 unlaw-
ful discharge or layoff of Joanne Sandusky, the December 
12, 1995, evaluation of Terry Hundley, the August 17, 
1995, written reprimand to Gloria
 Gant, and the January 31, 
1996, evaluation of Gloria Gant.  Within 3 days thereafter 

notify these employees in writing that this has been done 
and that the unlawful action against them will not be used 
against them in any way. 
(f) Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, 
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records 
necessary to analyze the amount of backpay due under the 
terms of this Order. 
(g) Supply the Union, on its request made within 1 year of 
the date of this Decision and Order, the full names and ad-
dresses of its current unit employees. 
(h) On request, grant the Union and its representatives 
reasonable access to the Respondent™s bulletin boards and 
all places where notices to employees are customarily 
posted in its Louisville facility. 
(i) Within 14 days after service by the Region, post at its 
Louisville, Kentucky facility, copies of the attached notice 
marked ﬁAppendix.ﬂ
24  Copies of the notice, on forms pro-
vided by the Regional Director for Region 9, after being 

signed by the Respondent™s authorized representative, shall 
be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any 
other material.  In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business 
or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former em-
ployees employed by the Respondent at any time since 
January 1994. 
(j) During the time the notice 
is posted, convene the unit 
employees during working time at the Respondent™s Louis-
ville facility, by shifts, departments, or otherwise, and have 
a responsible management official of the Respondent read 
the notice to employees or permit a Board agent, in the pres-
ence of a responsible management official of the Respon-
dent, to read the notice to employees. 
(k) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaints in 
Cases 9ŒCAŒ31725Œ1, 9ŒCAŒ32276, 9ŒCAŒ33632, and 9Œ
CAŒ33565Œ1Œ5 are dismissed only insofar as they allege 
violations of the Act not specifically found. 
IT IS FURTHER ORDERED that Case 9ŒRCŒ16332 is 
severed and remanded to the Regional Director for Region 9 
for the purpose of conducting a second election as directed 
below. 
[Direction of Second Election omitted from publication.] 
                                                          
 24 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AUDUBON REGIONAL MEDICAL CENTER 381APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relations A
ct 
and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights
. To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT inform you that a fellow employee 
ﬁburned her bridgesﬂ by engaging in union or protected 
concerted activities thereby implying that employees who 
engaged in such activities would be subjected to discrimina-
tion or discipline. 
WE WILL NOT post at our Louisville, Kentucky facility, 
a notice entitled ﬁAudubon Regional Medical Center Staff-
ing Improvement Planﬂ announcing the establishment of a 
committee to deal with your terms and conditions of em-
ployment in order to discourage your union or protected 
concerted activities. 
WE WILL NOT announce an increase in benefits for 
part-time employees and the implementation of a new long-
term disability insurance benefit for all employees in order 
to discourage your union or protected concerted activities. 
WE WILL NOT announce a wage increase for all em-
ployees to discourage your union or protected concerted 
activities. 
WE WILL NOT threaten you that your organizational ef-
forts are futile and that we would not negotiate with the 
Nurses™ Professional Organization affiliated with the United 
Nurses of America, American 
Federation of State, County, 
and Municipal Employees, AFLŒCIO in the event the ma-

jority of you vote for the Union. 
WE WILL NOT threaten you with loss of benefits in the 
event that you select the Union as your collective-
bargaining representative. 
WE WILL NOT threaten you that we would sell and/or 
close Audubon Regional Medical Center and that you 
would lose your job if the Union were selected as your col-
lective-bargaining representative. 
WE WILL NOT discriminatorily enforce a ﬁpostingﬂ rule 
by denying the posting of prounion literature while allowing 
antiunion literature to be posted. 
WE WILL NOT solicit grievances from you and promise 
to adjust them in order to discourage you from supporting 
the Union. 
WE WILL NOT permanently lay off or discharge you 
because you form, join, or assist the Union and engage in 

protected concerted activities, and to discourage you from 
engaging in these activities. 
WE WILL NOT give you a low evaluation because you 
fill out a disclaimer notice or 
make oral statements, concert-
edly complaining to us regarding shortages in staffing and 

because you join, support, or assist the Union and engage in 
protected concerted activities, and to discourage you from 
engaging in these activities. 
WE WILL NOT deny you a full-time patient care leader 
position because you and other supporters of the Union 
aligned yourselves with the Union™s position in protesting 
that ﬁjob redesignﬂ or ﬁreorganizationﬂ of the staff would 
result in loss of jobs and reduced patient care and thereby 
concertedly protested a change in a term and condition of 
your employment, and because you join, support, or assist 
the Union and engage in protected concerted activities, and 
to discourage you from engaging in these activities. 
WE WILL NOT subject you to an exit interview and 
deny you employment on a call-in-basis because you fill out 
a disclaimer notice or make oral statements, concertedly 
complaining to us regarding shortages in staffing and be-
cause you join, support, or assist the Union and engage in 
protected concerted activities, and to discourage you from 
engaging in these activities. 
WE WILL NOT issue a written 
reprimand to you because 
you join, support, or assist the Union and engage in pro-
tected concerted activities, and to discourage you from en-
gaging in these activities. 
WE WILL NOT assign you to a different shift because 
you join, support, or assist the Union and engage in pro-
tected concerted activities, and to discourage you from en-
gaging in these activities. 
WE WILL NOT issue you a low evaluation because you 
join, support, or assist the Union and engage in protected 
concerted activities, and to discourage you from engaging in 
these activities. 
WE WILL NOT assign you to a different shift because 
you give testimony to the National Labor Relations Board in 
the form of an affidavit and for testifying on behalf of the 
Board. WE WILL NOT issue a low evaluation because you give 
testimony to the Board in the form of an affidavit and for 
testifying on behalf of the Board. 
WE WILL NOT deny you a full-time patient care leader 
position because you give testimony to the Board in the 
form of an affidavit and for testifying on behalf of the 
Board. WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of your rights under 
Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Joanne Sandusky full reinstatement to her for-
mer job or, if such job no longer exists, to a substantially 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382equivalent position of employment, without prejudice to her 
seniority or other rights and privileges previously enjoyed. 
WE WILL make Joanne Sandusky whole for any loss of 
earnings and other benefits suffered as a result of our dis-
crimination against her, less any net interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer the patient care leader positions they sought to 
Terry Hundley, Patricia Clark, and Ann Hurst or, if such job 
no longer exists, to substantially equivalent positions of 
employment, without prejudice to their seniority or other 
rights and privileges previously enjoyed. 
WE WILL make Terry Hundley, Patricia Clark, and Ann 
Hurst whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, expunge from our records any reference to the Au-
gust 9, 1994, unlawful discharge or layoff of Joanne San-
dusky, the December 12, 1995, evaluation of Terry 
Hundley, the August 17, 1995, 
written reprimand to Gloria 
Gant, and the January 31, 1996, evaluation of Gloria Gant, 

and WE WILL, within 3 days thereafter, notify these em-
ployees in writing that this has been done and that the 
unlawful actions taken against them will not be used against 
them in any way. 
WE WILL supply the Union, on its request made within 
1 year of the date of this Decision and Order, the full names 
and addresses of all current unit employees of our Louisville 
facility. WE WILL, on request, grant the Union and its represen-
tatives reasonable access to
 our-bulletin boards and all 
places where notices to employees are customarily posted in 

our Louisville facility. 
 AUDUBON REGIONAL MEDICAL 

CENTER  Theresa Donnelly 
and Deborah Jacobson, Esqs
., for the General 
Counsel.  
Thomas Birchfield 
and
 Richard Cleary, Esqs
., for the Respondent.  
Margaret A. McCann, Esq
., for the Charging Party.  
DECISION  
STATEMENT OF THE CASE  
JOHN H. WEST, Admini
strative Law Judg
e. A charge was 
filed by the Nurses™ Professional 
Organization affiliated with the 
United Nurses of America, Americ
an Federation of State, County 
and Municipal Employees, AFLŒCIO (Union)
1 against the Audo-
bon Regional Medical Center (Respondent)
2 on March 25, 1994,
3 in Case 9ŒCAŒ31725Œ1. A complaint was issued on May 12. On 
September 23, in Case 9ŒRCŒ16332 the Regional Director for 
Region 9 of the National Labor Relations Board (Board) issued a 
report on objections to election in which he ordered that Case 9Œ

RCŒ16332 be consolidated with Case 9ŒCAŒ31725Œ1. On October 
                                                          
                                                           
1 Hereinafter referred
 to as the Union. 
2 Hereinafter referred to as the Employer or Respondent. 
3 All dates are in 1994 unless otherwise indicated. 
17 the Union filed a charge against the Respondent in Case 9ŒCAŒ

32276. On June 21, 1995, a consolidated amended complaint was 
issued in Cases 9ŒCAŒ31725Œ1, 9ŒCAŒ 32276 and 9ŒRCŒ16332 
and on August 11, 1995, an amended consolidated complaint was 

issued in this proceeding. The latter alleges that Respondent en-
gaged in unfair labor practices within the meaning of Section 
8(a)(1) and (3) of the National Labor Relations Act (the Act) col-

lectively by, among other things, threatening employees, announc-
ing the establishment of a committee to deal with employees™ terms 
and conditions of employment and announcing increased benefits 
and wages, implementing a new long-term disability insurance 
benefit, soliciting grievances a
nd promising to adjust them, dis-
criminatorily enforcing a ﬁposting
ﬂ rule, and discharging or perma-
nently laying off its employee Joann Sandusky because of her un-

ion or concerted protected activity. It
 is also alleged in the August 
11, 1995, consolidated complaint that from about June 1991 to 
about January 5, 1994, a majority of the unit,
4 by executing au-
thorization cards, designated and selected the Union as their repre-
sentative for the purposes of collective bargaining with Respondent 
and that the alleged unlawful conduct is so serious and substantial 
in character that the possibility of
 erasing the effects of these unfair 

labor practices and of conducting a fa
ir rerun election by the use of 
traditional remedies is slight and a bargaining order should be is-

sued. Additionally, the June 21 complaint alleges various 8(a)(5) 

violations following the Union™s Ja
nuary 5 request to bargain. Re-
spondent denies violating the Act.  
A hearing on these consolidated cases was held before me in 
Louisville, Kentucky, on September 19Œ22 and 26Œ29, 1995, No-
vember 6Œ9, 1995, December 4Œ8, 1995, and February 12, 1996.  
On March 5, 1996, a complaint was issued in Case 9ŒCAŒ33632 
alleging that from about January 5, 1993, to about January 5, 1994, 
a majority of the employees in the above-described unit, by execut-

ing authorization cards, selected the Union as their representative 
for the purposes of collective bargaining with Respondent; that 
since January 5, based on Section 9(a) of the Act, the Union has 
been the exclusive bargaining representative of the unit; that about 
December 1994 Respondent implem
ented a ﬁjob redesignﬂ proce-
dure to reorganize the staffing an
d job duties of the unit positions, 
which procedure adversely impacts the unit by reducing staffing 

and job duties; that this procedure 
relates to wages, hours, and other 
terms and condition of 
employment of the unit and is a mandatory 
subject for the purpose of collect
ive bargaining; that Respondent 
did not afford the Union an opportunity to bargain with Respondent 
with respect to the conduct or the effects of the conduct; and that 

Respondent thereby violated Section 
8(a)(1) and (5) of the Act. By 
my Order dated March 26, 1996, the motion of counsel for the 

General Counsel to reopen the record and consolidate this case with 
the above-described consolidated cases was granted. Respondent 
denies violating the Act as alleged in this complaint.  
On April 8, 1996, a complaint was issued in Case 9ŒCAŒ33565Œ
1, Œ2, Œ3, Œ4, and Œ5 alleging vi
olations, collectively, of Section 
8(a)(1), (3), and (4) of the Act in that since about September 1994, 

the supporters of the Union, by aligning themselves with the Un-
ion™s position in protesting that the ﬁjob redesignﬂ of the staff 
 4 The unit is as follows: All full-time and regular part-time Registered Nurses, including 
Pool Registered Nurses, employed 
by Respondent at its facility at 
One Audobon Plaza, Louisville, Kentucky, but excluding all other 

employees, all other professional employees, all technical employ-
ees, all business office clerical employees, all skilled maintenance 
employees, all physicians, all nonprofessional employees and all 
guards and supervisors as defined in the act. 
 AUDUBON REGIONAL MEDICAL CENTER 383would result in loss of jobs and reduced patient care, concertedly 
protested a change in a term and condition of their employment; 
that about September 15, 1995, a
nd on subsequent dates thereafter, 
Respondent™s employees, including Terry Hundley, by filling out a 
ﬁdisclaimer formﬂ or by making oral statements, concertedly com-
plained to Respondent regarding s
hortages in staffing; that subse-
quently Respondent gave Hundley a low evaluation, denied her a 
full-time patient care leader position, subjected her to an exit inter-
view, and denied her employment on a call-in basis; that Respon-
dent issued a written reprimand 
to its employee Gloria Gant, as-
signed her to second shift and issued her a low evaluation; that 
Respondent denied its employees 
Patricia Clark and Ann Hurst 
full-time patient care positions; and that Respondent engaged in 
certain of the conduct described 
above because the named employ-
ees gave testimony to the Board in Cases 9ŒCAŒ31725Œ1 and 9Œ
CAŒ32276. By my Order dated April 19, 1996, the motion of 
counsel for the General Counsel to consolidate this case with the 
above-described consolidated cases was granted. Respondent de-

nies these alleged violations.
5 The reopened hearing was held before me in Louisville on June 
3Œ6, 1996. Upon the record,
6 including the demeanor of the wit-
nesses, and after due consideration 
of the separate briefs filed on 
August 19, 1996, by the General Counsel and the Union, and on 

August 20, 1996, by the Respondent, I make the following  
FINDINGS OF FACT  
I. JURISDICTION  
Respondent, a corporation, has been engaged in the operation of 
a hospital providing acute medical care at Louisville. The com-
plaint alleges, the Respondent admits, and I find that at all times 
material, Respondent has been an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act and the 
Union has been a labor organization within the meaning of Section 
2(5) of the Act.  
II. FACTS  
Kay Tillow, who was an organizer for the Union in June 1991, 
testified that a card campaign be
gan at Audubon Regional Medical 
Center (Audubon) on June 4, 1991. An organizing committee was 

formed and it met about every 2 we
eks. She testified that the num-
ber of Audubon employees on the committee varied and that in 
January 1994, there were about 40 to 50 employees on the commit-
tee.  
By letters dated February 9 and March 1, 1993 (GC Exh. 13(b) 
and (c)), respectively, the Union sent out a copy of ﬁFACES OF 

NPOﬂ (GC Exh. 13(a)), which is a 35-page booklet with pictures 
and written statements of some of 
the nurses at Audubon in support 
                                                          
 5 Respondent also denies that, as alleged in the complaint, David 
Vandewater was ever Respondent™s ch
ief operating officer or a super-
visor or agent of the Respondent within the meaning of Sec. 2(11) and 
(13) of the Act. This appears to be 
a change in position in that in earlier 

answers Respondent appears to have 
admitted this allegation, except 
that in its answer in Case 9ŒCAŒ33632 Respondent denies that Vande-

water was ever Respondent™s chief 
operating officer and admits only 
that Vandewater is a supervisor or agent of Respondent™s parent com-

pany, Columbia/HCA Healthcare Co
rporation within the meaning of 
Sec. 2(11) and (13) of the Act, and it takes the position that Edie 
Harper and Charlotte Freiberger were not supervisors or agents of 
Respondent within the meaning of Sec. 2(11) and (13) of the Act prior 
to the United States Supreme Court™s decision in 
NLRB v. Health Care 
& Retirement Corp. of America
, 511 U.S. 571 (1994). 
6 The record includes over 650 exhibits and over 5000 pages of tran-
script covering the testimony of hundreds of witnesses. 
of the Union. The letters also enclosed a union authorization card 
(GC Exh. 13(d)). The March 1, 1993 letter, asked those who had 
already signed a card to update the card. Additionally, the February 
9, 1993 letter, contained what purports to be the signatures and 

telephone numbers of some members of the organizing committee. 
By leaflet dated May 6, 1993 (GC Exh. 11), the Union indicated as 
follows:  
 Audubon provides managers with disability pay. We urge 

Audubon to extend this tradition to all employees who do the 
caringŠ 
 As here pertinent, by memo
randum dated September 22, 1993 
(GC Exh. 3(a)), Marilyn Underwood Riley, Respondent™s director 
of human resources, advised all 
employees at Audubon that, under 
the Columbia Employee Handbook, the benefits of certain part-

time employees would be reduced fr
om full benefits to prorated 
benefits, effective January 1. Columbia HCA had become owner of 
Audubon. Riley testified that in July 1993 when the hospital was 
owned by Galen Incorporated, a ma
nagers™ manual was circulated 
and in the introduction a policy for the proration of time-off bene-
fits was introduced; that the policy was supposed to be imple-
mented in September 1993; and that
 the four sister Louisville hos-
pitals opposed the plan because full benefits for less than full time 
was a good recruitment tool and they
 were advised that they would 
have until December 31, 1993, to 
work with the employees to ad-
just their schedules.  
By leaflet dated October 4, 1993 (GC Exh. 12), the Union sum-
marized changes which had occurred in the recent past at Audubon 
and what happened to some of the programs and benefits which 
Audubon was supposedly ﬁlooking into.ﬂ  
By documents dated November 3, 1993 (GC Exhs. 8Œ9), the 
Union advised employees at Audubon that a meeting was sched-
uled for November 16, 1993, to discuss obtaining short-term dis-
ability insurance th
rough the Union.  
Robin Deusel, whoŠaccording to her testimonyŠfrom January 
1 through March 3 was the nurse manager of the recovery room, 

testified that in the fall of 1993 she had discussions with her staff 
RNs regarding a market wage adju
stment, telling them during unit 
meetings that they ﬁwould be ge
tting a raise the first of the year 
when all of the dust settled and the mergers and everything took 
place.ﬂ On cross-examination Deusel
 testified that in August or 
September 1993, she told the nurses ﬁits my understanding, or its 
my assumption that you™ll be getting a raise about the first of the 
yearﬂ; that her telling the nurses 
in August 1993 about them getting 
a raise after the first of the year was based on her having learned in 
August 1993 that human resources was looking into a market ad-
justment; that she was aware that human resources compared the 
market on a regular basis; that she was aware that Audubon was 
behind the market for about 2 years before August 1993; and that in 
May 1993 she moved from staff nurse into a management position.  
Joann Anderson, who at the time was Audubon™s associate di-
rector for nursing, testified that in
 the fall of 1993 she regularly met 
with nurse management on a weekly basis; that the need for a mar-

ket wage adjustment was discussed at those meetings in that Audu-
bon was having difficulty in recruiting registered nurses (RNs) and 
patient care attendants (PCAs) at the time; that the market analysis 
that had been done by the human resources department indicated 
that Audubon was off the market as far as wages in both of these 

categories and that was a contributi
ng factor in the hospital™s ability 
to recruit; that it was discussed that there would be a market ad-

justment after the first of the year
; and that no pa
rticular amount 
was mentioned during those meetings.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384In December 1993 or January 1994, according to the testimony 
of Respondent™s employee Jane
 Gentry, when Columbia HCA 
took over Audubon the nurses were told that those who worked 
less than 40 hours a week would no longer receive full-time bene-

fits. As a .9 (36 hours) full-tim
e equivalent (FTE) employee, Gen-
try formerly received full-time benefits. Her sick leave and her 

vacation were decreased. Gentry testified that full-time benefits 

were restored to the .8 (32 hours) and .9 FTE nurses in the first part 
of 1994 because reducing the benefits was a very unpopular move 
on Columbia™s part.  
At some time in 1994 during the organizing campaign before 
the election, the Union issued a leaflet which asked ﬁ[a]re you 
better off today then you were in 1989.ﬂ (See GC Exh. 10.) The 
document summarizes some of the alleged pertinent things which 
occurred between 1989 and 1994.  
General Counsel™s Exhibit 2 is a 16-page list titled ﬁ
TOTAL RN 
STAFF as of 1/5/94,
ﬂ which was produced by Respondent and 
given to the General Counsel in response to a subpoena. The Gen-

eral Counsel and Respondent stipulated that 21 individuals on the 
list are designated ﬁMOBILE RNﬂ and at the time they were tem-
porary employees who are regist
ered nurses (RNs) and not in-
cluded in the involved unit. The General Counsel took the position 
that five of the individuals on the list were supervisors as of Janu-
ary 5 but Respondent would only concede that the five were super-
visors effective May 23, the date of the decision by the United 
Sates Supreme Court in 
NLRB v. Health Care Retirement Corp
., 
supra.  
Riley testified that at some point in time before the petition for 
an election was filed by the Union she met with Vivian Flener and 
Lonnie Holthouser who asked for recognition. She advised them 
that the hospital would not recogniz
e them and they would have to 
file a petition for an election.  
On January 6 the Union filed a petition for an election. Wood-
row Pugh, who was associate director of human resources at 
Audubon at the time, testified that 
after the petition was filed he, 
along with others in management, met with MSA, which was a 
labor consulting group. As covered 
on direct by the General Coun-
sel and on cross-examination by Respondent, nurse managers at 
this meeting asked when the market wage adjustment was going to 
be given.  
Gary Bensing, who is the vice 
president of human resources at 
the University of Louisville Hospital, testified that a few days be-
fore January 11, 1994, he prepared the wage and salary proposal 
for Ron Hytoff, the president of th
e University of 
Louisville Hospi-
tal (R. Exh. 40); and that the proposal was submitted to Gary Hill, 
the eastern division vice president. Bensing testified that at the time 
he submitted this salary and wage
 increase proposal he did not 
have any discussions with Riley at Audubon, he did not have dis-

cussions with anyone at Audubon or Columbia Healthcare Corpo-
ration™s corporate offices, and no
 one at either Audubon or Colum-
bia Healthcare Corporation direct
ed him to submit the proposal; 
that at the time that he submitted the proposal he was aware that a 

petition for an election had been fi
led by the NPO ﬁ[b]ut that would 
have been through the, the newspapers, or whateverﬂ; that before 
he submitted the proposal he ﬁp
robably had some conversationﬂ 
with someone at Audubon regarding 
the petition; and that when he 
submitted this proposal on January 11 he had not talked to anyone 

at Audubon about the petition bein
g filed. Counsel for Respondent 
asked Bensing three times whether, when he submitted the pro-
posal on January 11, he had talked to anyone at Audubon about the 
petition being filed before counsel 
finally elicited the testimony he 
was looking for. Bensing went on to testify that he submitted the 
proposal at that time because 
his hospital was behind the market 
and it was having a difficult time with recruitment and retention 
and it was losing people to Jewish Hospital and Alliant Hospital. 
On cross-examination Bensing te
stified that the Columbia HCA 
hospitals in Louisville had a medical insurance package that was 
superior to their competitors; and that in early 1994 he did not put 
the word out that there was going to be a market adjustment. In his 

memorandum of January 11 (R. Exh. 40), Bensing indicates that 
his hospital™s existing benefit package was better than its competi-
tors.  
On January 17,
7 according to Respondent™s Exhibits 51 through 
61, 10 individuals became registered nurse applicants (RNAs) at 

Audubon after they received thei
r temporary work permits (all 
between 12/15/93 and 1/7/94) to practice nursing. Anderson testi-

fied that these individuals were nurse externs who became RNAs 

between January through March 1994; that a nurse extern is some-
one who is in nursing school, has completed their first med-surg 
rotation in nursing school, and is 
brought into the facility to be 
support staff in the nursing department; that nurse externs do not 
have a guarantee of employment at Audubon; and that a nurse 
extern becomes an RNA when he 
or she has completed his or her 
nursing program, made application to the Board of Nursing for a 
Board permit, and he or she has re
ceived a work permit. On cross-
examination Anderson testified th
at once a permit is issued the 
extern has the right to be an RNA; that all of the above-described 
individuals were workin
g for Audubon prior to the receipt of their 
permit; and that they are not placed in an RNA position until RNA 
orientation starts and in this inst
ance it started on January 17, which 
is when they were officially re
cognized as RNAs. Anderson testi-
fied that nurse externs are offered a position if they meet the re-
quirements and if there is an RN position open for them; and that 
they are not left in that position if they do not pass the boards. On 

cross-examination Anderson testified that none of the nurse externs 
listed on Respondent™s Exhibit 51 were included on an Audubon 
list of nurse externs as of January 5;
8 that while these individuals 
were not in Audubon™s system as externs as of January 5, for them 
to be RNAs they had to have RNA orientation which is the first 
step as an RNA; and that the pe
ople on Respondent™s Exhibit 51 
were not as of January 5 considered externs for the purpose of 
payroll.  
During the last week of January, Pugh was called to a meeting at 
Columbia™s corporate headquarters
 in Louisville with the other 
human resource managers from th
e other local hospi
tals owned by 
Columbia HCA. Riley told him to 
get his compensation literature 
together because he would be going to a meeting with representa-

tives of the four hospitals and with their regional human resources 
director to discuss the market wa
ge adjustments. 
The meeting was 
attended by Bensing and Tony Vaughan, who is associate director 

of human resources at the University of Louisville Hospital, by 
Brian Hildreth from Suburban
 Hospital, Donna Borders from 
Southwest Hospital, by the regional director of human resources, 
and by himself and Riley. Pugh testified that, with respect to the 
registered nurses, those in attendance discussed being behind in the 
market and they might have joked about the Union coming into 
                                                          
 7 Jacqueline Augustine (hired 4/88); Martha Ballard (hired 1/93); 
Burnis Bragg (hired 7/93); Leslie Dalton (hired 1/93); Nancy Hummer 
(hired 3/93); Mary Mattingly (hired 7/93); John McGowen (hired 4/91); 
Michael Ohlemacher (hired 3/93); Sharon Wright (hired 3/93); and 

Cheryl Jones (hired 5/83). 
8 The stipulation of counsel for 
Respondent that those individuals 
listed on R. Exh. 51 were not externs as of January 5, 1994, was ac-
cepted.  AUDUBON REGIONAL MEDICAL CENTER 385Audubon; that twice during the meet
ing Neil Hinfield, who is the 
vice president of Columbia™s co
rporate human resource depart-
ment, which is above re
gional, came into the meeting; that the first 
time Hinfield asked how the meeting was going and if what we 
were doing ﬁwas going to . . . do what it took to . . . win this elec-
tionﬂ; that the second time Hinfield
 came into the meeting he said 
that Rick Scott, who is the chief executive officer of Columbia, 
said that they should do whatever 
it takes but get it done that day; 
and that at the conclusion of the meeting it was agreed that there 
would be a market adjustment raise of 40 cents per hour. Accord-
ing to the testimony of Pugh, General Counsel™s Exhibit 7 is a 
summary of what was pu
t together after the above-described meet-
ing. The raises for specified registered nurse positions were 
changed on the document from 40 to 60 cents.
9  With respect to the 
notice to each individual employee concerning their market ad-
justment raise, Riley told him to print out the RN positions first and 
then to do all of the other positions in the hospital. Pugh testified 
that in 1991 he printed the market adjustment raise for all of the 

positions at the same time. Pugh al
so testified that the 1994 raise 
was to be effective after two pay periods; and that he could not 

recall any prior raises that became effective beyond one pay period 

(2 weeks). On cross-examination Pugh testified that when he at-
tended the meeting to discuss wage increases Audubon was behind 
its competitors in the RN category; that about 1400 hourly employ-

ees at Audubon were impacted by the wage adjustment; and that in 
                                                          
                                                           
9 Pugh testified that Riley told him that the raise went from 40 to 60 
cents because the MSA Consulting Group had conducted this meeting with 
several of the RN managers and had asked them, basically, ﬁWhat 
would it take to just knock out the Union, get rid of them once and for 
all, would 60 cents do it, would some other amount do it?ﬂ  
And I guess they decided upon 60 cents, in this meeting. So, I 
was told to change all the RN positions from 40 to 60 cents.  
In 1991 when Pugh came to Audubon it was owned by Humana, Incor-
porated (Humana). He had worked fo
r Humana as a senior compensa-
tion analyst from 1989 to 1990. Other hospitals Humana owned in the 
Louisville area were Suburban, Southw
est, and the University of Lou-
isville Hospital. Pugh testified that
 in 1994 Columbia HCA owned all 
four of these hospitals; that at Audubon he developed proposals for 
market adjustment raises which were pay increases to bring Audubon 
up to the same level as employees at
 other hospitals in the area, which 
hospitals compete for employees; th
at the practice was to grant the market adjustments to all four of 
the above-described hospitals; that 
prior to the raise that was announced in February 1994 the last market 
adjustment raise at Audubon occurred in July 1991; that market ad-
justment raises were proposed between 1991 and 1994 but they were 
not approved by regional headquarters
 because, as indicated by Riley, 
they were too expensive; that he 
put together a market adjustment 
proposal in April 1993, GC Exh. 5, which called for a 47-cent increase 
for RNs and an average total increase for all
 job classifications of 59 
cents, but it was denied, with Riley indicating that the regional manager 
thought it was too expensive and 
with Doug Howell of the regional 
office telling him that the region was not supporting any market ad-

justment; that he submitted proposal
s on a regular 6-month schedule; 
that when the next proposal was turned down he, along with other 
management individuals worked up a proposal in December 1993 
covering the most pressing needs (GC Exh. 6); that the above-described 
December 1993 proposal did not propose any raise for registered nurses 

at Audubon and Riley had indicated in the fall of that year that salary 
increases for RNs, given the budget, were not a priority at the time; and 
that the December 1993 proposal was not acted on in 1993. On redirect 
Pugh testified that from 1991 to 1994, Audubon practiced the ﬁlagﬂ 
strategy in that it was behind the wage rates of other Louisville hospi-tals by about 50 cents but Audubon™s
 benefits were worth quite a bit 
more than its competitors™ benef
its so it was deemed to be okay
. 1994 he believed that it took longer than one pay period to make 
the increase effective ﬁin order to influence the outcome of the 
electionﬂ and since the raise was not effective until after the elec-
tion, that gave employees ﬁsomething to look forward to as they 

were votingﬂ and for the employees to vote for the Union would 
amount to a declaration that the raise was not relevant whereas the 
raise was significant.  
Riley, who when she testified in September 1995 had been the 
vice president of human resources for about 2 years and who previ-
ously had been the director of hu
man resources, testified that she 
had knowledge of all wage and be
nefit changes which were made 
at Audubon since she became director
 in 1990; that a market wage 
adjustment is based on what Audubon™s competition is presently 
paying so that Audubon can attrac
t and retain personnel; that the 
market wage adjustment which was announced in February 1994 at 
Audubon was originally proposed in April 1993;
10 that Pugh 
worked with her on the April 1993 proposal; that the four hospitals 
in Louisville in the Columbia Healthcare network tried to keep 
their wage and benefit packages as much alike as possible, includ-
ing the wage scales; that a little over 2000 employees worked at 
Audubon during the 1994 NPO campaign; that there are presently 
about 680 RNs employed at Audubon;
11 that there are a number of 
hospitals located within a 10-mile 
radius of Audubon; that histori-
cally Audubon™s wages have lagged behind the wages of its com-
petitors but its benefits have been somewhat better; that in March 
1993 she received the Louisville Area Healthcare Human Re-
sources Association report (LAHHRA) (R. Exh. 24), which is a 
survey of, among other things, wage
s and benefits at area hospitals 
done by the Red Cross, and she determined that Audubon was very 

much behind in the market; that 
in March 1993, she received Re-
spondent™s Exhibit 25 which is an annualized projected financial 

impact statement regarding proposed wage changes from Bensing 

at the affiliated University of Louisville Hospital;
12 that at the time 
Bensing proposed a 40-cent raise for RNs; that she proposed a 47-
cent raise for RNs and the proposals were submitted to Doug How-
ell, who was the divisional human 
resources director; that in May 
1993 Howell held two meetings regarding the proposals and he 
indicated at the second meeting that there was a possibility that the 
hospital might be bought by Columbia
 Healthcare Corporation; that 
subsequently she told Pugh that they were going to have to ﬁsit on 

our proposal for a whileﬂ because of the rumored purchase; that 
Columbia Healthcare Corporation purchased Audubon on Septem-
ber 1, 1993; that as indicated in Respondent™s Exhibit 26, on Sep-
tember 20, 1993, Howell requested that all proposed wage adjust-
 10 GC Exh. 5. On cross-examinati
on Riley testified that the average 
rate for an RN at Audubon was higher by 21 cents an hour than the 
other surveyed hospitals. Riley testified that while on the average 
Audubon™s nurses were not behind the 
market, a market adjustment was 
proposed because Audubon™s in-hire 
rate was 47 cents below the mar-
ket and, therefore, Audubon could not compete for RNAs coming out 
of school. 
11 R. Exh. 18 is a list of the RNs, including nurse applicants who 
have applied for their licenses, wo
rking at Audubon as of September 
1995. 
12 Bensing corroborated Riley. Bensi
ng testified that with respect to 
R. Exh. 24, the Louisville area Healthcare Human Resources Associa-
tion salary and benefits survey, he 
could not identify which hospital, by 
letter, the figures applied to, except he could recognize Audubon™s 
figures; that he would not know whether it was Jewish Hospital, Alliant 
Hospital, or Methodist Hospital; and th
at when he sent out his proposal 

he was probably relying on telephone 
calls or information provided by 
his hospital™s employees to determine what his hospital™s competitors 

were offering. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386ments be submitted as they were needed during the next 4 months; 
that based on the above-described September 20 memorandum 
Riley expected that an across-the-house market adjustment could 
be granted to employees at Audubon after the first of the year;
13 that during the 4-month or ﬁstubﬂ
 period she did propose a market 
adjustment for several specific cate
gories of positions (GC Exh. 6), 
but not an across-the-house adjustment;
14 that at a management 
group meeting in October or November 1993, she told nurse man-
agers who were present, in addition to other managers, that Audu-
bon would be able to give a market adjustment across the house 
after the first of the year; that Howell resigned in late 1993; that his 
replacement, Rick Thomason, star
ted sometime in January 1994; 
that in late January 1994, she learned that Bensing and the chief 
executive officer of the University of Louisville Hospital sent a 
memorandum to the vice president of the region requesting that 
they move forward with the market wage adjustment; that Bensing 
did not consult with her before he did this and she did not inform 
Bensing that a petition had been 
filed for an election at Audubon 
before he submitted the proposal; 
that Thomason contacted her and 
instructed her to prepare a proposal; that Thomason could not find 

the proposal Audubon submitted in April 1993; that contrary to the 

assertion of Pugh, the wage proposals were not being made to 
influence the election; that Pugh would not have had any conversa-
tions with Bensing in January 1994, because ﬁwe really didn™t have 

a meeting. Most of those were phone conversations. No he 
wouldn™t haveﬂ; and that she did 
not recall telling Pugh that Uni-
versity had made a proposal to corporate in mid-January.  
RN Patricia Heck testified that she was a member of the com-
mittee at Audubon which was designated to help select a new 
charge nurse for the newborn nursery; that in January 1994 she had 
a conversation with Pat Martin, who was the evening supervisor; 
that Martin asked her who she wanted as designated charge nurse 
and she responded that Vivian Flener, in her opinion, was the best 
qualified for the position; that Martin said that Vivian has ﬁburned 
some bridgesﬂ and ﬁViv
ian™s burned some bridges in some high 
placesﬂ; that Martin then asked He
ck if she was familiar with the 
ﬁICN Newborn Nursery letterﬂ; that she told Martin that she was 

familiar with it but she had been on a 14-month leave of absence so 

she was not that familiar with what it said; and that she believed 
that General Counsel™s Exhibit 143 was the letter Martin was refer-
ring to in this conversation. Martin, the administrative supervisor of 

nursing, testified that she had a 
conversation with Heck about the 
fact that Heck hoped that Flener would get the charge nurse posi-

tion but she, Martin, did not say that Flener had burned her bridges 

in some high places; that rather sh
e told Heck that ﬁthere™s been a 
lot of water under the bridge regarding Vivianﬂ; that when she 

made the statement to Heck she knew about the letter to David 
Jones, the president/CEO of Humana, regarding conditions in the 
intensive care nursery but she did not know that Flener, who 
worked in the newborn nursery, ha
d signed the letter and she never 
assumed that Flener signed the letter which was from the intensive 

care nursery; that Flener had personal problems and at work she 
could come across negatively about everything; that she did not 
participate in evaluating applicants for the involved charge nurse 
position, which was never filled; and that the letter did not come up 
in her discussion with Heck that evening. On cross-examination 
Martin testified that the only thing that she was referring to with 
                                                          
 13 She assertedly based this expect
ation on the fact that the memo-
randum states that the new scales 
will be effective January 1, 1994. 
14 On cross-examination Riley tes
tified that GC Exh. 6 was submit-
ted to the region in mid-December 1993. 
respect to ﬁwater under the bridgeﬂ was Flener™s personal problems 
and how she handled them at work; that Flener was a competent 
nurse; that Flener complained about the way overtime was distrib-
uted, and understaffing; that she c
onsidered Flener™s complaints to 
be constant and they were a part of the ﬁwater under the bridgeﬂ 
statement; that she was aware that there was an article in the news-
paper regarding the letter to Jones concerning the conditions in the 

intensive care nursery but she did not remember any television 
coverage; that she never discipline
d Flener for poor work perform-
ance during the period in question; and that Flener worked as a 

relief charge nurse quite often. Subsequently Martin testified that 
she had no input whatsoever with respect to Flener™s application for 
the designated charge nurse position; that she believed that Donna 
Cook made the decision on this application; and that Cook was 
someone who Flener would normally discuss her problems with. 

Cook testified that the charge nurse position Flener applied for was 
not filled; that there were three ap
plicants for that
 position and all 
went through the in
terview process; that th
e position was not filled because Audubon did not have the volume in that department to 

support that position; that Flener and Heck were both known union 
supporters; that it was her decision as to whether to fill the involved 

position; and that Flener was probably the strongest of the three 
candidates for the position. On cross-examination Cook testified 
that she respected Flener™s professional and leadership abilities; 

that prior to the fall of 1993, Audubon and Suburban were owned 
by the same company and that company was merging with another 
company; that she believed that the charge nurse position was 

posted around August 1993; that in January 1994 it was announced 
that the position would not be filled; that the interview process was 
completed in December 1993; that the application process contin-
ued through December 1
993, and the merger announcement did not 
affect going ahead with the interview process; and that the candi-
dates were informed in December 1993 that there was a possibility 
that Audubon might not fill the pos
ition. Subsequently Cook testi-
fied that Flener did not have any 
negatives as far as being consid-
ered for the charge nurse position.  
Heck testified that there are monthly staff meetings in the new-
born nursery; that nurse manager Cook conducts the meetings; and 
that at a staff meeting in January
 1994 she raised a question about 
part-time nurses being required to
 take a day off without pay when 
a full-time nurses took the hours when they had to make up a 

scheduled day and Cook said that at that point she could be flexible 
because there was no contract but if there was a contract, she no 
longer could be flexible on when she scheduled people. Cook de-

nied making this statement, pointing out that she was just reiterat-
ing a longstanding policy.  
Respondent™s Exhibit 27 is a two-page memorandum titled 
ﬁAudubon . . . Proposed Wage and Salary Adjustments February 8, 
1994.ﬂ Riley testified that she subm
itted this to Thomason in re-
sponse to his above-described requ
est; that the second page of the 
document had already been submitted to the region; that with this 

submission she deducted $85,000 which she had included in the 
prior submission to cover the pool
 people; that she reduced the 
prior proposal by 40 general office clerks; that the February 8 pro-

posal was not an across-the-house market adjustment because her 
instructions were ﬁMr. Bensing 
has already presented a proposal, 
You need to put together somethin
g as quickly as you can and get it 
to meﬂ; that she ﬁput together very quickly what . . . [she] thought 

absolutely needed to be doneﬂ; that she took the major categories of 
positions at that time and made 
the sheet up for RNs, LPNs, pools 
for which Audubon was competing wi
th Baptist East Hospital and 
some other positions; that she wa
s proposing a market wage ad-
 AUDUBON REGIONAL MEDICAL CENTER 387justment of 75 cents per hour for RNs
15 vis-a-vis the 47 cents in her 
April 1993 proposal because it was almost a year later and the 
community had not stopped and she was still competing; that 
Audubon was experiencing a recruiting and retention problem in 

the above-described job classificati
ons with a turnover rate of be-
tween 10 and 20 percent during th
e time they went without an 
adjustment to wages; that vacanc
ies caused staffing problems; and 
that the total proposed cost of the February 1994 proposal was less 
than the April 1993 proposal because in 1994 she did not include 
as many positions. On cross-examin
ation Riley testified that while 
her February 8 proposal called for a 75-cent-an-hour wage adjust-
ment for first-shift RNs, Bensing was proposing a 40-cent-an-hour 
increase for this group; that Bensing was the one who did the sur-
vey comparison; and that subsequently she brought her proposal in 
line with what Bensing was proposing.  
On February 10, according to the testimony of Riley, the merger 
was completed between Columbia and HCA. She testified that it 
would be better for Columbia HCA, which owns hundreds of hos-
pitals, to take a hit for an across-the-board wage adjustment than 
Columbia which only owned about 80 hospitals at that point in 
time.  
On February 11, according to her testimony, Riley received 
Bensing™s proposal for a market adjustment (R. Exh. 29). Riley 

testified that this was the proposal that Bensing had sent to the 
region in January 1994, and she asked him to fax her a copy on 
February 11; and that she did not know if Pugh reviewed this 
document but she did not give it to him to review.  
Respondent™s Exhibit 28 is titled ﬁAUDUBON . . . PROPOSED 
WAGE AND SALARY ADJUSTMENTS FEBRUARY 14, 

1994.ﬂ Riley testified that she and Audubon™s chief financial offi-
cer (CFO) compiled this document; that they made adjustments to 
the above-described February 8 proposal in that she lowered the 
RN category from 75 to 40 cents, she lowered the LPN category 
from 60 to 40 cents, and she reduced the PCA category from 25 to 
10 positions; that Bensing™s proposal was more comprehensive 

than hers because she decided that she could adopt various parts of 
his proposal at the meeting which 
would be held to finalize the 
proposals, ﬁ[we] could sit down and we could go through these as 
we normally did, such was our process, that we could agree on the 
numbers between all four hospitalsﬂ;
 that her February 14 proposal 
was about $690,000 less than her February 8 proposal because 
Audubon™s CFO wanted to stay competitive but yet stay within the 
budget for the hospital; that Bensing wanted an across-the-board 
adjustment and she agreed with that position; and that Pugh was 

involved in this process.  
General Counsel™s Exhibit 3(b), as here pertinent, is a letter 
dated February 16 from William 
Brown, president and chief execu-
tive officer of Audubon, to its 
employees which contains para-
graphs dealing with (1) the rein
statement of benefits described 
above in the paragraph dealing with the September 22, 1993 
memorandum, and (2) a new offer of
 disability insu
rance. Regard-ing the former, Riley testified that as of January 1, 1994, the proc-
ess of proration of benefits began; that it took a lot of time to 
change employees™ FTE status; that sometime in late January 1994, 
she learned that Bensing had made an independent decision not to 
follow the policy in that he circulated a memorandum in December 
1993, indicating that present empl
oyees would be grandfathered in 
and the new policy would be applied to those hired after January 1, 
                                                          
                                                           
15 Plus a shift differential of an a
dditional 9 cents for the second shift 
and 11 cents for the third shift. 1994;
16 that when Audubon started to implement this change in 
policy it was a ﬁnightmareﬂ in that the changes in the system had to 
be done on an individual basis and the system was making numer-
ous errors; that the other sister hospitals in Louisville decided to 

grandfather in those employees hired before January 1; that at the 
time that Audubon decided to grandf
ather in people hired before 
January 1 there was a NPO organi
zing campaign but that had no 
effect on this decision; and that the decision to grandfather in peo-
ple hired before January 1 was also made at Southwest and Subur-
ban and it impacted all job cl
assifications and not just RNs.
17 Bensing testified on cross-examinat
ion regarding the proration of 
benefits that his decision to grandfather in those who were hired 
before December 31, 1993, was 
approved by his CEO and Doug 
Howell; that his hospital was instructed in November or December 
1993 to cease offering full-time benefits for .8 or .9 FTE employees 
but the offers to the new graduates were made 3 or 4 months prior 
to that time; that in this case 
his hospital was allowed to do some-
thing different than its other sister hospitals in Louisville; and that it 
was common knowledge among the 
employees in his hospital at 
the end of December 1993 that his hospital was not going to prorate 
the benefits of its existing .8 and .9 FTE employees.  
With respect to the implementation of a disability plan, Riley 
testified that Audubon first considered the implementation of such 
plan in February 1993 and she spoke to Howell at the time about 
the possibility;
18 that on February 10, 1994, when the merger with 
Columbia HCA was completed sh
e learned that the employees 
would be able to participate in a 
long-term disability plan in that 
Healthcare Corporation of America had a flexible benefit plan 
which included the disability plan
s; that while the employees did 
not participate in the long-term pl
an until January 1, 1995, Audu-
bon announced the plan in February 1994 because she wanted to 
announce it as quickly as possible since it was a recruitment and 

retention tool and Audubon™s competitors were offering disability 
to their employees; that all of
 the employees at Audubon were 
eligible for the disabi
lity plan through 
the flexible benefits plan;
19 that the hiatus between the announcement and the implementation 

was necessitated by the fact that all of Audubon™s systems had to 
 16 Bensing corroborated this. He sponsored R. Exh. 41, which is his 
memorandum dated December 28, 1993, to department managers and 
supervisors in which he indicates that
 the proration of benefits will not 
impact current employees. Bensing te
stified that his hospital had made 
offers to applicants in December 1993, and they accepted the positions 
based on the fact that they were going
 to get full-time benefits; and that 
the decision to grandfather in employees had nothing to do with the fact 
that NPO was attempting to organize certain of Audubon employees. 
17 Riley pointed out that the affiliated hospital, Sunrise, in Las Ve-
gas, Nevada, decided not to follow it 
at all. The affiliated hospitals in 
Louisville did prorate benefits for those hired after January 1, 1994. 
18 R. Exh. 36 is a memorandum from Riley to Howell dated February 
27, 1993, regarding short-term disability. R. E
xh. 37 is a financial 
analysis of the short-term disab
ility proposal from Riley to Howell 
dated April 13, 1993. Riley testified 
that what the employees ended up 
getting was a much better plan than what she proposed in this memo-
randum. R. Exh. 38 is a one-page document dated ﬁ5Œ14Œ93ﬂ which 
Riley testified were her notes taken at a meeting she had with Howell to 
discuss the disability proposal. Riley te
stified that at this meeting How-
ell indicated that such a plan could not be implemented just at Audu-
bon, as the region was considering a plan which would take away the 
accrual of sick day time and replace it with a disability plan, a catastro-
phic plan would be exorbitant, and 
nothing would be done until it was 
determined whether ownership woul
d go from Gaylen to Columbia. 
19 Riley explained that the employ
ee chooses which benefits best 
meets their needs from among the me
dical, dental, like, long-term dis-
ability and dependent life coverage available. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388go to the HCA system and those re
sponsible for implementing the 
new system had to be trained; and th
at all of the affiliated hospitals 
in Louisville are on a flexible benefit plan. On cross-examination 

Riley testified that the disability 
plan that was announced in Febru-
ary 1994 was a completely different plan than the one proposed 
back in February 1993; and that the disability plan that was made 
available to employees effective January 1995 was announced by 

the human resources people at th
e other hospitals in management 
meetings and the other hospitals 
did not issue memorandums to the 
employees at those hospitals to announce the disability plan which 
would be available in January 1995.
 Bensing testified that employ-
ees at his hospital would have been advised in December 1993 or 
January 1994 about long-term disability being made available in 
January 1995, testifying ﬁI thinkŠyeah general, it would have 
been made known to employees.ﬂ On cross-examination he testi-

fied that the long-term disability plan was announced to the em-
ployees at his hospital in writing in August or September 1994; and 
that he did not put it in writing before that because before that he 

did not know for certain that it wo
uld be implemented and if it was, 
when the long-term disability would actually be effective.  
Respondent™s 
Exhibit 30 is titled ﬁAUDUBON . . . PROPOSED 
WAGE AND SALARY ADJUSTMENTS FEBRUARY 16, 
1994.ﬂ Riley testified that she and Audubon™s CFO prepared this 
proposal; that the LPN market 
adjustment was changed from 40 

cents an hour to an increase of 20 
cents an hour; that specified shift 
differentials she had forgotten earlier were added here; and that this 

document was given to the regional human resource director.  
Riley testified that after the above-described February 16 pro-
posal there was a meeting in downtown Louisville where there was 
a review of Binsing™s proposal, her proposal and the concerns of 
Southwest and Suburban; that 
they sat down and ﬁhashed all 
through the final components of a market proposalﬂ; that Pugh was 
at the meeting; that Neil Hemphill did come by the door of that 
meeting and ﬁ[h]e said hello . . . just general chitchat . . . how™s 
everything going. That™s about itﬂ; that she did not recall Hemphill 

saying anything like ﬁDo the right thing. Rick Scott wants this 
doneﬂ;
20 that consultants from the MSA were present at this meet-
ing because she needed some guidance regarding talking about a 
wage increase in the middle of a union campaign; that she was 
concerned about either granting or not granting a wage increase at 
Audubon at the time; that Bensing could not grant a market ad-

justment to his employees in February 1994 because wages and 
benefits were something that the affiliated hospitals in Louisville 
always did together unless it involved a spot adjustment which 

involved a limited number of positions vis-a-vis an across-the-
board adjustment involving a majority of positions; that at this 
meeting the proposed market adjust
ment for the RNs went from 40 
cents an hour to 60 cents an hour because Audubon and its affili-
ated hospitals had been losing nu
rses to Jewish Hospital and so 
they asked if it would be possible to try to get ahead of Jewish 
Hospital ﬁfor the first time in our life, andŠor at least come in line 
with themﬂ; and that the market adjustment was announced to the 
employees somewhere around Febr
uary 20 and it was announced 
and implemented at the four hospitals in Louisville in the Colum-
bia Healthcare network.
21  Riley further testified that the approval 
                                                          
                                                           
20 As noted above, Pugh, according to 
the transcript, testified that the 
name of the vice president of Columbia™s human resource department 
was at that time Neil Hemphill. 
21 Those classifications which according to Riley were in line with 
the market or which had recently 
received an adjustment, approxi-
mately four including phlebotomists
 and EKG techs, did not receive this market adjustment. 
process involved the CEOs of the individual hospitals approving 
the individual packets as they were
 prepared, the packets then went 
to the regional human resource director and the final approval of 

the market adjustment was made by the president of the region, 

Gary Hill. Bensign testified that 
the decision was made to go to a 
60-cent-an-hour increase for RNs because Jewish Hospital and 

Alliant Hospital would be giving an increase in the early spring and 

his hospital and its sister hospitals 
would no longer be competitive.  
Between February 18 and 21 Gene
ral Counsel™s Exhibits 4(a)Œ
(d) were distributed to the involved employees. All four documents 
relate to the market adjustment wage increase which was an-
nounced to employees prior to the el
ection. Riley testified that all 
of the employees at the sister hospitals, namely, Audubon, the 
University of Louisville Hospita
l, Southwest Hospital, and Subur-
ban Medical Center, received the announcement regarding the 
market wage increase at or near the same time;
22 that the adjust-
ment cost a total of about $4 million 
annually to all four of these 
hospitals; that the annual cost of this adjustment, with respect to 

RNs, to Audubon was about $400,000; that since February 10, 
Columbia HCA has owned Audubon
; that Columbia Healthcare 
Corporation owned Audubon from September 1, 1993, to February 
10, 1994; that Gaylen, Incorporated owned Audubon from March 1 
to September 1, 1993; that before
 that Humana Corporation owned 
the hospital from 1974; that prior to this adjustment the last time 
that the four area sister hospitals
 gave a market wage adjustment 
was in June 1991; that with the 1994 market wage adjustment there 
were variations among jo
b classifications which 
took into account, 
among other things, recruiting and 
retention; that in 1994 the RNs 
received an adjustment of 60 cents and in 1991 this same group 

received a market adjustment of 60 cents;
23 that it is Audubon™s 
policy that once a market adjustment has been approved it is an-
nounced to the employees and the process of entering the increase 
into the system is commenced; and that the hospital announces it 
before it is implemented because that is something that the employ-
ees want to hear especially since they had not received a market 
adjustment since 1991.
24  22 Columbia HCA owns and operates these four hospitals in the Lou-
isville area. The announcments from 
Southwest, University of Louis-
ville Hospital, and Suburban dated Fe
bruary 18, 21, and 18 (sic), re-
spectively, were received as R. Exhs
. 33, 34, and 35, respectively. On 
cross-examination, Riley testified that she supposed that Ronald Hytoff 
signed R. Exh. 34, ﬁI know that wh
en it was faxed to me, he had not 
signed the document yet.ﬂ The announc
ement, which is dated February 
21, 1994, was faxed on March 31, 1994. 
Bensing testified that his CEO, 
Hytoff, sent R. Exh. 34 out to 
employees on about February 21. 
23 See for example the 1991 and 1
994 adjustment statements re-
ceived as R. Exhs. 20 and 19, respectively. The 1989, 1988, and 1987 

market adjustment statements for this same RN, Angela Pate (Bla-
grave), were received as R. Exhs. 21, 22, and 23, respectively. In 1989 
the adjustment was $1, in 1988 
it was 35 cents, and in 1987 it was 
$1.01. On cross-examination Riley testified that R. Exh. 20 does not 

have a date of issuance but it was effective June 30, 1991; that the 
normal process was that a document such as R. Exh. 20 would be is-
sued several weeks before the effec
tive date if all the entries can be 
made into the system and all the sheets printed so that employees can 
know what their salary increase is; 
that GC Exh. 433, dated June 17, 
1991, is an announcement of the 1991 wage increase by Executive 

Director Brown, and that this demons
trates that there was a 13-day time 
lag between the effective date or the raise and its announcement. With 
respect to R. Exhs. 21, 22, and 23, the time lag between the announce-

ment and the effective date was 
2, 30, and 16 days, respectively. 
24 The 1991 increase was approved after the human resource direc-
tors from the four affiliate hospitals
 met and discussed it and that proc-
ess took several months. Riley testif
ied that there was union activity at 
 AUDUBON REGIONAL MEDICAL CENTER 389On a Saturday in late February (approximately 2 weeks before 
the election described below), according to the testimony of Pugh, 
Riley telephoned him at home, gave him the names of 25 to 30 of 
Audubon™s employees and told him to go to Audubon, look up 

their telephone numbers, make a list and deliver the list to an RN 
who worked at Audubon and was in nurses for nurses (NFN), 
which is a group that believed that there should not be a union at 

Audubon. Riley and the RN who he delivered the list to told him 
the purpose of the list, namely, the NFN was going to telephone the 
people on the list who it was believed could vote either way in the 
election, and try to convince them
 to vote for Audubon. Riley testi-
fied that Audubon did not contribute any money to NFN; that she 
understood that doctors did independently contribute money to 
NFN; that the doctors are not employed by Audubon but rather 
they are given privileges and practice at the hospital; that NFN was 

not allowed to use hospital materials and equipment during the 
campaign; that she was aware that a NPO supporter used hospital 
equipment during the campaign in that Anna Long was initially 

disciplined (it was rescinded by 
Riley) for using the hospital fax 
machine for NPO related business; that Audubon did not pay any 

expenses of NFN; that she did not recall anything about the event 

that Pugh testified about where he was directed by her to deliver 
phone numbers to an RN on a Saturday morning; that Audubon did 
not recruit nurses to belong to NFN; that the NFN gave as its work 

telephone number the telephone numb
er of the pediatric intensive 
care unit at Audubon but it was a common practice for employees 

to give their work telephone number when they are requested to 

supply a work telephone number; that some of the managers had 
antiunion buttons on tables but employees were not forced to wear 
such buttons; and that no one was forced to remove a button of any 
kind.  
Tillow testified that the NPO obtained the names of nurses who 
worked at Audubon for a mailing list from a number of sources, 
namely, the nurses inside the hospital, the nurses themselves, and 
from lists purchased from the Kentucky Board of Nursing.  
Miriam Gravatte, who in February 1994 was a staff nurse at 
Audubon,
25 testified that she founded NFN; that this group did not 
hold any meetings at Audubon; that she asked Riley for the ad-

dresses of Audubon™s RNs so NFN could mail literature to them; 
that Riley gave her the list; and that NFN mailed and distributed a 
number of anti-NPO documents 
to RNs during the campaign.
26  Donna Porter, who was in NFN, testified that Gravatte asked for a 
copy of the 
Excelsior
 list and she, Porter, received it from Pugh 
outside of human resources; and that she was told that the list con-
tained the names and addresses of the RNs who worked at Audu-
bon during January 1994.  
By letter dated February 21, 1994, from RN Pate to Riley (C.P. 
Exh. 15), the former requested ﬁa list of all Audubon Regional 
Medical Center™s Registered Nurses and their addresses.ﬂ By letter 
dated February 23, 1994, Riley advised Pate ﬁ[t]he Human Re-
sources Department does not supply that information to other em-
ployees and, therefore, I will not be able to grant your request.ﬂ 
(C.P. Exh. 16.) On cross-examination Pate testified that she never 
asked Riley for the 
Excelsior
 list.  
Sometime in the latter part of 
February 1994, according to the 
testimony of Audubon staff nurse Jane Gentry, Nurse Managers 
Karen Purviance, and Kay Kirby came to the coronary care unit 
                                                                                            
                                                           
Audubon during June 1991. The 1991 adjustment became effective 
June 30, 1991. 
25 At the time she testified here she was a patient care leader. 
26 C.P. Exhs. 9Œ14. 
(CCU) and, at the nurses station, they asked the nurses present, 
including Gentry, if they had any questions about the union cam-
paign or about the administration or anything.
27  Gentry testified 
that she told Kirby that she, Gentry, did not have any questions but 
she would be happy to discuss the issues with her; that Kirby said 
she would be interested in kn
owing why Gentry supported the 
Union; that she told Kirby that there were a lot of issues that had to 
be addressed collectively and the Union was the only way to ad-
dress the situation; that they discussed the value of specified com-
mittees and Kirby indicated that the administration was attempting 
to change the committee policy and involve more staff nurses; that 
Kirby said that ﬁ[w]hen the negotiations come down the playing 
field will be completely level and we will start with no benefits at 
allﬂ; that she told Kirby that she, Gentry, did not think that the 
nurses would lose every benefit that they had presently; and that 
Kirby said ﬁyesﬂ it was her understanding that the benefits ﬁwould 
start from zero and that we woul
d have no benefits and we would 
have to start from nothing, the ground floor, to get anything.ﬂ Kirby 
testified that she wanted to ensure that the employees understood 
the issues; that she did rounds and she was in the CCU; that on one 
occasion she spoke with Gentry in the CCU; that Gentry started the 
conversation indicating that the hospital was shortstaffed; that Gen-
try asked her if they were going to 
start bargaining at
 zero benefits 
and she, Kirby, replied that she had never been through collective 
bargaining but we would negotiate in good faith on both sides; and 
that she has always asked employees if she could help them out or 
solve any problems that would make their job easier.
28 On cross-
examination Kirby testified that when asked about collective bar-
gaining she told the employees that you could end up with less in 
one area and more in another area; 
that she did not indicate to em-
ployees that they would wind up with
 more or less overall; that it 
was not her understanding that the employees could wind up with 

either more overall or less overall; that the employees could wind 
up with more overall or less overall; that when she spoke with 
Gentry she was in CCU not as a supervisor on rounds but rather as 
part of a program began during the union campaign whereby every 
2 weeks she would make rounds to
 see if the employees had any 
questions;
29 that ﬁprobably, yeahﬂ it was about the Union; that she 
did not say to Gentry that in collective bargaining the employees 
could wind up with more or less; that Gentry said ﬁI hear that we 
might have to start negotiating at zeroﬂ; that she responded by say-

ing that collective bargaining is negotiating in good faith; that one 
of the others present during her conversation with Gentry was nurse 
Mary Pohl; that she was not trying to persuade employees that it 

would be better if they did not bring a union in; that in her conver-
sations with the employees she was 
trying to let them know that she 
thought it would be better if they did not have a union; that she 

never said to an employee that they should vote no or yes; and that 
she wore a button which said vote no in the election.  
During the week before the election, according to the testimony 
of Audubon staff nurse Stacy Doyon (formerly Myers), she met 
 27 Gentry also testified that Purv
iance was a nurse manager in the 
cardiovascular unit (CVU) and Kirby was a nurse manager in the transi-
tional care unit; and that normally you never saw nurse managers from 
other units on CCU. 
28 Kirby testified that she did this in her own unit only. Subsequently 
she testified that it was possible that people brought up problems and 
working conditions to her in units other than her own and in those in-
stances she would write out the answer and tell whoever was in charge 
of that area. 
29 At the time of the hearing she was making rounds which extend 
beyond her unit of supervision about once every 6 weeks. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390Vandewater, the chief operating o
fficer of Columbia HCA, on the 
CVU at Audubon. Doyon testified that she was introduced to 
Vandewater by Purviance; that Laura Wood, the assistant director 
of nursing, was also present; that she wore union buttons at work 

and she passed out literature at work; that she was in the medica-
tion room when she was approached by Vandewater; that he mo-
tioned for her to come to the main station area; that he then said 

ﬁ[a]re there any problems or anything you™d like to talk aboutﬂ; 
that she asked him why the hospital will not have a debate with the 
NPO people because a lot of people
 had questions that they wanted 
to pose to both sides; that he said that he felt no need to speak with 
a group of people who had no idea how to run a hospital and did 
not understand what his job entailed; that Wood mentioned a com-
mittee that was going to be made up of staff nurses addressing staff 
nurses™ concerns, kind of a communication network between the 

staff and the administration; that she asked Vandewater what 
would happen if the nurses vote
d the Union in and Vandewater 
said ﬁnothingﬂ and ﬁwe will not negotiate . . . [n]othing will happen 
. . . . I will not negotiate. No Columbia Hospital has ever negotiated 
in the past and we will not negoti
ateﬂ; that when she said ﬁ[b]ut 
what will we doﬂ Vandewater answered ﬁ[w]ell you can strike or 
leaveﬂ;
30 that as he left Vandewater shook her hand ﬁ[a]nd he 
shook it very hard. I . . . had to wait for him to let goﬂ; and that five 
to eight staff nurses observed this conversation and subsequently 
she heard other nurses comment about the conversation.  
During approximately the week before the election, according to 
the testimony of Audubon staff nurse Mary Blankenbaker, David 

Vandewater, the chief operating officer of Columbia HCA, came to 
her unit, labor and delivery, intr
oduced himself to the nurses who 
were around the nurses station, said 
that he wanted to talk about the 
union vote and asked if the nurses had any questions. Blanken-
baker testified that Vandewater was accompanied by Nurse Man-

ager Karen Binder; that she asked Vandewater about the possibility 
of obtaining better short-term disability; that Vandewater looked at 
the prounion button she was wearin
g and at her name tag, said 
ﬁBlankenbakerﬂ out loud and then wrote something down on a pad 
that he had; that when nurse Terry Phelps asked about long-term 
disability Vandewater said ﬁ[w]e™re getting a long-term disability 
program, [w]e have to wait and see what is best for everybodyﬂ; 
and that Vandewater said that he 
was good at his job ﬁ[w]e don™t 
need a third party, please vote no. Give us time.ﬂ  
At the end of February Gentry asked Laura Wood if she would 
bring Vandewater to CCU. With respect to the subsequent meet-
ing, Gentry testified that W
ood, along with Lynn Smith, who was 
nurse manager of the emergency room (ER) at the time, came to 
CCU with Vandewater; that Wood introduced Vandewater to the 
nurses present; that Vandewater asked her if she had any questions 
and he took out a pencil and a note 
pad; that Vandewater said that 
he knew that she was involved in the Union; that Vandewater said 
if they involved someone else in
 policies and procedure it would 
just be more difficult for Audubon to get anything done; that she 

told Vandewater that she heard that he said that Columbia would 
                                                          
                                                           
30 Former Audubon nurse Denise Davis overheard part of the con-
versation between Doyon and Vandewa
ter. Davis testified that Doyon 
(then Myers) asked Vandewater what he would do if the Union was 
voted in and Vandewater said, 
[He] wouldn™t consider talking with the Union at all. If they came in, 
he was not gonna sit down with them and talk over issues or anything. 
He said that we would just consider ourselves on strike. He didn™t 
need the Union in there. He was good at what he did. 
Davis also testified that Vandewa
ter shook her hand and Doyon™s 
hand. 
never negotiate with the Union; 
that Vandewater denied saying 
that; that Vandewater said Audubon could not compromise and it 
would not change its stand on the issues, there would be an impasse 
and the only weapon the nurses had was to strike; and that Vande-

water said that it was his job to see that the nurses did not go out on 
strike because it was his job to keep the hospital open. On cross-
examination Gentry testified that
 she was an open organizer and 
supporter of the NPO and she was not sure if she was wearing a 
union button when she met with Vandewater.  
On the Monday before the union election, February 28, accord-
ing to the testimony of Bagby, Vandewater came to her unit at the 
behest of Gentry. Bagby testifie
d that she asked Vandewater why 
wouldn™t Audubon let the prounion nurses go to the meetings with 
Brown; that Laura Wood and Lynn Smith, who are directors at the 
hospital, said it was because they
 knew that the prounion nurses 
had already made a decision about the Union; and that Gentry said 
to Vandewater ﬁWell, then you™re 
telling us that you won™t negoti-
ateﬂ and Vandewater said, ﬁNo, 
I™m telling you we won™t change 
our minds . . . . [W]e won™t change what we feel about the issues at 

hand.ﬂ On cross-examination Bagby 
testified that Vandewater said, 
ﬁWe will not change our stand on th
e issuesﬂ; and that regarding 
meeting with Brown, she was told ﬁBecause we knew where you 

stood on the issuesﬂ and ﬁwe knew you™d already made up your 
mind.ﬂ Wood testified that she 
was not aware of employees™ com-
plaints about not being invited to meetings conducted by Brown 
and she believed that many of the meetings were open.  
Vandewater testified that Columbia HCA owns and operates 
337 hospitals; that as part of his job he tries to tour at least 100 

hospitals each year; that in Februa
ry 1994 it came to his attention 
that there was a union organizing effort at Audubon and he had not 
had the opportunity to meet many of the Audubon employees;
31 that he takes notes when he takes these tours; that he remembered 
taking notes when he toured Audubon twice in February 1994 but 
he could not recall writing the name of an individual in his notes 
albeit that was a common practice; th
at on the tour he visited five 
or six units
32 and there were between fi
ve and ten employees on 
each unit; that he did not just speak to RNs; that he told the em-
ployees that there was a significant difference between Columbia 
HCA™s personalized and accessible approach and Humana™s struc-
tured approach; that he chatted w
ith employees about issues associ-
ated with unionization and the op
eration of the hospital, and about 
healthcare legislation; that some employees were enthusiastic about 

his presence while others were not; that one employee would not 
shake his hand and some were ﬁverbally abusiveﬂ;
33 that some of 
the employees were angry; that on February 24 during his first tour 
with employees he spoke with a 
nurse in the critical care unit 
(CCU) about collective bargaining
; that he ﬁabsolutelyﬂ did not 
remember saying ﬁnothingﬂ to a nurse who asked what would hap-
pen if the Union was voted in; that the nurse™s testimony that he 
said ﬁ[W]e will not negotiate. Noth
ing will happenﬂ is ﬁabsolutely 
untrueﬂ; that in CCU the issue of collective bargaining came up 

when this fairly aggressive employee raised her voice to almost ﬁan 
attacking pitch and indicated that
 she was going to negotiate the 
contract personally and I said ‚I™m not going to be negotiating. I™m 
not going to be the one to negotiate the contractﬂ‚; that her testi-
 31 In an earlier visit in the fall of 1993 when Columbia HCA ac-
quired Gaylen Healthcare Corporati
on he went to Audubon to meet 
with physicians and management. 
32 Manager Laura Wood testified th
at Vandewater visited six units 
the first day and seven units on the second tour. 
33 More specifically, he testified that
 some employees said that they 
did not want to talk to him and they
 were insulted that he was there.  
 AUDUBON REGIONAL MEDICAL CENTER 391mony that he said ﬁ[n]o Columbia Hospital has ever negotiated in 
the past and we will never negotiate
ﬂ is ﬁabsolutely not trueﬂ; that 
Columbia has unions in its hospitals and it negotiates with them; 

that he absolutely did not remember answering ﬁ[w]ell you can 

strike or leaveﬂ when this employee asked ﬁ[b]ut what will we doﬂ; 
that he did shake hands during his tour but he did not shake her 
hand very hard and he would not do anything to hurt that individ-

ual; that he ﬁabsolutelyﬂ did not say or intimate to the nurse in 
CCU that if the Union won the election she and the others would 
have to consider themselves on st
rike because that is not something 
you can say; that his second tour with the employees at Audubon 
occurred a couple of days after his first tour; that during his second 
tour the issue with respect to whether he would negotiate came 
back up in that a nurse said to him ﬁwe understand that you™re not 
going to negotiateﬂ; that he then said that ﬁColumbia HCA has an 

obligation to collective bargaining, and we™ve got to do it in good 
faith . . . we do it in other hospita
ls around the United Statesﬂ; that 
he told the employees that Columbia HCA has a staff of people 
who participate in this process and he was not one of them; that he 
never said to an employee during one of his Audubon tours that the 
hospital would not compromise on anything in collective bargain-

ing, and that the only thing that the Union can do to change the 
hospital™s mind would be to strike; that he ﬁabsolutelyﬂ did not tell 
an Audubon employee that she could consider herself on strike if 

she voted the Union in because ﬁ[i]t™s against the lawﬂ; and that he 
ﬁabsolutelyﬂ did not during either
 day of the Audubon tours say 
that Columbia would not negotiate with the Union if it won the 
election, and on the second day he said just the opposite in that he 
said that Columbia HCA is obligated to collective bargaining. On 
cross-examination he testified that of the 337 hospitals less than 10 
have had collective-bargaining agre
ements and all of them were 
already engaged in a collective-bargaining relationship at the time 
they were acquired; that Columbia HCA had never had a hospital 
change from an unorganized hospital to an organized hospital un-
der its ownership; that Laura Wood was with him on both days 
when he toured Audubon; that he probably asked Wood to point 
out particular employees that she 
thought it might be important for 
him to talk with on a particular un
it or they spoke to the manager of 
the unit who introduced him; that
 the employee in CCU who he 
spoke with was not the one who was verbally abusive to him; that 
strikes were discussed on both days of his tours; that he was sure 

that he brought up strikes in the context of it being the ultimate 
negotiating tool that the Union ha
s; that he told employees that 
bargaining in good faith did not require the hospital to agree with 
what the Union wanted; that he told employees that the Union has 
two options, namely accept the final offer or go on strike; that he 
did not approve the raise that was granted to the RNs during the 
organizing campaign; that he does not normally approve of an 
across-the-board raise such as that and ﬁgenerally speakingﬂ that is 
approved at a lower level than h
im; that he did not consider his 
February 22 memorandum to all registered nurses at Audubon (R. 
Exh. 1), to be a campaign document notwithstanding the fact that 
the memorandum does not discuss anything besides the Union 
campaign, except that it indi
cates how big the company is;
 34 that 
                                                          
                                                                                             
34 The memorandum reads, in part, as follows: 
(3) Columbia/HCA has every right 
to say NO to any of the Un-
ion™s demands. We will bargain in good faith, but if we reach 
an impasse, our position is to 
implement our final offer and 
prepare for a strike. We recognize 
that a strike is the ultimate 
weapon unions use in negotiations. We also know that unions 
tell RN™s that they will not strike, but have taken thousands of 
RN™s out on strike. 
he could not tell exactly when the 
vote was taken; and that he could 
not tell if this memorandum was issued during the union campaign. 
Subsequently he testified that he assumed he was aware of when 
the petition for the election herein was filed and that he was made 

aware of the fact that the hospital won the election shortly after the 
election.  
Regarding Vandewater™s tours, 
Wood testified that she accom-
panied Vandewater on both of his tours, namely on February 24 

and 28; that both tours began about 8 a.m.; that on the first tour 
Vandewater told employees that he
 did not feel that unions be-
longed in health care and there was a potential for disruption in 
patient care because of the possibility
 of strikes; that Vandewater 
told the employees that he felt that it was better for people to com-
municate directly with each other than through a third party; that on 
the first tour Vandewater spoke with Myers; that Myers confronted 
Vandewater about all the things th
at were wrong at Audubon; that 
Myers told Vandewater that when they sat down and negotiated the 
contract, they would be telling administration what to do and the 
hospital would have to do whatever the union said; that Vandewa-
ter told Myers that negotiating is give and take by nature and it 
does not mean that you ask for 
something and we automatically 
give it to you; that Vandewater to
ld Myers that if there is impasse 
the hospital can make a final best
 offer and implement it and the 
staff, if it chooses not to work under the final best offer, can go 

elsewhere or they could go out on strike and he certainly hoped 
neither of those happened; that Myers was trying to intimidate 
Vandewater; that Myers was not intimidated by Vandewater; that 

she did not hear Vandewater say in the cardiovascular stepdown 
unit that Columbia would not negotiate with the NPO if it won the 
election; that she did not recall him saying in this unit that nothing 
would happen if the Union was voted in and he did not say I will 
not negotiate if the Union is voted 
in or no Columbia hospital has 
ever negotiated in the past and we will not negotiate; that Vande-
water did not say that if the union came in, employees would have 
to leave or strike; that Vandewater occasionally joted down notes 
but she did not see what he was writing; that Vandewater shook 
Myers hand when he was introduced to her; that on February 28 
Vandewater visited the CCU; that
 Gentry told Vandewater that 
when they were negotiating the contract the administration would 
have to talk to the nurses, something the administration did not do 
at the time; that Vandewater said that ﬁI will not be at the bargain-

ing table, and you know, probably neither will youﬂ; that Bagby 
then said ﬁAre you saying you™re not gonna negotiate with usﬂ; that 
Vandewater said, ﬁNo. No, Columbia will bargain in good faith. 

I™m telling you I personally, David Vandewater, won™t be there and 
it™s possible you won™t be either, that there will be attorneys, nego-
tiators, those are the people who will be talking thenﬂ; that with 
respect to whether Vandewater said in CCU that in the event of 
unionization that Columbia would 
make no compromises in collec-
tive bargaining, he indicated that Columbia would be there and 
would bargain in good faith; and 
that Vandewater did not say the 
hospital would only have one proposal in collective bargaining and 
staffing would not be part of it. On cross-examination Wood testi-
fied that on February 24 and 28 she 
stayed with Vandewater in all 
 I have asked for a report showing me where the AFSCME has agreed, 
in contracts, to fewer benefits than what you have right now. This will enable us to go to the bargaining table and say, ﬁAFSCME, you have 
agreed to this before, and this is what we want here.ﬂ 
We do not like the adversarial process. We could all lose. But, if a 
majority chooses to vote for the union, we are prepared to exercise our 
legal and business rights. 
Please consider this before you vote. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392the units he went to and she observed his actions the whole time; 
that RN Arlene Rice refused to shake Vandewater™s hand; and that 
on February 24 she did not say anything to Myers about forming a 
committee to deal with staffing issues or concerns and she does not 

recall ever discussing this with Myers or any other nurse.
35  Subse-
quently Wood testified that she did not remember seeing 
Vandewater shake Myer™s hand on February 24 at the end of their 
conversation and it was possible that he did and she did not see it; 
that Rice refused to shake Vandewater™s hand on February 28; that 
with respect to Myers alleged attempt to intimidate Vandewater, 
Myers is 5 feet 6 inches tall 
and weighs about 150 pounds, and 
Vandewater is about 6 feet 3 inches tall and weighs about 200 
pounds.  
 On rebuttal Myers/Doyon testified that she is 5 feet 6 inches tall 
and at the time involved she 
would have weighed about 120 
pounds; that Vandewater did not sa
y that negotiation was a give 
and take and a time consuming thing; that Vandewater said that he 

would not negotiate; that she did not tell Vandewater that if the 

parties couldn™t reach an agreement that an arbitrator would come 
in and decide things; that she di
d not believe that during her con-
versation with Vandewater she behaved in a manner which could 
reasonably be considered rude or intimidating; and that she was 
extremely nervous during the conversation, she felt on the spot, she 
may have crossed her arms, and her tone may have increased be-

cause of her nervousness. On cross-examination she testified that 
when she asked Vandewater what would happen if the Union was 
voted in he said ﬁnothingﬂ and sh
e said, ﬁI™m confusedﬂ because it 
was her understanding that if the Un
ion is voted in there would be 
negotiations and Vandewater resp
onded that he would not negoti-
ate; that when she asked Vandew
ater ﬁ[t]hen what would we doﬂ 
Vandewater said ﬁ[y]ou would eith
er have to leave or strike, I 
guessﬂ; that at that point she felt
 intimidated; and that she did not 
remember if there was a handshak
e at the beginning of their con-
versation but that when Vandewater said, ﬁI guess your choice is to 

strike or leave she stood up and said, ﬁThank you for your timeﬂ 

and they shook hands; that this handshake was very, very firm.  
 During that same week, according to the testimony of Blanken-
baker, Nurse Manager Robin Deusel came to labor and delivery 

and spoke to the nurses present. Blankenbaker testified that Deusel, 
who did not work in that area, told her and nurses Gayle McKinley 
and Pat Waller that they had to vote against the Union because if 

the Union got in, the only power the nurses would have would be 
to go out on strike and if that happened, Audubon may not be able 
to recover; that Deusel said that if there was a strike, no patients 

would be admitted and if there were no patients, there would be no 
jobs; and that Deusel mentioned that a new committee was being 
formed and she encouraged the nurses present to get involved that 
way and see things change. Deusel testified that she did administra-
tive rounds twice in February 199
4 during the union campaign; that 
there were administrative rounds prior to 1994;
36 that on her first 
administrative rounds during the campaign Lynn Smith accompa-

nied her and on the second, Earnes
tine (apparently referring to 
Muth), accompanied her; that during the first of these February 
1994 rounds she showed a strike vide
o with Smith to employees in 
all of the nursing units in the hospital, spending about 15 minutes 
                                                          
                                                           
35 Wood testified that she was aware that during the union campaign 
there was a discussion about forming 
a subcommittee to look at staffing 
issues. 36 Anderson testified that nurse managers did ﬁfocusﬂ rounds every 
other week throughout the units sinc
e the beginning of 1993; and that 
not all nurse managers were involve
d in the nurse management rota-
tion, as far as rounds were concerned, in 1993. 
in each unit; that one of the units she went to on the first rounds 
was labor and delivery; that there were about five nurses present in 
labor and delivery at 2 a.m., incl
uding McKinley; that she told the 
nurses that if the Union was voted in and it and the hospital could 
not come to an agreement, a strike was the last thing a union could 
do; that she told the nurses that
 the hospital would do everything 
within its power to keep the hospital open and running but the hos-
pital might lose patients in that physicians would send their patients 
to another hospital; that she did not tell the nurses that they would 
not have a job if the Union won the election; and that she did dis-
cuss the Nursing Recruitment and Retention Committee regarding 
staff input and communications but she did not say anything about 
the staffing subcommittee. On cro
ss-examination Deusel testified 
that the nurses asked about patient load if there was a strike; that 
she told the nurses that the discussion was all speculation; that 

when she was nurse recruiter she was co-chair of the Professional 
Directions Committee and she was on this committee when she 
spoke to the nurses in February 
1994; that the committee had dis-
cussed establishing two subcommittees, namely one for recruitment 
and one for retention; that she could not recall a subcommittee 
being established in February 1994 
to deal with the issue of staff-
ing; that in her discussions with nurses she believed that she was 
impartial regarding unionization but she was not sure whether she 
wore a ﬁVote Noﬂ button; and that while she recalled that the strike 

video, which she played about 20 times in the various units, con-
tained a presentation to the employees from Rick Scott,
37 she could 
not recall if Scott indicated on th
e video the recent announcement 
of wage and benefit changes that 
were going to take place at the 
facility but she recalled him aski
ng employees to give Columbia a 
chance. While Deusel testified that she never told an employee how 

to vote, she conceded that the video itself indicated that the em-
ployees should vote ﬁNo.ﬂ Subseque
ntly Deusel testified that she 
showed the video at the nurses st
ations and that someone at the 
counter trying to get the nurses attention, either a patient or a family 
member of a patient, could actually see the video while it was be-
ing shown.  
Regarding the Professional Di
rections Committee, Anderson 
testified that it was in place for several years when she came to 

Audubon in the early 1990s; that the committee™s basic responsi-
bilities were to review and assist in the recruitment and retention 
activities at the hospital; that the committee participated in activi-

ties at the various colleges with respect to recruitment, they manned 
the booths for the Kentucky Nurses Association Convention, they 
tracked and trended turnover rates, and they looked at trends in 

staffing and scheduling; that the 
committee was made up of both 
management and staff personnel; that staff participated voluntarily; 

that the committee is chaired by a manager and beginning in Janu-
ary 1993 Donna Cook assumed the chair; that Cook, with the help 
of staff members, made the decision that the committee would go 
to subcommittees, namely one for recruitment, one for retention 
and one for staffing; that she could not give a specific date as to 
when these committees were first discussed but by the summer of 
1993 their initiation was discussed; that the activities of the Profes-
sional Directions Committee were
 not widely disseminated among 
employees; that during the organi
zing campaign Audubon notified 
nurses about the formation of a 
staffing subcommittee because 
some of the staff were concerned about staffing and they felt that 
no one was listening or doing anything about it; that management 

believed that the announcement might help staff realize that staff-
ing was being evaluated at multiple levels and not just at the ad-
 37 He was described here as the pr
esident of Columbia Corporation. 
 AUDUBON REGIONAL MEDICAL CENTER 393ministrative level; and that shortly after the election it was deter-
mined that there was not a lot of interest in that particular subcom-
mittee and it was abolished. On cross-examination Anderson testi-
fied that she was confident that by the summer of 1993 the decision 

had been made to form the three above-described subcommittees.
38  Cook testified that she was appointed to the chairmanship of the 
Professional Directions Committee 
(PDC) by Anderson in the late 
fall of 1993; that before then the PDC had been dormant; that she 
held one meeting of the PDC in early January 1994 and the second 
meeting in February 1994; that 
she wanted the PDC to focus on 
recruitment, retention a
nd staffing; that staffing was broken out as a 
separate subcommittee which would 
then report to recruitment and 
retention; that there was an announcement made regarding that 
subcommittee and the other subcomm
ittees established in the hope 
of getting employees to participate on the committee and to pro-
mote the work the committee was doing; that she shared her plan 
with Anderson before the announcements; and that the staffing 
subcommittee dissolved itself in the spring of 1994, about 5 weeks 

after it started, for lack of atte
ndance at the meetings. On cross-
examination Cook testified that the staffing committee first met in 

March 1994; that it could have been in January when the plan for 

subcommittees was formulated; that the one-page announcement 
about the PDC soliciting for membership was distributed in Febru-
ary 1994; that the first meeting was in March 1994; that she did not 

tell Anderson in the summer of 1993 that she, Cook, was planning 
to establish a subcommittee for staf
fing; that she could not have 
told Anderson about such a plan until sometime in January 1994; 
that staffing was an issue that was being raised by the Union during 
the campaign and she was aware of some of the union literature 
which spoke to staffing problems 
at the hospital; that she did not 
know that the Union was raising the issue of staffing at the time 
she was considering what to do in
 her leadership of PDC; that 
Flener told her that the Union coul
d help alleviate the staffing prob-
lems which existed in the hospital; that the fact that the Union was 
raising staffing as an issue may 
have been mentioned at manage-
ment meetings during the campaign; that part of Respondent™s 
aforementioned September 6, 1994, position statement to the 
Board, are the minutes of PDC meetings and they demonstrate that 

the subcommittees and the general overall plan was first discussed 
at a PDC meeting at the March 
8, 1994 meeting; that the an-
nouncement seeking people to jo
in the PDC went out after the 
March 8 meeting; and that all three of the subcommittees were 

dissolved by the summer of 1994. Subsequently Anderson testified 
that she had no role in the prepar
ation of the Sept
ember 6 position 
statement nor did she review it prior to testifying at the hearing 
herein; and that she appointed Cook to the PDC in December 
1993; that she was wrong in her earlier testimony that Cook be-
came the chairperson in January 1993 in that this occurred in Janu-
ary 1994.  
The General Counsel and Respondent stipulated that a larger 
version (about 2 feet by 3 feet) of General Counsel™s Exhibit 419 

was placed on an easel in the hospital in February 1994. The poster 
reads in part as follows:  
 What are we doing about staffing?  
 Here is part of the staffing answer . . .  
                                                          
 38 Respondent™s September 6, 1994,
 position statement to the Board 
regarding the Professional Directions Committee was received as GC 
Exh. 446. The statement does not indicate that the decision to form 
subcommittees was reached in the summer of 1993. 
AUDUBON REGIONAL MEDICAL CENTER STAFFING 
IMPROVEMENT PLAN  
. . . .  
4. A focus action team compos
ed of staff RN™s, LPN™s, 
Nurse Managers and a staffing consultant, will be devel-
oped using the current Profes
sional Directions Committee 
to develop short and long term staffing solutions.  
5. The focus team and Profe
ssional Directions Committee 
will be charged with developing a plan to eliminate man-
datory overtime within the next six months.  
. . . .  
WE ARE BEING RESPONSIVE  
About 1 week before the election, according to the testimony of 
Steven Nanz, Supervisor Deusel came into his unit, open heart 
recovery, and answered nurses™ que
stions. Nanz testified that Deu-
sel said that if the employees did join a union, they would lose their 
benefits, the hospital did not have to negotiate with the union, and 

the hospital would most likely cl
ose; and that Deusel and Ear-
nestine Muth were making administrative rounds to inform the 

nurses of what was going on. On 
cross-examination Nanz testified 
that the nurses were asking Deusel questions about what would 
happen if they went union; that 
Deusel and Muth said that they 
were on his floor to answer questions about the union vote; that 
Deusel and Muth were nurse managers from other units; and that 
Deusel said that the employees had no guarantees that they would 
have benefits if they went union,
 the hospital did not have to nego-
tiate, and most likely if the hospital went union the hospital would 
be sold. Deusel testified that sh
e did speak with the nurses on the 
open heart unit about benefits and she indicated that if the Union 

won the election, all benefits and salaries would be negotiated; that 
she did not tell the nurses that if the Union won the election they 
would lose benefits; that they discussed the hospital having been 
bought and sold but they never discussed the hospital being sold as 
a result of the union campaign; and that the staff brought up the 

hospital being sold; that she never said that if the Union won the 
election, the hospital would be sold or Columbia would sell the 
hospital.  
The aforementioned August 11, 1995, amended consolidated 
complaint alleges that Respondent, as here pertinent, by Karen 
Purviance in February 1994 discr
iminatorily enforced a ﬁpostingﬂ 
rule by denying the posting of prounion literature while allowing 
antiunion literature to be posted.
 Stacy Doyon testified that she 
posted a letter from nurses in California supporting the union and 
she posted it on the front of the refrigerator in the kitchen which 
also served as the nurses lounge; that Purviance took the letter 
down and threw it away; that this exercise was repeated; and that 
there was other campaign literatu
re posted on the bulletin board 
adjacent to the refrigerator, and on the back of the kitchen and 
restroom doors. On cross-examination Doyon testified that the 
Union and the hospital posted materials on bulletin boards. Subse-
quently Doyon testified that the involved refrigerator door was 

used to post notices of mandator
y staff meetings or something 
important like flyers from the pharmacy, and notices regarding 

infection control or new drugs. Pu
rviance testified that there are 
three bulletin boards in the CVU unit; that at the time of the elec-
tion it was her understanding that
 election campaign material was 
to be placed on the general bulletin board in the kitchen area only; 
that she removed campaign literature which was posted on the wall 
beside the telephone in the unit and on the refrigerator in the unit; 
that she saw NFN materials posted on the refrigerator in the break 

room; and that she would try to ke
ep all election campaign material 
on the one bulletin board in the unit. On cross-examination Purvi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394ance testified that that portion of the general bulletin board on 
which election campaign literature was posted on was pretty full; 
that the employees posted notices in the areas around the bulletin 
board, on the refrigerator, and on restroom doors; that during the 

campaign she received written information from administration 
about what could be posted where; that this information was con-
veyed verbally to the employees; that ambulating patients can use 

the elevators in the CVU unit designated ﬁFor Staff Use Onlyﬂ; that 
she would consider this area to be a patient care area; and that the 
hospital placed an election campaign 
poster in this area. Purviance 
also testified that the refrigerator was used by the families of open 
heart post-op patients to refrigerat
e food which these patients might 
prefer over hospital food. On further cross, Purviance testified that 
she physically handed a number of communications from admini-
stration to each employee on her unit.  
In mid-February, according to the testimony of Linda Grasch, 
who was formerly employed by Respondent as a registered nurse, 
Nurse Manager Cook, who was Grasch™s supervisor at the time, 
told her and several other nurses who were in the nursery, includ-
ing Donna Williams, that ﬁif the Un
ion got in that they would close 
the hospital. That they had some 200 and some hospitals and they 
didn™t worry about one.ﬂ On cross-examination Grasch testified 
that Audubon went through a number of ownership changes in the 
year preceding the election herein, namely, from Humana, to 
Gaylen, to Columbia, to Columbia HCA; and that Cook gave an 
exact number of hospitals when she made her statement about 
closing the hospital. Cook testified that Grasch asked her if the 
hospital would go out on strike; that
 she told Grasch that the hospi-
tal would do everything that it coul
d to avoid a strike; that she did 
not tell Grasch that Columbia wo
uld close the hospital if the NPO 
won and Columbia had more than 200 hospitals and they did not 
worry about one; and that during the campaign she did not tell any 

employee that the hospital would close if the NPO won the elec-
tion. On cross-examination Cook 
testified that she may have had 
other discussions with Grasch during the campaign but she, Cook, 
could not recall them.  
In late February, approximately 1 week before the election here, 
Nurse Managers Theresa Munson 
and Sandy Bishop, according to 
the testimony of Vivian Flener (now Zollman), who at the time 
was a registered nurse working at the involved facility, came to the 
newborn nursery with a television and videotape machine and said 

that they had a video for Zollman and registered nurse Pat Heck to 
watch. Zollman testified that she asked the managers if it was the 
strike video and when they replie
d yes she said that she was not 
interested in seeing it; that she told the managers that she would be 
interested in talking to them about the Union and the issues; that 
Bishop asked them what did they hope to gain from having a Un-
ion in place; that at one point Bishop said that Vandewater had 
already said that he will absolutely not bargain with the Union and 
the employees would have to go out on strike; that she told Bishop 
that it was a Federal law that if the Union was voted in the em-
ployer had to bargain in good faith and Bishop again said that 
Vandewater already said that he 
would not bargain with the Union; 
and that prior to the union campaign it was not common for other 
nurse managers to be in her depar
tment. In July 1990 Flener signed 
a complaint regarding ﬁ[a] seve
re understaffing problem in the 
Intensive Care Nurseryﬂ at the involved hospital (GC Exh. 143). 

On cross-examination Zollman testified that she openly organized 

for the Union; that during the election campaign she was co-vice 
president of the Union and she was a member of the organizing 
committee; that she signed a document which demanded recogni-

tion; that she participated in drafting campaign literature that was 
handed out to nurses; that she handed out union literature to nurses 
at Audubon; that Respondent™s Exhibit 5, which is a six-page 
document covering what the employer may say and ﬁREALITYﬂ 
was distributed to nurses at Audubon during the election cam-

paign;
39 that Heck is also a member of the Union organizing com-
mittee; that she and Heck were open and obvious union supporters; 
that her affidavit to the Board indicates that Bishop said Vandewa-
ter had already said that he would not bargain with the union and 
the employees would probably be forced to go out on strike but the 
affidavit does not indicate that Bishop reiterated this after she, 
Zollman, told Bishop that it is a Federal law that you have to bar-
gain in good faith; and that she was a vocal supporter of the Union 

and she did not try to keep her support a secret. Heck testified that 
when she mentioned that she had a problem with some backpay 
Bishop said, ﬁ[w]ell what do you think a union can do for you; that 

Bishop said ﬁas you already know, Mr. Vandewater has said that he 
will not negotiate. Now how do you 
feel about going out on strikeﬂ; 
and that Munson and Bishop were in her unit for over an hour. On 
cross-examination Heck testified that she signed a letter asking Bill 
Brown for a debate (R. Exh. 7); that she believed that her conversa-
tion with Bishop occurred on February 26;
40 and that during this 
conversation she did make a statement that if unionizing meant 
going out on strike that she would be willing to do this. Sandra 
Bishop testified that during the involved organizing campaign she 

was nurse manager of the cardiovascular telemetry unit; that one 
evening when she made rounds showing a video concerning strikes 
she went to about 20 units, including the newborn nursery; that she 

was accompanied by Munson; and that she recalled talking to 
Flener and Heck that evening and while she could not recall the 
content of her conversation with these two RNs, she believed that 
she would not have said anything that was unlawful. On cross-
examination Bishop testified that she could not remember whether 
prior to the union campaign she ever made rounds during the eve-
ning or night shifts with other 
nurse managers; that there was a 
period when there was no system of doing rounds and she was not 
sure when the system under which she did rounds began; that when 
her nurse manager position was eliminated she was awarded the 
director position over some other applicants; and that she could not 

recall on how many of the 20 units she showed the strike video and 
she could not recall whether Rick Scott was on the video. Subse-
quently Bishop testified that she began showing the video at 7:30 

p.m. and she was on each unit approximately 15 minutes; that she 
could not recall how many units agreed to view the video; that 
visiting hours end at 8:30 p.m., some visitors stay beyond that time 

but they stay in the patient™s room
; and that she did not recall any 
visitors to the hospital seeing the strike video.  
At the end of February, accordin
g to the testimony of Vivian 
Kleitz who was a staff RN in th
e ER at Audubon from 1988 to 
March 1995, Laura Polson, who during the union campaign was 

nurse manager of the cardiac cath lab, asked her and the three or 
four other nurses present if they had any questions about the Union 
                                                          
 39 At the bottom of the first page of the document the following ap-
pears under ﬁWHAT THEY MAY SAYﬂ: ﬁYou will lose all your bene-
fits and will have to start from 
zero.ﬂ And under ﬁREALITYﬂ it is 
pointed out that this is not true an
d why. R. Exh. 6 was also received 
during this witness™ testimony. The pa
rties stipulated that it was distrib-
uted by the Union sometime between 1991 and 1994. This exhibit is 
titled ﬁWHAT ADMINISTRATION AND SUPERVISORS CANNOT 
DO,ﬂ and the last page of the document is a form to record what oc-
curred if the person filling out the form believed that management or 
supervisors interfered with union organizing. 
40 C.P. Exh. 1 indicates that Heck worked on February 26. 
 AUDUBON REGIONAL MEDICAL CENTER 395and the upcoming vote.
41  Kleitz testified that when the nurses said 
they did not have any questions Polson said ﬁWell, I sure would 
hate to lose all my benefitsﬂ; th
at she asked Polson what she meant; 
that Polson then said ﬁWell I hate to lose everything I™ve gotten 
. . .  if they vote the Union in then we lose all our benefits. We start 
from scratchﬂ; that she then told Polson that was not true in that the 
employees do not start from scratch;
 and that Polson said that she 
had 3 or 4 weeks of vacation, sick leave and insurance and she did 
not want any of that to be ﬁmessed with.ﬂ On cross-examination 
Kleitz testified that she was a vocal supporter of the Union during 
the organizing campaign; that she was one of the nurses on the 
organizing committee who signed a 
letter on NPO letterhead dated 
February 8 challenging William Brown, president of Audubon and 
the highest ranking official of Co
lumbia Health Care Corporation 
on site at the time, to a debate (R. Exh. 7); that Polson said ﬁI sure 
would hate to lose everything I™ve worked forﬂ; and that when she 
asked Polson what she meant Polson replied, ﬁ[m]y vacation, my 
sick time, my benefits, insurance. I™d hate to start from scratch.ﬂ 

Polson testified that at the time
 of the union campaign she was a 
nurse manager in the cardiac cath lab; that during the campaign she 

did speak to RNs concerning how benefits could be affected during 

the collective-bargaining process; that during the campaign she left 
her unit and spoke with nurses in ER; that she did not recall saying 
that she would hate to lose all of her benefits by voting for the 

Union while she was in the presence of Kleitz and she ﬁwould not 
have said something like that . . 
. and . . . that doesn™t sound like a 
statement that I would 
have madeﬂ; and that she did not recall say-
ing and she would not have said in the presence of Kleitz that 

negotiations regarding benefits w
ould start at zero or start at 
scratch. On cross-examination Po
lson testified that she made 
rounds as a nurse manager one ni
ght in the ER. And on redirect 
Polson testified that prior to the union campaign nurse managers 
made night rounds because the 11 [p
.m.] to 7 [a.m.] employees did 
not have access to the human resources office which was closed 
during those hours; and that she did not tell Kleitz in the ER that if 
the RNs voted the Union in that they would lose all of their 
benefits.  
In February 1994, according to the testimony of Kleitz, she 
posted prounion literature on the bulletin boards in the ER depart-
ment.
42  Kleitz testified that subsequently she saw Edith Harper 
take her, Kleitz™, prounion literatu
re off the bulletin board directly 
behind the nurses desk;
43 that subsequently she saw that the proun-
ion literature (a ﬁFiction and Factﬂ flyer and pamphlets regarding 
staffing-to-nurse ratio) that she 
posted on the bulletin board in the 
nurses lounge had been taken down
 while all the antiunion litera-
ture remained on the board; that she went to Harper™s office and 
asked her why she took the prounion literature down; that Harper 
                                                          
                                                           
41 Present were Charge Nurse Linda
 Richardson, Alice Muench, and 
Bob Austell. Polsen was accompanied 
by another lady whom Kleitz did 
not know. 
42 Kleitz testified that there are th
ree bulletin boards in the ER area; 
that all types of material are poste
d on these bulletin boards, including 
antiunion material of the nurses fo
r nurses (NFN), kids™ drawings, 
newspaper cartoons, and order forms for Girl Scout cookies. 
43 Kleitz testified that Harper i
ssued ﬁneedsﬂ lists which indicated 
where Respondent needed help during a 6- to 8-week period so that 
nurses could volunteer for extra shifts
; that Harper assigns these extra 
shifts and she resolves an
y conflicts in assigning these extra shifts; that 
Harper susbsitutes for Nurse Manager Lynn Smith when the latter is 
absent; that Harper fields patient a
nd family complaints; that in Smith™s 
absence Harper calls nurse meetings
 and she presides at them; that 
when she calls in sick she speaks 
to Harper; that Harper handles switches in nurses schedules; and th
at Harper approves the nurses™ 
vacation schedules. 
initially denied taking the literatu
re down but when Kleitz told her 
more than once that she saw her do it Harper finally admitted it; 
that Harper said that she did it because she did not want any more 
ﬁunion stuffﬂ in the ER department; and that Harper did not deny 

that she left the NFN literature on the bulletin boards. On cross-
examination Kleitz testified that Harper removed at least three 
pieces of prounion literature; and that her November affidavit to the 

Board indicates only that a letter was removed. Harper testified that 
she was a clinical coordinator in March 1994;
44 that she was paid 
hourly; that she did not attend nurse manager meetings during the 
organizing campaign before the March 1994 election vote; that she 
did not hand out hospital literature during the campaign; that she 

received campaign lite
rature from the NPO; that she voted in the 
March 1994 union election; that 
it was her understanding that cam-
paign literature could not be hung in the patient care area during the 

campaign but it could be posted in a nonpatient care area; that the 
only board in the emergency room 
which was in a nonpatient care 
area was in the staff lounge; that she considered the three boards 
near the desks to be in a patient care area because they can be seen 
by the patients or their families 
who come to the desks; that she 
never removed any literature during the campaign from the lounge 
board; that she did remove litera
ture during the campaign from one 
of the other bulletin boards in the 
patient care area of the ER and 
she threw the literature out; that
 she did not remember what the 
literature was but she remembered that there was no NFN literature 
on that board; and that subsequen
tly Kleitz discussed the matter 
with her. On cross-examination Harper testified that she became a 
clinical coordinator in the summer of 1993; that in the past each 
unit in the hospital had a nurse manager and at the time she testified 
herein there was no longer such a thing as a nurse manager but 
each unit had a clinical coordinator; that in her unit she does not 
have anything to do with the budget or discipline whereas the nurse 

managers were involved in the b
udget and discipli
ne; that as a 
clinical coordinator she can recommend discipline; that she has 

recommended to the director that an employee be disciplined for 

absences and being tardy; that wh
en she voted in the election her 
ballot was challenged by the Union; that no one told her that it was 

her job to enforce a rule prohibiting the posting of campaign litera-

ture in a patient care area; that she approves vacation requests for 
the day shift but usually no judgment has to be made regarding 
vacations and if there is a conflict, 
it is resolved on a seniority ba-
sis; that she signs off on the evaluations of employees by the charge 
nurse; and that at the beginning 
of the involved campaign she was 
on the NFN committee (C.P. Exh. 3), and she handed out literature 
one afternoon and that was the only involvement she had.
45  Harper 
testified that when she takes time off from work a charge nurse fills 
in for her.  
Joann Anderson, Audubon™s vice president of patient care ser-
vices, testified that during the union campaign Audubon had one 
 44 Harper testified that at the time of the involved union campaign 
she was the only clinical coordinato
r in the hospital; that her duties 
were different from a charge nurse in that she did a lot of things with 
the policies and procedures, she did 
daily time sheets for payroll, cor-
rections, and putting in the employees™
 sick time or vacation time which 
the charge nurses did not do; that she overlooked the evaluations that 

the charge nurses did; and that she ma
de sure that there was staffing on 
a weekly basis while the charge nurses ﬁkind of look[ed] at it just on a 

daily basis.ﬂ 
45 As noted above, she testified on direct that she did not hand out 
ﬁhospitalﬂ literature during the campaign. RN Miriam Gravatte, who 
was the founder of NFN, testified that when Harper was at work she put 
any handouts that NFN had in the employees™ mailboxes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396clinical coordinator, Edie Harper, who scheduled employees; and 
that Harper had no fiscal responsib
ility, she did not participate in 
nurse manager meetings, and she was paid hourly. On cross-

examination Anderson testified that Harper was involved in disci-

plinary counseling and she formally 
evaluated employees as part of 
the merit raise system in January through March 1994; that the 

authority to issue suspensions and 
more severe disciplinary actions 
occurred while Harper was the only clinical coordinator; that 
Harper, as a clinical coordinator, has a higher pay scale then a 
regular staff RN; and that Harper™s name appears on Charging 
Party™s Exhibit 3 which is a on
e-page document titled ﬁYOU ARE 
NOT ALONE, NURSES FOR NUR
SES . . . . OPPOSED TO 
UNION REPRESENTATION.ﬂ 
In February 1994, according to the testimony of Nancy McDon-
ald, who is an RN at Audubon, Star Block, who assertedly was a 
nursing supervisor, had a conversation with her in the open-heart 
recovery room.
46  McDonald testified that Arlene Rice was present 
during this conversation; that they were discussing staffing; that 
earlier they had been discussing the 
shortage in staffing; that Block 
said that the shortage 
was NPO™s fault; that Block said that she had 
talked to Vandewater when he was at the hospital and he said ﬁthat 

if the Union was voted in, he would sell the hospital, [a]nd . . . he 
had over a hundred hospitals and he
 would sellﬂ and Block stated 
that Vandewater said that ﬁstaffin
g wasn™t part of his . . . proposal 
[s]taffing wasn™t negotiableﬂ; that Block said that Vandewater ﬁhad 

one proposal, and one proposal onlyﬂ; and that the conversation 
lasted for approximately 10 minutes. On cross-examination, 

McDonald testified that this c
onversation occurred during a week-
end when Block was the house relief supervisor; that she com-

plained to Block that they started the shift short of nurses; that 
Block said if the nurses worked extra there would not be a shortage 
in the staff; that she told Block that the nurses already worked extra 
and it didn™t solve the problem; that they were experiencing some 
increase in patient flow that mo
rning which caused a staffing prob-
lem; and that when Block said that Vandewater would sell the 
hospital if the Union was voted in she, McDonald, said that Audu-
bon had been bought and sold before. Block testified that she re-
called having a conversation with McDonald and Rice in late Feb-

ruary 1994 concerning the upcoming election; that McDonald and 
Rice thought that they were shortsta
ffed and they indicated that the 
Union would help by putting staffing patterns in the contract as had 
been done in one of the hospitals out
 West; that she told them that 
she did not think that unions had an
y business in healthcare; that at 
the time of this conversation she was working as house relief su-
pervisor; that she did not tell 
them that she had spoken with 
Vandewater when he toured the hospital; that she did not tell them 

that Vandewater would sell the hospital if the NPO won the elec-
                                                          
                                                           
46 McDonald testified that at the time Block was a nursing supervi-
sor during the 1 or 2 weekends each 
month that she worked and from 
Monday to Friday Block worked as a bed coordinator; that she worked 
with Block when she was a nursing s
upervisor over the weekends; that 
Block™s duties as a nursing supervisor
 included determining the nursing 
needs of the hospital, booking beds fo
r different areas of the hospital, 
assigning beds for transfer patients, transferring people to different 
areas of the hospital as needed, aut
horizing nurses to come in late or 
leave early, issuing occurrences or 
reprimands regarding absences; and 
that when Block served as the nursing supervisor she was the only 

supervisor present in her area of 
the hospital. On cross-examination 
McDonald testified that Block wa
s known as the house relief supervi-
sor when she worked on weekends; 
that Block could transfer nurses 
within the division that they worked or in critical care; and that desig-
nated charge nurses would take thei
r instructions from the nursing 
supervisor. 
tion or that the hospital would have only one proposal during nego-
tiations and staffing would not be pa
rt of it; that she did not tell 
them that Columbia had over 100 hos
pitals and would sell one if it 
was unionized but this topic may have come up in speculation; that 

she did not recall telling them that staffing was the fault of NPO; 
that she did not tell them that staffing would not be negotiable if the 
NPO won the election; that Dee Doyle asked her to sign an au-

thorization card during the organizing drive; that in January 
through March 1994 she held two positions simultaneously, 
namely, nursing resource coordinator and assistant QA coordinator; 
that as nursing resource coordinator she was bed coordinator and 
every other weekend she was relief nursing supervisor; that as bed 
coordinator, relief nursing supervisor and assistant QA coordinator 
she was paid hourly; that as bed coordinator she did not supervise 
any nurses or other employees; that as assistant QA coordinator no 

employees reported to her and sh
e did not direct employees in 
patient care; that she voted a chal
lenged ballot in the 1994 union 
election; that as house relief supervisor she did not have authority 

to discipline nurses but rather sh
e made the rounds on the nursing 
units, collected staffing and was troubleshooter; that during the 5 

years that she served as nursing resource coordinator she never 

disciplined a nurse; that when she worked as house relief supervi-
sor the charge nurse or the RN on the floor was responsible for 
patient care, she did not keep attendance records for employees, she 

did not handle any employee reques
ts to come in late or leave 
early, she never wrote up an employee for an absence and she did 

not have the authority to determine whether discipline could be 

imposed as a result of an absence; and that as nursing resource 
coordinator she reported to Laura Wood, who was the assistant 
director of nursing over critical care and as assistant QA coordina-
tor she reported to Robin Andari, who was the QA coordinator. On 
cross-examination Block testified that when she served as house 
supervisor on the weekend she was the highest ranking nurse in the 
hospital; that when she had the conversation with McDonald and 
Rice she, Block, was the only house supervisor on duty that eve-
ning; that the speculation as to
 whether the hospital might close 
might have come up during the conversation with McDonald and 
Rice but she could not recall; and that when she worked as relief 

nursing supervisor she considered herself a supervisor. 
Anderson, on cross-examination testified that Charging Party™s 
Exhibit 7 is an ﬁAUTOMATED TIME AND ATTENDANCE 

FINAL BIWEEKLY ATTENDANCE DETAILﬂ for Mary Block; 
that the document is for Mary S. Block;
47 that the document indi-
cates ﬁDEPARTMENT 601 NURS
ING SUPER-VISORﬂ; that 
department 601 is where nursing s
upervision is housed; and that 
ﬁPOSITION:64C RN SUPVﬂ on the form is an abbreviation for 
nursing supervisor. On redirect Anderson testified that Block 
would always be listed as an RN 
supervisor in the payroll system 
even during the time she was bed coordinator because that was the 
highest level that she would be in; and that Block was paid hourly.  
Doyon testified that Kim Blair was one of the supervisory per-
sonnel at Audubon in January and February 1994; that Blair took 

care of staffing; that during this same period Star Block did basi-
cally the same thing as Blair and Block had written a letter to Nurse 
Manager Purviance voicing concerns about Doyon™s competence 

as a charge nurse. Block testifie
d that she did write a note to 
Doyon™s nurse manager indicating that Doyon probably needed a 

little more orientation in the charge nurse role; and that the note 

was not a disciplinary letter. Anderson testified that between Janu-
ary and March 1994 Block worked primarily out of the nursing 
 47 It covers the reporting pe
riod from 11/28 to 12/11/93. 
 AUDUBON REGIONAL MEDICAL CENTER 397office and she was responsible fo
r tracking and developing policies 
and procedures for the nursing depa
rtment; that the other part of 
Block™s job was bed coordinator 
which involved making sure that 
patients were place in the proper 
department or unit for the care 
that they needed, she collected th
e staffing information for different 
units and every other weekend she covered house supervision; that 
Block was paid hourly and she did not attend nurse manager meet-

ings; that Block, regarding participation in the disciplinary process, 
ﬁparticipated at the level that other staff RNs would participate at, 
except when she was in the role of house supervisor on the week-
endsﬂ; that Block would have inpu
t in the evaluation process only 
as weekend house supervisor; that as bed coordinator Block had 
authority to transfer employees but most of the time nurse manag-
ers were present and they performed this function; and that Block 
did not play a role in the hiring 
or rewarding of employees with 
salary increases. On cross-examination Anderson testified that as 
house supervisor every other weekend Block had the authority to 
participate in disciplining employees, she could engage in verbal 

counseling, she could issue writte
n warnings which are placed in 
the employee™s personnel file, and 
she had responsibility for formal 
written evaluations which impacted 
merit increases; that Blair, who 
was the bed coordinator person, is the day house supervisor as of 
June or July 1994; that Blair served as weekend house supervisor 
on the weekends that she worked; and that Block was the other 

weekend house supervisor.  
In late February 1994, according to the testimony of Peggy 
Fields (formerly Smith), who is
 a staff RN at Audubon, Laura 
Wood, who at the time was assistant director to the critical care 
nursing units, and Earnestine Muth, who was the nurse manager of 
the intensive care unit, rolled a television to the nurses station in the 
cardiovascular unit and showed a video to her and the other em-
ployees who were present, including RN Kenny Doyon. Fields 

testified that after the video, which was about a strike, was over 
Wood said to Kenny Doyon in her presence ﬁ[t]his is the reason 
why . . . we should vote no to the union, because we 
would
 lose 
everything. We would start from 
ground zero. We would lose all of 
our benefits.ﬂ (Emphasis added.) On cross-examination Fields 

testified that she was an active supporter of the Union; that she 
verbally campaigned with her fellow nurses on break time about 
joining the Union; and that in her April 6 affidavit to the Board it is 
indicated that Wood said ﬁThis is why it was important to vote no, 
because we 
could
 start from zero and lose all our benefits, so we 
should vote no.ﬂ (Emphasis adde
d.) Wood testified that she did 
discuss, during the campaign, with RNs, the collective-bargaining 

process, specifically how it relate
s to wages and benefits; and that 
she did not recall having a conversation with Kenny Doyon or 
Fields about collective bargaining 
during the organizing campaign.  
Fields testified that in late February she needed a day off to go to 
her uncle™s funeral; that she was unable to find an RN to work for 

her; that an LPN said she would trade working days so that Fields 
could attend the funeral; and that when she asked Nurse Manager 
Karen Purviance if there would be an exception to the rule regard-

ing RNs being able to trade with
 other RNs, Purviance agreed 
stating ﬁ[i]sn™t it nice that we ca
n be so flexible now, but if the 
union got in, we wouldn™t be able to be flexible.ﬂ On cross-

examination Fields testified that LP
Ns were not included in the unit 
that the Union was seeking to represent. Purviance testified that at 

the time in question here she was the nurse manager on CVU; that 

Fields was an open and obvious union supporter; that she told 
Fields that if the Union came into the hospital that flexibility could 
be altered or eliminated; and that she made this statement because 

it was her understanding of negotiating and bargaining that such 
policies would be looked at. On 
cross-examination Purviance testi-
fied that it was hospital policy that you could only trade days with 
someone of your same job classification; and that in the past, be-
fore Fields asked, she, Purviance,
 allowed RNs to trade with LPNs.  
On February 28, according to the testimony of coronary care 
(CCU) RN Melinda Bagby, who has worked for over 15 years for 
Audubon, the nurse manager of her unit, George Roth, took down a 
letter she had posted on the bulletin board in the conference room 
in CCU and wadded it up. Bagby testified that the letter was a 
prounion letter of encouragement from the unionized nurses at the 
San Leandro, California hospital which Columbia HCA owned; 
that ﬁeverythingﬂ is posted on the bulletin board and she was never 

told that she had to have permission to post on the bulletin board; 
that at that time Roth did not remove the campaign literature of the 
NFN, the antiunion group; and that
 when the NFN posted a letter 
the next day Roth, who saw them go into the conference room 
where the bulletin board is located, did nothing.
48  Roth testified 
that it was his understanding during the union campaign that there 
could be posting on bulletin boards in nonpatient care areas; that 
the bulletin board in the break or conference room in CCU is con-
sidered in a nonpatient care area; that he posted prohospital cam-

paign literature on that board; that the only material that he re-
moved from the conference room 
bulletin board was defaced mate-
rial which he had earlier put up; that he did not remove NPO litera-
ture from this board; that he did remove all campaign literature 
from patient care areas; and that 
he did not allow hospital or NFN 
literature to be posted in an area that was off limits to NPO litera-
ture. On cross-examination he test
ified that he at
tended meetings 
conducted by a consultant where he was instructed about the hospi-

tal™s position regarding the Union; that he did the best he could to 
communicate the hospital™s opposition to the Union to the employ-
ees in CCU; that it is common for him to crumple material when he 
throws it in a garbage can; and that the hospital did have campaign 
material in the staff elevator ar
ea which was used by nonstaff peo-
ple notwithstanding the signs prohib
iting this. Also Roth testified 
that when the management positi
on in CCU was eliminated he was 
permitted to continue in that position until he bid and assumed his 
new position as clin
ical coordinator.  
Sometime before the election 
(R. Exh. 39), ﬁINFOR-MATION 
ABOUT YOUR RIGHTS AND THE UPCOMING ELECTION,ﬂ 
was circulated by Audubon™s management to the involved employ-
ees. The document specifies the time and place of the election and 
it specifies the ﬁRIGHTSﬂ of the involved employees and encour-
ages them to vote.  
Cook testified that on two occasions during the campaign she 
made rounds outside of her unit, namely on February 24 and 28; 

that this was the first time she made these types of rounds outside 
her unit within such a short period; that thereafter she made such 
rounds every 4 to 6 months; that she did not engage in this practice 
before the union campaign; and that from 1991 to 1994 she was 
never asked to make off-shift rounds outside her department and 
she was not aware of any other nurse managers engaging in this 

practice between 1991 and 1994. La
ura Wood, who at the time was 
assistant director of nursing, testif
ied that before the Union filed its 
petition for an election in January 1994, nurse managers made 

rounds outside of their units if another nurse manager was absent, 
and over holidays when supervisors would cover for each other and 
do rounds. On cross-examination W
ood testified that before the 
                                                          
 48 Examples of NFN literature were
 received as C.P. Exhs. 2Œ5. 
Bagby testified that she received so
me NFN literature at home albeit 
she has an unlisted telephone number. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398union campaign there was no schedule [of] rounds for the directors 
of nursing because there was a nurse manager in every unit; and 
that the eight directors of nursing were instituted in May 1994.  
Barbara Sautel, an RN at Audubon, testified that before the elec-
tion, sometime in January to Ma
rch 1994, she was approached at 
the hospital by her manager, Carol Young, who suggested that she, 
Sautel, might be interested in going to a meeting of the NFN; that 

she did not go to the meeting and she was not disciplined; that 
Young said that the NFN wanted to try to resolve some of the con-
flicts in the hospital the right way and not the union way and she, 
Sautel, might learn something from going to the meeting; that dur-
ing unit meetings during this peri
od Young told RNs that with the 
union everyone would have to pay du
es, your jobs will be reevalu-
ated, you will lose benefits, benefits and everything will go back to 
zero, you will all start at zero re
garding seniority and sick leave; 
that she did not hear the entire statement of Young; that RNs Anna 
Long and Glenda Brown were present during Young™s statements; 
and that Young said that if the Union gets in you are likely to lose 

benefits. Young testified that during the period January though 
March 1994 she was the manager of diagnostic cardiology; that in 
this position she supervised three nurses, Long, Brown, and Sautel; 

that she recalled one discussions with these three nurses regarding 
benefits; that she told the three RNs that benefits would be pretty 
much frozen and then negotiated and they could end up with more, 

the same or less; that during th
is discussion she did not mention 
zero benefits and she did not say 
the if the Union won the election, 
the nurses would lose benefits; that she did not recall discussing 

what would happen to jobs at the hospital if the Union won the 
election; that it is possible that she said that jobs could be changed 
if the Union won the election but she did not recall such a discus-
sion; that she did not say that nego
tiations would start at zero; that 
after the discussion Sautel followed her into the hall and indicated 
that she, Sautel, did not necessar
ily have the same views as Long 
and Brown; that Sautel then indicated that she heard that there were 

some nurses who were organizing against the Union and she told 
Sautel who she could contact if she was interested, namely Gra-
vatte; and that she did not tell Sa
utel to go to a NFN meeting, she 
did not encourage Sautel to go and she did not tell Sautel about 
where a NFN meeting was to be
 held. On cross examination 
Young testified that she explained 
to Sautel that Gravatte was a 
nurse on pediatrics; and that she had heard that Gravatte was in-
volved in NFN but she could no
t remember who told her.  
On March 3 and 4 an election was held pursuant to the provi-
sions of a stipulated election agre
ement. Bagby, who was an elec-
tion observer for the Union, testif
ied that according to the Stipu-
lated Election Agreement register
ed nurse applicants (RNA) were 
included in the unit; that while she was observer two nurse appli-
cants were challenged by Audubon,
 Tiffany Fenwick, and Sandra 
Welch; that she made a formal complaint over this challenge with 
the agents present; and that later in the day Respondent challenged 
two other RNAs, Michael Ohlenmacher and Ms Jones, both of 
whom had worn prounion pins
 in the hospital. On cross-
examination Bagby testified that she challenged Kathy Jordan, who 
was a NFN supporter; and that when the agent from the National 
Labor Relations Board (Board) as
ked Respondent why it chal-
lenged the two RNAs they were told it was because they did not 
have RN licenses. Subsequently Bagby testified that she was 
shocked that Audubon challenged RNAs and she went to the union 
office and told the people there 
what was happening; and that the 
union representatives gathered a list
 of RNAs and were considering 
challenging all of them so that they would all be classified together, 

it would be fair and afterwards they would all have to be dealt with 
together. Riley testified that Audubon asked that registered nurse 
applicants (RNAs) be included in the unit; that Audubon chal-
lenged two RNAs at the election because they had applied for posi-
tion at other hospitals and Audubon was not sure that they were 
going to continue working for Audubon; that NPO challenged 14 
or 16 RNAs; that it was never announced by Audubon at a preelec-
tion conference that it would be ch
allenging certain nurses; and that 
Audubon never informed nurses that mobile nurse votes would 
only be counted if they voted yes.  
During the campaign a number of union authorization cards 
were signed. They are covered in Appendix A hereto.  
Respondent™s Exhibit 31 is titled ﬁAUDUBON . . . MARKET 
WAGE ADJUSTMENT SUMMARYﬂ 
and it is dated ﬁ3/14/94.ﬂ 
Riley testified that the document which is reflective of the final 
market adjustment was worked up by Pugh pursuant to her direc-

tions; that the employees actually received the increase in their 
paychecks in the latter part of March 1994; that it took about a 
month after it was announced to make it effective because Audu-

bon has over 2000 employees and there were a lot of entries to be 
made and a document had to be placed into each employee™s per-
sonnel file; that nothing was done for this market wage adjustment 
than had been done in the past; that Pugh was told to do the RN 
statements first because they were the largest category of state-
ments to be done and normally her people work on the largest cate-
gory first; that notification to employees about their market adjust-
ment was done differently than in the past in that management 
received training and they were given some documents to make 
available to the employees about the adjustment;
49 that the litera-
ture was made available because the employees became confused 

regarding what they would receive and in 1991 when a market 
adjustment was given the human resource department had to an-
swer a lot of questions on an indivi
dual basis; and that this market 
adjustment would have been given 
at the same time if there had not 
been a union petition, campaign 
and election and if the Columbia 
HCA merger had not occurred.  
Anderson testified that the vacancy rate for the RN job classifi-
cation in March 1994 remained at about 20 percent.  
By letter dated May 26, 1994, the Regional Director for Region 
9 of the Board advised NPO with respect to Cases 9ŒCAŒ31725Œ1, 
Œ2, Œ3, and Œ4 that further proceed
ings were not warranted except 
with respect to some 8(a)(1) allegations in Case 9ŒCAŒ31725Œ1. 
The letter also contai
ns the following:  
 Finally, in view of the dismissal of these charges, as well 
as the size of the unit, it cannot be concluded that a free and 
fair election would be impossible especially after the imposi-
tion of the Board™s traditional remedies in the event the Un-
ion™s objections are meritorious. Under all these circum-
stances, a bargaining order, pursuant to Section 8(a)(1) and (5) 
of the Act, as alleged in 
Case 9ŒCAŒ31725Œ4 is not war-
ranted. 
Philips Industries
, 295 NLRB 717 [(1989)].
50   Respondent™s Exhibit 63, a one-sheet document dated 7/6/94 
and titled ﬁNURSING COST 
CONTAINMENT MEASURES,ﬂ 
was sponsored by Anderson. She te
stified that the document was 
used by administration to look at cost containment measures, either 

tracking them or looki
ng at what could be done; that the document 
calls for the elimination of three positions, namely the lactation 

consultant, the accreditation manager, and the QA coordinator; and 
                                                          
 49 GC Exhs. 4(a), (b), and (c). Riley testified that R. Exh. 32 was in-
cluded in the packet. 50 As pointed out by counsel for the Charging Party at the hearing, 
the Regional Director was overruled on appeal. 
 AUDUBON REGIONAL MEDICAL CENTER 399that these three positions were later eliminated because they were 
not critical to the functioning of the facility.  
On August 9 Joanne Sandusky, who had been a registered nurse 
for 30 years and who was hired at Audubon in 1975, was paged by 

her immediate supervisor, Joan Wempe, at about 12:45 p.m. and 
was told that they were to meet at
 1:30 p.m. Sandusky testified that 
at 1:30 p.m. she went to Wempe™s office and they went to human 
resources and met with Marcia Johnson; that Johnson said that 
Sandusky™s position was being eliminated and she handed San-
dusky a pay and severance check; that Johnson told Sandusky that 
she had to start packing immediatel
y, get out as soon as possible, 
Wempe would watch her pack and she would be escorted out of 
the hospital; that she asked them at that time if there were any posi-
tions in neonatal or maternal unit
s or discharge planning available 
and that Johnson and Wempe responded that they did not think so 
but she could look at the board where jobs are posted, but maybe 
she would not be qualified for any of them; that Johnson said that 
she was terminated; that Johnson asked her to sign her personnel 
action request (PAR) which indica
ted that she was terminated;
51 that Wempe escorted her upstairs to her office and when she said 

that she did not need help Wempe said that she had to stay with her 
the whole time; that it took about 
2 hours to pack her belongings; 
that Wempe then called for a security guard and she called for a 
dolly to carry all of the boxes; that there were 20 boxes and the 
guard, who escorted Sandusky, along with Wempe, to the door 
could not load all of them in Sandusky™s car; that she had to return 
to the hospital to get the remaining boxes; and that when she re-
turned to the hospital she was not allowed to go into the hospital 
and Wempe and the guard met her at the door. In 1984 Sandusky™s 
position as maternal child patient 
education coordinator was elimi-
nated but at that time she was immediately assumed into the inten-

sive care nursery as a staff nurse. In 1994 Sandusky became very 

active in the union organizing cam
paign, passing out leaflets, wear-
ing union buttons, having her picture on a big billboard in Louis-

ville,52 appearing in a video with a
bout 10 other nurses and speak-
ing on the video about seniority and job security, passing out au-
thorization cards and signing requests to debate Brown (R. Exh. 7) 
and NFN (GC Exh. 294). The video was mailed to all the employ-

ees in the hospital. 
Wempe testified that as director of maternal child nursing she 
supervised Sandusky when she was 
a lactation consultant; that the 
position of lactation consultant wa
s eliminated in August 1994; that 
subsequently staff nurses performed the services previously per-

formed by the lactation specialist that she and Joann Anderson 

made the decision to eliminate the position of lactation consultant 
as part of a cost containment package; that she and Johnson, who 
works in the human resources department, informed Sandusky that 
her position had been eliminated 
because of downsizing and cost 
containment; that at the time she told Sandusky that she could 
                                                          
                                                           
51 GC Exh. 300, which has a checkmark in the termination box next 
to ﬁPosition Eliminatedﬂ and which was signed by Johnson with a date 
next to her signature of ﬁ8Œ4Œ94.ﬂ 
52 GC Exh. 293 is a picture of th
e billboard. Also appearing on the 
billboard were Patty Clark, Shy Ri
ce, Gloria Gant, 
Donna Ingram, Ann 
Long, Lonnie Holthouser, Ann Hurst, Vivian Kleitz, Lisa Cain, Jeff 
Tallant, Dee Doyle, Maggie Kelly
, Angela Pate, Melinda Bagby, 
Vivian Zollman, Terry Schmidt, and 
Betty Schmidt.  Sandusky testified 
that all of the other people on the billboard were still working at Audu-

bon when she left on August 9. Subsequently, she testified that the 
hospital enlarged a photograph of the billboard and placed it on easels 
in front of all the elevators; that the following statement was also 
placed on the easels: ﬁDo you really want these people in charge of 
your work or environment.ﬂ 
apply for any position that was open in the hospital that she felt 
qualified for; that she informed Sandusky that there were several 
openings in the intensive care nu
rsery and she told Sandusky where 
she could find those postings; that
 when Sandusky asked she told 
Sandusky that she, Wempe, did not just have another position to 

give her; that it was preferred that Sandusky move her belongings 
out of the hospital that day; that she believed that the people whose 

jobs were also eliminated at that time also moved out on that same 
day; and that she asked security to help escort Sandusky out of the 
building because they needed someone to help them with the boxes 
and she thought that ﬁit would not embarrass her [Sandusky] uh, 
maybe not, uh, so much, umm, to 
have someone help us out with 
them.ﬂ On cross-examination Wempe 
testified that she did not have 
personal knowledge of when the other people whose jobs were 

eliminated at that time moved their 
belongings out; that the security 
guards wear uniforms and their primary responsibility is the secu-
rity of the facility; that if she used maintenance for Sandusky™s 
removal she, Wempe, would have ha
d to ask their supervisor for 
that;
53 that she was trying to keep the embarrassment down for 
Sandusky by not involving other st
aff members of the facility; that 
the primary concern when she selected the security guard was San-

dusky™s embarrassment; that the cost containment package as it 
related to Sandusky™s termination 
had nothing to do with the pa-
tient census; that other cost co
ntainment measures which were 
implemented at the time of the el
imination of Sandusky™s position 
was the decrease of some staff members hours to 37.5 from 40;
54 that Sandusky was the only RN in her, Wempe™s, department 
whose position was eliminated at th
at time; and that the jobs that 
went from 40 hours to 37.5 hours involved patient care attendants 

and unit secretaries. On redirect Wempe testified that she had never 
been involved in a situation before where security had been asked 
to assist management. Subsequently Wempe testified that San-

dusky did not receive any advance notice that her job was going to 
be eliminated; that Sandusky refused to sign her personnel action 
request which indicated that her 
position was eliminated; and that 
she could not remember on what basis she understood that the 
individuals whose positions were eliminated at the same time as 
Sandusky™s left the same day that they were advised.  
On August 10 Sandusky filed a grievance regarding her August 
9 termination (GC Exh. 301). This was not the first grievance that 
Sandusky had filed with Audubon. On April 13, 1993, she filed a 

grievance regarding her evaluation
 and the alleged unprofessional 
behavior of her nurse manager (GC Exh. 295). As set forth in the 
grievance resolution. the evaluation was set aside and there was a 
written apology (GC Exh. 296). In June 1993, Sandusky filed a 
grievance regarding her evaluation and the actions of the same 
nurse manager, Donna Cook.
55  When Sandusky discussed this 
grievance with Riley the latter asked Sandusky if she knew any-
thing about a petition that someone had left on her desk that morn-
ing (GC Exh. 298). The petition is signed by approximately 120 
individuals.
56 It reads as follows:  
 We have signed below to express our concern for Joanne 
Sandusky, RN, Family Support Sp
ecialist, in the Intensive 
 53 Wempe testified that normally 
maintenance moves furniture or 
equipment in the hospital. 
54 Other measures were specified 
but apparently they occurred at some point in time other than 
when Sandusky™s position was elimi-
nated. 
55 Additionally, Sandusky filed a grievance regarding Cook and 
management team meetings. 
56 The copy Riley had was not the final copy and did not have as 
many signatures as the one received here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400Care and Newborn Nurseries. It is only through experienced 
and caring employees such as Joanne that our patients and 
their families see the human face of our hospital.  
After 18 years of service, Joanne should be valued for her 
experience. People should not be tossed aside like used sup-

plies. We urge you to act to see that justice is done for Joanne.  
 Sandusky testified that Riley, who is usually quite soft spoken, 
raised her voice a lot and acted upset in referring to the petition, 

and she said that Sandusky should not be talking to anyone else 
about her grievance.
57  As set forth in the grievance resolution (GC 
Exh. 299), Sandusky received me
rit increases, became part of the 
nutritional support team in the area of lactation management, re-

tained her grade and salary, and it was decided that she would 
report to the assistant director of 
nursing in charge of the nutritional 
support team. The resolution also called for Sandusky to develop a 

job title and description in the area of lactation management. At the 

time of the resolution, Sandusky asked Riley if the position was 
approved on the corporate level, whether it was a stable position 
and whether it was subject to elim
ination. Riley responded that 
Audubon did not have to get approval on the corporate level for 
such positions anymore, that the hospitals has more autonomy in 
developing such positions, that the doctors had asked for and really 
wanted this position, and it was something that was needed in the 
hospital. In March 1994, Sandusky became full-time lactation 
consultant. As described above, 5 months later the position was 
eliminated.  
By letter dated April 19, 1994, Respondent™s counsel submitted 
a statement of position to the Board and supporting documentation 
in response to objections and unfair labor practice charges (GC 
Exh. 451).  
Anderson testified that annualized
 about $1 million was saved in 
the May 1994 reorganization of nu
rsing management
; and that the 
cost of the across-the-board wage increase announced in February 
1994 could have been a little over $1 million considering the fact 
that it was given not only to RNs but also to a lot of other catego-
ries of employees; and that she could not estimate what proportion 
of the cost of the wage increase was attributable to the wage in-
crease for RNs.  
By letter dated August 29 (GC 
Exh. 302), from Riley to San-
dusky, the former advised the latter that she was, per Sandusky™s 
request, providing her with a writt
en summary of their August 26 
meeting. The letter reads, 
in part, as follows:  
 I do want to assure you that Audubon . . . does not dis-
criminate against or illegally terminate employees. Unfortu-

nately, the position of Lactation Clinician, which you held, 
was eliminated.  
. . . .  
We also discussed the fact that the title change and job 
description change for your position was at your request and 

mutually agreed upon as a resolution to your grievance signed 
November 29, 1993.
58                                                           
                                                                                             
57 RN Angela Pate testified that she was called into the office of Ken 
Morrow, the director of surgical serv
ices, and asked if she had collected 
signatures on the petition for Sandusky
 and if she collected them on 
company time. Pate responded in the affirmative to both questions. 
Morrow then told her that he did not want this being done on company 
time. 
58 Riley™s letter also refers to ﬁlayof
f proceduresﬂ and to the fact that 
Riley found it unfortunate that Sandusky declined to continue the 
breastfeeding series ﬁCatch the Spirit.ﬂ Regarding the latter, Sandusky 
testified that she was offered $25 for a 3-hour course each month but 
 Riley testified that when it was decided that Sandusky would be-
come the lactation consultant Sa
ndusky asked whether corporate 
had to approve the position; that wi
th respect to the petition that 
Sandusky™s coworkers signed, she, Ri
ley, did not tell Sandusky that 
she could not speak to other nurses concerning her grievance but 

rather she assured Sandusky that the confidentiality of the griev-
ance process had not been breached by Riley™s office; that Audu-
bon is a 480 bed hospital and if the census (number of patients 

occupying those beds) drops below 300 Audubon considers it a 
plummet in census; that in the fall of 1993 the census was in the 
200 range and cost containment measures were discussed but noth-

ing was done at that time; that in the first quarter of 1994 the census 
came back into the 300 range; that it was decided by the hospital to 
ﬁflattenﬂ its management ranks,
 eliminate 13 nurse manager posi-
tions, create nurse director positions
, and have clinic
al coordinators 
on the first shift; that the nurse 
managers and anyone in house who 
felt they were qualified could bid for the director and clinical coor-
dinator positions; that some of the nurse managers left Audubon 
and they were given a severance package; that other cost contain-
ment measures included ending the weekend shift differential, 
closing Audubon™s X-ray lab in it
s physicians office building, re-
ducing overtime, and reducing some of the 40 hour positions to 
37.5 hours; that the administrative team which was working on the 
cost containment measures identified three positions as noncritical 
and nonessential, namely the manager of accreditation, a quality 

assurance coordinator and the lactat
ion specialist or consultant; that 
the decision to eliminate the lactation consultant position was made 

by Anderson, the vice president of patient services, and Wempe, 

the manager of that area and confirmed by the administrative team; 
that Sandusky™s position was not eliminated because of her union 
activity; that the quality assura
nce coordinator and the hospital 
accreditation manager received 2 
and 4 weeks of severance pay, 
respectively; that Sandusky received 4 weeks of severance pay; that 

on August 9 Columbia™s policy regarding noncritical and nonessen-
tial positions which were eliminated was that there were no recall 
rights but if the individual is rehired at any Columbia HCA hospital 
within 90 days, they retain their seniority; that vacancies in regis-
tered nurse positions are filled in two ways, namely, external can-
didates fill out an application w
ith the hospital and employees of 
the hospital or any Columbia HCA 
facility self nominate or nomi-
nate themselves for the position; that Respondent™s Exhibit 42 is a 

list of positions available at Audubon on August 5, which includes 
a number of RN positions; that it was not her intent, even in a con-
tract situation regarding the Catch-the-Spirit course to pay San-
dusky less than minimum wage; that Sandusky™s August 10 letter 

was taken through the grievance process;
59 that when she met with 
Sandusky she told Sandusky that there was nothing unjust, dis-
criminatory, or illegal about her termination;
60 that with respect to 
 she explained to Riley that there wa
s also development time involved. 
When all the time involved is considered, Respondent™s offer 
amounted, according to the testimony of Sandusky, 84 cents an hour. 
With respect to the former, Sandusky te
stified that Riley told her that 
she was on layoff status which was contrary to what Johnson said on 
August 9. 
59 By letter dated November 15 (R
. Exh. 44), Steve Tullman, Audu-
bon™s vice president and chief operating officer, advised Sandusky, 
after meeting with her, that, among ot
her things, the elimination of the 
involved position was not an act of
 discrimination and she was on lay-
off status which gave her recall rights for 6 months. 
60 In her grievance Sandusky
 alleged the following: 
In addition, the creation of my job prior to the union election 
and the elimination of my ne
w job following the election vio-
 AUDUBON REGIONAL MEDICAL CENTER 401severance pay Sandusky was given 2 weeks more than any other 
exempt status position was given;
 that she told Sandusky during 
this meeting that she could apply 
for any position in the hospital for 
which she was qualified and Ri
ley would look into putting San-
dusky into a recall situation;
61 that she had a number of telephone 
conversations with Sandusky about finding employment following 
her job elimination; that one position which was considered and for 
which she interviewed was in the intensive care nursery but that 
position was taken off the posting as part of a cost containment 
measure; and that her last cont
act with Sandusky was when she 
told Sandusky that aforementioned position was taken off posting 
in the beginning of November 1994. On cross-examination Riley 

testified that, regarding the lactation specialist position, she told 
Sandusky, in response to her question, that Audubon could create 
positions like that at the hospital
 and it had been approved; that 
when the hospital eliminated the 13 nurse positions it created 8 
directors positions and one clinical
 coordinator position for each of 
the approximately 20 units that had a charge nurse on the first shift; 
that 6 of the 15 to 20 nurse managers terminated their employment 
at Audubon at the time; that abou
t 2 months before the termina-
tions the plan was explained to the nurse managers and they were 
told of their options, including staff nurse if they did not want to 
pursue a director or clinical coordinator position; that one of the 
nurse managers who had 26 years of service received 6 months 

severance and the next senior who had 10 years received 8 or 10 
weeks severance; that none of th
e nurse managers received a ter-
mination notice until they had decided whether to exercise their 
options; that she never told an employee that they were not allowed 
to discuss their grievance with others outside management; that 
when an employee other than the grievant expresses an opinion in 
writing to the administrator about the grievance, it is her personal 
policy to assure the grievant that no one in the human relations 
office breached the confidentiality of the grievance procedure; that 
the hospital accreditation manager had been with the hospital for 2 
years when the position was elimin
ated, the quality assurance co-
ordinator had been with the hospital for a couple of years when that 
position was eliminated, and neither 
one administered direct patient 
care and neither was an RN; that the census normally goes up and 
down and it is sometimes related to the season of the year; that the 
elimination of the position of lact
ation specialist was due to low 
census and the fact that the position was noncritical and nonessen-
tial; that the administrative team consists of the CEO and those in 
management on the vice president level; and that she did not in-
form Sandusky in April 1995 when the intensive care nursing posi-

tion was reopened. On redirect Riley testified that Sandusky never 
contacted her regarding the reposting of the intensive care nursery 
position; and that when it was earli
er eliminated from posting sev-
eral other positions were also eliminated from posting.  
In late August, Pugh attended a meeting in the human resources 
department with Riley, Donna Hilbert, who is the assistant director 
of human resources, and Johnson, who is the associate director of 
human resources. Pugh testified that either Riley or Johnson said 

that there would be an ﬁobjectionﬂ over the termination of Joann 
Sandusky; that he then asked why she was not at least allowed to 
apply for another position ﬁjust like everyone else is allowed to 

doﬂ; that the others present did not respond to his question; and that 
in prior meetings with Riley she indicated that Sandusky was part 
                                                                                            
 lated my rights and those of all employees under Section 7 of 
the National Labor Relations Act. 61 Riley pointed out that the quality assurance coordinator did not re-
ceive recall rights. 
of the Union and a chronic complainer and she always whined. 
Pugh testified that he voluntarily left Audubon after nursing man-
agement was reorganized, he was removed from the incentive 
compensation list, the amount of work he was assigned increased in 

quantity but decreased in importan
ce, and he was spoken to regard-
ing taking his daughter to an emergency doctor™s appointment, 

which is covered under Audubon™s dependent care benefit, while 

other people in his department 
went to ﬁCainlandﬂ on company 
time. Pugh was denied a requested severance package. He then 
filed an Equal Employment 
Opportunity Commission (EEOC) 
complaint.  
On September 1 Sandusky applie
d for a staff nurse position in 
the intensive care nursery at Audubon. Wempe and Charlotte Frie-
berger, the clinical coordinator in
 the intensive care nursery, subse-
quently interviewed her. Sandusky never heard anything further 
about the position. Wempe testified that she interviewed Sandusky 
for this position; that she did not fill the position at the time because 
the census had declined from an av
erage daily census of 14 to 8 in 
the intensive care nursery; and that several positions in the inten-
sive care nursery were removed at that time from the posting. On 
cross-examination Wempe testified that the average daily census 
for the month of September 1994 in the intensive care nursery was 
12, it was 12 in August and the average for all of 1994 was 12 to 
14; and that the average daily census for this unit was 8 in Novem-
ber, 10 in December, 16 in January 1995, 12 to 14 in February 
1995, 12 to 14 in March 1995, and about 12 to 14 in April 1995. 
By letter dated September 7 (GC Exh. 303), Sandusky advised 
Joann Anderson, the vice president for patient care, that she was 
appealing her grievance to the second step ﬁas is . . . [her] right 
under the hospital™s grievance policy.ﬂ  
By letter dated October 6 (GC Exh. 304), Anderson, who re-
ferred to her meeting with Sa
ndusky on September 28, advised 
Sandusky to continue her discussions with Wempe concerning a 
staff RN position. Anderson ended the 
letter with ﬁI can tell you are 
going through a rough time right now, But I feel you will succeed 
in the end.ﬂ  
By letter dated October 13 (GC Exh. 305), Suburban Medical 
Center, which is also owned by 
Columbia HCA, advised Sandusky, 
with respect to her application fo
r a part-time Special Care Nursery 
RN position, that ﬁ[a]lthough your qualifications and experience 

are commendable we have decided to pursue other candidates that 

better suit our needs at this time
.ﬂ Sandusky was 
never interviewed 
for this position.  
With respect to the Sandusky matter, Anderson testified that 
Sandusky™s position was eliminated as a part of the cost contain-
ment, reduction in force measure and not because of her activity on 
behalf of the NPO; that in the fall of 1993 the administration de-
cided that Audubon had to reduce its costs as much as it could with 
as little impact on direct patient care givers as possible; that the 
accreditation manager and the QA coordinator left the same day 
they were told; that based on her investigation she determined that 
Wempe and Johnson were not rude
 or demoralizing and that was 
definitely not their intent; and that
 Sandusky was treated differently 
in that she was placed on layoff status while no one else was and 

she received more weeks of severance than what would normally 
be given to someone in a nonmanagement position. On cross-
examination, Anderson testified that Sandusky™s performance was 
not a factor in deciding to eliminate her position or how to treat her 

once the position was eliminated; that
 in the redeployment of regis-
tered nurses in February 1995, 
those nurses who were effected 
were told about what was happening to the jobs that they were in 

and they were given a list of other jobs that they could bid on; that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402while Sandusky indicated to Ande
rson that she, Sandusky, evalu-
ated two to three patients a day,
 the lactation c
onsultant who was 
available to be called in if needed
 has not been called in since San-
dusky™s position was eliminated; 
and that she did not know of 
anyone else who was escorted by security.  
In late 1994, according to the testimony of RN Patricia Clark, a 
long-term disability benefit plan
 was made available to Audubon 
employees to go into effect in January 1995. Prior to this the RNs 
did not have long-term disability insurance available to them.  
By letter dated December 1, 1994 (R. Exh. 16), the Acting Re-
gional Director for Region 9 of the Board advised the Union re-
garding Case 9ŒCAŒ32276 that there was insufficient evidence of 
a violation and he declined to issue a complaint.  
The General Counsel and Respondent stipulated that there was 
no long-term disability plan effective until January 1995 as to 

hourly employees. It was also sti
pulated that after the employees 
were notified of the long-term disability plan in February 1994 

there was no formal written communication with them about the 

plan but in the summer to late 
fall 1994 the employees were noti-
fied that open enrollment was going to occur in the fall.  
On February 6, 1995, Anna Long, who is a staff RN at Audu-
bon, was told by Charlie Mayer and her supervisor Carol Young 
that her, Long™s, job was eliminat
ed. Long testified that this con-
versation occurred in Young™s office; that she was told that as part 
of the restructuring, positions we
re being eliminated; that accord-
ing to seniority she was one of the first they were speaking to and 

she had 20 minutes to make a pick from the list and then they 

would go to the next person in seniority and offer them a position; 
and that the list consisted of jobs from University, Caretenders, and 
she thought Suburban. On cross-examination Long testified that 
she was a ﬁbig supporterﬂ of the Union; and that her picture and her 
statement in support of the Union appears in ﬁFACES OF NPOﬂ 
(GC Exh. 13(A)). Riley testified that she was in charge of deciding 
how the Long situation would be handled; and that Long and the 
others effected in that situation we
re given the opportunity to select 
one of the open positions in the hospital at the time, if there was a 
like fit, before they were served 
with a termination notice. On redi-
rect Riley testified that Long was an open union supporter whose 
picture appeared in ﬁFacesﬂ and on the above-described billboard.  
In April 1995 the position for which Sandusky was interviewed 
in the intensive care nursery, which position was temporarily re-

moved from posting, was filled. Respondent did not contact San-
dusky when it decided to fill th
e position. As noted above, Riley 
testified that she did not inform Sandusky in April 1995 when the 
intensive care nursing position wa
s reopened. Wempe testified that 
while Sandusky did not get this position there were several other 

people who applied for the position when Sandusky applied and 
they also did not receive the job. On cross-examination Wempe 
testified that none of the other 
applicants for this position had 19 
years of seniority with the hospital as did Sandusky; and that she 
did not telephone Sandusky about the fact that this position was 
reopened. Both Riley and Wempe testified that Sandusky did not 
contact them when the job was reopened.  
Respondent™s Exhibit 18 is titled ﬁRNs on Staffﬂ at Audubon 
and it is dated ﬁ9/27/1995.ﬂ Riley conceded that the list was in 

error in that it includes Sandusky when she should have been taken 
out of the system when her layof
f status period ended in mid-
March 1995; that contrary to the list, Sandusky was never a clinical 
coordinator; and that there possibly could be other errors in this 
document.  
 With respect to the duties of RNs, Joann Anderson, who has 
been vice president of patient care at Audubon since January 1994, 
testified that in January 1994 there were about 650 RNs at Audu-
bon; that RNs are responsible for overseeing the care that is being 
delivered to the patient population that they are working with; that 
RNs are responsible for assessing, developing a plan of care for the 

patients that they are caring for, and assuring that plan of care is 
carried out on a regular basis; that depending on the volume of 
patients there can be an exchange of staff on a day-to-day or shift-

to-shift basis; that there is a legal requirement that an RN oversees 
the care being delivered to the patients; that the State requires that 
an RN be the one directing and supervising the care being delivered 
to patients; that the patient care
 delivery model at Audubon is pri-
marily an RN-driven model; that when Audubon had nurse manag-
ers they were responsible for individual nursing units with respect 
to issues relating to fiscal resp
onsibility, program development, 
personnel management, budget, equipment, and tracking and trend-
ing of occurrence reports; that nurse managers rarely engaged in 
direct patient care; that since March 1994 the changes in the func-
tion of the clinical c
oordinator include being utilized across the 
facility, their role has been expa
nded so that on most units they 
have 24-hour responsibility as well 
as shift responsibility for the 
day shift, they perform some clin
ical care, they are involved in 
equipment and supply issues, they are learning the financial side of 
the business and they are involved in disciplinary actions, perform-
ance evaluations and scheduling; that some RNs perform their 

duties without the assistance of anyone, namely those who work in 
the clinical research department, the heart institute, the quality 
management department, case managers, discharge planners, the 

education department and the endo
scopy department; that specified 
individuals on Respondent™s list of RNs (GC Exh. 2) would not be 

assisted in their duties by any ot
her licensed or nonlicensed person-
nel; that Respondent™s Exhibits 
46 through 50 are the job descrip-
tions in January 1994 for the different categories within the nursing 

department;
62 that these job descriptions are still in effect; that RNs 
are responsible for assessing the condition of a patient in determin-
ing and updating a patient care plan; that in a medical emergency 
situation if a physician is not on hand, the RN is the one responsible 
for handling the situation and the 
RN could direct lesser skilled 
employees: that RNs have the authority to make a determination 
based on patient needs and established staffing guidelines on how 
many care givers are needed in a unit; that the charge nurse makes 
patient assignments at the beginning of the shift or on the previous 
shift or in the absence of a charge nurse the RN can make patient 
assignments; that the charge nurse generally at the beginning of the 
shift assigns breaks but the RN can, if the need arises, make 
                                                          
 62 Respectively they include registered nurse, licensed practical 
nurse, patient care attendant, clinical
 nurse specialist/nurse supervisor, 
and designated charge nurse. All but 
the clinical nurse specialist has 
ﬁJOB DESCRIPTIONŒNON MANAGEMENTﬂ at the top of the first 
page. The clinical nurse specialist has ﬁJOB DESCRIPTIONŒ
MANAGEMENTﬂ at the top of the first page. The identification por-
tion of the first page of the job desc
ription for the RNs specifies, in part, 
as follows: Supervised by Nurse Manager 
Supervises directly: LPN™s, 
PCA™s, UC™s, Techs, ESA™s 
Supervises indirectly:  Student Nurses 
And under ﬁESSENTIAL DUTIESﬂ on the 
first page of this job de-
scription it is specified ﬁ2. Supervises new graduates, LPN™s and nonli-
censed nursing staff.ﬂ Anderson testifie
d that the expectation of an RN 
supervising the category of employee
s described above relates specifi-
cally to the patient population that th
ey are dealing with; and that there may be tasks that are delegated 
to other licensed personnel or unli-
censed personnel, according to what 
the patient needs are, what was 
determined by the RN in the assessment. 
 AUDUBON REGIONAL MEDICAL CENTER 403changes within that schedule of break times; that the formal evalua-
tion process of LPNs and PCAs is generally performed by the 
clinical coordinators or the charge nurse but the RN can have input 
in the process; that with respect to occurrences, the RNs could do 

the verbal counseling but they could not assign points; and that 
responsibilities of the RNs and the designated charge nurses differ 
in that the latter is responsible 
for doing the patient assignments on 
a daily basis, they do some tr
acking and trending of attendance 
records, they have additional Joint Commission requirements, they 
maintain processes and systems that cover the entire functioning 
within a given shift on a given unit, they problem solve, they work 
with physicians in terms of addition
al orders, they engage in direct 
patient care, they are involved in the formal disciplinary process in 
terms of developing work plans.
 On cross-examination Anderson 
testified that staffing guidelines for a particular unit are recom-
mended by the directors of those areas, approved by her and dis-
tributed to the unit on a quarterly basis; that employees who are not 
needed on a particular day (budgeted out) are chosen on a rota-

tional basis by their classification; that an RN would not need ap-
proval from the housing supervisor
 to keep an RN even though the 
guidelines call for an LPN; that the individual units decide whether 
they are overstaffed or understaffed but the housing supervisor is 
the central repository for this information and if there is a greater 
need than availability the housing supervisor decides which unit 

has the greatest need and the av
ailable person would be placed in 
that unit; that an RN can send someone home without first contact-

ing the housing supervisor or the 
central office; that RNs receive 
computer generated physicians™ orders for the patients and this is 
used for medical care; that an RN cannot refuse to allow another 
RN or a LPN or PCA to take a scheduled break but the RN can 
delay the time of the break; that staff RNs do not have access to 
personnel files of other RNs, or LPNs or PCAs because 
ﬁ[p]ersonnel files are confidential, and are held at a level that we 
would not release them to just anybodyﬂ; that while the staff RN 
cannot decide how many disciplinary points are warranted in an 
given situation, the staff RN ca
n make a recommendation which is 
taken into consideration at all leve
ls of the disciplinary process; 
that an RN can suspend another nurse of PCA and while the RN 
has to inform management the RN 
does not need the prior approval 
of the house supervisor or a clinical coordinator; that there are 

guidelines with respect to what 
conduct warrants immediate sus-
pension and if the conduct did not fall within the parameters of the 
guidelines Anderson did not believ
e that the RN could send an-
other RN or employee home; that while it is not required that each 
unit have a RN for each shift, there has to be an RN in the hospital 
for each shift and that RN could be a clinical coordinator or a nurse 
manager; that staff nurses fill in for designated charge nurses when 
the latter are off; that on the day shift the clinical coordinators 
make the patient assignments on da
ys that they are doing clinical 
care, which is about 80 percent of the time; that in the evening and 
night shifts there are designated charge nurses and house supervi-
sors; that the house supervisors, all of whom have RN degrees, are 
in lieu of administration; that if someone on the unit has to go 
home for the shift that determination would be made by the desig-
nated charge nurse or the clinical coordinator during the day shift; 
that the house supervisor is the one who knows which units are 
short and which units have an excess of nurses; and that the medi-
cal orders are put in a standardized form and there is also a nursing 
care plan which represents the RN
™s determination of what actions 
need to be taken to provide nursing care.  
Stephanie Ohlemacher, who is a RN at Audubon, testified that 
she works in surgery; that she ha
s no authority to discipline em-
ployees; that she does not hire or fire; that she has drafted an occur-
rence or a problem sheet regarding other people on her unit who 
she believed put a patient in a dangerous condition more than once 
and she gave the sheet to her supervisor; that she has no idea what 

happened to the involved employee but the employee still works at 
Audubon; that you do not have to be an RN to fill out these sheets; 
that for about 2 years up to about 2 weeks before she testified on 

December 5, 1995, she did the scheduling for the employees in her 
unit; that she did the 6-week schedule and she does not do the daily 
scheduling; that days for vacatio
n are requested on a first-come-
first-serve basis and most of the time all of them are granted; that 
the secretary, who is not an RN, of her prior supervisor was doing 
the scheduling when she, Ohlemacher, testified; that the guideline 
is that the scheduler is supposed to be as fair as possible; and that 
the scheduler before the scheduler she took over from was a super-
visor.  
Cook testified that nurse managers have the authority to assign 
mandatory overtime and charge nurses can assign overtime in col-

laboration with the nursing supervisor.  
Patricia Clark testified that she has worked the last 18 years for 
Audubon and its predecessor, St. Joseph™s; that she was a desig-

nated charge nurse from 1986 to 1990; that as charge nurse she did 
not decide the duties of patient care attendants (PCAs) since they 
have a job description; that LPNs do almost everything that an RN 

does, except start blood, do any push I.V. drugs, vein medications, 
and I.V. bags, initial assessments on patients and care plans; that 
General Counsel™s Exhibit 453 is a current assignment sheet of the 

type she used when she was a charge nurse; that she usually ob-
tained a census and made out the assignment sheet according to 
room numbers, dividing the assignments up according to how 
many nurses were there, including herself; that as charge nurse she 
had no say in staffing patterns; that on the assignment sheet she 
filled out when people took brea
ks but usually she asked the em-
ployees if they had a preference and if possible she let the employ-

ees work their break times out am
ong themselves; that she did not 
have to instruct the PCAs to take 
vital signs at the beginning of the 
shift or to pass trays later; that 
the only time that she knew about 
when a PCA had to delay taking 
a break was when there was an 
emergency; that as a charge nurse she never filled out an evaluation 
of another employee; that as a staff nurse she never received an 
evaluation from a charge nurse; that staff nurses were evaluated by 

nurse managers and later 
by clinical coordinators; that as a charge 
nurse she might have been asked if there was a specific problem 

with a particular nurse but she had never been asked what rating an 

employee should get on their evalua
tion; that as charge nurse she 
was never told that she had the authority to discipline an employee 

and she never disciplined an employee; that when she was desig-
nated charge nurse she had a problem with an employee and she 
told the nurse manager who asked her to write down what hap-

pened; that in that instance she wrote out just what happened and 
did not make nor was she asked for any recommendation as to 
what should be done; that as a 
staff nurse she has never given any 
sort of discipline and she has never received any discipline from 
another staff nurse; that neither st
aff nurses nor charge nurses have 
access to the written/verbal forms; that in 1994 when designated 
charge nurses were not working a staff nurse would work as charge 
nurse; that there is a patient plan 
of care which is inputed into the 
computer by the unit secretary from doctor™s orders and a nursing 
care plan which is different than the former; and that the nursing 
care plan is a nursing diagnosis which is also inputed into the com-
puter. On cross-examination Clark testified that she was president 
of NPO; that under the Kentucky Board of Nursing laws licensed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404practical nurses (LPNs) care for the ill, injured, or infirm under the 
direct supervision of a registered nurse; that by law a part of her 
registered nursing practice includes the supervision and delegation 
to other personnel in the performance of nursing care; that in mak-

ing assignments as a charge nurse she did take into account the 
acuity of a particular patient; that
 the RN has to work up the initial 
nursing care plan based on the RN™s diagnosis and update it daily; 
that an RN could ask a PCA to take vital signs more frequently 
then at the beginning of the shift or check on the input and output 
more often; that as charge nurse she has asked for more staff based 
on the acuity of the patients on her unit and once or twice she re-
ceived the additional help; that a charge nurse does not decide 
whether nurses take budget days; and that after the initial assess-
ment LPNs can assess the patient. On redirect Clark testified that if 
she enters in the nursing care plan that a patient™s vital signs should 

be taken every 4 hours she does not indicate who should do it; that 
she did not have the authority to discipline RNs or LPNs while she 
was a charge nurse and now when she is on staff; that staffing 

patterns are posted on each floor; that the staffing pattern indicates 
how many RNs, LPNs and PCAs there should be in a unit based on 
the census or number of patients; that there is no mention of patient 

acuity on the census staffing pattern; and that the normal practice 
of staffing is to do it accordi
ng to the staffing patterns. And on 
recross Clark testified that the staffing pattern is a skill mix pattern 
that is supposed to be followed but it cannot always be followed 
because of the scheduling.  
Anderson testified that the deci
sion to implement patient fo-
cused care at Audubon was made on August 23, 1995, and it re-

layed to Audubon by Jim Pickle, who was, at the time, the presi-
dent of the Kentucky division.  
By memorandum dated September 1, 1995, Ronald J. Vigus, 
president and chief executive officer of Audubon, notified Audu-

bon™s employees of the ﬁre-engineeringﬂ to patient focused care.  
By memorandum dated September 21, 1995, the task force ad-
vised the Audubon employees about the progress of the ﬁreengi-

neeringﬂ effort. Attached to the memorandum is a four- page article 
on ﬁConverting a Unit to Patient-Focused Care.ﬂ  
By memorandum dated November 30, 1995 (GC Exh. 457), 
Vigus advised Audubon employees about work redesign. In the 

memorandum Vigus indicated that ﬁ[
t]his will allow us to care for 
our patients better than the increm
ental reductions that have oc-
curred in the past.ﬂ Anderson testified that the change to patient 

focused care was a dramatic ch
ange. The memorandum indicates 
that department managers have copi
es of the draft job descriptions 
and draft staffing guidelines and it gives a reengineering time line 
which, among other things, calls for leadership positions to be 
selected by December 13
, 1995. Anderson testif
ied that the job title 
staff nurse was not to continue after the reengineering but the clini-
cal associate RN would have been probably equivalent to the staff 
nurse position; that the patient 
care leader position was an ex-
panded role for what used to be 
the charge nurse position since the 
new role called for them to assume
 more explicit responsibilities 
for direction and supervision and ma
nagement of not only the staff 
on the unit but the care of the patients on the unit; that the reengi-
neering anticipated the reduction 
of the number of employees in 
the EKG, respiratory therapy and phlebotomy (blood drawing) 
departments (laboratory for phlebotomy) since employees in the 
patient care units, RNs or LPNs 
or PSAs, would provide some of 
these services; that before the reengineering routine EKGs and 
routine respiratory therapy was done on the floor where the patient 
was located; that it was projecte
d that in the ﬁlong-runﬂ there 
would be a reduction in the number of RNs required to care for the 
same number of patients; that that might have been a byproduct of 

the patient focused care but it was not a goal; that she did not know 
how many individuals had their hours reduced after the reengineer-
ing; that the reengineering process was not just a nursing depart-

ment change, it was a facility-wide change effecting every job in 
the hospital; that the other Columbia HCA facilities in the Louis-
ville area, Southwest, Suburban, and the University of Louisville 

Hospital (until it was no
 longer part of the Co
lumbia system), were 
part of the reengineering network project; that the first goal of the 

reengineering was to im
prove the quality of care being delivered, 
the second goal was to improve Audubon™s efficiency, and the third 
goal was to improve the financial st
atus of the hospital; that other 
Columbia hospitals which had also undergone the reengineering 
process included some located in 
Dallas, Texas, and in other areas 
of Kentucky; that the Louisville hospitals were picked by Pickle to 
spearhead the patient-focused care
 approach because the largest 
facilities in the Kentucky division were located in Louisville; that 

before reengineering (a) most EKGs were done at the patient™s 
bedside, (b) phlebotomy was done at the patient™s bedside, and (c) 
routine respiratory therapy treatme
nts were done at the patient™s 
bedside; that, therefore, reengineer
ing did not affect any change in 
the location of where those aspects of care were delivered and at 
the time she testified, June 6, 
1996, the location had not changed 
but with full implementation there would be changes; and that she 
could not testify that more care was being provided at the patient™s 
bedside than before reengineering but when the plan was fully 
implemented, which had not occurred yet when she testified in 

June 1996, assessments and the admission process would occur at 
the bedside.  
A number of staffing pattern sheets which, collectively, cover 
the period before and after the commencement of the involved 
ﬁreengineeringﬂ were received pursu
ant to stipulations of the Gen-
eral Counsel and the Respondent
 (GC Exhs. 458Œ512, except GC 
Exhs. 459 and 462). Anderson testified that during that portion of 

the reengineering for which she was present,
63 she was told that 
there was a staffing problem in the skilled nursing unit and she was 
aware that the physicians were concerned with the reengineering 
process in that they believed that it was going faster then they 

wanted and they questioned what it was going to do with respect to 
the quality of care for the patients; that RNs faced with the prospect 
of losing their jobs could not bump 
other nurses with less seniority 
on other shifts or in other units because the reengineering was done 
unit by unit and shift by shift; that there were fewer RNs working at 
Audubon in March 1996 then there were in September 1995; and 
that prior to the reengineering it was brought to her attention by 
nurse managers that there was insuff
icient staff on a unit and physi-
cians brought up staffing levels.  
Rebecca Picklesimer testified that within a week of seeing the 
above-described November 30, 1995 memorandum, she saw a 
proposed staffing pattern for 6 Ea
st (GC Exh. 530), in the confer-
ence room on 6 East; that the ne
w staffing pattern had less RNs to 
take care of the patients in her unit; and that she resigned from 

Audubon and she told management that it was because they were 
not staffing according to the staffi
ng pattern in that there were 
fewer nurses on the floor than were called for in the staffing pat-
tern. On cross-examination Picklesimer testified that she did not 
know who wrote the proposed staffing pattern; that the staffing 
pattern was not formally posted 
but rather was floating around the 
                                                          
 63 Anderson left Audubon on March 4, 1996, and became adminis-
trator of Care Tenders of Louisv
ille, which is a home health agency 
owned by Columbia HCA. 
 AUDUBON REGIONAL MEDICAL CENTER 405unit; that she never discussed this proposed staffing pattern with 
her clinical coordinator or nursing director; and that staffing pat-
terns were not met at Audubon at times during 1994 and through-
out 1995.  
Irvin Kaiser testified that he is an RN patient care leader on 
Audubon™s diabetic unit; that he
 saw General Counsel™s Exhibit 
558 posted on the bulletin board in his unit before the reengineer-

ing went into effect toward the end of February;
64 and that memos 
(ﬁmemdocsﬂ) from management are posted on the same bulletin 
board. On cross-examination Kaiser 
testified that he did not know 
whether a member of management prepared this document.  
Stacy Myers Doyon testified that
 since April 1995 she worked 
in Audubon™s labor and delivery department; that General Coun-
sel™s Exhibit 563 is a draft of a staffing pattern they received on the 
unit to look at prior to implementa
tion; that she and her coworkers 
initialed the document; that the practice in this unit is to initial 
those documents in the communica
tion manual which come from 
their clinical coordinator or their director to show that they saw the 
document; that she was relatively sure that this document was in 
the communication manual since it is initialled; and that she 
thought that she remembered seeing it posted on the unit next to the 
staffing pattern they were using at the time. On cross-examination 
Doyon testified that she did not re
call the date that the document 
may have been in either the comm
unication manual or taped to the 
bulletin board.  
Patricia Clark testified that she saw a draft of a proposed staffing 
pattern in her area, 3 East, posted 
in the conference room (GC Exh. 
459) in late November 1995; that the document indicated that there 
would only be one RN on each shift on 3 East and the rest of the 
care associates would be LPNs; that at the time she saw this staff-
ing pattern the patient care leaders had not yet been chosen; that 
this proposed staffing pattern re
presented a big cut in the number 
of RNs; that later she saw a .5 patient care leader added to the staff-
ing pattern; that the reengineering took effect in her unit on January 
22, 1996, with the clinical associate RN having more responsibility 
in that this individual now did all the respiratory treatments, some 
phlebotomy, and oversaw 
all the new jobs that the PSAs have; that 
under the reengineering the clinical associate RN is caring for more 
patients than before; that she is patient care leader on days when 
patient care leader Canary is not working in the unit; that at the 
time she testified in June 5, 1996, the patient care leader position 
was basically the same as the charge nurse position before the 
reengineering; that, with respect 
to Anderson™s testimony at the 
hearing about case management, the patient care leader on 3 East 
does not do any case management and this function is performed 
by discharge planners; that from the time in December 1995 when 
Audubon started putting out the drafts of the staffing patterns the 
turnover in her unit was ﬁtremendousﬂ; that in her unit Jewell Jack-
son, Pat Floyd, Jane Robertson, Valarie Miles, Selma Oliver, 

Glenda Phillips, Karen Thurman, and Sherry Young left when the 
draft staffing patterns first came out; that she did not recall any 
time when that many RNs left her unit; that six of seven new regis-

tered nurses have been hired on her 
floor; that before the restructur-
ing she was never required or mandated to work extra shifts but 

rather the RNs would volunteer if there was a need; that after the 

restructuring the staffing was so 
small that Audubon started man-
dating people and when one went to work in the morning one did 
not know whether they would be working 8, 12, or 16 hours be-
cause they could be mandated to st
ay; and that this could occur two 
or three times a week.  
                                                          
                                                           
64 The one-page document is a staffing pattern. 
Mary Elizabeth Bryan, who is a patient care leader on 4 East at 
Audubon, testified that she saw a proposed staffing pattern on 4 
East (GC Exh. 572).
65  On cross-examination Bryan testified that 
she believed that the document wa
s posted on the clinical coordina-
tor™s door or in that area some time in mid-December 1995.  
Melinda Bagby, who is a staff nurse in coronary care at Audu-
bon, testified that she saw the propo
sed staffing pattern received as 
General Counsel™s Exhibit 574 in the coronary care unit at the 

nurses station in late November early December 1995; and that this 
proposed staffing pattern was ha
nded to her and by Laura Wood.
66 In its March 20, 1996 position st
atement to the Board (GC Exh. 
575), counsel for Respondent indicates at page three as follows:  
 The reorganization, therefore, has resulted in staffing patterns 

requiring 68 fewer FTEs. A 1.0 FTE is the equivalent of an 
RN working 40 hours per week. As many RNs work less than 
a 1.0 FTE, more than 68 RNs have been affected by the reor-

ganization. In fact, a total of 152 RNs have experienced a re-
duction in FTE status. The vast majority of these RNs have 
experienced a variance from their previous FTE status of less 

than .5.  
 And on page 5 of the position st
atement counsel for Respondent 
indicates as follows:  
 As noted, 152 RNs experienced 
a reduction in their FTE 
status as a result of the reorganization. Most of these RNs ex-

perienced between a .1 and .5 reduction in FTE status. The to-
tal impact of the reorganization was that 68 FTEs were elimi-
nated.  
 Audubon™s assistant director of human resources, Robert Net-
tles, testified that when he looked (compared) at the time period 
near the beginning of the reengineering and September to Decem-
ber 1995, he concluded that there appeared to be no significant 

change in the attrition rate for RNs; that Audubon™s computer sys-
tem could give the attrition of RNs for January, February, and 
March 1996; that the reengineering was implemented in most of 

the units in January 1996, and in others in February 1996; that he 
used an average number of 635 RNs to calculate the attrition rate; 
that he did not analyze the attrit
ion rate among RNs at Audubon for 
the first quarter of 1996; that the more vacancies that Audubon had 
the more there would be a need to recruit for that category; that he 
was not aware of any special recr
uitment incentives such as bo-
nuses offered at Audubon for RNs since he began working there in 
September 1995 and he would know about most of them if they 
occurred; that General Counsel™s Exhibit 514
67 indicates that be-
ginning April 1, 1996, there was an employee referral bonus pro-
gram policy and procedure whereby the Audubon employee could 
get up to one thousand dollars for referring qualified candidates 
who are hired by Audubon into a number of job categories, the first 
listed being RNs; that he was aware of this program and he was not 
aware of a similar program since 
he first started working at Audu-
bon; that he was aware that employees were being required to work 

extra shifts during the reengineering period; that General Counsel™s 
Exhibit 514 indicates that on Sunday, March 17, 1996, ads for RNs 
 65 Bryan testified that there was no handwriting on the copy she saw. 
66 The above-described August 11, 1995, consolidated complaint al-
leges that Laura Wood is the assist
ant director of nursing at Audubon. 
The General Counsel and the Respondent stipulated that GC Exh. 573, 
a proposed staffing pattern, ha
s Laura Wood™s handwriting on it. 
67 The memorandum indicates that it is an update on the concerns 
and suggestions discussed at a meeting held on March 12, 1996, of the 
patient care committee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406and respiratory therapists appeared in the local and national news-
papers; that such ads may have been placed on more than just 
March 17, 1996; that under ﬁ
EMPLOYEE RETENTION
ﬂ on Gen-
eral Counsel™s Exhibit 514 the following appears: ﬁ[e]mployees are 
being returned to their full time 
equivalent status based in staffing 
needs. This allowed benefits to be prorated to the appropriate 

FTEﬂ; that other hospitals in the Louisville area advertise for RNs; 

that he did not think that there had been a reduction of the number 
of RNs at Audubon since he came to the hospital but there had 
been a reduction of the FTEs; that in an affidavit (GC Exh. 513), he 
indicated that as of April 1996 th
ere was a reduction in the number 
of RNs by 62 lowering the number of RNs from 652 to 590, in-
cluding pool employees but apparently not including clinical coor-
dinators; that Audubon receives 
a monthly payroll report from a 
data center in Nashville, TN which gives the name of the em-
ployee, the department, job title, FTEs, social security numbers, 
etc.; and that he used this monthl
y report to arrive at the 590 RNs 
listed on General Counsel™s Exhibit 513.  
On February 16, 1996, Terry Hundley, who had worked as a RN 
at Audubon from October 1984, resigned her staff nurse position in 
pediatrics at Audubon. Hundley test
ified that during her tenure at 
Audubon she had worked as a charge nurse for over 5 years; that 
she held this position immediately before the above-described 
reengineering; that she was involved in the NPO before the first 
election in 1989 and she was involved with the NPO during the 
campaign before the 1994 election; that during the most recent 
campaign she wore union buttons, talk
ed to other RNs in pediatrics 
about the Union, signed a union authorization card, and testified 
earlier about signing the card; that on September 15, 1995, she 
filled out a disclaimer form, which form was composed by NPO, 
and which form is used to document when a nurse believes that 
they are working in unsafe conditions, when there is a shortstaff 

situation or a hazardous problem (GC Exh. 515);
68 that on Septem-
ber 15 there were 22 patients in her unit and there were only two 
nurses, she and Paula Case, with no aides, no unit coordinators, no 
other staff; that the staffing patte
rn for 22 patients called for 3.5 
RNs,69 one LPN, and two and one half PCAs; that she informed 
her supervisor, Rochelle Turner, of the situation and Turner indi-

cated that she had no one to send and she, Hundley, was on her 
own to get staffed; that when she was unable to get someone she 
telephoned Darrin Ford, the clinical coordinator, at home and ad-

vised him of the situation; that she spoke to the nurse who was in 
charge when she, Hundley, arrived 
on the unit and that nurse, An-
gela Sartain, signed the form; th
at when the other nurse who was 
going to work with her on the unit arrived she, Hundley, explained 

that she had filled out the form and the other nurse, Case signed it; 
that when the pediatric director came on the unit she told her, 
Donna Cook, about the situation and the fact that she, Hundley, 
was filling out the disclaimer because it was unsafe; that Cook tried 
to get help and when she could not she telephoned Ford and told 
him that he needed to come into work; that she discussed the dis-
claimer form with Ford when he came in and he wanted to know 
why she had filled it out; that she showed the form to Ford and he 
asked for it, indicating that it did not reflect that he had come in to 
the hospital during her shift; that she did not give Ford the form; 
that she had complained about staffing almost every time she was 
in charge, every time there was a shortage; that once before when 
                                                          
                                                           
68 The form is titled ﬁFORMAL OBJECTION AND DISCLAIMER 
OF LIABILITY FROM COMPELLED ASSIGNMENTﬂ and 
ﬁDISCLAIMER FORM.ﬂ 
69 The one-half being an RN for one-half of the shift. 
she complained about being shor
tstaffed she was disciplined for 
ﬁventingﬂ to her nursing supervisor, Shirley Turner, in front of the 
house doctor for pediatrics and an
other nurse (GC Exh. 516); that 
in her annual evaluation for the period ending November 4, 1995, 
she was given an overall performance score of 2.48 out of a possi-
ble 5; that during her discussion of
 this evaluation with Ford he 
indicated that she complained too much about staffing; that this 
was the lowest evaluation she ever received in her working ca-
reer;
70 that when the reengineering was implemented on the pediat-
ric floor there were two patient care leader (PCL) positions avail-
able; that Case, who at the time had been an RN for about 18 
months, and on the pediatric unit 
for about 1 year and 6 months, 
received the PCL position which Hundley believed she should have 
received; that she interviewed with
 Cook for this position, with 
Cook asking her whether she could support the restructuring and if 
she could get along with Ford; that when she did not get the PCL 
position she spoke with Cook who indicated that she, Hundley, did 
not get the position be
cause of the disciplines in her file,
71 because 
she did not get along with management, because she was not flexi-
ble with her schedule, and because she was not supportive of the 
restructuring; that she and Case resigned on the same day in Febru-

ary 1996;
72 that during her exit interview she asked Ford if she 
could work as a pool employee; that subsequently she told Ford 
that she was advised that she did not have to have an exit interview 
if she was going to remain on the pool staff and Ford told her that 
Cook wanted to see her; that subsequently she met with Cook and 
Ford, and Cook told her that she wa
s not eligible to remain in pool 
status because of he
r time and attendance73 and they needed people 
that were supportive of the restructuring and because she did not 

get along well with management;
74 that subsequently she spoke 
with Donna Hilbert in human resources and was advised that she 

should not have had two of the points because they involved over-
night hospital stays, namely, consecutive days off for surgery and a 
second surgery for which she had to take a leave of absence; that 
subsequently she spoke with Cook who indicated that she would 
have Ford check it out; that wh
en she telephoned Cook later Cook 
said that she, Hundley, was still in
eligible for the pool because they 
needed people who (1) were flexible with scheduling, (2) got along 
with management and it was a known fact that she did not like 
Ford, and (3) were supportive of the restructuring; and that she was 
not aware of anyone else who was asked to have an exit interview 
before becoming a pool status RN. On cross-examination Hundley 
testified that she did not remember ever talking to nurses in her unit 
about NPO after the election in fr
ont of a supervisor; that Cook 
knew about her union activity because she, Hundley, testified in 
 70 Her 1991 through 1994 annual evalua
tions were received as GC 
Exhs. 518 through 521, respectively. They show overall evaluation 
scores, respectively, of 3.41, 3.9, 3.9, and 3.7. 
71 In addition to the discipline 
described above, Hundley received 
and unexcused absence when one of 
her horses was injured and she had 
to stay with it until th
e veterinarian arrived. 
72 Hundley™s letter of resignation wa
s received as GC Exh. 522, and 
her personnel action request was received as GC Exh. 523. 
73 Cook told Hundley that she had 7.5 points and at 8 points she 
would receive a written reprimand. H
undley testified that she told Cook 
that Kim Cottingham had more attendance marks than she, Hundley, 
did; and that according to Respondent™s policy (GC Exh. 524), over-
night hospital stays and leaves of 
absence are not considered occur-rences. 74 Her absence tracking record, a doctor™s note for the April 1995 
surgery, and her personnel action request for the April-May 1995 medi-
cal leave of absence were receive
d as GC Exhs. 525, 526, and 527, 
respectively.  AUDUBON REGIONAL MEDICAL CENTER 407December 1995; that with respec
t to the above-described dis-
claimer, she was afraid for her job because Ford had threatened to 
fire her on the spot in the past for comments that she made and 
when she could not come into work when he called her at home 

and told her to report to work although she was not scheduled; that 
she reported Ford three times to human resources about calling her 
at home, mandating her to change her schedule and threatening her 

if she did not come in; that she did indicate in public that she did 
not like Ford; that before she vented to Turner she had discussed 
the shortstaff situation with the nurses with whom she worked; that 
leaving Audubon was difficult because she loved working in pedi-
atrics and since she is
 self-supporting she needed more than .8 
status and the temporary registry
 position which was to last for 3 
months; that over her objection, Ford marked the box 

ﬁ[d]issatisfiedﬂ on her PAR as her 
reason for leaving; that during 
her conversations with Ford he
 slammed his fists on the desk, 
ﬁcussedﬂ at her, talked about her children and harassed her; that in 

1 year (January 1995 to 1996) 27 people left Ford™s unit and 25 of 

those were nurses who had problems with Ford. Subsequently, 
Hundley testified that the hospital did not provide employees with 
the disclaimer form.  
Nettles testified that he was not 
aware of anyone in pediatrics 
who was denied pool status other than Hundley but he was aware 
that Jackie Harper was not selected for a pool position by her su-
pervisor, Lynn Smith.  
Case testified that she interviewed with Cook for the PCL posi-
tion and she told Cook that she, Case, was ready for a change and 

she wanted some management experience; that she was the least 
senior of the people who applied for the position; that Hundley 
trained her on pediatrics; that she was not a nurse during the 1994 
organizing campaign; that she received a written discipline on 
October 24, 1995, for having accumulated 8.5 absenteeism and 

tardiness points within the last 12 months (GC Exh. 529); that she 
received this discipline before she interviewed with Cook for the 
PCL position; that when she resigned she told Ford that she wanted 
to continue to work in the pool 
and Ford said that Audubon does 
not deny anyone who wants to work in the pool; that subsequently 
Ford told her that she would have to speak to Cook about joining 
the pool and she asked Ford to have Cook give her a call; that 
Cook did not call and when she saw Ford later he said that she 
would have to speak with Cook; that she signed the above-
described disclaimer since there was just Hundley and herself for 
22 patients; and that most of the time Hundley was the one who 
brought staffing concerns to management™s attention. On cross-
examination Case testified that she did not like working with Ford 
and he was an unfair boss; that about 25 employees in Ford™s unit 
left during his tenure; 
and that she did not engage in any union 
activity. Subsequently she testified that she resigned the same day 

as Hundley.  
Gloria Gant testified that she was hired by Audubon in 1976; 
that during her entire tenure with Audubon she worked on pediat-
rics; that she became involved with
 NPO in 1991; that she solicited 
union authorization cards, she sign
ed one herself, wore an NPO 
button, and was on the billboard on Poplar Road with other mem-

bers of the NPO for approximately 2 years; that on August 17, 
1995, she received a corrective counseling record alleging that she 
engaged in ﬁ[r]ude/negative behavior towards 
patients
 & visitorsﬂ 
(emphasis added) (GC Exh. 531);
75 that on August 16, 1995, she 
                                                          
                                                                                             
75 The form contains boxes for ﬁminor (1.5 points), serious (2.0 
points), major (3.0 points), [and] critical (6.0 points).ﬂ The ﬁmajorﬂ box 
is checked off. The form also notes
 that ﬁsix points in any 12-month 
went into a baby™s room to give the baby medication; that the baby 
had a central line
76 in and she had to turn the baby over on its back 
to check that there was no redness or leaking around the catheter 
site; that she explained to the parents of the baby that she had to 
turn the baby over to 
check the dressing; that 
the father assisted her 
in turning the baby over; that she checked the site and showed the 
father where it was okay; that she then turned the baby back over 
and gave the medication; that the baby did not cry or fuss and the 
baby went back to sleep; that she then left the room and sometime 
later during that shift she was told by Cottingham, who was the 
charge nurse, that the parents of this baby did not want Gant to take 
care of the baby anymore after the end of that shift because she 

woke the baby up; that she went to the baby™s room with the charge 
nurse and asked the parents why they were upset with her; that the 
parents said that no one had ever wakened their baby up to give the 

medication and she explained that she had to check the dressing 
before giving the medication and she apologized for having to 
wake the baby up; that the charge nurse had to report what occurred 

to the clinical coordinator, Ford; that Ford asked her what occurred, 
spoke with the involved parents and then told her that she should 
not have gone back into the room
 and confronted the parents; and 
that she had never received a written warning before relating to her 
conduct.  
Cottingham testified that the father of the infant told her that he 
did not want Gant to take care of the baby anymore because when 

Gant gave the baby medicine she woke the baby up after he had 
been trying to get the baby to slee
p all day long; that the father said 
that no one had awakened the baby 
before; that the baby had to be 
turned over to get to the central line because the site had to be 

checked; that the baby woke up while being turned over; that she 
told Gant of the complaint and they
 both went to the patient™s room 
where Gant told the father that if she did ﬁanything wrong . . . tak-
ing care of the baby . . . she sure didn™t mean toﬂ; that the father 
said that they wanted someone else to take care of the baby and she 
and Gant left the room; that she observed the conversation between 
Gant and the father and Gant was not rude toward the father but 
rather was very professional; that she later informed Ford of the 
incident; that subsequently when she heard that Gant was going to 

be written up over the incident she 
tried to explain to Ford that she 
did not ﬁthink anything happened to where you can write some-

body up over that . . . Gloria was very professional . . . and . . . 

[Ford said] we don™t need to discuss thisﬂ; that no one else in man-
agement talked to her about this incident; that when she resigned in 
December 1995 she told Cook that she was leaving because of the 

stress on the floor and Cook asked her if one of the reasons she was 
leaving was her points (She had 
12 and 1/2 points for her atten-
dance and she had been told by Ford when she had 11 and 1/2 
points that 12 points was the most you could get and over that she 
would be terminated.) and if she would like to stay in the pool; that 
she subsequently worked in the pool for a couple of days; that 
when she spoke with Cook about working in the pool she had al-
ready received two attendance and 
tardy disciplines (GC Exhs. 555, 
556), with the first dated June 15, 1995, and the second dated No-
vember 2, 1995; and that she received a third which is dated De-
cember 12, 1995, and which indicates a total of 13.5 points. On 
cross-examination Cottingham testified that the baby™s father told 
Gant that she could continue taking care of the baby for the rest of 
 period may result in termination.ﬂ Gant noted on the form that this was 
the first time in almost 30 years of nursing that she was accused of 
being rude to a patient or to a patient™s family. 
76 It is a catheter that is placed in the subclavian vein to give long-
term I.V. medication. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408the day but he did not want her taking care of the baby for the rest 
of the time that the baby was going to be there.  
Regarding the complaint against Gant, Hundley testified that she 
had contact with the family of the patient, a 6-month old; that the 

father complained to her while she was charge nurse about LPN 
Sandy Woods, indicating that he did not want her checking his 
baby every hour; that the baby 
had a central line
 and Woods was 
checking it every hour to make sure it was not leaking; that the 
family complained about the way aide Chuck Bibelhauser took the 
baby™s temperature, changed the baby™s diaper, and wore an ear-
ring in his ear, indicating that they did not want Bibelhauser in the 
room; that the parents told her with respect to Lauraetta Hardin that 
they hoped that she wouldn™t frighten the baby because the baby 
had never seen a black person; and that she discussed the com-
plaints with one of the baby™s doct
ors and the doctor said that she 
realized that they were difficult, and as soon as they had no one 
else to take care of their baby, she would transfer them to Kosair.  
On August 23, 1995, Gant was checking a patient™s I.V. site 
with the mother in the room. The mother became faint and Gant 
who was holding the baby also held on to the mother to keep her 
from falling. As a result, Gant injured her wrist and shoulder and 

had to be placed on transitional dut
y (GC Exh. 532). Gant testified 
that she was still on transitional duty in pediatrics during the re-

structuring period;
77 that on January 17, 1996, Cook told her that 
since she, Gant, was on transitional duty she did not show up on 
the pediatric staff and there was no position for her; that Cook 
further stated that she would not offer registry until Gant came off 

transitional duty and Gant could apply for any position throughout 
the house if there was something available but there was no posi-
tion in pediatrics; that she asked Cook about her evaluation which 
was due in July 1995 but which she had not received; that about 3 
or 4 days later Ford called her at home and told her that he was 
changing her shift, he had checked with employee health and they 
said it was okay to put her on the 3 to 11 shift because they no 
longer needed her on the day shift; that she told Ford that it would 
be inconvenient for her to work th
e 3 to 11 shift; that she had dia-
betes and worked the first shift since 1984 except for a few times 
when management put her on the 11 to 7 shift and she had prob-

lems with her diabetes; that management was aware of her diabe-
tes; that she started the 3 to 11 shift on January 22, 1996; that on 
January 31, 1996, she met with Ford who gave her evaluation 

which is dated July 18, 1995 (GC Exh. 533);
78 that the 2.35 evalua-
tion she received was the lowest she had ever received;
79 that Ford, 
during this meeting mentioned her sick leave, the aforementioned 

conduct discipline, and the fact that she was not able to perform her 
duties due to her injury; that in the comment section of the evalua-
tion Ford referred to ﬁemployee condu
ct discipline on fileﬂ; that as 
noted above that conduct discipline was issued in August 1995; 

that she did not have any other conduct discipline and the evalua-

tion period, as noted above, was for a 1-year period ending July 18, 
1995; that she filed a grievance on February 8, 1996, with respect 
to her transfer to the second shift and with respect to the above-
described written warning (GC Exh. 540); that she met with Riley 
                                                          
                                                           
77 She could not push or pull and there was a restriction on the 
amount of weight she could lift. 
78 The specified appraisal period is from July 18, 1994, to July 18, 
1995. 
79 The parties stipulated that out of a possible 5 on her prior evalua-
tions Gant received a 4 in 1989, a 
3.7 in 1990, a 3.9 in 1991, a 4 in 
1992, a 3.9 in 1993, and a 3.61 in 1994 (GC Exhs. 534 through 539, 
respectively). Gant testified that th
e evaluations have an impact on her 
longevity bonus. 
concerning the grievance and she showed Riley the daily assign-
ment sheets from the pediatric floor which showed, contrary to 
what Ford said, that there 
were day needs (GC Exh. 541);
80 that 
Ford generally composed the daily worksheets; that subsequently 
she met with Nettles and Cook and later with Becky Kahl about her 
grievance and she was put back on first shift after she had problems 
with her diabetes, she had to seek
 medical attention and her doctors 
wrote a letter stating that she had to
 be placed back on first shift in 
order to control her diabetes; that in her March 19, 1996 response 

to the grievance (GC Exh. 543), Cook, in treating the conduct dis-
cipline, refers to ﬁa failure to follow the Charge Nurse™s Instruction 
as wellﬂ; that this allegation had never been raised in her meetings 
with Nettles and Cook; that the night of the incident Cottingham 
never instructed her not to speak to the parents or not to go back 
into the patient™s room and Cottingham accompanied her when she 
went back to the patient™s room; that in her April 24, 1996 response 
to the grievance, Kahl indicates in
 part ﬁ[a]fter much thought and 
deliberation my decision is to uphold the disciplinary action dated 
August 16, 1995. This action is based in the fact that you took issue 
with the family inspite [
sic] of the recommendation by the charge 
nurse to not do soﬂ (GC Exh. 544); that this was not raised in her 
meeting with Kahl; that she met with the CEO of Audubon, Mi-
chael Louviere, and by memorandum dated June 3, 1996 (GC Exh. 
545), he indicated that he was going to reduce the points on her 

conduct discipline from 3 to 1.5;
 that Louviere, days before she 
testified herein on June 6, 1996, told her that Riley agreed with the 

decision to drop the points.
81  On cross-examination Gant testified 
that after the NPO election she continued to wear NPO buttons to 
work and she continued soliciting union authorizing cards; that she 
was aware that these same parents who complained about her had 
complained about Woods checking the baby too frequently; that in 
September 1995 another parent complained that when she asked 
about when Gant was going to inse
rt a feeding tube Gant allegedly 
said ﬁI™m busy right now . . . [and] you™ll have to wait till we get 

around to youﬂ (R. Exh. 69);
82 that she worked for 4 weeks on the 
second shift before going back the first shift; and that she suffered 
insulin reaction on the second shift and she had a problem seeing at 
night.  
Nettles testified that Respondent™s 
transitional duty policy, in ef-
fect since June 1, 1995, is found in Respondent™s Exhibit 72;
83 that 
employees on transitional duty are assigned to department 949 for 
 80 The form lists four shifts, namely 11Œ7, 7Œ3, 3Œ11/3Œ7, and 7Œ11. 
Gant also sponsored additional daily assignment sheets (GC Exh. 542). 
81 The General Counsel introduced a number of disciplinary records 
(GC Exhs. 546 through 554), which involve either minor or serious 
offenses which collectively include 
incidents such as confronting a 
family after a complaint was made, 
being rude, using profanity in a 
public area, failing to check a patient
™s armband with respect to blood 
tests, and engaging in conduct detr
imental to patient care. As noted 
above, Gant was not charged with a 
minor or serious offense. Rather, 
she was charged with a major offense. Also as noted above, a minor 
offense calls for 1.5 points. 
82 Gant denied the alleged offense in her response pointing out that 
the attitude of this mother changed 
when, after asking Gant for a case of 
prescribed costly formula apparently so that it would be covered by 

medical insurance, she did not recei
ve the formula from the hospital. 
Gant™s response indicates that th
e alleged conversation never took 
place. Gant was not disciplined regarding this matter. 
83 The policy indicates that whenever possible, the employee will be 
assigned to their home unit/departmen
t. Also some of the guidelines 
include ﬁ[a]n employee is not to be counted as staff unless the job du-

ties they are performing meet a need of a particular unit or departmentﬂ 
and ﬁ[i]f an employee remains on Transitional Duty for six months, the 
employee™s position may be posted.ﬂ 
 AUDUBON REGIONAL MEDICAL CENTER 409payroll purposes so that Respondent can see how many employees 
are on transitional duty at one time and the payroll dollars will 
show up in one cost center (R. Ex
h. 73); that if the employee on 
transitional duty is not able to m
eet the essential functions of their 
preinjury occupation, they are not 
carried on the staffing pattern of 
the particular unit in which they are working; that Gant was still on 
transitional duty when he testified regarding this matter, June 6, 

1996; that Gant was not carried on 
the staffing pattern of the pedi-
atrics department during the reengineering but during and after the 
reengineering she was assigned to work in the pediatrics depart-
ment; that prior to the reengineeri
ng Gant worked on the first shift; 
that there was no limitation in her file precluding her from working 
on the evening shift; that in his discussions with the department 
manager and the clinical coordina
tor he advised them that Gant 
could be reassigned to the second shift; that after Gant worked on 
the evening shift for about 2 to 3 weeks, she was reassigned to the 
first shift pursuant to a decision he and Cook reached after it was 
brought to their attention that 
Gant was having a difficult time 
adjusting to the second shift because of her diabetic condition; that 
before she was reassigned to the second shift she did not bring any 
of these concerns to his attention; that Respondent™s Exhibit 74 is 

Audubon™s attendance policy, Respondent™s Exhibit 75 is Audu-
bon™s employee conduct policy a
nd Respondent™s Exhibit 76 is 
Audubon™s policy regarding patients™ and families™ complaints; 
that under Audubon™s employee conduct policy a minor offense is 
assigned 1.5 points, a serious offe
nse is assigned 2 points, a major 
offense is assigned 3 points, and a critical offense is assigned 6 
points, and after an employee has accumulated a total of 6 points 
within a rolling 12-month period 
the individual will be disciplined 
up to and including termination; that there are occasions when 
complaints are made regarding the conduct of an employee and it 
is determined that there is no wrongdoing; and that Respondent™s 
Exhibit 77 is a list of the scor
es of a number of performance 
evaluations in pediatrics departme
nt 640, he verified the accuracy 
of the numbers and they represent the RNs who were in the de-

partment at the time that he testified in June 1996.
84  On cross-
examination Nettles testified that Gant was limited in that she 

could only lift or push or pull 11 to 25 pounds, her reaching using 
the left arm was limited, she had limited use of the left arm when 
using both hands, and with repetitive wrist movement her use of 
her left wrist was limited to 15 minutes per hour; that at the time 
reengineering began Gant had not been on transitional duty for 6 
months and therefore her position co
uld not have been posted; that 
the transitional duty policy was in effect before and after the reen-
gineering; that during the reengineering Gant was still on transi-
tional duty and therefore she was not eligible for selection; that an 
RN with more seniority than Gant was selected for the .8 FTE 
clinical associate position on the da
y shift and Gant was not on the 
seniority list; that Gant™s reassignment to the second shift had noth-
                                                          
 84 One of the counsel for the General Counsel pointed out that a re-
view of the underlying documents i
ndicated that Respondent accurately reflected the scores that the listed individuals received on the listed 
evaluations but she believed that 
other specified individuals should 
have been included in the list. Counsel for the Union echoed the above-
described opposition indicating that th
ere were at least six RNs work-
ing on pediatrics at the time who were not included on the list and that 
the document is limited in what 
it indicates. On cross-examination 
counsel for the Union specified the individuals who she believed 
should have been on the list. Nettles te
stified that the named individuals 
whom he recognized were RNs who wo
rked in pediatrics but ﬁnot all 
those are on the list,ﬂ he pulled only those files of the employees who 
are on the list and there was no par
ticular reason why he picked the 
names on the list and omitted the other individuals named. 
ing to do with the particular tasks 
that were needed to be done on 
the second shift as opposed to the first shift because the same work 
is done on these two shifts; that Cook made the decision to utilize 
Gant on the second shift; that points under the attendance policy are 

considered separately from points
 under the conduct policy; that 
the fact that the parents complained unreasonably about most of the 

nurses who were taking care of thei
r child did not ﬁalleviateﬂ Gant 
with respect to how she reacted to the complaint about her conduct; 
and that Cottingham told Gant not to
 take care of that patient any 
day following the day of the incident. On redirect Nettles testified 

that there was only one .8 FTE available on pediatrics and that 
went to the most senior person who was not Gant; that even if Gant 
had been in rotation she would not have been selected for that .8 
FTE position; and that there is no transitional duty policy which 
states that a person™s position cannot be eliminated while they are 

on transitional duty. Subsequently Nettles testified that in her re-
sponse to Gant™s grievance Cook indicated that there was a failure 
to follow the charge nurses instru
ction as well (GC Exh. 543); that 
this language was discussed in his presence when he participated in 
the grievance procedure; that the charge nurse™s instructions that 
Gant did not follow was that she was going to be off the patient 

care rotation and the charge nurse recommended to her not to go in 
to the patient™s room after that point, that Gant should not go into 
the patient™s room ﬁafter her rotation was overﬂ which would be the 

end of that shift; and that there was no recommendation that Gant 
not go into the patient™s room during the remainder of the shift.  
Ann Hurst was hired by Audubon in 1981 and she has worked 
as a staff RN on the Med-Surg Telemetry floor on 5 West since that 

time. Hurst testified that prior to the reengineering her FTE status 
was 1.0; that she had been the relief charge whenever charge nurse 
Shannon McMahan was off; that she has been active in the NPO 
since they began organizing; that she solicited signatures on union 
authorizing cards, her picture appeared in the NPO booklet and on 
the billboard on Popular Road, which stayed up for over a year, she 
wore union buttons to work, leafleted several times for the Union 
outside the hospital and she testified earlier in this proceeding about 
union authorization cards she had ot
her employees sign; that other 
RNs who worked on her shift on 5 West included Michele Cow-
den, who had 30 years with Audubon and St. Josephs, Judy Chap-
pell, who came to Audubon in 1987, Pat Furguson, who had 20 or 
more years seniority, Lori Stewart who had been a RN for a couple 

of years, Andy Reichle who came to Audubon in 1984 or 1985, 
Terry Assucion, who had been at Audubon a couple of years, and 
Susan Mattuissi, who had been there about 2 years; that for the 

morning shift there were two patient care leader positions available 
and two clinical associate RN po
sitions which were awarded by 
seniority; that the two RNs with the most seniority, Cowden and 

Furguson, took the two clinical as
sociate RN positions; that she and 
all of the other RNs on her shift, 5 West day shift, applied for the 
patient care leader positions; that she had the most seniority among 
those applying; that in January 1996 she interviewed with McMa-
hon, who was the clinical coordinator at the time; that McMahon 
told her that Karlene Pietranton, who became the director over 5 
West, would make the decision; that Chappell and Stewart were 
offered the patient care leader pos
itions; that she was offered a .5 
part-time patient care leader position which would mean that she 
would have lost her vacation time, there would have been a change 
in the cost of her insurance (apparently referring to medical) and 
she would not have been able to live on her pay; that Mattuissi was 
offered a job on another unit as a patient care leader, Assucion was 
offered a patient care leader posi
tion on the afternoon shift, Reichle 
was offered a patient care leader position on the night shift and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410none of these RNs were reduced to part time .5 status; that when 
she subsequently discussed this matter with McMahon she, Hurst, 
was told that if she accepted she could work on the registry to 
make up the difference until April 1, 1996; that when she subse-

quently discussed this matter with 
Pietranton she, Hurst, was told 
that Stewart interviewed better than she, Hurst, did and Stewart 

wanted the job very badly and she came across that way; that 

Chappell was very vocal in indicating that she would not support 
the NPO in any way; that Stewart was not a RN until after the 
union election and she, Hurst, was not aware whether Stewart ex-
pressed her support or nonsupport of the Union; and that in April 
1996 she had her 1.0 FT
E returned when she accepted a clinical 
associate RN position.
85  On cross-examination Hurst testified that 
she was told that seniority was not the main criterion in determin-
ing who would receive the patient care leader positions; that she 
did not apply for any patient care leader positions other than the 
day shift positions; that Reichle 
signed a union aut
horization card 
and no one else, as here pertinent, wanted the night shift position; 
that in 1994 her nurse manager, Colette O™Brien, said something to 
her about her activities on behalf of the NPO; that before she be-
came clinical coordinator McMahon 
said something to her about 
her activities on behalf of the NPO; that McMahon become clinical 
coordinator in December 1995; that she did not want to work 
nights and she did not apply for one of those positions; that she 
filled in for patient care leaders 
about three times when they were 
not on the floor and there was no difference between that position 
on her floor and the charge nurse position; that about one week 

after she took the .5 patient care leader position Pietranton told her 
that she had worked it out with management and Hurst could have 
a full time 1.0 position but she di
d not sign the papers indicating 
that she had this clinical associate position until April 1, 1996; and 

that she was able to keep the same hours that she was working 

before the reengineering. On redirect Hurst testified that McMahon 
told her that she was opposed to the Union, any union;
86 and that 
with respect to an issue raised by Respondent on cross-
examination, namely, whether anyone in management said any-
thing to her about her activities on behalf of the NPO, Hurst testi-
fied that Vandewater told her while she was wearing a union 

(NPO) button that ﬁhe was very opposed to Unions and he would 
do anything in his power to prevent them.ﬂ
87 Particia Clark, who as indicated above, is an RN at Audubon 
who started in 1977 and became president of NPO in October 

1994, testified that she has been ac
tive in the NPO for some time; 
that she helped write an article in the September 1994 NPO news-
letter about restructuring (GC Exh. 564), and she helped to distrib-
ute it by, among other things, le
afletting at Audubon; that she 
spoke at a candlelight ceremony in March 1995 in Jefferson Square 
Park in Louisville which, according to the flyer promoting the 
gathering, dealt with ﬁPatient Care Crisisﬂ and ﬁDangerous short 
                                                          
                                                           
85 The General Counsel and Respondent stipulated that Hurst re-
ceived a 3.6 (out of 5) on her 1994Œ1995 annual evaluation (GC Exh. 
559), and a 4.0 on her 1993Œ1994 evaluation (GC Exh. 560), where she 
was described as Martha Hurst; and 
that Stewart received a 3.5 on her 
1994Œ1995 evaluation (G
C Exh. 561), and a 3.6 on her 1993Œ1994 
evaluation (GC Exh. 562), where she was described as Loretta Viau. 
86 One of the counsel for Respondent objected to this inquiry indicat-
ing that he did not pursue this line of questioning as to what McMahon 
talked about when she was a rank-and-file employee. As noted above, 
McMahon was charge nurse before she became clinical coordinator. 
87 Hurst also testified that as they parted Vandewater shook her hand 
ﬁand he squeezed it a lot harder than I thought he should haveﬂ; and 
that this occurred before the 1994 election. 
staffing . . .ﬂ; that she believed that television channel 41 was at the 
ceremony; that in March 1995 she 
was on a Louisville radio talk 
show about restructuring at Audubon; that as of November 1995 

she was an .8 FTE staff nurse on 3 East; that she asked Wempe 

what the benefits would be for the proposed .5 patient care leader 
and Wempe later told her that she would not be able to take sick 
days since they would be put in a bank for if she ever became full 

time again, vacation time would be 
cut, and the cost of her medical 
insurance would increase ﬁtremendouslyﬂ; that she therefore 
changed her self-nominat
ing form to reflect that she was seeking a 
1.0 patient care leader position (GC Exh. 566); that around Decem-
ber 21, 1995, Jacqui Falk, who is
 a clinical coordinator, and 
Wempe together interviewed her for the patient care leader posi-
tion; that during the interview when they asked her if she supported 
the hospital she asked them to explain what they meant; that she 

told them she supported the hospita
l and she was proud of her floor 
and proud to work at Audubon; that she was asked about how she 

felt about the restructuring of the hospital and ultimately she said 

that she was willing to try it notwithstanding everything she read 
and heard about it; that during the interview she indicated that she 
preferred the 1.0 to the .5; that she was told that she would hear 

about the results by December 26 or 27, 1995; that when she did 
not hear by the beginning of the new year she telephoned Wempe 
who told her that the 1.0 patient care leader position went to Brenda 

Canary who came to Audubon in 1984; that Canary was an ob-
server for the hospital in the 1989 election and she wore ﬁNoﬂ but-
tons; that when she asked about the .5 patient care position Wempe 

said ﬁoh, you wanted thatﬂ; that later Wempe told her that she 
could have the .5 patient care leader position and she would get an 
additional .3 on the registry until April 1996; that on January 22, 
1996, she filed a grievance over not receiving the 1.0 patient care 
leader position (GC Exh. 567); that on February 1, 1996, Wempe 
replied (GC Exh. 568), denying the grievance;
88 that on February 7, 
1996, she appealed (GC Exh. 569);
89 that subsequently she was 
informed that her grievance was denied; that in the late 1980s she 
was a designated charge nurse but the hospital had all of the charge 
nurses re-bid for their jobs after the 1989 union election and those 
who re-bid were reinterviewed; 
that during her reinterview her 
supervisor, Laurie Tiebolt, ques
tioned her about her union activi-
ties, what went on at union mee
tings, and about the Union and its 
function; that after that interv
iew Jacqui Falk was awarded the 
charge nurse position and Clark filed a grievance over the outcome; 
that Bill Brown, who was CEO of Audubon at the time awarded 
the charge position back to her if she wanted it; that she declined 

for the sake of the unit, with th
e written understanding (GC Exh. 
570), that when the designated charge nurse position became avail-

able she would be given the positi
on if she was still interested; and 
that Wempe was the nurse manager at the time and Wempe was 

involved in the events leading up to the grievance and the process-
ing of the grievance, and Wempe was aware of Brown™s 1991 
 88 In her response Wempe indicates that there was no discrimination 
of Clark due to her affiliation with the NPO. Also Wempe indicates in 
her response that when Clark asked what Wempe meant by her question 
whether Clark supported the hospita
l, which question was asked during 
the interview, she, Wempe asked nine
 questions which are specified in 
Wempe™s response. 
89 In her appeal, Clark indicates as follows: 
Contrary to what Wempe has written in her February 1 letter, she 

did not respond by asking that list of questions. Instead, when I 
asked her to elaborate on what she meant by that question, she sim-
ply repeated the same question, ﬁHow do
 you support the hospi-
tal?ﬂ 
 AUDUBON REGIONAL MEDICAL CENTER 411resolution of the grievance. On 
cross-examination Clark testified 
that while she worked on the registry until April 1996 she received 
an enhanced pay rate for all of her hours; that at the time she testi-
fied in June 1996, she was no longer working out of the registry 

and she had a .8 FTE on the floor which is the same as she had 
before the redesign; that during her interview for the patient care 
leader position she told her interviewers that her research indicated 

that patient care focus did not work; and that she signed an affida-
vit on April 27, 1996 (R. Exh. 71). On redirect Clark testified that 
while she worked as a relief charge nurse since 1991, she was not a 
designated charge nurse during this period because no designated 
charge nurse position on her unit on her shift opened up during that 
period and Falk continued as designated charge nurse until Audu-
bon created the clinical coordinato
r position when the designated 
charge position ceased to exist; that when she was restored to her .8 
FTE status she was not told why sh
e was being restored; that when 
the reengineering began there were staffing problems in that there 

were not enough RNs and LPNs; that 
in April all those on her floor 
who had a reduced FTE status were all offered an opportunity to 
return to their former FTE status; that attached to her above-
described affidavit are patient care leader job descriptions which 

were distributed by Audubon; that the job description distributed 
by Audubon in December 1995 calls
 for the patient care leaders to 
be involved in disciplining, directing staff, completing evaluations, 
and be involved in the hiring of 
staff; that she asked Wempe about 
the job description and Wempe said
 that she did not know anything 
about patient care leaders disciplining, or hiring or firing; and that 

patient care leaders are actually 
performing the charge nurse job.  
The General Counsel and the Respondent stipulated to a list 
dated June 5, 1996, which lists 
86 RNs who resigned or retired 
between 1/1/96 and 6/5/96 (GC Exh. 576).
90 With respect to Respondent™s Exhibit 78 which purports to be a 
list of the RNs on staff at Audubon on ﬁ6/4/1996,ﬂ Nettles testified 
that he requested Ruth Ballinger to prepare it; that the list contains 
about 18 clinical coordinators; that 
the list is an accurate list of all 

RNs at Audubon in June 1996; that he reviewed it against person-
nel records and the human resource information system; that one 
would expect that if someone ha
d been terminated more than 6 
months before the list was prepar
ed that person would not be on 
the list; that Joanne Sandusky is on the list; that the clinical coordi-
nators are in the list because they are RNs; that the directors of 
nursing are RNs but they are not on the list because they should not 
be on the list; and that the clinical coordinators are on the list be-
cause ﬁ[t]here™s no indication why 
they shouldn™t be on the list.ﬂ 
Ballinger testified that she produced the document on June 4, 1996, 
at the behest of Riley and Nettles; that after she printed out the 
document she noticed that Sandusky™s name was on the list even 
though Sandusky is not a current employee; that she asked Riley 
why Sandusky was still printing out and whether she should leave 

Sandusky on the list; that Riley said to leave Sandusky™s name on 
the list; that she reviewed the list™s accuracy and Sandusky is the 
only person on the list who is not currently in the employ of Audu-

bon;
91 and that she produced Genera
l Counsel™s Exhibit 2 which is 
                                                          
                                                                                             
90 These parties also stipulated that two specified individuals on the 
list were discharged. 
91 On voir dire Bellinger testified that she reviewed the accuracy of 
the list by producing another list that 
covered the terminations of RNs 
for the last 9 months and compared the two lists and no name appeared 
on both lists; that there are sometimes 
errors in the system; that she did 
not think that R. (Exh.) 78 contained 
clinical coordinators; that as Net-tles testified, the list does contain cl
inical coordinators; that to produce 
the list she had to enter position numbers and one of the numbers she 
titled Total RN staff and is dated January 5, 1994. On cross-
examination Bellinger testified that she did not know how many 
people on the list were in the ﬁIﬂ category; and that she did not 
know if Sandusky was on a LOA.  
Analysis  
Paragraph 5(a) of the August 11, 1995, amended consolidated 
complaint alleges that about early January 1994 Martin informed 

an employee that a fellow employee ﬁburned her bridgesﬂ by en-
gaging in union or protected concerted activities thereby implying 
that employees who engage in such activities would be subjected to 
discrimination or discipline. On brief, the General Counsel con-
tends that Martin clearly indicated to Heck that employees who 

participate in group protests conc
erning working conditions were 
jeopardizing their opportunities for promotion. Respondent, on 
brief, argues that the statement which Martin made according to her 
testimony, namely ﬁa lot of water under the bridge regarding 
Vivianﬂ had nothing to do with Flener™s (Zollman) union or other 
protected activity but rather referre
d to Flener™s al
leged constant complaints about her personal life; that since Martin™s statement, 
even if unlawful (a point which Respondent does not concede), was 
made in December 1993, it was made outside the critical period
92 and cannot support overturning an election; and that since the 
statement was made in the presence of one employee it was de 
minimis and could not have affected the results of the election. 

With respect to Respondent™s witnesses on this point, on the one 
hand we have Martin testifying that Flener had personal problems 
and at work she could come across negatively about everything; 

and that Cook was someone who Flener would normally discuss 
her problems with. On the other hand, we have Cook testifying that 
Flener was the strongest of the three applicants for the position and 
she did not have any negatives as far as being considered for the 
charge nurse position. Martin™s e
xplanation is not credited. Heck 
impressed me as being a credible witness. Her testimony about 
what was said is credited. As far as the timing of the statement is 
 entered was for clinical coordinators
; that if she entered an existing 
position number for a classification which should not be on the list, 
those in that classification would be on the list in error; 
that if she made 
mistakes in entering position numbers someone who should be on the 
list might not be on it; that she did 
not enter directors of nursing be-cause they are exempt, ﬁ[d]irectors, 
managers, I never include them in 
RN  staff listingsﬂ; that she obtained th
e list of terminations in the last 9 
months from Audubon™s data base by
 creating a query and requesting 
the information; that she requested a lis
t of those ﬁtermedﬂ in that last 9 
months; that ﬁtermedﬂ includes any
one who is no longer in the employ 
of Audubon for whatever reason; that all employees or former employ-
ees in Audubon™s system are coded as either ﬁA,ﬂ ﬁI,ﬂ or ﬁTﬂ; that the 
ﬁAﬂ means active, the ﬁTﬂ means the 
person is no longer in the em-
ployment of Audubon, and the ﬁIﬂ is kind of a gray area which includes 
those on leave of absence (LOA) and others but she did not know  
anything about the ﬁIﬂ category beyond LOA; that Respondent™s Ex-
hibit 78 includes all employees who are in the ﬁAﬂ and ﬁIﬂ codes; that 

she included registered nurse applican
ts; that at the time she produced 
R. Exh. 78 clinical coordinators we
re salaried but, she keyed them in 
probably out of habit; and that she wa
s aware in the fall of 1995 that a 
question arose in this proceeding ab
out a list with Sandusky™s name on 
it when she was supposed to have been termed; that this correction was 

not made in the system since the fall of 1995. 
92 The critical period in this matter 
is the period between January 6, 
1994, the date the petition for election was filed, and March 4, 1994, 
the date the election was completed. 
Goodyear Tire & Rubber Co
., 138 
NLRB 453 (1962). As noted above, Flener, along with Holthouser, 

asked Respondent for recognition before
 the petition was filed. It is also 
noted that Flener signed the petition for election dated January 6, 1994 

(GC Exh. l(a)). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412concerned, it is noted that Cook testified that it was not announced 
until January 1994 that the position would not be filled. Conse-
quently, Heck™s testimony that th
e conversation occurred in Janu-
ary 1994 is credited. By the above-described conduct of Martin, 
Respondent violated the Act as alleged.  
Paragraph 5(b) of the August 11, 1995, amended consolidated 
complaint alleges that about early February 1994 Respondent 

posted at its Louisville
 facility a notice entitled ﬁAudubon Regional 
Medical Center Staffing Improvement Planﬂ announcing the estab-

lishment of a committee to deal with employees™ terms and condi-
tions of employment in order to discourage employees™ union or 
protected concerted activities. On brief, the General Counsel con-

tends that contrary to Respondent™s contention this was not a con-
tinuation of the previously established PDC since the PDC had 
never played any role in staffing
 matters and it had been totally 
inactive throughout 1993; that Respondent™s announcement itself 
constitutes an admission that th
e committee™s staffing focus would 
be new for it states ﬁwill be 
developedﬂ and the announcement 
further promises to develop a plan ﬁto eliminate mandatory over-
time within the next six months.ﬂ
93 Respondent. on brief, argues 
that the PDC had, among other things, examined trends in staffing; 
that the announcement in question simply informed employees of 
an existing function of the PDC, although in a slightly different 
form and was thus lawful; and that the staffing subcommittee dis-

banded shortly after the election.
94  As noted above, Anderson had 
to retract her testimony that Cook became the chairperson in Janu-
ary 1993 for this occurred in January 1994. Cook conceded that 
staffing was an issue that was being raised by the Union during the 
union campaign; and that the one-page announcement about the 
PDC soliciting for membership was 
distributed in February 1994. 
As noted above, the General Couns
el and Respondent stipulated 
that the announcement, a smaller version of which was received as 
General Counsel™s Exhibit 419, was posted on an easel in Audubon 
in February 1994. As indicated 
by the General Counsel, the in-
volved announcement itself indicates that something new was 
being proposed. Anderson testified that the staff was concerned 
                                                          
 93 More specifically, the announcement, GC Exh. 419, reads in per-
tinent part as follows:  What are we doing about staffing? 
Here is part of the staffing answer . . . 
. . . . 
4. A focus action team composed of staff RN™s, LPN™s, Nurse 
Managers and a staffing consultant, will be developed us-
ing the current 
Professional Directions Committee
 to de-
velop short and long term staffing solutions.  
5. The focus team and Professional Directions Committee 
will be charged with developing 
a plan to eliminate man-
datory overtime within the next six months.  
. . . .  
WE ARE BEING RESPONSIVE 
94 Respondent also argues that this allegation is an improper resur-
rection of a previously dismissed ch
arge regarding employer dominated 
employee committees in violation of
 Sec. 8(2) of the Act. As Respon-
dent notes, the allegation here deals 
with an alleged violation of Sec. 
8(a)(1) of the Act. Contrary to Re
spondent™s assertion, the allegation 
here is not virtually identical to the dismissed charge. Here we are 
dealing with the question of whether Respondent, by making this an-
nouncement, interfered with, restrained, and coerced employees in the 
exercise of rights guaranteed in Sec. 
7 of the Act in violation of Sec. 
8(a)(1) of the Act. It is noted that the Union™s objection to the 1994 
election alleges that the Employer ac
ted unlawfully in promising to set 
up a committee or committees to solve staffing and other problems if 
nurses turned down union representation. 
about staffing and believed that nothing was being done about it. 
The announcement does not indicate that something had been done 
in the past regarding possible solutions to the staffing situation, and 
it does not describe continuing measures which had been imple-

mented or even formulated prior to
 the campaign to solve this per-
ceived problem. Rather, the announcement speaks to what the 

Respondent will do in the future. The fact that the subcommittee 

was disbanded shortly after the election has no significance other 
than perhaps to show that once it had outlived its usefulness it was 
done away with. By first addres
sing this longstanding expressed 
concern of the nurses during the involved union campaign by the 
announcement in question Respondent violated Section 8(a)(1) of 
the Act as alleged.  
Paragraph 5(c) of the August 11, 1995, amended consolidated 
complaint alleges that about February 16, 1994, Respondent an-
nounced an increase in benefits for part-time employees and the 
implementation of a new 
long-term disability insurance benefit for 
all employees in order to discoura
ge employees™ union or protected 
concerted activities. On brief, the General Counsel contends that 

beginning in mid-February 1994, with the election approaching on 
March 3 and 4 Respondent began a flurry of announcements in-

cluding, as here pertinent, the rein
statement of full-time benefits for 
certain part-time employees hired before January 1, 1994, and the 
availability of a long-term disabi
lity insurance plan. The General 
Counsel points out that this disability plan did not become available 
to employees until January 1995, 10
 months after its announcement 
on the eve of the representation election and the University of Lou-
isville Hospital, one of Audubon™s si
ster hospitals in Louisville, did 
not announce in writing to employees the availability of the disabil-
ity plan until the fall of 1994 because, as Bensing testified, before 
then he did not know for certain that it would be implemented and 
he had no idea as to when it would actually be effective. Respon-
dent, on brief, argues that when Audubon™s parent corporation, 
Columbia Healthcare Corporation,
 merged with Hospital Corpora-
tion of America (HCA) on Februa
ry 10, 1994, Audubon manage-
ment knew that Audubon employee
s would be participating in 
HCA™s flexible benefit program which included long-term disabil-
ity; that publicizing this benefit was a legitimate campaign strategy; 

that the conveyance of this purely factual information did not vio-
late the Act and there was no adverse effect on the election; that in 
October 1993 Riley was told by Neil Hemphill, a senior vice presi-

dent with Columbia, that he and 
HCA™s benefits person were work-
ing on a program in which Columbia hospitals, including Audubon, 

would be allowed to participate 
in HCA™s benefits following the 
merger; and that Bensing testified that the flexible benefits package 
was generally known to the employees at the University of Louis-
ville hospital around December 1993 or January 1994. Although 
his name came up with respect to statements he made on at least 
two major points of contention in this proceeding, Hemphill never 
testified. For the reasons specified below, I did not find Riley to be 
a credible witness. Additionally, what was discussed in October 
1993 regarding benefits under HCA had to be speculative in view 
of the fact the merger had not occurred yet and just what long-term 
disability plan, if any, would be made available had not and could 
not at that time have been finalized
. Bensing testified that it would 
not have surprised him if the flexible benefits were discussed at the 
manager meetings in December 1993 and January 1994. Then one 
of the counsel for Respondent asked ﬁ[o]kay. And, would that have 

been made known to employees at or about the timeﬂ which ques-
tion elicited the following testimony 
from Bensing: ﬁI think, yeah, 
general, it would have been ma
de known to employees.ﬂ As indi-
cated above, the merger did not occur until February 10, 1994. As 
 AUDUBON REGIONAL MEDICAL CENTER 413pointed out by the General Counsel the University of Louisville 
Hospital, one of Audubon™s sister hospitals in Louisville, did not 
announce in writing to employees th
e availability of the disability 
plan until the fall of 1994 becaus
e until that time Bensign did not 
know for certain that it would be implemented and he did not know 

when it would actually be effective. The Union had made long-
term disability a campaign issu
e. By William Brown™s February 
16, 1994 announcement Respondent was not stating a fact but 
rather it was making a promise regarding one of the concerns pub-
licized by the Union. At the time of the announcement the prom-
ised benefit was not an existing benefit and it had not been final-
ized as a result of an already ongoing process. The announcement 
also indicated that certain benefits for certain part-time employees 
hired before January 1, 1994, were to be reinstated. The Union had 
made a campaign issue of the fact
 that Respondent had reduced the 
benefits of certain part-time employees. The timing and the fact 
that Respondent used the same announcement for both of these 
matters supports the contention that the announcement of the rein-

statement of benefits to certain part-time employees was also in-
tended to influence Audubon™s em
ployees. On the other hand, as 
pointed out by the Board in 
Village Thrift Store
, 272 NLRB 572 
(1983),  
 A grant or promise of benefits made during an organizational 
effort will be considered unlawful unless the employer can 
provide an explanation, other then the organizational activity, 
for the timing of the grant or announcement of such benefits. 
Thus, the Board requires that an employer show by objective 
evidence that it would have made the same grant or an-
nouncement of benefits had the union not been present. [Foot-
note omitted.]  
 Respondent™s evidence regarding what occurred at the University 
of Louisville Hospital and the di
fficulty which Audubon was alleg-
edly experiencing with programming this change were not refuted. 
But Respondent chose to include notification of this change in the 
same memorandum which announced the offer of long-term bene-

fits. The announcement ends with the following: ﬁThis new Co-
lumbia proemployee relations appro
ach will provide all of us here 
more opportunities to make positive changes similar to what we are 
announcing today.ﬂ Obviously, Respondent was attempting to 
achieve union disaffection with th
is announcement and it was hold-
ing out to the RNs the possibility of other similar ﬁpositive 
changesﬂ which would benefit th
e RNs. By its own actions Re-
spondent linked its announcement of
 the reinstatemen
t of benefits 
to certain part-time employees with its attempt to achieve union 

disaffection. Respondent violated the Act as alleged regarding the 
February 16, 1994 announcement.  
Paragraph 5(d) of the August 11, 1995, amended consolidated 
complaint alleges that about February 18, 1994, Respondent an-
nounced a wage increase for all employees to be effective March 
20, 1994. On brief, the General Counsel contends that this an-
nouncement was made in order to influence employees in the up-
coming representation election; that although the granting or an-
nouncement of an increase in wages or benefits during an organiz-
ing campaign is not per se unlawful, the Board as set forth in 
Ma-
rine World USA
, 236 NLRB 89, 90 (1978), examines ﬁwhether, 
based on the circumstances of eac
h case, the granting of increased 
wages and benefits is calculated 
to impinge upon the employees™ 
freedom of choice in an upcoming scheduled election. . . .ﬂ; that the 
Board has found a grant of new wages or benefits during an elec-
tion campaign lawful only where the employer has established that 

the action was consistent with an
 established past practice, was 
made pursuant to a decision reached before the commencement of 

the union campaign or was prompted only by legitimate business 
considerations; that Pugh™s testimony establishes that the motive 
for the granting of a 60-cent wage increase for the registered nurses 

was to crush the Union™s organizing 
effort in that Riley told that 
this was the reason the initial 40-cent figure was raised to 60 cents 

and Hemphill, the vice president for human resources of Colum-

bia/HCA, questioned the hospita
ls™ human resources managers, 
including Riley and Bensing, about whether the proposed wage 

increase would be enough to defeat the Union in the upcoming 
election; that Hemphill did not testify; that while Bensing did tes-
tify he failed to deny that Hemphill made this statement; that Riley 
merely testified that she did not recall anything like that being said; 
that Pugh™s testimony is corroborated by documentary evidence 
and is inherently far more probable than the account presented by 
Riley; that the December 14, 1993, market adjustment proposal did 
not include any increase for staff RNs because during that period 
the attrition rate for staff RNs was lower than the average rate for 

the last few years; that Riley™s contention that a corporate decision 
to grant an across-the-board raise after the first of the year had been 
made in the fall of 1993 is so contrary to the undisputed documen-

tary evidence that it 
undermines her entire 
testimony; that Riley™s 
claim that Howell™s September 
20, 1993 memorandum, to eastern 
division human resource directors is a commitment to grant an 

across-the-board wage increase flies in the face of the entire content 
of that memo; that Bensing™s testimony contradicts Riley™s position 
in that he testified that no one in regional management ever told 

him before he issued the January 11, 1994 proposal, that there was 
definitely going to be a market adjustment for the employees of the 
four Louisville hospitals in the early part of 1994; that Bensing 
testified that in September 1993 he was told by regional manage-
ment to hold off until the first part of January 1994, and then they 
would look at things and see if they could make a move; that 
Bensing™s testimony about the wait-a
nd-see attitude is the virtual 
antithesis of the already-announced, carved-in-stone wage increase 
the Board has approved in the midst of an election campaign; that 
the justification for increasing the 
proposed RN raise from 40 to 60 
cents at the last moment, namely to stay competitive after Jewish 
Hospital™s regular spring
 raise, is logic defying since Riley and 
Bensing knew all along that Jewish Hospital normally gave a raise 

in the spring and the justification for this 50-percent increase in the 

proposal is nothing more substantial than this suddenly remem-
bered fact about Jewish Hospital; and that Respondent had not met 
the burden of establishing that 
the wage increase was decided upon 
before the Union™s petition was file
d nor can it show that the wage 
increase was consistent with an established past practice since there 

is no consistency with respect to the time of year or interval be-
tween raises, nor is there any showing of raises being consistently 
triggered by any certain market 
conditions. The Union, on brief, 
contends that wages were a significant issue in the election cam-
paign; that the Employer granted 
wage increases to its Louisville 
hospitals only and the increases were announced about 2 weeks 
before the election to be given about 2 weeks after the election; that 
the timing is crucial in that this preelection announcement of a 
postelection increase effectively ma
de the granting of the increase 
conditional on the Union™s losing 
the election; that the evidence 
shows that the sole purpose for granting the wage increase was to 
influence the employees™ vote; that the evidence shows that the 

Respondent had no intention of granting any wage increases until 
the union petition was filed; that the announcement of the increase 
was a blatant attempt to induce the RNs not to vote for the Union; 

and that but for the union organizing campaign, there would have 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414been no increase. On brief the Respondent argues that Audubon 
and one of its affiliates had proposed a needed market wage ad-
justment in April 1993; that this proposal was put on hold because 
of the changing budgetary proces
ses and pending the completion of 
several corporate mergers; that it is undisputed that a market wage 
adjustment was under consideration at Audubon for several months 
prior to the one in question which was announced in February 

1994; that Riley recognized that an across-the-board market wage 
increase would be ﬁpossibleﬂ afte
r the first of the year, given the 
September 20 Howell memorandum; 
that it is undisputed that 

Bensing had not discussed his January 11, 1994, wage proposal 
with Riley or anyone else at Audubon or at Columbia™s corporate 
headquarters prior to its submission;
95 that on February 11, 1994, 
Bensing™s January 11, 1994, wage adjustment proposal was sent to 

Riley; that the proposal for RNs was increased to 60 cents because 
it was anticipated that Jewish Ho
spital would give a raise to its 
nursing employees in the spring; that the granting of wage in-
creases had been held to be lawful where such action is consistent 
with past practices or has been decided upon prior to the onset of 
union activities
, Marine World U.S.A.
, supra, enforcement denied 
on other grounds 611 F.2d 1274 (9th Cir. 1980); that it is undis-
puted that the pay of RNs at Audubon and its sister hospitals was 
behind the market, which was very competitive for RNs at the 
time; that Audubon was suffering recruitment problems in the RN 
category in the months preceding 
the election; and that the allega-
tion that a sizeable wage increase was given to nearly 3000 em-
ployees not eligible to vote in the election in order to dissuade 600 

voters who were either demanding or expecting a raise is ludicrous.  
As pointed out by the General Counsel, Hemphill, the vice 
president for human resources of Columbia/HCA, questioned the 
hospitals™ human resources managers during the late January 1994 
meeting on the wage proposal, in
cluding Riley and Bensing, about 
whether the proposed wage increase would be enough to defeat the 
Union in the upcoming election. He
mphill did not testify to deny 
making this statement. While Bensing testified, he failed to deny 
that Hemphill made this statement. And Riley merely testified that 
she did not recall. Pugh™s testimon
y is credited. He impressed me 
as being a credible witness. Riley was not a credible witness. She 
knew that this wage increase was not decided on prior to the filing 
of the involved petition yet she slanted her testimony in advancing 
this position even when Respondent™s own documentary evidence 
did not support her. With respect to Respondent™s past practice 
regarding across-the-board wage increases, Respondent had not 
given one since 1991. As Pugh testified, Respondent was satisfied 
to engage in the ﬁlagﬂ strategy from 1991 to 1994. This had been 
its practice during that period. Respondent, from 1991 to 1994 was 
satisfied to lag behind the wage rates of other Louisville hospitals 
by about 50 cents because its benefits were worth quite a bit more 
than its competitors™ benefits so it was deemed to be okay. In 1994 

it would have one believe that not only was it giving up on the lag 
strategy but it was going to give a raise to RNs of an amount that 
not only took into consideration th
e existing situati
on at other area 
hospitals but it was going to increase the wage adjustment even 
further upward in anticipation of what one of its competitors might 
do in the spring of 1994. Pugh™s
 testimony regarding why the pro-
posed raise was increased from 40 to 60 cents is credited. Finally, 
                                                          
 95 As noted above, this assertion appears to be disputed by the 
changing testimony of Bensing for at 
one point he testified that at the time he submitted his January 1994 proposal he was aware that a peti-
tion for an election had been filed by the NPO, and before he submitted 
his proposal he ﬁprobably had some conversationﬂ with someone at 
Audubon regarding the petition. 
in my opinion the involved wage increase was not prompted by 
legitimate business considerations; it was prompted by the union 
campaign. Respondent™s witnesses test
ified that in the fall of 1993 
and in March 1994 Audubon had a vacancy rate of between 18 and 
20 percent. But this was the situation in the spring of 1993. And we 
do not know how long before that this situation existed since Re-
spondents™ witnesses, Riley an
d Anderson, could not recall on 
cross examination. In the past Respondent dealt with the situation 
using agency nurses and then ﬁmobiles.ﬂ In other words, in the past 
Respondent did not give the raise and it coped with the situation. 
Respondent did not show how the situation changed to such an 
extent that it would have caused Respondent to change its past 
practice. In my opinion Respondent has not shown that the in-
volved increase was prompted by
 a legitimate business considera-
tion. Respondent violated the Act as alleged in paragraph 5(d) of 
the August 11, 1995 amended consolidated complaint.  
Paragraph 5(e) of the August 11, 1995, amended consolidated 
complaint alleges that about the last week in February 1994, Re-

spondent, by David Vandewater, at its Louisville facility, (1) 
threatened employees that their organizational efforts were futile 
and that Respondent would not negotiate with the Union in the 

event the majority of employees voted for the Union, and (2) solic-
ited grievances from 
employees and promised to adjust them in 
order to erode employees™ support of the Union. On brief, the Gen-
eral Counsel argues that according to his own testimony Vandewa-
ter personally addressed a tota
l of between 50 and 120 employees 
on his February 1994 tours at Audubon, including an undisclosed 
number of RNs; that Doyon™s co
nversation with Vandewater be-
came a topic of conversation throughout the hospital; that subse-

quently another RN, Gentry, asked 
Vandewater about his conversa-
tion with Doyon; that other managers at Audubon helped to spread 

the word that Vandewater had stat
ed that he would not negotiate 
with the Union even if the employees voted for union representa-
tion; that in one unit Vandewater said that he wanted to talk about 
the Union, asked the nurses if they had any questions, and assured 
the nurses that they were getting a long-term disability policy but 
they had to wait and see what was best for everybody; that Vande-
water™s testimony was particularly lacking in credibility; that 

Vandewater repeatedly asserted that the conduct of which he was 
accused was uncharacteristic of him, 
as if we should take his word 
for his character, if not for his deni
al of the specific conduct; that 
Vandewater revealed his character on the stand to be extremely 

argumentative and excitable; that when caught in a misstatement 
about whether he had approved any campaign documents distrib-

uted to employees, instead of simply admitting his mistake, he got 
angry and argued over what was meant by a ﬁcampaign documentﬂ 
and what was the ﬁmiddleﬂ of the campaign; that when he was 
asked whether it was possible that he might have applied excessive 
pressure in a handshake with a RN due to his strong feelings during 
their discussion, he said that it was not; and that contrary to his 
claim that his purpose during the organizing campaign was to let 
employees know that Columbia/HCA was better than the previous 
owner, Vandewater™s written campaign statements are in a much 
more threatening vein. Respondent, on brief, contends that during 
his two tours Vandewater met no more than 100 Audubon employ-
ees total, not all of whom were RNs; that Vandewater did not seek 
out individual employees when he toured the units; that some NPO 
supporters actively sought out conversations with Vandewater; that 
Vandewater spoke about how Columbia was different and asked 
the employees to give the Company a chance; that the alleged 
threats that Audubon would refuse to negotiate should the Union 

win the election, allegedly made by Vandewater, Bishop, and 
 AUDUBON REGIONAL MEDICAL CENTER 415Block, were made to no more than
 16 unit employees; that Vande-
water, Bishop, and Block categorical
ly deny threatening to refuse 
to bargain; that even if these statements had been make as alleged 

such were not coercive in the context of these conversations, in 

which the recipient of the allegedly threatening statement, in each 
instance, immediately refuted an
y contention that Audubon would 
not have to bargain with the Union; that in light of these responses, 
it is not likely that the employees directly affected believed that 
Audubon would actually refuse 
to bargain; and that in 
Hospital of 
the Good Samaritan
, 315 NLRB 794, 809Œ810 (1994), testimony 
of ardent union supporters concerning threats by top management 
was not credited ﬁas it appears unlikely that [respondent™s president 
and chief executive officer] would 
make such blatantly unlawful 
statements as attributed to him by
 [union supporters] . . . in the 
presence of nurses who were demonstrably union supporters.ﬂ  
Stacy Doyon™s testimony is credited with respect to what 
Vandewater said to her. She impressed me as being a credible 

witness. Vandewater did not. He was incapable of conceding even 
the obvious without prodding when faced with his own document. 
Also, Stacy Doyon™s testimony is corroborated by Denise Davis. 
While Wood testified in support 
of Vandewater™s position she was 
not a credible witness. Her attempt to portray Stacy Doyon as the 
aggressor or attempted intimidator in her conversation with 
Vandewater is at best questionable and at worst absurd when one 
considers that Vandewater is the ch
ief operating officer of the over 
300 hospitals owned and operated by Columbia/HCA, he stands 
over 6 feet tall, weighs 200 pound
s, and runs 3 miles daily while 
Doyon is 5 feet 6 inches tall and weighed 120 pounds at the time. 
Doyon™s husband also works for Audubon. Also important is the 
fact that Vandewater testified 
that he asked Wood to point out 
particular employees that she tho
ught it might be important for him 
to talk to on a particular unit or they spoke to the manager of the 

unit. Vandewater did not specifically deny that he approached 
Stacy Doyon, that he motioned for her to leave the medication 
room and come to the nurses stati
on area, and that he initiated the 
conversation asking Stacy Doyon if there were any problems or 
anything she wanted to talk about. Stacy Doyon did not attempt to 
intimidate Vandewater. Vandewater did attempt to intimidate 

Stacy Doyon and he ended the conversation with a handshake that 
he engaged in in an inappropriate manner. It is noted that according 
to his testimony he did not unintentionally apply too much pressure 
and hold the handshake too long. Vandewater wanted to make an 
impression. He did. While talkin
g with Stacy Do
yon, Vandewater 
threatened employees that their organizational efforts were futile 
and that Respondent would not negotiate with the Union in the 
event the majority of employees voted for the Union. He made it a 
point to do this with a union supporter and he did it in such a way 
that he was assured that the message would be passed on. The 
message was passed on by both employees and local management. 

Respondent violated the Act as alleged in paragraph 5(e)(i) of the 
August 11, 1995, amended consolidated complaint.
96 As set forth above, Blankenbaker testified that Vandewater 
came to her unit, introduced himself to the nurses who were around 

the nurses station, said that he wanted to talk about the union vote 
and asked if the nurses had any questions. One of the nurses pre-
                                                          
 96 As noted above, in its answers to the last two complaints involved 
here, Respondent has denied that Vandewater is a supervisor or agent 
of Respondent within the meaning 
of the Act. At a minimum Vandewa-
ter was acting as agent of the Resp
ondent within the meaning of the 
Act with respect to the conduct which is alleged in the August 11, 
1995, amended consolidated complaint to be a violation of the Act. By 
his conduct Respondent violated the Act. 
sent asked Vandewater about the po
ssibility of obtaining long-term 
disability and Vandewater said ﬁ[w]
e™re getting a l
ong-term disabil-
ity program, [w]e have to wait and see what is best for everybody.ﬂ 
Vandewater ended the conversation saying ﬁ[w]e don™t need a third 

party, please vote no. Give us 
time.ﬂ He was accompanied by 
Nurse Manager Karen Binder. Neither specifically denied that the 

conversation occurred as Blankenbaker testified. Her testimony is 

credited. Contrary to the impression Respondent attempts to con-
vey on brief, it was not a known fact at this time that the RNs 
would receive long-term disability as a consequence of the Colum-
bia/HCA merger. This benefit was not announced to the employees 
at the University of Louisville 
hospital in writing until fall 1994 
because it was not known to be a fact until that time or as Bensing 
testified, before then he was not certain it would be implemented 
and if it was, he did not know until fall 1994 the effective date. 

Respondent violated the Act as alleged in paragraph 5(e)(ii) of the 
August 11, 1995, amended consolidated complaint.  
Paragraph 5(f) of the August 11, 1995, amended consolidated 
complaint alleges that Respondent by (1) Sandy Bishop and (2) 

Star Block threatened employees that Respondent would refuse to 
negotiate with the Union in the event they selected the Union as 

their collective-bargaining representative. On brief, the General 
Counsel contends that Bishop told Vivian Flener Zollman and Pat 
Heck that Vandewater has already said that he will absolutely not 

bargain with the Union and you will have to go out on strike. Re-
spondent, on brief, points out that Bishop could not recall saying 
anything to Flener (Zollman) and Heck about strikes and Bishop 
did not recall discussing Vandewater. The testimony of Flener 
(Zollman) and Heck is credited. Both testified that Bishop said that 
Vandewater said that he will absolutely not bargain with the Union 
and the employees would have to 
go out on strike. There were two 
supervisors present when this statement was made. One, Munson 
did not testify to deny that th
e statement was made. The other, 
Bishop, testified only that while she could not recall the content of 

her conversation with Flener (Zo
llman) and Heck, she believed that 
she would not have said anything that was unlawful. Since alleg-
edly Bishop could not recall the 
specifics of the conversation, one 
would think that this was all the more reason to call Munson if 
Bishop did not make the unlawful statement. When faced with 
determining whether to credit the specific corroborated testimony 
of two witnesses or the alleged belief of Bishop, there should be no 

doubt about the outcome. Respondent violated the Act as alleged in 
paragraph 5(f)(i) of the August 
11, 1995, amended consolidated 
complaint.  
Regarding Star Block, as indicated above, RN Nancy McDonald 
testified that Block stated that Vandewater said that ﬁstaffing 
wasn™t part of his . . . proposal [s]taffing wasn™t negotiableﬂ and 
ﬁVandewater had one proposal, and one proposal only.ﬂ Block 
denies saying this. She also testified that at the time of this conver-
sation she was working as house relief supervisor and was the only 
house supervisor on duty that evening, that when she served in this 
position on weekends she was the highest ranking nurse in the 

hospital, and that when she worked as relief supervisor she consid-
ered herself a supervisor. Block was paid hourly but she was listed 
in Respondent™s records as a supe
rvisor (C.P. Exh. 7). McDonald 
testified that Block™s duties as a nursing supervisor included, 
among other things, transferring nurses to different areas of the 
hospital as needed, authorizing nurses to come in late or leave early 

and issuing occurrences or reprimands regarding absences. Block 
did not specifically deny that she performed these duties. As 
pointed out by the testimony of McDonald, at the time of the in-

volved conversation Block was viewed
 as a supervisor by the em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416ployee. Block, as she testified on cross-examination, viewed her-
self as a supervisor, and Block was designated as a supervisor in 
Respondent™s own records.
97  Block was a supervisor at the time of 
the conversation. Her testimony on direct that as relief supervisor 
she did not have authority to discipline nurses was part of an at-
tempt to show that she was not a supervisor. As noted above, an-
other of Respondent™s managers testified that Block had authority 

to participate in disciplining employees. Block was not a credible 
witness. On the other hand, McDonald impressed me as being a 
credible witness. Her testimony is credited. Respondent violated 
the Act as alleged in paragraph 5(f)(ii) of the August 11, 1995, 
amended consolidated complaint.
98  Paragraph 5(g) of the August 11, 1995, amended consolidated 
complaint alleges that six named supervisors threatened employees 

collectively in January and February with loss of benefits in the 
event the employees selected the Union as their collective-
bargaining representative. As note
d above, while RN Peggy Fields 
testified that supervisor Laura 
Wood said, after showing a video 
which was about a strike, that ﬁ[t]his is the reason why . . . we 

should vote no to the union, because we 
would
 lose everything. We 
would start from ground zero. We w
ould lose all of our benefits.ﬂ 
(Emphasis added.), Fields™ affidavit to the Board indicates that 

Wood said ﬁ[t]his is why it was important to vote no, because we 
could
 start from zero and lose all our benefits, so we should vote 
no.ﬂ (Emphasis added.) Wood testif
ied that she did not recall hav-
ing a conversation with Kenny Doyon or Fields about collective 

bargaining during the campaign. On brief, Respondent contends 

that if a coercive statement was made, its alleged recipient, Kenny 
Doyon, would have testified. In view of the equivocal nature of 
Fields™ testimony, which was elicit
ed early in the proceeding, one 
would have expected that Kenny Doyon would have been called 
not to give his subjective impression but rather to corroborate 

Fields that Wood said ﬁwould.ﬂ With the record in its present state, 
one could not, in my opinion, find that Wood said ﬁwould.ﬂ Con-
sequently, this portion of the involv
ed complaint, paragraph 5(g)(i), 
will be dismissed.  
Paragraph 5(g)(ii) of the August 11, 1995, amended consoli-
dated complaint alleges that Supervisor Karen Purviance threat-

ened employees with loss of benefits in the event the employees 
selected the Union as their collective-bargaining representative. As 
set forth above, Fields testified that Purviance said ﬁ[i]sn™t it nice 

that we can be so flexible now, but if the union got in, we wouldn™t 
                                                          
 97 Additionally, as noted above, Anderson testified that as house su-
pervisor Block had the authority to participate in disciplining employ-
ees, she could engage in verbal counseling, she could issue written 
warnings which are placed in the 
employee™s personnel file, and she 
had responsibility for formal written evaluations which impacted merit 
increases. Sec. 2 (11) of the Act provides: 
The term ﬁsupervisorﬂ means any individual having authority, 
in the interest of the employer, to
 hire, transfer, suspend, lay off, 
recall, promote, discharge, assign,
 reward, or discipline other em-
ployees, or responsibly to direct them, or to adjust their griev-
ances, or effectively to recomme
nd such action, if in connection 
with the foregoing the exercise of such authority is not of a 
merely
 routine or clerical nature, but requires the use of inde-
pendent judgment. 
The indicia of supervisory authority is interpreted in the disjunctive and 
the possession of any of the authorities listed placed the employee 
invested with the authority 
in the supervisory class. 
98 While par. 5(f) of the August 11, 1995, amended consolidated 
complaint does not include Deusel, 
as found below, the testimony of 
Steven Nancz that Deusel, among other things, said that the hospital 
did not have to negotiate is credited. 
be able to be flexible.ﬂ Purviance testified that she told Fields that if 
the Union came into the hospital that flexibility could be altered or 
eliminated. On brief, the General 
Counsel contends that Purviance 
admitted making a substantially similar statement. As indicated in 
the next preceding paragraph, Fields
 either was not able to differen-
tiate between ﬁwouldﬂ and ﬁcouldﬂ or she was mistaken either in 

her testimony or affidavit. In either case the result is the same; the 

reliability of her testimony suffers. If Purviance used the word 
ﬁwould,ﬂ then there would be a valid question as to whether she 
was making a threat. On the other hand, if she used the word 
ﬁcould,ﬂ she was not making a threat in my opinion, in the context 
in which it was used. Rather, she was pointing out a possibility. 
Purviance™s testimony is credited. Consequently, this portion of the 
involved complaint, 
paragraph 5(g)(ii), will be dismissed.  
Paragraph 5(g)(iii) of the August 11, 1995, amended consoli-
dated complaint alleges that Supervisor Laura Polson threatened 
employees with loss of benefits in the event the employees selected 
the Union as their collective-bargaining representative. As noted 

above, Kleitz testified that Polson said, ﬁWell, I sure would hate to 
lose all my benefitsﬂ and ﬁWell I hate to lose everything I™ve got-
ten . . . if they vote the Union in then we lose all our benefits. We 

start from scratchﬂ; and that Polson said that she had 3 or 4 weeks 
of vacation, sick leave, and insurance and she did not want any of 
that to be ﬁmessed with.ﬂ On br
ief Respondent contends that Pol-
son vehemently denies making any threats regarding zero benefits, 
and never said nurses would lose benefits if the Union were voted 
in; and that Kleitz conceded that Polson said that she would hate to 
start from scratch not that Kleitz w
ould have to start from scratch. 
Kleitz™s testimony is credited. Polson™s denial could not be rea-

sonably characterized as vehement. Polson never denied that at the 
time she had 3 or 4 weeks vacation. If she did not, undoubtedly this 
point would have been raised by Respondent. If she did have 3 or 4 

weeks vacation at the time, Polson did not explain how Kleitz 
would have known this absent the threat. Respondent™s ostensible 
reliance on the fact that Polson said that she would hate to start 

from scratch is misplaced in that such a statement would not rea-
sonably be taken literally but rather would be taken figuratively (if I 
were you) since Polson would not be a member of the unit and 

having the union act as the RNs™ collective-bargaining agent should 
not affect Polson™s benefits. Respondent violated the Act as alleged 
in paragraph 5(g)(iii) of the August 11, 1995, amended consoli-

dated complaint.  
Paragraph 5(g)(iv) of the August 11, 1995, amended consoli-
dated complaint alleges that Supervisor Kay Kirby threatened em-

ployees with loss of benefits in the event the employees selected 
the Union as their collective-bargaining representative. As de-
scribed above, Gentry testified that Kirby said that ﬁ[w]hen the 
negotiations come down the playing field will be completely level 
and we will start with no benefits at allﬂ and it was her understand-

ing that the benefits ﬁwould start from zero and that we would have 
no benefits and we would have to start from nothing, the ground 
floor, to get anything.ﬂ Kirby, in effect, denied making these state-
ments. She did not impress me as being a credible witness, how-
ever. Kirby initially tried to convey the impression that she was not 
trying to persuade the RNs to vote against the Union and she never 
said to an employee that they should vote no. When pressed on 
cross-examination, however, she conceded that she told employees 
that it would be better if they did not have a union and that she 
wore a button which said vote no in the election. On the other hand 
Gentry was candid and capable of admitting the obvious on cross-
examination. Her testimony is credited. Respondent violated the 
 AUDUBON REGIONAL MEDICAL CENTER 417Act as alleged in paragraph 5(
g)(iv) of the August 11, 1995, 
amended consolidated complaint.  
Paragraph 5(g)(v) of the August 11, 1995, amended consoli-
dated complaint alleges that Supervisor Donna Cook threatened 
employees with loss of benefits in the event the employees selected 
the Union as their collective-bargaining representative. As de-
scribed above, Heck testified that Cook said that if there was a 

contract (collective-bargaining agreement) she no longer could be 
flexible on when she scheduled pe
ople. As concluded above, Heck 
impressed me as being a credible witness. Cook testified that dur-
ing the meeting in question she discussed the enforcement of a 
longstanding policy, there was no 
reference to the Union, and she 
did not say that the hospital could 
not be flexible in the future re-
garding the application of the weekend policy if there was a union 

contract in effect. As indicated 
above, Sandusky filed a grievance 
in April 1993 (GC Exh. 295), in which she, in effect, alleges at 
least twice that Cook was not telling
 the truth about certain matters. 
As part of the resolution of that grievance, Cook had to present a 
written apology to Sandusky. In her June 1993 grievance (GC Exh. 
297), Sandusky alleges that Cook made untruthful statements in 
her evaluation of Sandusky. As part of the resolution of that griev-
ance (GC Exh. 299), Cook™s evaluation, in effect, was to be disre-
garded and Sandusky, who received a merit increase, no longer 
reported to Cook. Such resolutions do not indicate management™s 

total support of Cook. Cook did no
t impress me as being a credible 
witness. She had a track record co
ming into this proceeding. She is 
not the type of individual that I would want to rely on in determin-

ing who is telling the truth. Respo
ndent violated the Act as alleged 
in paragraph 5(g)(v) of the August 11, 1995, amended consolidated 

complaint.  
 Paragraph 5(g)(vi) of the August 11, 1995, amended consoli-
dated complaint alleges that Supervisor Carol Young threatened 

employees with loss of benefits in the event the employees selected 
the Union as their collective-bargaining representative. As noted 
above, Sautel testified that during unit meetings Young told RNs 

that with the union everyone would have to pay dues, your jobs 
will be reevaluated, you will lose benefits, benefits, and everything 
will go back to zero, you will all 
start at zero regarding seniority 
and sick leave, and the RNs are likely to lose benefits. Young testi-
fied that she told the three RNs that benefits would be pretty much 
frozen and then negotiated and th
ey could end up with more, the 
same or less; that she did not mention zero benefits and she did not 
say the if the Union won the election, the nurses would lose bene-
fits; and that she did not say that
 negotiations would start at zero. 
On brief, Respondent contends that Sautel admitted that she uses 
the words ﬁlikelyﬂ and ﬁcouldﬂ interchangeably and that Young did 
not say nurses would end up with zero
 benefits or no benefits after 
collective bargaining. It is noted that after making these conces-
sions on cross-examination, Sautel testified that Young did not say 
that the employees could improve 
benefits and Young did say that 
the employees would start at zero if the Union came in. For the 
reason set forth below I did not find Young to be a credible wit-

ness. On the other hand, Sautel impressed me as being a reliable 
witness. Her testimony on this po
int is credited. Respondent vio-
lated the Act as alleged in paragraph 5(g)(vi) of the August 11, 
1995, amended consolidated complaint.  
Paragraph 5(h) of the August 11, 1995, amended consolidated 
complaint alleges that three named supervisors threatened employ-

ees that Respondent would sell and/
or close its hospital and that the 
employees would lose jobs if the Union were selected as their col-

lective-bargaining repr
esentative. As noted above, RN Grash testi-
fied that Cook said that ﬁif the 
Union got in that they would close 
the hospital. That they had some 
200 and some hospitals and they 
didn™t worry about one.ﬂ Cook denied making this threat. But as 
noted above, I do not find Cook to
 be a credible witness. On the 
other hand, Grash impressed me as being a credible witness. Re-
spondent violated the Act as alleged in paragraph 5(h)(i) of the 
August 11, 1995, amended consolidated complaint.  
Paragraph 5(h)(ii) of the August 11, 1995, amended consoli-
dated complaint alleges that Star Block threatened employees that 

Respondent would sell and/or close its hospital and that the em-
ployees would lose jobs if the Union were selected as their collec-
tive-bargaining representative. McDonald, as here pertinent, testi-
fied that Block said that she had talked to Vandewater when he was 
at the hospital and he said ﬁthat if the Union was voted in, he would 
sell the hospital, [a]nd . . . he 
had over a hundred hospitals and he 
would sell.ﬂ Block deni
es making this statemen
t. As found above, 
when she made this statement Block was a supervisor. Also as 

found above, and for the reasons 
given above, in my opinion Block 
was not a credible witness. McDonald, on the other hand, im-
pressed me as being a credible witness and her testimony is cred-
ited. Respondent violated the Act as alleged in paragraph 5(h)(ii) of 
the August 11, 1995, amended consolidated complaint.  
Paragraph 5(h)(iii) of the August 11, 1995, amended consoli-
dated complaint alleges that Robin Deusel threatened employees 

that Respondent would sell and/or close its hospital and that the 

employees would lose jobs if the Union were selected as their col-
lective-bargaining representative
. Twice in February 1994 Deusel 
made ﬁadministrative roundsﬂ to units where she did not work. 
During these rounds she showed a strike video to employees. Two 
nurses on two different units testif
ied that she made certain state-
ments during these visits. More specifically, Blankenbaker testified 
that Deusel told her and other named nurses that they had to vote 
against the Union because if the Union got in, the only power the 

nurses would have would be to go out on strike and if that hap-
pened, Audubon may not be able to recover; and that Deusel said 
that if there was a strike, no patients would be admitted and if there 

were no patients, there would be no jobs. RN Nanz testified that 
Deusel said that if the employees did join a union, they would lose 
their benefits, the hospital did not have to negotiate with the Union, 

and the hospital would most likely cl
ose; and that Deusel said that 
the employees had no guarantees that they would have benefits if 

they went union, the hospital did not have to negotiate and most 

likely if the hospital went union the hospital would be sold. As 
noted above, Deusel denied these allegations. She also testified that 
she was impartial regarding unionization and she never told an 

employee how to vote. On cross-ex
amination Deusel conceded that 
the video she was showing indicated that the employees should 
vote ﬁNOﬂ and she was not sure whether she wore a ﬁVote Noﬂ 
button. Deusel was not a credible witness. Both Blankenbaker and 
Nanz impressed me as being credible witnesses. Their testimony is 
credited. Respondent violated the Act as alleged in paragraph 5. (h) 
(iii) of the August 11, 1995, am
ended consolidated complaint.  
Paragraph 5(i) of the August 
11, 1995, amended consolidated 
complaint alleges that Respondent by (1) Karen Puviance, (2) 
George Roth, and (3) Edie Harper at specified times in February 
1994 discriminatorily enforced a ﬁpostingﬂ rule by denying the 

posting of prounion literature while
 allowing antiunion literature to 
be posted. As noted above, Do
yon testified about a copy of a 
prounion letter she kept posting 
on the refrigerator door in the 
nurses lounge in her unit and how Purviance took it down. Purvi-
ance testified that she removed all campaign literature that was on 
the refrigerator. This testimony was not refuted. Moreover, while 
Doyon testified that the refrigerat
or was used to post notices of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418mandatory staff meetings or someth
ing important like fliers from 
the pharmacy and notices regarding infection control and new 
drugs, she did not testify that while Purviance took prounion litera-
ture off the refrigerator door, she left antiunion literature on the 

refrigerator door. It has not been shown that Respondent by Purvi-
ance discriminatorily enforced a ﬁpostingﬂ rule by denying the 
posting of prounion literature while allowing antiunion literature to 

be posted. Consequently this portion of the August 11, 1995, 
amended consolidated complaint will be dismissed.  
As noted above, Bagby testified that Roth took down a prounion 
letter she had posted on the bulletin board in the conference room 
in CCU and wadded it up; that at that time Roth did not remove the 
campaign literature of the NFN; and that when the NFN posted a 
letter the next day Roth, who saw them go into the conference 
room where the bulletin board is located, did nothing. Roth testi-
fied that he did not remove NPO literature from the involved bulle-
tin board and he did not allow hospital or NFN literature to be 
posted in an area that was off limits to NPO literature. He also 
testified that he posted prohospital campaign literature on the in-
volved bulletin board and it is co
mmon for him to crumple material 
when he throws it in a garbage can. The testimony of Bagby is 
credited. Roth conceded that he posted prohospital materials on the 
bulletin board. His assertion that the only material that he removed 
from this board was defaced material that he put up indicates that 

he removed material based on something other than whether it was 
in a patient care area. In removing material from this board he was 
assertedly relying on a subjective criterion. Admittedly, he, in ef-

fect, asserts that the criterion was only applied to material he posted 
on this board. But one must wonder if there is only enough room 
on this board for so many postings and Roth wanted to post some-
thing, would he only take down that which he posted to make room 
for the new posting. Since he took on the responsibility to post and 

to remove postings, and since he
 was in the habit of crumpling 
material before he threw it away, in my opinion Bagby™s testimony 
is reliable. Respondent violated the Act as alleged in paragraphs 
5(i) and (ii) of the August 11, 1995, amended consolidated com-
plaint.   As noted above, Kleitz testifie
d that she posted prounion litera-
ture on the bulletin boards in ER;
99 that subsequently she saw 
Harper take this literature off the bulletin board directly behind the 
nurses desk and later she saw that the prounion literature that she 
posted on the bulletin board in the nurses lounge had been taken 
down while all the antiunion literature remained on the board; that 
she went to Harper™s office and asked her why she took the proun-
ion literature down;
100
 that Harper initially denied taking the litera-
ture down but when Kl
eitz told her more than once that she saw 
her do it Harper finally admitted it; that Harper said that she did it 
because she did not want any more ﬁunion stuffﬂ in ER; and that 
Harper did not deny that she left the NFN literature on the bulletin 
boards. Harper testified that it was her understanding that campaign 
literature could not be hung in th
e patient care area during the cam-
paign but it could be posted in a 
nonpatient care ar
ea; that no one 
told her that it was her job to enforce a rule prohibiting the posting 
of campaign literature in a patient care area; that the only board in 
the emergency room which was in a nonpatient care area was in 

the staff lounge; that she considered the three boards near the desks 
                                                          
 99 As indicated above, Kleitz testified that there are three bulletin 
boards in the ER area; that all types 
of material is posted on these bulle-
tin boards including antiunion material 
of the Nurses for Nurses (NFN). 
100 As indicated above, while Kleitz testified that Harper removed at 
least three pieces, her Board affidavi
t only refers to one piece of proun-
ion literature being removed. 
to be in a patient care area because they can be seen by the patients 

or their families who come to the desks; that she never removed 
any literature during the campaign from the lounge board; that she 
did remove literature during the campaign from one of the other 

bulletin boards in the patient care 
area of the ER and she threw the 
literature out; that she did not remember what the literature was but 

she remembered that there was no NFN literature on that board; 

and that subsequently Kleitz di
scussed the matter with her. On 
brief, Respondent contends that Kleitz exaggerated the situation. 
Harper was a supervisor at the time. Anderson testified that in 
January through March 1994, Harper was involved in disciplinary 
counseling and she formally evaluated employees as a part of the 
merit raise system. As noted, Harper admitted that she removed 
literature from a bulletin board but she testified that it was one of 
the boards in a patient care area. Respondent posted antiunion post-

ers in areas frequented by patients, their friends and families and 
Respondent showed a strike video to nurses at nurses stations with-
out regard, other than the time of the day when it was shown, to the 

fact that this area would be considered a patient care area, espe-
cially in labor and delivery where Deusel showed the video. Also, 
as Harper admits, no on
e told her that it was her job to enforce a 
rule prohibiting the posting of cam
paign literature in patient care 
areas. Perhaps an explanation for Harper™s position that she did not 

want any more union literature in the ER, Kleitz™ testimony is cred-

ited on this point, can be found in the fact that at one time Harper 
was on the NFN committee and, as testified to by Gravatte, who 
was the founder of NF
N, when Harper was 
at work she put any 
handouts that NFN had in employ
ees™ mailboxes. Kleitz™s testi-
mony that Harper left NFN literatur
e on the bulletin boards is also 
credited. As Harper testified th
e only board in the ER which was 
not in a patient care area was in the lounge. If NFN materials were 

left on the ﬁboardsﬂ in the ER that would mean that some of it was 
left on a board or boards in-patient care areas. Respondent violated 
the Act as alleged in paragraphs 
5(i) and (iii) of the August 11, 
1995, amended consolidated complaint.  
Paragraph 5(j) of the August 
11, 1995, amended consolidated 
complaint alleges that Respondent by (1) Laura Wood, (2) Sandy 
Bishop, (3) Kay Kirby, (4) Robin Deusel, and (5) Karen Bender at 
specified times in February 1994 so
licited grievances from its em-
ployees and promised to adjust them in order to discourage em-
ployees from supporting the Union. On brief, the General Counsel 
contends that managers made rounds which were not normally 
made, repeatedly asking nurses if 
they had any questions or prob-
lems they wanted to talk about; that Deusel told Blankenbaker that 
if she would get involved in the new committee the hospital was 
forming, she could ﬁsee things changeﬂ; that Wood told Stacy 
Doyon that a committee of staff nurses was being formed ﬁaddress-
ing staff nurses concerns, kind 
of a communication network be-
tween the staff and the administrationﬂ; and that Kirby asked Gen-
try and other employees in her unit if they had any questions or 
concerns she could address, and when Gentry complained that the 
administration ignored staff nurses™ suggestions, Kirby noted that 

Respondent ﬁwas attempting to change the committee policy and 
involve more staff nurses.ﬂ Respondent, on brief, argues that the 
record is devoid of any evidence that nurse managers promised to 

remedy grievances but rather they
 merely solicited nurse concerns 
regarding a variety of issues before the PetitionŠas well as after; 

and that no evidence was elicited in support of the allegation 

against Bender. Inasmuch as there is no evidence in the record 
regarding Bishop and Bender as far 
as this alleged violation of the 
Act is concerned, the complaint to this extent will be dismissed. As 
indicated above, in my opinion Stacy Doyon was a credible witness 
 AUDUBON REGIONAL MEDICAL CENTER 419and Wood was not. Doyon™s testimony that Wood mentioned a 
committee that was going to be made up of staff nurses addressing 
staff nurses™ concerns, kind of
 a communication network between 
the staff and the administration, is credited. Vandewater accompa-
nied by Wood during one of his tours asked Doyon if there are any 
problems. Vandewater then told Doyon and the other employees 
present that he felt that there was no need to speak with the Union. 

Wood then made her statement about the commit
tee. In taking this 
approach Respondent solicited grievances from its employees and 
promised to adjust them in order to discourage employees from 
supporting the Union. Kirby testified that she engaged in a program 
which began during the union campaign whereby every 2 weeks 
she would make rounds to other units where she did not work to 
see if the employees had any questions; and that in the past she 
asked employees in her own unit if she could help them out or 

solve any problems that would make their job easier.
101
  As noted 
above, I did not find Kirby to be a credible witness. As set forth 
above, Gentry testified that Kirb
y came to CCU and asked if the 
nurses had any questions about the union campaign or about the 
administration or anything; and that when she told Kirby that there 
were a lot of issues that had to be addressed collectively and the 
Union was the only way to address the situation, Kirby indicated 
that the administration was attempting to change the committee 
policy and involve more staff nurses. Gentry™s testimony is cred-
ited. Kirby solicited grievances
 from Audubon™s employees and 
told them that their concerns could be adjusted without the Union 
in order to discourage employees from supporting the Union. And 
finally, Deusel went to an area that she did not work in, labor and 
delivery, as part of the administ
rative rounds during the union 
campaign. There, according to the credible testimony of Blanken-
baker, Deusel mentioned that 
a new committee was being formed 
and she encouraged the nurses present to get involved that way and 
see things change. Again, by Deusel Respondent solicited griev-
ances from its employees and promised to adjust them in order to 
discourage employees from supporting the Union. Respondent 

violated the Act as alleged in paragrap
hs 5(j) (i), (iii) and (iv) of the 
August 11, 1995, amended consolidated complaint.  
Paragraph 6 of the August 11
, 1995, amended consolidated 
complaint alleges that about August 9, 1994, Respondent dis-
charged or permanently laid off 
its employee Joanne Sandusky 
because she and other employees of Respondent formed, joined, or 
assisted the Union and engaged in concerted activities, and to dis-
courage employees from engaging in these activities. On brief the 
General Counsel contends that Sandusky was an open and active 

union supporter during the organizing campaign; that Sandusky 
received assistance from the Union in the filing and processing of 
several essentially successful grie
vances; that 5 months after the 
representation election, the results of which were still contested, 
Respondent abruptly terminated Sandusky, an employee with over 
19 years of tenure, under circumstances so unprecedented and 
harsh as to raise a strong inference of unlawful motive; that Re-
spondent was unable to show that 
any other employee, in the ab-
sence of some sort of misconduct 
or other cause, had ever been 
terminated without any advance no
tice, without any effort to place 
the employee in another position in the hospital and escorted to the 

door with a security guard; that when Sandusky™s previous position 
was eliminated she was reabsorbed 
into the unit staff without hav-
ing to bid or apply for a position
; that shortly after Sandusky™s 
termination, Respondent eliminated a number of other nursing 
                                                          
 101 Her testimony regarding what wa
s possible in other units is not 
credited. Her approach in CCU belies her assertion. 
positions in the hospital and Long, one of the nurses affected, was 
given a list of jobs at Audubon as well as at other affiliated facili-
ties from which she could select a position and transfer without 
suffering any break in her employment; that at the affiliated Subur-

ban Hospital when the part-time 
lactation consulta
nt position was 
eliminated, incumbent Debbie Mose
s continued working full time 
in another position until Suburban decided to recreate the lactation 

consultant position on a full-time basis and offered it to Moses; that 
when Pugh asked at a management meeting why Sandusky was not 
given the opportunity to apply for other positions ﬁlike just about 
everyone else is allowed to do,ﬂ those present, including Riley and 
Johnson, the associate director of human resources who told San-
dusky on August 9, 1994, that she had to start packing and get out 
of the building as soon as possible, said nothing; that in the past 
Riley had said in Pugh™s presence that Sandusky was a ﬁchronic 

complainerﬂ and ﬁpart of the Unionﬂ; that events following her 
termination further support a finding that Sandusky was discrimi-
nated against because of her union 
activities in that when Sandusky 
applied for a staff nurse position in
 the intensive care nursery, the 
unit where she had been employed for 19 years, the position was 

inexplicably removed from the board after Sandusky was inter-

viewed and then reposted 6 months
 later and filled without notify-
ing Sandusky of the reposting; that when Sandusky applied for a 

position at Suburban she was summarily rejected despite her obvi-

ously high qualifications without even the opportunity for an inter-
view; that Sandusky was treated this way because she was an open 
and active union supporter; that although what happened to San-

dusky occurred after the election, the results of the election were 
not final and there were unfair la
bor practice charges as well as 
objections pending; and that by removing Sandusky from the unit, 
Respondent sought to quell employee™s prounion sentiments, to 
demonstrate that it would get rid of prounion employees and to 
frighten and intimidate potential witnesses. Respondent, on brief, 
argues that despite the fact that Sandusky was very active in union 
campaigning through 1993, during the entire grievance process 
there were no discussions about Sandusky™s union activity; that 
ﬁ[s]ecurity was called primarily be
cause these individuals work for 
an outside contractor and are 
not employees of Audubon which, 
Wempe hoped, would lessen any embarrassment to Sandusky. 
Wempe also wanted to avoid having employees taken away form 
patient care duties simply to carry
 boxes to Sandusky™s carﬂ; that 
the General Counsel failed to prove a prima facie violation of Sec-
tion 8(a)(3); that it is difficult to believe that, given the absence of 
any other alleged 8(a)(3) activity during the course of a long and 

aggressive card solicitation and 
election campaign, that Audubon 
would perceive a need to terminat
e a union supporter as an exam-
ple to other union members, or that Sandusky would be the chosen 
target of such an exercise; that
 the timing of Sandusky™s job elimi-
nation, 5 months after the election, compels the conclusion that 
Audubon™s action in doing so was not motivated by her union ac-
tivity; that assuming arguendo that prima facie case could be estab-
lished, the record s
hows that the Hospital
 had legitimate nondis-
criminatory reasons for eliminating the lactation consultant position 
in August 1994; that Suburban eliminated its lactation consultant 
position in July 1994; and that the General Counsel has failed to 
establish that Audubon™s reasons for eliminating Sandusky™s posi-
tion are pretextual.  
It does not appear that Riley 
attempted to refute Pugh™s testi-
mony that Riley had said that Sandusky was ﬁpart of the Union.ﬂ 
As concluded above, Riley, in my opinion, was not a credible wit-
ness. She viewed Sandusky as ﬁpart of the Unionﬂ and Riley was 

upset with the above-described 
petition signed by over 100 of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420Audubon™s nurses in support of Sandusky (GC Exh. 298). Riley 
was not upset because of any question of a breach of the confiden-
tiality of the grievance process. Riley was upset because the peti-
tion in support of Sandusky was a demonstration of the willingness 

of over 100 of Audubon™s nurses to engage in concerted protected 
activity in support of an ﬁexperienced and caring employee,ﬂ San-
dusky. From Respondent™s point of view, Sandusky became the 

perfect target to set an example. Contrary to Respondent™s asser-
tions on brief, Wempe was not trying to lessen the embarrassment 
of Sandusky with the security guard escort; Wempe was making it 
as embarrassing as possible. Security guards are normally used to 
escort wrongdoers or security risks out of a building. And as to 
Respondent™s argument that Wempe did not want to have employ-
ees taken away from patient care duties, it need only be noted that 
Wempe conceded that normally maintenance moves furniture or 

equipment in the hospital. Certainl
y Respondent is not arguing that 
having a maintenance person push the cart with Sandusky™s boxes 

on it would be taking an employee
 away from patient care duties. 
By its handling of the posting of a job opening, interviewing San-
dusky, then removing the posting,
 and later filling the position 
without telling Sandusky that th
e position was again posted, Re-
spondent made it more than obvious that it did not want Sandusky 
as an employee.
102
  If it took Sandusky back, the message to em-
ployees would be weakened if not lost. Respondent could not let 
that happen. While ostensibly encouraging her and telling San-
dusky what she should do to obtain a position, Respondent was 
making sure that she would not work at Audubon. The recall rights 

Respondent ostensibly gave to Sandusky were meaningless for 
Respondent never intended to let her truly exercise those rights.
103  As pointed out by the General Counsel, Respondent was unable to 

show that any other em
ployee, in the absence of some sort of mis-
conduct or other cause, had ever been terminated without any ad-
vance notice, without any effort to place the employee in another 
position in the hospital, and escorted to the door with a security 
guard. Under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the General 
Counsel has demonstrated that Sa
ndusky engaged in extensive and 
open activity in support of the Union, that Respondent knew, as 
Riley put it, that Sandusky was ﬁpart of the Unionﬂ and there is 
antiunion animus on the part of Respondent. The General Counsel 
has made a prima facie showing su
fficient to support the inference 
that protected activity was a motivating factor. On the other hand, 
Respondent has failed to persuade by a preponderance of the evi-
dence that it would have taken th
ese same actions even in the ab-
sence of Sandusky™s union activity. Respondent violated the Act as 
alleged in paragraph 6 of the August 11, 1995, amended consoli-
dated complaint.  
Paragraph 7 of the August 11
, 1995, amended consolidated 
complaint alleges that the following employees of Respondent 

constitute a unit appropriate for 
the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act:  
                                                           
                                                           
102 Interestingly Respondent argues that the position was not filled 
until April 1995, after the ICN census
 had sufficiently increased to 
warrant a new position. Respondent 
specifies that the October and 
November 1994 pertinent average da
ily census was eight. When the 
position was posted the average daily census was 12, and the average 
daily census for 1994 was 12 to 14. Bu
t the average census in ICN rose 
to 16 in January 1995 and it remained 
a constant 12 to 14 for the next 4 
months. Consequently it seems that
 the census had sufficiently in-creased to warrant a new position long before April 1995. 
103 In view of her treatment by sister hospital Suburban, it appears 
that this applied with respect to Audubon and its affiliates. All full-time and regular part-time Registered Nurses, in-
cluding Pool Registered Nurses, employed by Respondent at 
its facility at One Audubon Plaza, Louisville, Kentucky, but 
excluding all other employees, all other professional em-

ployees, all technical employees, all business office clerical 
employees, all skilled maintenance employees, all physi-
cians, all nonprofessional employees and all guards and su-

pervisors as defined in the Act. 
 The General Counsel, on brief, points out that in January 1994 
Respondent stipulated that the unit alleged here was appropriate for 
collective bargaining. The Genera
l Counsel contends that the Su-
preme Court, in 
American Hospital Assn. v. NLRB
, 499 U.S. 606 
(1991), approved the Board™s final rule on collective-bargaining 

units in the health care industry whic
h found that a unit of all regis-
tered nurses in an acute care hospital setting was appropriate for 
collective-bargaining purposes absent ﬁextraordinary circum-

stancesﬂ; that Respondent did not 
make any attempt to establish 
that there are any extraordinary circumstances here which would 

render the unit inappropriate; that while Respondent, relying on 

NLRB v. Health Care & Retirement Corp
., 511 U.S. 571 (1994), 
contends that practically all of its registered nurses are supervisors 

within the meaning of Section 2(11
) of the Act, this decision does 
not lend any support to Respondent™s contention;
104
 that Respon-
dent did not present any evidence that the registered nurses here 
have the authority to hire, transfer, suspend, lay off, recall, promote, 
discharge, reward, or discipline other employees or to adjust their 
grievances, or to effectively recommend such action; that although 
Respondent did present sparse evidence that some of the registered 
nurses did direct and assign employ
ees certain tasks in connection 
with their status as a registered nurse, such routine assignments and 

directions fall short of establis
hing the use of independent judgment 
necessary to confer supervisory status; that the fact that registered 
nurses may determine that a particular patient should be ambulated 
more frequently or have vital signs taken more frequently and that 
this determination would result in the aide assigned to that particu-
lar patient carrying out those duties
, does not mean that the regis-
tered nurse is exercising independent judgement in the assignment 
or direction of the aide™s work 
for as the Board pointed out in 
Providence Hospital
, 320 NLRB 717, 728 (1996).  
 [W]hen a professional gives di
rections to other employees 
those directions do not make the professional a supervisor 

merely because the professional used judgment in deciding 
what instructions to give. For example, designing a patient 

treatment plan may involve substantial professional judgment, 
but may result in wholly routine direction to the staff that im-
plements that plan. 
 that clearly not all assignments and directions given by an em-

ployee involve the exercise of supervisory authority; that as pointed 
out by the court in 
NLRB v. Security Guard Service
, 384 F.2d 143, 
151 (5th Cir. 1967). 
 [i]f any authority over someone else, no matter how insignifi-
cant or infrequent, make an employee a supervisor, our indus-
trial composition would be pre
dominately supervisory. Every 
order-giver is not a supervisor. Even the traffic director tells 
the president of a company where to park his car [;]  
 that here any authority the RNs have to assign or direct other staff 
members does not require the use of independent judgment within 
 104 Sec. 2(3) of the Act excludes 
from the definition of ﬁemployeeﬂ 
any individual employed as a supervisor. 
 AUDUBON REGIONAL MEDICAL CENTER 421the meaning of Section 2(11) of the Act; that the Court in 
NLRB v. Health Care & Retirement Corp
., supra, made clear that its deci-
sion was in no way an infringement on the Board™s interpretation 
of Section 2(11) of the Act, other than the specific phrase ﬁin the 

interest of the employerﬂ on which the Board had previously relied 
in finding RNs and others not to be supervisors in health care 
facilities; that in 
Providence Hospital
, supra, the Board had the 
opportunity to address RNs in a hospital setting in light of the Su-
preme Court™s decision in 
NLRB v. Health Care & Retirement 
Corp., supra; that in 
Providence Hospital
, supra, the ﬁcharge 
nursesﬂ in question had as much, or more, authority than the ad-
ministrative record reveals for any of the RNs at issue in that the 
charge nurses in that case had the authority to assign employees to 
patients, monitored the arrival time of other employees to verify 
attendance, called in replacement employees if the need dictated, 

requested nurses to work overtime
, coordinated pati
ent care within 
their areas of responsibility, monitored other employ
ees™ skills and 
performances, evaluated other staff members, and served on panels 

evaluating applicants for employment; that the Board in 
Provi-
dence Hospital
, supra, found that such assignments and directions 
were routine in nature and that they were not supervisors within the 

meaning of Section 2(11) of the Act; that any assignments or direc-
tions the RNs here may give other 
employees appear to be routine 
in nature and do not require the use of independent judgment as 
contemplated in Section 2(11) of th
e Act; and that the RNs at issue 
here are not supervisors within the meaning of Section 2(11) of the 

Act.  The Union, on brief, argues that Respondent waived its right to 
raise the supervisory status of RNs when it freely stipulated that the 
RNs were an appropriate bargai
ning unit of employees under the 
Act since the law in the Sixth Circuit, rejecting the Board™s ﬁin the 
interest of the employer/in the interest of patient care analysis,ﬂ has 
not changed in over 9 years, 
NLRB v. Beacon Light Christian 
Nursing Home
, 825 F.2d 1076 (6th Cir. 1987); that the general rule 
is that stipulations are conclusive on the parties absent changed 
circumstances and no changed circumstances exist in the Sixth 
Circuit; that although 
NLRB v. Health Care & Retirement Corp
., supra, changed the Board™s reliance on the ﬁin the interest of the 
employer/in the interest of patient careﬂ test for determining the 
supervisory status of nurses, it di
d not change the law in the Sixth 
Circuit; that 
NLRB v. Health Care & Retirement Corp.
, supra, did 
not hold that all RNs are statutory supervisors; that here the RNs 

are nonsupervisory professional employees entitled to the protec-
tion afforded professional employ
ees under Section 2(12) of the 
Act;105
 that the Act defines a professional employee as one whose 
                                                          
                                                                                             
105 Sec. 2(12) of the Act reads: 
(12) The term ﬁprofessional employeeﬂ means 
(a) any employee engaged in work (i) predominantly intellec-
tual and varied in character as 
opposed to routine mental, manual, 
mechanical, or physical work; (ii) involving the consistent exer-
cise of discretion and judgment in 
its performance; (iii) of such a 
character that the output produced or the result accomplished 
cannot be standardized in relation 
to a given period of time; (iv) 
requiring knowledge of an advanced type in a field of science or 
learning customarily acquired by 
a prolonged course of special-
ized intellectual instruction and study in an institution of higher 
learning or a hospital, as disti
nguished from a general academic 
education or from an apprentices
hip or from training in the per-
formance of routine mental, manual, or physical processes; or  
(b) any employee, who (i) has completed the courses of spe-
cialized intellectual instruction a
nd study described in clause (iv) 
of paragraph (a), and (ii) is performing related work under the su-
work involves the exercise of judgment and discretion; that this 
exercise of professional judgmen
t, however, does not make one a 
supervisor in that only when an employee exercises independent 

judgment in the exercise of Section 2(11) activity is the employee a 

statutory supervisor; that in this case the Respondent confuses su-
pervisory authority with professional responsibility; that as pointed 
out by the Board in 
Sunset Nursing Homes
, 224 NLRB 1271 
(1976), job descriptions are not 
conclusive concerning the actual 
job and one must look at the actual duties performed; that a review 
of Respondent™s job descriptions s
hows that all the listed activities 
deal with nursing techniques and procedures as applied to patients 
according to the guidelines set forth by standards of care and nurs-
ing policy and procedures; and th
at as the testimony showed, the 
supervision of new graduates, LPNs and nonlicensed nursing staff 
concerns professional direction, not
 Section 2(11) statutory author-
ity.  
Respondent, on brief, contends 
that almost all Respondent™s 
RNs are supervisors under the Act; that Respondent had a right to 

elicit testimony on the supervis
ory issue notwithstanding its above-
described 1994 stipulation regarding the unit; that the Court in 

NLRB v. Health Care & Retirement Corp
., supra, under circum-
stances similar to those presented here, recognized that nurses are 
indeed supervisors within the meaning of the Act; that nearly all of 
Respondent™s RNs are supervisors because they (1) have authority 

to assign and responsibly direct less-skilled employees, (2) exercise 
that authority through the use of independent judgment, and (3) 
hold authority in the interest of Audubon by virtue of their respon-

sibility for assigning and directing employees in patient care; that 
given the absence of an appropriate bargaining unit the complaint 
should be dismissed; that almost all of Audubon™s RNs responsibly 
direct the work of less-skilled employees using independent judg-
ment; that the Board™s recent 
Providence Hospital
, supra, decision 
is not dispositive to the instant proceedings because there the situa-
tion involved the authority exercise
d by charge nurses over staff 
RNs and in the instant proceeding it involves the authority exer-
cised by nearly all of Audubon™s RNs, charge or staff, over less-
skilled employees in the provision of patient care; and that in re-
sponding to the false dichotomy rejected in 
NLRB v. Health Care 
& Retirement Corp.
, supra, the Board has created another false 
dichotomy between Section 2(11) and (12) where none exists.  
The Board, in 
Providence Hospital
, supra at 727Œ733, indicates 
as follows:  
 As both the Board and the courts have recognized, not 
every act of assignment even of employees constitutes statu-
tory supervisory authority. As with every supervisory in-
dicium, assignment must be done with independent judgment 
before it is considered to be 
supervisory under Section 2(11). 
Thus, routine or clerical assignments are not supervisory; only 
those requiring the exercise of independent judgment are. Al-
though the test is easily stated, 
application often depends on a 
careful analysis of the facts of each case. In doing so the 
Board and the courts have followed certain guiding principles. 
For example, work assignments made to equalize employees™ 

work on a rotational or other rational basis are routine as-
signments; assignments based on assessment of employees™ 
skills when the differences in skills are well known, have been 

found routine; asking, without authority to require, employees 
to come in early or work late is routine; and adjusting em-
 pervision of a professional person to qualify himself to become a 
professional employee as 
defined in paragraph (a
).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422ployees™ schedules to meet the vagaries of manpower needs is 
not necessarily supervisory.  
. . . .  
when a professional gives directions to other employees, 

those directions do not make th
e professional a supervisor 
merely because the professional
 used judgment in deciding 
what instructions to give. For example, designing a patient 

treatment plan may involve substantial professional judgment 
but may result in wholly routine direction to the staff that im-
plements that plan. Independent judgment must be exercised 
in connection with the Section 2(11) function if the actor is to 
be deemed a statutory supervisor; use of judgment in related 
areas of a professional or technical employee™s own work 
does not meet the statute™s language.  
. . . .  
Since the enactment of Section 2(11), the Board has, with 

court approval, distinguished supervisors who share man-
agement™s power or have some relationship or identification 
with management from skille
d nonsupervisory employees 
whose direction of other empl
oyees reflects their superior 
training, experience, or skills.  
. . . .  
the ﬁessenceﬂ of the job of all RN
s, and not just charge nurses, 
is ﬁjudgment.ﬂ The evidence in this case demonstrates that all 

RNs, in whatever their capac
ity, regularly exercise judgment 
as professional employees that 
differs little in effect from any 
additional authority exercised by RNs when serving as charge 

nurses. As explained above, the essence of professionalism 
requires the exercise of expert judgment and the essence of 
supervision requires the exerci
se of independent judgment. 
And as detailed below, the alleged supervisory independent 
judgment of charge nurses wh
en examined in detail becomes 
indistinguishable from the prof
essional judgment exercised by 
all RNs.  
. . . .  
At the beginning of a shift, charge nurses assign patients to 
employees based on the needs and acuity of the patients and 
the skills of the staff. Charge nurses may also look at the mix 
of staffŠi.e., that number of
 RNs, LPNs, and aides avail-
ableŠand which patients RNs have had the day before. 
. . . .  
Typically, in all centers, the RN asks the charge nurse if it is a 
good time to take a break. Depending on the need for the RN 
to cover other patients, the char
ge nurse will approve or dis-
approve the break.  
Although the evidence regarding charge nurses™ assign-
ments is largely limited to staff RNs, there is some evidence 
as to their assignment of LPNs and aides, but most often that 
depends on the number of LPNs and aides present at any one 

time. [731] 
. . . .  
Charge nurses™ daily assignments do not require any inde-

pendent judgment that goes beyond the professional judgment 
exercised by all RNs. Such assignment does not involve the 
independent judgment required of a supervisor. 
. . . .  
Charge nurses monitor other employees skills and per-
formances, intervene in the case of serious problems in pro-

cedures, patient care, or custom
er relations, and report lesser 
problems in the end-of-shift reports. On occasion, they have 

intervened in disputes between 
staff RNs over patient assign-
ments. Staff RNs, however, are also expected and required to 
report any problems in the care given patients. There is evi-

dence that staff RNs have done so and have personally inter-
vened, including an RN who reported deficiencies in a charge 
nurses™ performance. This is part of their professional respon-

sibility. As one staff nurse testified, ﬁAs nurses we learn right 
off the bat in nursing school that you are first and foremost a 
patient advocate.ﬂ  
. . . .  
Charge nurses have also served on panels evaluating appli-

cants for employment, but it is unclear whether this is in a 
charge nurse or RN capacity.  
. . . .  
we conclude that the record has failed to establish that the RN 
charge nurses are supervisors within the meaning of Section 
2(11) of the Act. Accordingly, they are included in the peti-
tioned-for unit and are eligible to vote in the election. [Foot-
notes and citations omitted.] 
 The RNs at issue here are not supervisors within the meaning of 
Section 2(11) of the Act. The evidence of record regarding this 
issue is summarized above and in some of the footnotes in Appen-
dix A. None of the RNs in the unit described above are involved in 
the hiring, transferring, laying off, recalling, or adjusting griev-

ances. They do not have the authority to reward or promote or to 
effectively recommend those actions. And they do not have the 
authority using independent judgment to suspend, discharge, disci-

pline, or to effectively recommend that action. The functions that 
they perform beyond the patient care they themselves render appear 
to be routine in nature and do not
 require the use of independent 
judgment as contemplated in Section 2(11) of the Act. The in-
volved assignments of patients in si
tuations such as the one at hand 
are as, pointed out in 
Providence Hospital
, supra, routine functions 
and do not require the exercise of
 independent judgment. Similarly, 
the role that the charge nurse plays in breaks has not been shown to 
be other that routine and lacking in independent judgment. And 
while as Margaret Kelly testified, as a charge nurse in 1993 she 
could call people into work for the next shift, it was not shown that 
she could compel them to come to 
work if they were not scheduled 
to come to work. As the General Counsel points out, in 
Providence 
Hospital, supra, the ﬁcharge nursesﬂ in question had as much, or 
more, authority than this record reveals for any of the RNs at issue. 
And yet the Board concluded th
at the nurses in question 
in Provi-
dence Hospital
 were not supervisors. Whether Respondent agrees 
with the Board™s approach in 
Providence Hospital
, supra, is of no 
consequence. It is Board law. The RNs involved here, including the 
designated charge nurses as they functioned up to the time of the 

demand for recognition, are properly included in the unit set forth 
above. They are professionals. They have not been shown to be 
supervisors within the meaning of the Act. The Kentucky board of 

nursing laws do not indicate that under the National Labor Rela-
tions Act Kentucky RNs are supervisors. Indeed the Kentucky 
board of nursing is precluded by law from reaching such a conclu-
sion. The National Labor Relations 
Board, subject to judicial re-
view, makes this determination.  
Paragraph 8 of the August 11, 1995, amended consolidated 
complaint alleges that (a) from about June 1991 to about January 5, 
1994, a majority of the unit, by ex
ecuting authorization cards, des-
ignated and selected the Union as their representative for the pur-
poses of collective bargaining with 
Respondent and, (b) at all times 
since January 5, 1994, based on Section 9(a) of the Act, the Union 
has been the exclusive collective-bargaining representative of the 
unit. The General Counsel, on brief, points out that in 
NLRB v.  AUDUBON REGIONAL MEDICAL CENTER 423Gissel Packing Co., 395 U.S. 575, 606Œ607 (1969), the Supreme 
Court, in considering the validity of authorization cards, held:  
 [E]mployees should be bound by the clear language of what 
they sign unless that language is deliberately and clearly can-
celed by a union adherent with words calculated to direct the 
signer to disregard and forget the language above his signa-
ture. There is nothing inconsistent in handing an employee a 
card that says the signer authorizes the union to represent him 
and then telling him that the card will probably be used first to 
get an election.  
 The General Counsel contends that the fact that employees may 
have been informed that the cards could be used to get an election 

does not prevent their use in establishing the Union™s majority 
status; that there is no requirement that card solicitors have to af-
firmatively restate the purposes of the cards and the fact that they 

told the signers that a purpose of the cards was to secure a Board 
election did not negative the overt action of the employees in sign-
ing cards designating the Union as their bargaining agent; that 
declarations to employees that authorization cards are desired to 
gain an election do not under ordi
nary circumstances constitute 
misrepresentations either of fact 
or of purpose; that the fact that 
employees are told in the course of solicitation that an election is 

contemplated or that a purpose of a card is to make an election 
possible is insufficient basis for vitiating unambiguously worded 
authorization cards, 
Levi Strauss & Co.
, 172 NLRB 732 (1968); 
that a solicitor does not invalidate 
a card for use to establish major-
ity representation by stating that if enough employees signed cards 

there will be a vote or election, 
Cumberland Shoe Corp
., 144 
NLRB 1268 (1963); that all of the card
s in this case 
constitute valid 
designations of the Union as the collective-bargaining representa-

tive of the employees; that there is no probative evidence that any 
of the card signers were informed by representatives of the Union 

to ignore the stated purpose of the cards or that it was 
only
 for the 
purposes of seeking an election (em
phasis in original); that there is 
nothing wrong with solicitors telling 
signers that the card did not 
mean they were joining the Union for that was the case since the 
cards have nothing to do with union membership; that while it is 
anticipated that Respondent will argue that some of the card signers 
were told by a card solicitor that the card would 
only
 be used to 
obtain an NLRB election, such testimony was given in response to 
leading questions, referred to a prior card not signed in the period 
involved here, the signer read the card and was not told anything 
inconsistent with what was on the card, and some were not credible 
witnesses; that the signers were being asked by Audubon to ac-
knowledge their support for the Union in a proceeding at which 
their Employer was barring no expe
nse to avoid being ordered to 
bargain with the Union; that it is not surprising that at least a few of 
the RNs attempted to disavow any understanding of what the au-
thorization cards meant; that those who were allegedly told that the 
card was to receive more information about the Union were not 
told by the card solicitors that this was the only purpose of the card; 
that this again is not a misrepresentation ﬁcalculated to direct the 
signer to disregard and forget the language above his signature,ﬂ 
NLRB v. Gissel Packing Co
., supra; that the record does not sup-
port discounting the cards of three individuals, Tammy 
McClanahan, Kathy Stoess, and Tammy Taylor, regarding being 
told ﬁso we could voteﬂ because there are credibility questions 

regarding the first two and the last testified that it was her friends 
and not union representatives who 
spoke to her; that the General 
Counsel introduced authorization cards from 347 employees who 
were employees in the bargaining
 unit in January 5, 1994, whose 
cards were dated within the 1-year period immediately preceding 

that date; that 15 additional card
 signers should be counted towards 
the Union™s majority; that the Board in 
Surpass Leather Co
., 21 NLRB 1258, 1273 (1940), held that ﬁ[i]n the absence of further 

proof of desires concerning representation of the employees whose 
cards are in evidence, only signed cards dated within a reasonable 
time prior to the dates on which the . . . [Union] alleges the respon-
dent refused to bargain with it, can be accepted by us as evidence 
of designation of the . . . Union by such employeesﬂ; that as noted 
by the judge in 
Blade-Tribune Publishing Co
., 161 NLRB 1512, 
1523 (1966), ﬁ[t]he Board did not define the term ‚reasonable 

time.™ It would appear from 
Luckenback Steamship Co
., 12 NLRB 
1330, 1343Œ1344 (1938), that a 1-year period is considered to be a 
reasonable timeﬂ; that the card of
 Rhonda Stone, dated January 3. 
1993, should be counted; that the in view of the length of the in-
volved campaign it was necessary fo
r the Union to seek reaffirma-
tions from early card signers and because of the difficulty of keep-

ing track of whose cards had become stale in a unit so large it is 

submitted that cards dated within 2 months of the 1-year period 
should be counted towards the Union™s majority;
106
 that Gloria 
Coleman™s card, which assertedly was signed within the reasonable 
period of time, should be counted because although she testified 
that she was last employed ﬁfull timeﬂ at Respondent in December 
1992, the unit in
cludes non-full-time employees and 
Respondent 
clearly regarded her as employed in the unit as of the refusal to 
bargain date since she is listed on the list provided by Respondent 
(GC Exh. 2); that the cards signed by a number of other employ-

ees107 should be counted towards the Union™s majority since the 
cards signed after January 5, 1994, namely in January and February 
1994, provide ﬁfurther proof of [the employees™] desires concern-
ing representation,ﬂ eliminating 
any doubt that the employees™ 
support for the Union as evidenced by their earlier-signed cards 
was continuing as of January 5, 1994, 
Surpass Leather Co
., supra 
at 1273; that the card Judy Slaton signed on January 9, 1994, 
should be counted because she test
ified that she was still employed 
as a RN at Audubon and she had si
gned another card a couple of 
years before; that the card Selma Becht signed on January 15, 
1994, should be counted because she testified that she was still 

employed by Audubon and had been for nearly 4 years; that the 
card Linda Lowe signed on January 7, 1994, should be counted 
because she testified that she was employed as a staff nurse by 

Respondent from August 1986 until September 1994 or 1995 and 
she also signed a card on October 
10, 1992; that Slaton, Becht, and 
Lowe were employed in the unit on the refusal-to-bargain date and 
on the date on which they signed their cards; that the card of Va-
naja Selvaraj should be counted 
even though the card itself has 
been lost because the signer™s testimony that he or she signed a 
card is sufficient to support the counting of that card towards ma-
jority even where the card has been misplaced, 
Q-1 Motor Express
, 308 NLRB 1267, 1279 (1992), enfd. 25 F.3d 473, 480 (7th Cir. 
1994); and that a clear majorityŠat least 363 in a unit of no more 
than 642Šof employees in the bargaining unit have been shown to 
have designated the Union as their collective-bargaining represen-
tative, and thus the Union™s majori
ty status has been convincingly 
demonstrated.  
Respondent, on brief, argues that at least 34 specified cards were 
procured following assurances that the card would only be used to 
                                                          
 106 The cards of Jacqueline Bourke, Connie Branham, Joan Driscoll, 
and Darlene Johnson fall into this category. 
107 Cheryl Glisson, Pamela Kelly, 
Karen Kuban, Margaret Metzger, 
Melody Reibel, and Kathy Stoess. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424obtain a Board-supervised election
; that at least 11 cards were 
procured after assurances that the signer was not obligated to join 
the Union or would not be taking a definitive position regarding the 
Union by signing such card; that nine specified signers were led to 

believe that the card was simply a means to obtain information 
about the Union; that two employees
 were told that they had to 
sign the card in order to be able to vote; that designated charge 
nurse Maggie Kelly solicited authorization cards from specified 
employees;
108
 that cards were solicited from employees who were 
not part of the bargaining unit at the time of solicitation, namely 
Sherria Young, who was a PCA in April 1993, did not have even a 
temporary license at the time an
d did not graduate form nursing 
school until May 1994, and other specified employees who at the 
time they signed cards were nurse externs and therefore could not 
be part of a professional unit of RNs without the specific approval 

of the RNs which is absent here since nurse externs cannot be con-
sidered professionals under Section 2(12) of the Act because, 
unlike RNAs they have not completed their course of study nor 
obtained a permit to practice as a professional RN or RNA; that 
nurse externs do not share a commonality of interest with RNs or 
RNAs,  
St. Elizabeth™s Hospital of Boston
, 220 NLRB 325, 326 
(1975); that a number of the cards 
were obtained after the Union™s 
request for recognition on January 5, 1994;
109 that the alleged bar-
gaining unit contained 
approximately 642 employees and, there-
fore, in order to establish majority status sufficient to support a 
bargaining order, 322 current authorization cards are necessary; 
that of the 369 authorization cards, including the missing card of 

Selvaraj, introduced hereinŠonly 366 of which were solicited 
from unit employees
110Š51 cannot be counted because they were 
obtained due to misrepresentation fro
m card solicitors, 10, as noted 
above, were solicited by a designated charge nurse, 5 were solicited 
from employees who were not in the unit at the time, 8 cards are 

ﬁstaleﬂ in that they are more than 1 year old, and the involved cam-
paign was not interrupted by the filing and processing of an unfair 
labor practice charge,
111
 and 12 cards were executed after the de-
mand for recognition and should not be counted, 
Tall Pines Inn
, 268 NLRB 1392, 1407 (1984).  
Before deciding whether a majority has been demonstrated by 
the cards received herein, the size of the unit must be determined. 
Both the General Counsel and Respondent have settled on 642 as 
                                                          
                                                           
108 It is noted that while Respondent brought out on the cross-
examination of Kelly the fact that
 she was a designated charge nurse 
during 1993, this was not raised as an objection to the cards that she 
sponsored. They have been received
 in evidence. Additionally, for the 
reasons specified above. In my opinion Kelly was not a supervisor 
when she solicited the involved authorization cards. 
With respect to the card which Cheryl Glisson signed allegedly after 
being told to sign it by designated 
charge nurse, Linda Richeson, it is 
noted that the card is dated 11/29/92. Obviously it was introduced here 
as a standard of comparison. As concluded here, Glisson signed a card 
on January 6, 1994. The 11/29/92 card will not be considered in deter-
mining whether there is a majority. 
So whether the signer was told to 
sign the card is not relevant. It would appear, however, that such testi-
mony is suspect if Glisson was not 
going to voluntarily sign in view of 
the fact that she subsequently signe
d a card and she did not testify that 
this was done on an involuntary basis. 
109 Respondent concedes that in mo
st of the cases these cards support 
cards signed more than a year prior to the demand for recognition. 
110 As stipulated, Chris Ballard and 
Mary Street are mobile RNs and 
therefore not in the unit. Assertedly
 the card of Theresa Vincent cannot 
count toward majority status since the General Counsel failed to show 
that she was a member of the barg
aining unit as of January 5, 1994. 
111 Blade Tribune Publishing Co
., 161 NLRB 1512 (1966), revd. On 
other grounds 180 NLRB 432 (1969). 
the approximate number of employees in the involved unit. It ap-
pears that both are relying on the list which was produced by Re-
spondent and received here as General Counsel™s Exhibit 2. The list 
contains the names and position
s of 663 individuals. General 
Counsel and Respondent stipulated th
at 21 of the individuals were, 
at the time involved, mobile RN
s who were temporary employees 
and not included in the unit.
112
  This would reduce the number to 
642. Also at the outset of the hearing herein Respondent stipulated, 
with respect to the list it provided of RNs as of January 5, 1994, 
that five of the individuals on the list, namely Kimberly Blair, Mary 
Block, Linda Borders, Edith Harper, and Ann Marie Powell, were 
supervisors effective on May 23, 1994, the date of the decision of 
the Supreme Court in 
NLRB v. Health Care & Retirement Corp
., supra. In other words, Respondent is taking the position that these 

five individuals would only be considered supervisors after the 
May 1994 Supreme Court decision. The five did not become su-
pervisors because of the Court™s decision. The Court rejected the 
approach which the Board took in that and similar cases. But the 
Court did not take any action which would have transformed these 
five individuals into supervisors. If as Respondent stipulated, they 
were supervisors after the Court™s decision, then they were supervi-

sors before the Court™s decision. Accordingly, they will be ex-
cluded from the unit. Consequently we are dealing with a total of 
637.  
Certain of the cards described in
 Appendix A hereto were re-
ceived with the understanding that they would be authenticated by 
a comparison with genuine signatures of the involved individuals. 
Taking this approach, it is my opinion that the cards received as 
General Counsel™s Exhibits 34 (Hughes, D.), 421 (McAfee, C.), 40 
(Slayton, K.), and 44 (Westfall, G.) are authentic.  
As was pointed out by the Court in 
NLRB v. Gissel Packing Co
, supra at 606 and 608  
 [E]mployees should be bound by the clear language of what 
they sign unless that language is
 deliberately and clearly can-
celed by a union adherent with words calculated to direct the 

signer to disregard and forget the language above his signa-

ture. There is nothing inconsistent in handing an employee a 
card that says the signer authorizes the union to represent him 
and then telling him that the card 
will probably be used first to 
get an election.  
. . . .  
We also accept the observation that employees are more likely 

than not, many months after a card drive and in response to 
questions by company counsel, to give testimony damaging to 
the union particularly where company officials have previ-

ously threatened reprisals for union activity in violation of . . . 
[Section] 8(a)(1). Footnote omitted.]  
 Taking Respondent™s contentions firs
t, with respect to its argument 
that at least 34 specified cards were procured following assurances 
that the card would ﬁonlyﬂ be used to obtain a Board-supervised 
election, it is noted that (1) Ther
esa Jordan gave this testimony in 
answer to a leading question, she could not identify who told her 
this, and she testified that no one told her that the card was for some 
purpose inconsistent with what the card says; (2) Pam Hurley testi-
fied that she did not read the card and Hodges credibly denied tell-
ing Hurley that the card was only to get an election; (3) Barbara 
DeFerraro™s testimony that she did not read any of the five cards 
that she signed makes her an unreliable witness, her testimony 
 112 Accordingly, the cards of Chris 
Ballard and Mary Street will not 
be considered further. 
 AUDUBON REGIONAL MEDICAL CENTER 425about the use of the word ﬁonlyﬂ was in response to a leading ques-
tion, and she qualified the response testifying that she was told that 
if enough cards were signed there could be a vote; (4) Mary Paw-
ley answered a leading question fr
amed with the words ﬁjust toﬂ 
and she testified that no one told her to ignore what was written on 
the card or said anything inconsistent with what was on the card; 
(5) Rebecca Sayers answered a le
ading question about the only 
reason or the only purpose, Margar
et Kelly credibly denied Sayer™s 
assertion, Sayers at one point test
ified that she could not remember 
what happened before she signed which card, and Sayers could not 
even remember signing another card until she was shown the card; 
(6) Karen Kuban was asked leading 
questions on this point and she 
subsequently testified th
at she was not told to ignore the language 
on the card and she was not told anything inconsistent with it; (7) 

Rita McCubbin was asked a leadi
ng question on this point and she 
could not recall who might have told her the purpose of the card; 
(8) Tammy McClanahan was asked a leading question on this 
point, and at one point she testif
ied that she was mislead or she 
misunderstood; (9) Diane Bielefeld was asked a leading question 
on this point and even then she subsequently qualified her re-
sponse; (10) Theresa Browning was asked a leading question on 

this point, and she testified that she was not even sure if she read 
the card before signing it; (11) Liza Zottman-Dixon was asked a 
leading question on this point, and she subsequently testified that 

Pitts merely said ﬁdo you want to sign the card or notﬂ; (12) Jaque-
line Bass testified that she was told that the purpose of the card was 
to see whether we could be represented and that was the only pur-

pose the card was for; (13) Sandra Carter testified, with respect to 
what she was told the card was for, that ﬁjust that it was forŠto 
beŠfor the hospital to be able to have a voteﬂ and ﬁjust what I told 
you before, that, you know, it was 
for the hospital to be able to 
have a vote for the unionﬂ; (14) Tana Scott Bulus answered ﬁNoﬂ 
to Respondent™s question. ﬁ[D]id she [Kleitz] say that the purpose 
for which the card would be used would be for any reason but to 
petition for an electionﬂ; (15) Michele Hicks did not testify that she 
was told that ﬁthe card would ‚only™ be used to obtain a Board-
supervised electionﬂ; (16) Linda Hibbs testified that Pate told her 
that ﬁsigning the card did not mean
 that I was asking for the Union 
to represent me, only that we woul
d have enough signatures to get 
a vote, and then, after that, because you signed the card you didn™t™ 

have to vote for the Union,ﬂ she, Hibbs, read the card before she 

signed it and she was not told to ignore the language on the card; 
(17) Margaret Sullivan responded to a leading question on this 
point, she testified that she probably
 read the card before signing it 
and she was not told to ignore what was printed on the card, and 
Jeff Tallant credibly testified that he did not tell Sullivan that the 
only purpose of the card was to get an election; (18) Carrie Shel-
burne changed her testimony about when Pitts told her ﬁjust toﬂ 
and then she changed her testimony
 again and alleged with respect 
to her 1993 card that Doyle was the one who said ﬁjust toﬂ with 
respect to the 1993 card; (19) Susa
n Keeler testified that she was 
told that the purpose of the card was to call for an election but she 
could not recall who said this; (20) Debbie Humpress testified that 
Doyle told her that the card was ﬁjust to get a vote, to be able to get 
a vote,ﬂ she did not remember if she read the card before signing it, 
and Doyle did not tell her to ignore the language on the card;
113 (21) Leda Sharp eventu
ally testified that she could be mistaken 
about exactly what was said regarding the purpose of her 1993 
card; (22) Jean Skrine testified that she was told that by signing the 
                                                          
 113 Doyle testified that she told Hump
ress that it was an authorization 
card for the NPO to represent the nurses. 
card she was not committed to anything and she was not sure if she 

read the card but ﬁ[i]f I didn™t™ read it, . . . [it] would have been 
pretty stupid on my partﬂ; (23) 
Judy Jones testified that when she 
testified about being told ﬁonlyﬂ she may have been referring to the 
1991 card she signed and not her 1993 card and she originally gave 
the ﬁonlyﬂ testimony in response to a leading question; (24) Maria 
Bishop initially testified ﬁYesﬂ to Respondent™s counsel™s question 

ﬁ[D]id she [Doyle] tell you that 
that was the only thing the card 
would be used for, to get a voteﬂ 
but later Bishop testified that she 
remembered nothing about her conversation with Doyle, then in 

response to a question of Respondent™s counsel she agreed that she 
had originally testified ﬁYes,ﬂ then she testified that she remem-
bered nothing about the conversation with Doyle and finally she 
testified, in response to Respondent™s counsel that she could not say 
for sure that Doyle said ﬁonlyﬂ; (25) Tina Franke answered ﬁYesﬂ 

when one of Respondent™s counsel asked her ﬁ[D]id . . . [Hodges] 
tell you that the card would only
 be used to petition for a vote,ﬂ 
then she testified that Hodges came in and asked if anybody would 
sign a card to allow the Union to come in and petition for a vote, 
and that was the end of the conversation, and subsequently Hodges 
credibly denied telling Franke that the card would only be used to 

petition for a vote; (26) William Owen testified that he could not 
recall who said the card was ﬁjust to , to give the Union a chance 
. . . for an election,ﬂ then he testified ﬁYesﬂ to Respondent™s coun-

sel™s question ﬁ. . . the only thing you were told by an NPO sup-
porter prior . . . [to the time he signed the November 1993 card] 
was that the only purpose for which those cards would be used, 

would be to petition for an electio
n at the hospital,ﬂ and then he 
testified that he could not remember what words were used when 

they talked about the card being used for an election; (27) Linda 
Lowe testified that she asked Margaret Kelly if by signing the card 
she was signing yes she wanted a 
union and Kelly said ﬁWell, no, 
it™s just in order to get the NLRB to set up a vote for us,ﬂ she read 
the card before signing it and no 
NPO supporter, including Kelly, 
ever told her to ignore the language on the card; (28) Ann Reichie 
(Ratcliff) testified she was concerned about whether she would be 
obligated to vote for the Union and Hurst told her that ﬁthey just 
needed . . . cards . . . to have an election,ﬂ she read the card before 

she signed it and Hurst did not tell her to ignore what was printed 
on the card; (29) Ann Fenzel testified ﬁYesﬂ when asked by one of 
Respondent™s counsel ﬁ[d]id . . . [Anna Long] tell you that an elec-

tion was the only thing the card would be used for,ﬂ then when 
asked again by one on the counsel for Respondent whether Long 
said that an election was the only
 purpose of the card Fenzel testi-
fied that she did not recall since the conversation occurred several 
years before the hearing; (30) Leslie Eyre (Cooms) testified that 
she could not recall what Kleitz told her word for word about the 
card, Kleitz said the card was to have a vote; (31) Jean King testi-
fied ﬁYes she . . . said that™s all it meantﬂ when one of Respon-
dent™s counsel asked her ﬁ[d]id . . . [Flener] tell you that was the 
only purpose of the card, toŠget 
an voteﬂ and later she testified 
that Flener told her that her card needed to be updated because it 
was only good for a year and that 
was all that was said; (32) Jerry 
Finerty testified ﬁYesﬂ when asked by one of Respondent™s counsel 

ﬁ[a]nd Ms. Rice and/or Ms. Pate advised you to sign the card so 
that you could get an election . . . [i]n fact, that was all they said the 
purpose of the card was for, correct
,ﬂ and he read the card before he 
signed it and he was not told to ignore the language on the card; 
(33) Cecilia Burba testified ﬁYesﬂ when asked by one of Respon-
dent™s counsel ﬁAnd she [Kleitz] said that was the only reason [to 
get additional cards in order to 
petition for an election] why she 
needed . . . [Burba™s] signature on the card,ﬂ and Kleitz credibly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426testified that she did not tell Burba that the only purpose of the card 
was to get an election; and (34) Susan Grace gave the following 
testimony when questioned by one of Respondent™s counsel:  
 Q. [D]id you have any discu
ssion with Ms. Patterson prior 
to you signing the card?  
A. I asked what it meant to sign the card. And she said 
that it gave the Union the right to come in and take a vote.  
Q. Is that the only thing you remember her saying con-
cerning the purpose for the card?  
A. Yes.  
 The page on which this portion of Grace™s testimony is found is 
cited by Respondent on brief to support its argument that at least 34 

specified cards were procured following assurances that the card 
would ﬁonlyﬂ be used to obtain a Board-supervised election. A 
reasonable reading of this testimony in no way supports the argu-

ment of Respondent that Grace was assured that the card would 
ﬁonlyﬂ be used to obtain a Boar
d-supervised election. As noted 
above, this was not the only time this approach was taken. As con-
tended by the  General Counsel on brief there is no probative evi-
dence that any of the card signers were informed by representatives 
of the Union to ignore the stated purpose of the cards or that it was 
ﬁonlyﬂ for the purposes of seeking an election. Also as anticipated 
by counsel for the General Counsel
 while Respondent argues that 
some of the card signers were told by a card solicitor that the card 
would ﬁonlyﬂ be used to obtain 
an NLRB election, such testimony 
was given in response to leading questions, referred to a prior card 
not signed in the period involved here, the signer read the card and 
the signer was not told anything inconsistent with what was on the 
card, and certain of the signers were not credible witnesses. Re-
spondent has failed to show that 
anything was said to the involved 
signers which would foreclose use of these cards for the purpose 
designated on the cards face.  
Next, Respondent contends that 11 cards should not be counted 
because the cards were procured after assurances that the signer 
was not obligated to join the NPO 
or would not be taking a defini-
tive position regarding the NPO by
 signing such card. As pointed 
out by counsel for the General Couns
el on brief, there is nothing 
wrong with solicitors telling signers that the card did not mean they 
were joining the Union for that was the case since the cards have 
nothing to do with union membership.  
Next, Respondent contends that nine specified signers were led 
to believe that the card was simply a means to obtain information 
about the Union. Even if this were 
true, it is not the equivalent of 
telling a signer that the only pur
pose of the card is something other 
than what is stated on the face of the card. This is an insufficient 

basis for vitiating unambiguously worded authorization cards. On 
brief, Respondent argues ﬁ[i]t is 
apparent that these individuals did 
not desire to join the Union, nor did they comprehend the obliga-

tion inherent in signing the cardŠthe solicitor did not convey the 
significance of signing in this context either.ﬂ No authority is cited 
for the proposition that the solicitor is obligated to explain the sig-
nificance of signing the card. As pointed out by counsel for the 
General Counsel those who were allegedly told that the card was to 
receive more information about the Union were not told by the 
card solicitors that this was the ﬁonlyﬂ purpose of the card and this 
is not a misrepresentation ﬁcalculated to direct the signer to disre-
gard and forget the language above his signature,ﬂ 
NLRB v. Gissel 
Packing Co.
, supra.  
Next, Respondent contends that 
two employees were told that 
they had to sign the card in order to be able to vote. Tammy 

McClanahan testified that she told counsel for the General Counsel 
that she, McClanahan, was either misled or misunderstood the 

purpose of the card. Since she conceded that it was possible that 
there was a misunderstanding on her part, her testimony about 
being told that she had to sign the card in order to be able to vote 

cannot be the basis for finding that 
she was definitely told this. Her 
card should be counted, While Mary Potter seemingly corroborated 

Kathy Stoess, Potter, who asserted that she remembered the exact 

words, changed the wording at least three times and eventually 
conceded that she did not overhear the full conversation at issue. 
Doyle impressed me as being a credible witness. It appears that 
Stoess misunderstood Doyle. Stoess
™ testimony is not credited.  
Next, Respondent contends that cards were solicited from em-
ployees who were not part of the bargaining unit at the time of 
solicitation, namely Sherry Young, who was a PCA in April 
1993, did not have even a temporary license at the time, and did 

not graduate from nursing sc
hool until May 1994, and other 
specified employees who at the time they signed cards were 

nurse externs and therefore could 
not be part of a professional 
unit of RNs without the specific approval of the RNs which is 
absent here since nurse extern
s cannot be considered profes-
sionals under Section 2(12) of the Act because, unlike RNAs 
they have not completed their 
course of study nor obtained a 
permit to practice as a professional RN or RNA; and that nurse 
externs do not share a commonality of interest with RNs or 
RNAs. Young testified that when she signed the card human 
resource person Fran Taylor and manager Joan Wempe told her 
that she was going to be a RNA at Audubon. Neither Taylor nor 
Wempe deny this. Young is included on the list given by Re-
spondent to counsel for the General Counsel of the ﬁTOTAL 
RN STAFF as of 1/5/94ﬂ (GC Exh. 2). Young™s card will be 
counted. Four of the individuals who signed cards were in-
cluded on Respondent™s Exhibit 51, namely Jacqueline 

Augustine (Jones), Martha Ballard, Cheryl Jones, and Michael 
Ohlemacher. All four were working at Audubon when they 

signed their cards. Respondent di
d not refute the testimony of 
the last two named individuals that they received offers from 
Audubon to work as RNs before they received their work per-
mits. Cheryl Jones never was 
a nurse extern. Respondent did not refute. Augustine™s testimony that she was an RNA when 
she signed the card. All four of these individuals are included 
on the list given by Respondent to counsel for the General 

Counsel of the ﬁTOTAL RN STAFF as of 1/5/94ﬂ (GC Exh. 2). 
Additionally, Anderson testified 
that the four individuals, 
among others, were not includ
ed on Audubon™s list of nurse 
externs as of January 5, 1994, they were not in Audubon™s sys-

tem as nurse externs as of January
 5, 1994, and as of January 5, 
1994, they were not considered externs for payroll purposes. 

Respondent stipulated that these 
individuals were not externs as of January 5, 1994. Originally Anderson testified that the nurse 
externs were not placed in RNA positions until orientation 
started on January 17, 1994. All four received their permits 
before the demand for recognition was made. Under these cir-

cumstances the cards of these four
 individuals will be counted.  
Next, Respondent contends that ei
ght cards are ﬁstaleﬂ in that 
they are more than 1 year old, and the involved campaign was 

not interrupted by the filing and processing of an unfair labor 
practice charge. The card of Theresa Browning will not be 
counted since it is not clear what year the card was signed. On 

the other hand, while there was some question regarding when 
the card of Theresa Barnes was signed, I am satisfied that as the 
signer testified, the card was signed in 1993. It will be counted. 

With respect to the remaining six cards cited by Respondent as 
 AUDUBON REGIONAL MEDICAL CENTER 427being ﬁstale,ﬂ counsel for the General Counsel requests that they be counted since assertedly they were signed ﬁwithin a 
reasonable period of timeﬂ prior 
to the demand for recognition. 
The card of Rhonda Stone is da
ted January 3, 1993. Surely the 
general rule should not be so 
technically or mechanically ap-
plied so as to preclude the consideration of a card signed just 2 
days beyond a line drawn in the sand. In my opinion Stone™s 

card should be counted. The least ﬁstaleﬂ of the remaining five 
cards is dated December 12, 1992, and the most ﬁstaleﬂ of the 
five cards is dated November 2, 1992. Now that ﬁthe camel™s 
nose is in the tentﬂ should we start to stretch the general rule further, accepting counsel for General Counsel™s rationale that 

the involved cards are reaffirmations (except Coleman™s), it 
was difficult to keep track of those whose cards had become 
stale in so large a unit and cards dated within 2 months of the 

1-year period should be counted 
toward the Union™s majority? 
This would include Coleman™s card which is not a reaffirma-
tion.  And finally with respect to 
the majority question, Respon-
dent contends that 12 of the cards were obtained after the Un-
ion™s request for recognition on
 January 5 and should not be 
counted. counsel for General Counsel requests that these cards 
also be counted since some of 
these signers were reaffirming 
cards signed more than 1 year prior to the demand for recogni-
tion and at least one other, who 
was a first time signer, was still 
employed at Audubon when she testified here. The problem 

with establishing a general rule and then making specified ex-
ceptions is that once you subseque
ntly add to the list of excep-
tions an industrious advocate will attempt to obtain additional exceptions and use those exceptions as a justification for ob-
taining even more exceptions. Pretty soon the vitality of the 
general rule is compromised.
 While carving out numerous ex-

ceptions is sometimes a necessity, i.e. the hearsay rule, here in 
the age of the computer little or no weight should be given to 
the argument that it is difficult to keep track of whose card has 

become stale. Even before the age of the computer, cards could 
be placed in an index card box with separators indicating the 
month of the year. There would be no difficulty in determining 
which cards were becoming ﬁstale.ﬂ In my opinion, no 
justification has been shown for counting cards which were 
signed after the demand for r
ecognition by someone who had 

not signed a card before. The question is whether the Union 
had a majority at the time of the demandŠnot whether the 
Union could find additional si
gners after the demand for 
recognition. And the justificati
on given for further extending 
the involved period is, in my opini
on, insufficient to justify that 
course of action. For the reasons stated above, I do not believe 
that the cards of the following signers should be counted: 
Jacqueline Bourke, Connie Branha
m, Gloria Coleman, Joan 
Driscoll, Ethel Johnson (Lester), 
Pamela Kelly, Karen Kuban, 
Cheryl Glisson, Melody Reibel, Margaret Metzger, Kathy 

Stoess, Twylita Schulz, Judy Sl
aton, Selma Becht, Linda Lowe, 
Susan Peak, and Jodie Steele. For the reason given by the 
General Counsel, as set forth above, the mislaid card of Vanaja 
Selvaraj will be counted. As noted above, Respondent argues 

that the card of Theresa Vincent should not be counted since 
the General Counsel failed to show that she was a member of 
the bargaining unit on January 5, 1994. Vincent is not included 

in the General Counsel™s Exhibit 2, the list of RNs at Audubon 
on January 5, 1994, and Vincent 
is not included in the General Counsel™s brief. Her card will not be counted.  
By my count, the Union needs 319 for a majority. It has 348. 
As alleged in paragraph 8 of the August 11, 1995 amended 

consolidated complaint (a) within a reasonable period of time 
prior to January 5, 1994, a majority of the unit, by executing 

authorization cards, designated a
nd selected the Union as their 
representative for the purposes of collective bargaining with 

Respondent, and (b) at all times 
since January 5, 1994, based on 
Section 9(a) of the Act, the Union has been the exclusive col-
lective-bargaining representative of the unit.  
Paragraph 9 of the August 11, 1995, amended consolidated 
complaint alleges that the conduct described above in para-
graphs 5 and 6 is so serious and substantial in character that the 
possibility of erasing the effects of these unfair labor practices 
and of conducting a fair rerun election by the use of traditional 
remedies is slight, and the em
ployees™ sentiments regarding 
representation, having been expressed through authorization 
cards, would, on balance, be pr
otected better by issuance of a 
bargaining order than by traditional remedies alone. On brief, 
counsel for the General Counsel
 points out that the Supreme Court approved the Board™s use of a bargaining order remedy in 
two types of cases, namely those 
ﬁexceptional casesﬂ in which a 
respondent™s ﬁoutrageousﬂ and ﬁp
ervasiveﬂ unfair labor prac-
tices have rendered a fair rer
un election impossible, and those 
ﬁless extraordinary cases . . . which nonetheless still have the 
tendency to undermine majority strength and impede the elec-
tion process.ﬂ It is also pointed out by counsel for the General 
Counsel that the Court stated in the latter type cases that a bar-
gaining order should issue if the Board finds that ﬁthe possibil-
ity of erasing the effects of past practices and of ensuring a fair 
election . . . by the use of trad
itional remedies, though present, is slight,ﬂ and that employee 
sentiment once expressed through 
cards would, on balance, be be
tter protected by a bargaining 

order. The General Counsel co
ntends that here Respondent 
committed hallmark violations including the granting of an 
across-the-board pay raise and the announcement of improve-
ments in benefits in order to discourage employee support for 
the Union; that the Board has consistently held that unlawfully 
granted wage increases or benefits
 ﬁare particularly lasting in 
their effect on employees and difficult to remedy by traditional 
means, not only because of their significance to the employees, 
but also because the Board™s traditional remedies do not require 
the employer to withdraw the benefits from employees.ﬂ 
Cam-vac International
, 288 NLRB 816, 820 (1988); that additionally 
threats to close a facility and thre
ats of loss of jobs and benefits in the event employees select union representation are clearly 
violative of the Act are particularly destructive of employee 
freedom of choice; that the establishment of an employee 
committee to deal with terms 
and conditions of employment 
and the threat by Respondent™s 
chief operating officer that it 
would be futile to select the Union when considered with the 

above-described unlawful conduct, constitute grounds to set 
aside the 1994 election and enter a remedial bargaining order 

since the cumulative effect of 
Respondent™s violations are suf-ficiently serious to preclude the 
holding of a fair rerun election; 
that although the unfair labor prac
tices here are not ﬁoutrageous 
and pervasiveﬂ they undermined the union™s majority and inter-
fered with the electoral process; and that as pointed out in 
NLRB v. Anchorage Times Publishing Co.
, 637 F.2d 1359, 
1370 (9th Cir. 1981), cert. denied 454 U.S. 835 (1981), ﬁwage 
increases are the most significant of the violations warranting a 
Gissel
 bargaining order instead of a rerun election for ﬁit is 
unlikely that those who received such benefits, or who heard of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428them, will forget that it is the company that has the final word 
on wage increasesŠand decrea
ses.ﬂ The Union, on brief, 
points out that the Board in Honolulu Sporting Goods Co.
, 239 NLRB 1277, 1282 (1979), quotes the following language from 

Tower Records
, 182 NLRB 382, 387 (1970), enfd. 79 LRRM 2736, (9th Cir. 1972):  
 It is a fair assumption that in most instances where em-

ployees designate a union as their representative, a major 

consideration centers on the hope that such representative 
may be successful in negotiating wage increases. Certainly 
this appears to have been an 
important consideration in the 
instant case. A unilateral award of a wage increase by an 
employer following a union™s demand for recognition re-
sults in giving the employees a significant element of what 
they were seeking through union representation. It is diffi-
cult to conceive of conduct more likely to convince em-
ployees that with an important part of what they were 
seeking in hand union representation might no longer be 
needed. An employer may have the right to persuade the 
employees that representation is not in their best interests, 
but it does not have the right to threaten them or confer 
benefits on them which are designed to influence the em-
ployees against choosing a repr
esentative. When, as here, 
an employer does so, free choice in a subsequent election 
becomes a matter of speculation, so long as the effects of 
the interference remain unremedied.  
 The Union argues that Responde
nt™s preelection announcement 
of a postelection pay increase effectively made the granting of 

the increase conditional on the Union™s losing the election; that 
Respondent™s sole purpose for granting the wage increase was 
to influence the employees™ 
vote and Respondent had no inten-tion of granting a wage increase until the union petition was 
filed; that the vice president of
 Columbia/HCA told managers 
regarding wage increases that 
they were going to do what it 
took to win the election; that Respondent engaged in an exten-
sive antiunion campaign consis
ting of severe and numerous 
unfair labor practices which disseminated to all RNs in the 
bargaining unit; and that every level of Respondent™s manage-
ment violated the Act. Responde
nt, on brief, contends that a 
bargaining order is an extraordinary remedy which is imposed 
under extraordinary circumstances, 
absent here; that it did not 
commit any unfair labor practices; that the alleged bargaining 

unit is very large, comprising 
approximately 640 employees, 
most of whom work at different times in different units; that 
fewer than 50 employees or less than eight percent of the al-
leged unit, were exposed to th
e alleged unfair labor practices; 
that there is absolutely no record evidence which would indi-
cate that employer statements forming the basis for these unfair 
labor practices were disseminated among the workforce; that 

almost all allegations of unfai
r labor practices were made 
against relatively low-level supervisors who had no power to 
implement such threats; and that Respondent committed no 
hallmark violations warranting a bargaining order in that it did 
not threaten plant closure, di
scriminatorily terminate union 
adherents or grant significan
t benefits to employees.  
Respondent™s violations are set forth above. They run the 
gamut in that they were committed by one of Respondent™s 

highest ranking managers to some
 of its lowest ranking manag-
ers. That many of them were committed against union support-

ers was no accident. As Vandewater testified, he probably 

asked Wood to point out particul
ar employees that she thought 
it might be important for him to talk with on a particular unit. 
Vandewater sought out Stacy My
ers Doyon and he intention-
ally and physically made he
r a messenger. Respondent™s anti-
union campaign was very sophisti
cated. In my opinion, its ap-

proach was measured beforehand in terms of being able to 
make an attempt to defend while accomplishing its task. None-
theless, contrary to Respondent™s
 assertions, as noted above, it 
did commit hallmark violations. And these violations collec-
tively affected all of the unit members. In the circumstances 
existing here, it is not only appropr
iate but, in my opinion, it is 
essential to issue a bargaining order. The effects of Respon-
dent™s unlawful conduct cannot be
 erased by merely ordering 
Respondent to cease and desist. The nature and the extent of 
Respondent™s unfair labor practice
s have made a free choice by 
the employees slight to nonexisten
t. As alleged in paragraph 9 
of the August 11, 1995, amended consolidated complaint, the 
conduct described above in paragra
phs 5 and 6 is so serious and 
substantial in character that the 
possibility of erasing the effects 
of these unfair labor practices and of conducting a fair rerun 

election by the use of traditiona
l remedies is slight, and the 
employees™ sentiments regardin
g representation, having been 
expressed through authorization 
cards, would, on balance, be 
protected better by issuance of a bargaining order than by tradi-
tional remedies alone.
114                                                           
 114 With respect to those who take the position that the appropriate-
ness of a bargaining order must be assessed as of the time it is issued, it 
should be noted that Respondent has not requested that the record be 
reopened to submit evidence of changed circumstances after its unlaw-

ful conduct, such as employee turnover which may or may not erode 
majority support for the Union. As found below, Respondent continued 
in its unlawful conduct after the original hearing. I have no doubt that 
Respondent will do whatever it believes is necessary, including con-
tinuing its unlawful conduct, to keep
 the employees from having a fair 
election. It has demonstrated that to be the case and it continues to 
demonstrate that to be the case. Me
rely telling Respondent in the situa-
tion at hand to stop and ﬁdon™t™ do 
that againﬂ would be telling the 
involved employees that even though 
Respondent continues to violate 
the law the best they can hope for is
 to begin all over again. Respondent 
has done pretty much what it wants to and with a cease and desist rem-

edy only, the most that will happen to
 it, in the eyes of the employees, 
is that it will receive little more than a slap on the wrist. To those who 
would erect a cathedral around the indication that a bargaining order is 
an extraordinary thing, it should be noted that after the passage of a 
specified period, if the majority of employees are not satisfied, they can 
petition for recertification. One would lik
e to be able to look to the vote 
but where, as here, Respondent has vi
olated and will not hesitate, in my 
opinion, to continue to violate the la
w there is no ﬁafter the employer™s 
unlawful conduct.ﬂ As pointed out by the Board in 
Sheraton Hotel Waterbury
, 312 NLRB 304 (1993), the turnover rate is not a relevant 
consideration under existing Board law concerning factors governing 

the issuance of a 
Gissel bargaining order. And as pointed out by the 
Board in Intersweet, Inc., 321 NLRB 1 (1996), the Board adheres to 
this positionŠthat the validity of the bargaining order depends on an 
evaluation of the circumstances as of the time the unfair labor practices 
were committedŠlargely on the grounds that consideration of changed 
circumstances after the unfair labor practices were committed would 
reward, rather than deter, an em
ployer who engaged in unlawful con-
duct during an organizational campaign.
 And with respect to consider-ing turnover, anyone making this effort
 here would have to, in fairness, 
consider the fact, as described above
, that after the el
ection there were 
complaints about a manager, Darrin Ford, there was an unusually high 
turnover rate in the group that he supervised, he apparently created a 
hostile environment (Hundley™s testimony that Ford ﬁcussedﬂ at her, 
slammed his fists on the desk, talked about her children, and harassed 
her was not even denied by Respondent). With at least the tacit ap-
proval of Respondent for, as indi
cated above, there were complaints 
 AUDUBON REGIONAL MEDICAL CENTER 429On brief, the Union points out that the remaining objections is-
sues not coextensive with the unfair labor practices alleged in the 
amended consolidated co
mplaint as follows:  
 1. Whether the Employer engaged in objectionable con-
duct by insisting on the inclusion of registered nurse appli-
cants (RNAs) in the bargaining unit yet discriminatorily chal-
lenging, during the election, the vo
tes of RNAs it judged to be 
supportive of the Union while not challenging the votes of 
other RNAs?  
2. Whether the Employer engaged in objectionable con-
duct when it interrogated nurses about their stand on the Un-

ion?  
3. Whether the Employer engaged in objectionable con-
duct by maintaining lists of em
ployees™ positions concerning 
the Union, assigning certain RNs to attend meetings with 

CEO Bill Brown on paid work time, and whether these ac-

tions created an impression of 
Employer surveillance of em-
ployees™ support for the Union?  
4. Whether the Employer engaged in objectionable con-
duct by soliciting employees to wear antiunion buttons?  
5. Whether the Employer engaged in objectionable con-
duct by assisting in the esta
blishment of an antiunion RN 
committee called Nurses For Nurses (NFN) and by promoting 
this committee through recruitment, financial assistance, and 
allowing NFN activities to occur on work time?  
 Regarding number 1 above, the Un
ion contends that two of the 
RNAs the Employer challenged wore union buttons at the hospital 
and these challenges tended to restrain, coerce, and intimidate em-
ployees in the exercise of their Section 7 rights. Audubon argues 

that there is no Board rule or restriction that prohibited Audubon 
from challenging any voters. As noted above, Riley testified that 
Audubon challenged two RNAs because they applied for positions 

at other hospitals and Audubon was not sure that they were going 
to continue working for it. Bagby™s above-described testimony that 
the Board agent was told that the RNAs were being challenged 
because they did not have their licenses was not refuted. The rea-
son given by Audubon ha
s changed. Also the 
testimony 
of Bagby 
                                                                                            
                                                           
and Respondent choose to let the situation continue. In other words, an 
employer can manipulate turnover. Also there is a question as to 
whether the floating by management
 of proposed staffing guidelines 
under the reengineering proposal was the cause of increased turnover. 
And once you start to consider turnov
er up to the time of the issuance 
of the bargaining order, in situations such as the one at hand, you 
would have to allow the parties to 
introduce evidence with respect to 
the reasons for turnover. Would this
 result in a two-part proceeding 
where one would first determine that
 there is a need for a bargaining 
order since a fair election is not be possible? Then the second hearing 
would be held to determine if ci
rcumstances had changed and if any 
turnover had been unlawfully manipulated by the employer. If the 

second hearing involves the taking of 
a lot of evidence and if it takes 
some time to reach a decision in th
at part at the initial stage and with 
appeals, would it be necessary to begin the process again to consider 

turnover, etc. which has occurred during the pendency of the second 
proceeding? There has to be finality
. If there is not, the employees 
would begin to wonder if the system 
is being used improperly. If they 
conclude that such is the case, whethe
r justified or not, then there is no 
real likelihood of a fair election. He
re in view of Respondent™s viola-
tions the possibility of erasing the e
ffects of the unfair labor practices 
and conducting a fair election are, in
 my opinion, nonexistent. As noted 
below, Respondent took measures to support NFN and Respondent 
unlawfully punished union supporters w
ho participated in the first stage 
of the proceeding here. These message
s are not lost on the employees. 
It is clear that Respondent appreciates this fact. 
that two of the RNAs challenged wo
re union buttons in the hospital 
was not refuted. Consequently, it can be concluded that these two 
engaged in union activity and the Employer knew. Audubon has 
changed its reasons for the challenge. It challenged them because 

they were open union supporters. Riley is not a credible witness. 
Respondent made no attempt, other than Riley™s assertion, to dem-
onstrate that the two had applications pending at another employer. 

And even they did, that is not sufficient justification for Respon-
dent™s action. This objection will be sustained. With respect to 
number 2 above, Respondent correctly submits that no evidence 
was introduced could result in sustaining this objection.
115
 Regard-
ing number 3 above, the Union contends that the scheduling of 
certain employees to attend the meetings given by Bill Brown cre-
ated the impression of surveillance amounting to objectionable 
conduct by Audubon. Audubon argues that there is no evidence 

that Audubon did more than observe employees at work and this 
normal observation of employees at
 Audubon cannot be held to be 
ﬁsurveillanceﬂ sufficient to affect the conduct of the election. The 
employees who participated in the involved campaign were more 
open and active than any group that I have encountered in my ex-
perience, i.e., having their picture placed on a billboard on a local 

street, among other things. I do not 
believe that it has been demon-
strated that the actions Audubon took created an impression of 
employer surveillance of employees™ support for the Union. This 

objection will be overruled. Nu
mber 4 above will be sustained 
since Riley testified that some ma
nagers had antiunion buttons on 
tables but employees we
re not forced to wear such buttons. Being 
forced to wear the antiunion button is not the issue. A manager 
making the antiunion buttons avai
lable to employees and putting 
them in the position where they had to choose to wear or not to 

wear the buttons was objectionabl
e. This objection will be sus-
tained. And finally, with respect to number 5 above, I do believe 
that Audubon unlawfully assisted the Nurses for Nurses (NFN). 
Pugh, at the behest of Riley delivered a list of certain Audubon 
employees to NFN. Riley™s ﬁI do
 not recallﬂ carries no weight. 
Contrary to the arguments on brief, the list was not an 
Excelsior
 list. As noted above, on a Saturday approximately 2 weeks before 

the election Riley telephoned Pugh at his home and gave him a list 

of 25 to 30 employees™ names. At the behest of Riley Pugh then 
went to the hospital, looked up these employees™ telephone num-
bers and made a list. This was no 
Excelsior
 list.
116
 He then, as di-
rect by Riley, delivered the list to an Audubon RN who was in the 
NFN. Both Riley and the NFN RN told him the list was of people 
who could vote either way in the election and the NFN was going 

to telephone them and try to convinc
e them to vote for the hospital. 
At one time Audubon supervisor Edith Harper was on the NFN 

committee and, as NFN founder Miriam Gravatte testified, Harper 
would put NFN handouts in the employees™ mailboxes when she 
was at work. And Barbara Sautel™s testimony is credited with re-
spect to supervisor Carol Young suggesting to her that she might be 
interested in going to a meeting 
of the NFN. Young did not impress 
me as being a credible witness. She equivocated with respect to 
what she told the nurses regarding jobs it the Union won the elec-
tion. This objection will be sustained.  
 115 As pointed out by Audubon, the 
employees questioned about their 
union support were open and active union supporters, 
Rossmore House
, 269 NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985). 
116 According to the testimony of Donna Porter, who was in NFN, 
Pugh delivered an 
Excelsior list to her outside of human resources. The 
list Pugh delivered on a Saturday was 
delivered to the home of the RN 
who was in the NFN. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430Those objections which are coextensive with the unfair labor 
practices alleged in the amended 
consolidated complaint are sus-
tained to the extent that it has been found above that Audubon 
violated the Act. The sustained obje
ctions would result in the elec-
tion held on March 3 and 4, 1994, being set aside and Case 9ŒRCŒ
16332 being remanded to the Regional Director for Region 9 for 
the purpose of conducting a new election at such time as he deems 

the circumstances permit the free choice of a bargaining represen-
tative. But as noted above, I believe that the nature and the extent 
of Respondent™s unfair labor practices have made a free choice by 
the employees nonexistent.  
Paragraphs 6 and 7 of the complaint in Case 9ŒCAŒ33632 al-
lege as follows:  
 6.  (a) About December 1995, . . . Respondent implemented a 

ﬁjob redesignﬂ procedure which is still ongoing to reorganize 
the staffing and job duties of the unit positions.  
(b) The effects of the conduct of Respondent described 
above in paragraph 6(a) has had, and will continue to have, an 

adverse impact on the unit resulting in a substantial reduction 
in the staffing, and various changes in the job duties, of the 
bargaining unit positions.  
(c) The subject set forth above in paragraph 6(a), and its 
effects on the unit as described above in paragraph 6(b), re-
lates to wages, hours and other terms and conditions of em-
ployment of the unit and is a mandatory subject for the pur-

pose of collective bargaining.  
 7. Respondent engaged in the conduct described above in 

paragraph 6 without affording the Union an opportunity to 
bargain with Respondent with resp
ect to the conduct or the af-
fects of the conduct.  
 On brief, counsel for the General Counsel contends that if granted, 
the bargaining obligation would attach at the point in time when 
the Union achieved a card majority and Respondent commenced 
its unlawful campaign on January 5, 1994; that the restructuring 

and adoption of the patient focused care model was not an entre-
preneurial decision in that Respondent did not change the scope, 
nature or direction of its business; that Respondent has merely 

decided to perform the same func
tions with fewer employees by 
substituting one group of employees
 for another and by changing 
the hours and working conditions of RNs; that these are clearly 
decisions amenable to the collective-bargaining process, 
Holmes & 
Narver, 309 NLRB 146, 147 (1992); that there is no need to apply 
the multistep analysis laid out in 
Dubuque Packing Co.
, 303 NLRB 
386 (1991), and determine whether 
Respondent™s decision turned 
on labor costs since this was not a core entrepreneurial decision; 
that Respondent™s unilateral action cannot be excused since it cer-
tainly has had a detrimental impact on the unit in that Respondent 
decreased the hours of 152 RNs, thereby reducing their pay and 

benefits; that some RNs were involuntarily transferred to insecure 
jobs in the registry; that RNs ar
e performing additional duties and 
caring for more patients than they had in the past; that there was a 
dramatic rise in the attrition rate of RNs which is evidence of the 
restructuring™s adverse effect on the unit; and that it would have 
been futile for the Union to request to bargain over the restructur-

ing, it was not obligated to do so and the fact that it did not does 
not, in the circumstances of this case, constitute waiver. The Union, 
on brief, contends that the restructuring directly affected the wages, 
hours and working conditions of the RN bargaining unit; that Re-
spondent admitted that the restructur
ing resulted in the elimination 
of 68 FTE RN positions and reduce
d the FTE status of 152 RNs; 
and that the restructuring also directly affected the working condi-
tions of the RNs in that Respondent combined and reassigned work 

done by RNs, LPNs, X-ray employees and respiratory therapists. 
Respondent, on brief, argues that the reengineering is not violative 
of the Act as Audubon had no bargaining obligation; that the reen-

gineering involved fundamental changes in its health care delivery 
system thus constituting an entr
epreneurial decision which is not a 
mandatory subject of bargaining, 
First National Maintenance 
Corp. v. NLRB
, 452 U.S. 666 (1981); that the new model of patient 
care delivery resulted in the redesign of approximately 1200 nurs-
ing department positions at Audubon, of which approximately half 
were RN positions; that respiratory therapy, EKG and phlebotomy 
were redeployed to units in order 
that these functions be performed 
at the patients™ bedsides; that there is no evidence the reengineering 
turned solely on labor costs; that RNs have experienced no diminu-
tion of earnings or loss of job opportunity since the reengineering; 
that while there was a time when RNs were working through the 
house registry to obtain their desired FTE, most RNs have returned 
to their previous FTE in their department; that absent evidence of a 
demonstrable adverse impact on RNs, there can be no duty to bar-
gain over the reengineering; that the burden to Audubon to bargain 
with one discrete classification 
of employees concerning a reengi-
neering which was being implemente
d at literally scores of Colum-
bia/HCA facilities would be sizeab
le, clearly outw
eighing the bene-
fit to the collective-bargaining process; that it was also necessary 
that Audubon move forward with this undertaking in short order 
given its unattractive financial position; that the reengineeing in-
volved a great deal more than merely expanding or contracting the 

job responsibilities of Audubon RNs; that bargaining over narrow 
issues such as that would have been meaningless in the context of 
the mammoth changes taking place at scores of Columbia/HCA 
facilities; and that by failing to 
request that Audubon bargain over 
the staff reengineering, the Union waived its right to compel bar-

gaining on this matter.  
Taking Respondent™s last argument first, the Union did not 
waive its right to compel bargaini
ng on this matter for, as pointed 
out by the General Counsel, Respondent has never recognized the 
Union as the collective-bargaining representative of its employees, 
Respondent was, and remains, unwi
lling to bargain with the Union, 
it would have been futile for the Union to make such a request, and 
therefore, it was not obligated to do so. Going to the patient focused 
care approach was not an entrepre
neurial decision in that Respon-
dent did not change the scope, nature or direction of its business. 
Rather, as pointed out by the General Counsel, Respondent merely 
performs the same functions with fewer employees by substituting 

one group of employees for another and by changing the hours and 
working conditions of RNs. Such approach had a detrimental im-
pact on the unit. Such decisions are clearly decisions amenable to 
the collective-bargaining process, 
Holmes & Narver
, supra. There 
is no need to apply the multistep analysis laid out in 
Dubuque 
Packing Co.
, supra, and determine whether Respondent™s decision 
turned on labor costs since this wa
s not a core entrepreneurial deci-
sion. Respondent violated the Act 
as alleged in paragraphs 6 and 7 
of the complaint in Case 9ŒCAŒ33632.  
 Paragraph 6 of the consolidated complaint in Case 9ŒCAŒ
33565Œ1, Œ2, Œ3, Œ4, Œ5 alleges as follows:  
 6. (a) On December 12, 1995, Respondent gave employee 
Terry Hundley a low evaluation because she filled out a dis-
claimer notice or made oral statements, concertedly complain-
ing to Respondent regarding shortages in staffing and because 

she joined, supported, or assi
sted the Union and engaged in 
concerted activities, and to discourage employees from engag-

ing in these activities.  
 AUDUBON REGIONAL MEDICAL CENTER 431(b) About January 15, 1996, Respondent denied em-
ployee Terry Hundley a full-time Patient Care Leader position 
because since about September 
1994 she and other supporters 
of the Union, aligned themselves
 with the Union™s position in 
protesting that ﬁjob redesignﬂ or ﬁreorganizationﬂ of the staff 

would result in loss of jobs 
and reduced patient care and 
thereby concertedly protested a 
change in a term and condi-
tion of their employment, and she joined, supported or as-
sisted the Union and engaged in concerted activities, and to 
discourage employees from engaging in these activities.  
(c) About February 8, 1996, Respondent subjected its 
employee Terry Hundley to an exit interview and denied her 
employment on a call-in -basis because she filled out a dis-
claimer notice or made oral statements, concertedly complain-
ing to Respondent regarding shortages in staffing and because 

she joined, supported or assist
ed the Union and engaged in 
concerted activities, and to discourage employees from 

engaging in these activities. 
  Counsel for the General Counsel, on brief, contends that the evi-
dence clearly establishe
s a prima facie case that Respondent issued 
Hundley a low evaluation, denied her the PCL position and, there-

after, a pool position because of her union and concerted protected 

activity; that Hundley supported 
the Union and demonstrated that 
support openly by wearing a union button to work, discussing 

unionization with her coworkers, 
filling out the above-described 
disclaimer form, which was composed by the Union and showing 
it to Darrin Ford and authenticating her authorization card during 
this proceeding; that Respondent was aware of Hundley™s union 
sympathies; that Hundley was very vocal about nurses™ staffing 
concerns; that the evaluation of Hundley which is at issue is sig-
nificantly lower than all of her recent evaluations and it relied on a 
clearly unlawful disciplinary action issued by Shirley Turner; that 
the selection of Paula Case over Hundley for the PCL position was 
motivated by unlawful considerations and Case was only an extern 
at the time of the election involved herein and she was not involved 
with the Union; that Respondent™s refusal to grant Hundley a pool 

position and its mandate that she be interviewed before being con-
sidered for this position were clearly unlawful; that while Cook 
claimed poor attendance barred Hundley from working in the pool, 

other employees with far worse attendance records were granted 
pool status; that the pretextual nature of the attendance claim was 
demonstrated by the fact that when Hundley demonstrated that she 

had fewer points than Cook originally ostensibly thought, Cook 
was not moved; that the other stat
ed reason for refusing pool status 
to Hundley that she did not supp
ort the restructuring and she did 
not get along with management showed that Respondent viewed 

Hundley as aligned with the Union in its opposition to the restruc-
turing and she complained too 
much; and that Bob Nettles was 
unable to think of one pediatric RN
 whose request to work in the 
pool was denied and Respondent failed to produce any evidence 
that any other RN, regardless of unit, was denied pool status. Re-
spondent, on brief, argues that the General Counsel has failed to 
show the requisite causal connect
ion between any protected activ-
ity and allegedly discriminatory employment actions; that the Gen-
eral Counsel has failed to establish that Hundley™s adverse em-
ployment actions were the result of union animus as the evidence 

reflects that such actions were taken by an immediate supervisor 
with whom Hundley had a contentious working relationship; and 
that Hundley was not subject to any disparate treatment on the 

basis of her protected activity, as
 other employees engaged in that 
activity experienced no adverse employment actions.  
The General Counsel has shown that Hundley engaged in pro-
tected activity and Respondent knew. Also union animus on the 
part of the Respondent has been shown. For two reasons, Respon-
dent is mistaken in its position that the General Counsel has to 

show ﬁunion-animus exhibited by th
e individual responsible for all 
of the employment actions concerning which Hundley now com-

plains.ﬂ First Ford was only ﬁres
ponsibleﬂ for Hundley™s evalua-
tion. It was not demonstrated th
at he was the decision maker re-
garding the patient care leader 
position or the requirement that 
Hundley, unlike anyone else who went before her, have an exit 
interview to decide whether she would be allowed to be in the pool. 
Second, the General Counsel, in th
e situation at hand, is not re-
quired to show union animus on th
e part of the individual, Ford. 
Respondent™s union animus has been amply demonstrated in this 

proceeding. Under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the 
General Counsel has demonstrated that Hundley engaged in open 
activity in support of the Union and in concerted protected activity, 

that Respondent knew, and there is antiunion animus on the part of 
Respondent. The General Counsel has made a prima facie showing 
sufficient to support the inference that protected activity was a 

motivating factor. On the other ha
nd, Respondent, for the reasons 
specified by the General Counsel on briefŠas set forth above, has 

failed to persuade by a preponderance of the evidence that it would 

have taken these same actions even in the absence of Hundley™s 
union and concerted protected activity. Respondent violated the 
Act as alleged in paragraph 6 of th
e consolidated complaint in Case 
9ŒCAŒ33565Œ1, Œ2, Œ3, Œ4, Œ5. 
Paragraph 7 of the consolidated complaint in Case 9ŒCAŒ
33565Œ1, Œ2, Œ3, Œ4, Œ5 alleges as follows:  
 7. (a) About August 17, 1995, Respondent issued a writ-
ten reprimand to its employee Gloria Gant because she joined, 
supported, or assisted the Union and engaged in concerted ac-
tivities, and to discourage empl
oyees from engaging in these 
activities.  
(b) About January 17, 1996, Respondent assigned its em-
ployee Gloria Gant to second shift because she joined, sup-
ported or assisted the Union a
nd engaged in concerted activi-
ties, and to discourage employ
ees from engaging in these ac-
tivities, and because she gave testimony to the Board in the 

form of an affidavit and for testifying on behalf of the Board 
in Cases 9ŒCAŒ31725-1 and 9ŒCAŒ32276.  
(c) About January 31, 1996, Respondent issued its em-
ployee Gloria Gant a low evaluation because she joined, sup-
ported or assisted the Union a
nd engaged in concerted activi-
ties, and to discourage employ
ees from engaging in these ac-
tivities, and because she gave testimony to the Board in the 

form of an affidavit and for testifying on behalf of the Board 
in Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276.  
 The General Counsel, on brief, contends that Gant™s written warn-
ing, assignment to second shift, and low evaluation were unlaw-
fully motivated; that Gant was a main union adherent whose union 
activities were known to Respondent; that Respondent™s primary 
reason for disciplining Gant, her alleged disobedience, is clearly a 
farce; that the uncontradicted testimony is that Cottingham never 
told Gant not to return to the patient™s room; that rather, Cotting-
ham informed Gant that she was not to care for the patient once her 

shift was over; that Cottingham overtly approved of Gant™s actions 
by going with Gant to speak to the parents; that Nettles conceded 
that Gant was never told not to vi
sit the room for the remainder of 
her shift; that Gant did not violat
e any instructions and Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432contrived a reason to retaliate against her for her protected activi-
ties; that the severity of the discipline and the evidence of disparate 
treatment demonstrates 
Respondent™s unlawful motives; that on the 
involved evaluation Respondent penalized Gant based on an alleg-
edly unlawful warning that did not even issue during the appraisal 
period; that Respondent™s summary
 of evaluation scores received 
by other RNs in the pediatric unit fails to show consistent treatment 
since the list is incomplete; that Gant™s second-shift assignment 
was unlawful and Respondent™s just
ification fell apart when Net-
tles admitted that the work Gant performed on the second shift was 

no different from that which she performed on first shift; that Re-
spondent did not transfer any other RN working on Gant™s shift; 
that Respondent™s claim that Gant could not be considered for an 
RN position contradicts its transi
tional duty policy; and that 
Respondent, being well aware of Gant™s medical problem, assigned 
her to second shift as retaliation
 for her union and other protected 
concerted activities or because she participated in Board proceed-

ings. Respondent, on brief, argues that the General Counsel has 

failed to show the requisite ca
usal connection between any pro-
tected activity and Gant™s August 1995 reprimand since it had been 

nearly a year since Gant engaged in any protected activity; that 

Ford was unaware of Gant™s union 
activities; that Gant violated 
hospital policy by confronting a 
patient™s relatives who had just 
complained about her care; that the fact that Respondent later re-

viewed and lessened discipline does
 not establish an unlawful mo-
tive; that 4 months elapsed betwee
n Gant™s testimony at the hear-
ing herein and her reassignment to the second shift; that there is no 

proof of a causal connection betw
een Gant™s protected conduct and 
her reassignment; that once Gant brought her health concerns to the 

attention of Audubon management she was placed back on the first 
shift; and that Gant was not subject to any disparate treatment on 
the basis of her protected activity, as she was treated similarly to 
other employees, including many employees who did not support 
the NPO.  Among the union activities engage
d in by Gant was having her 
picture on the billboard on Poplar Road, wearing union buttons 
both before and after the election
, and soliciting union authoriza-
tion cards both before and after the election. The facts regarding 
Gant™s discipline are summarized above. They fully support the 
contentions of the General Counsel 
on brief. It is noted that Cook 
also signed the unlawful discipline of Gant. Certainly there is no 
question but that she was at Audubon during the involved union 
campaign. The facts did not justify this discipline. At the outset 
charge nurse Cottingham told Ford that nothing happened that 
would warrant someone being writ
ten up. Ford told Cottingham 
that they did not need to discuss it. The reason they did not need to 
discuss it was because what had happen would have no bearing on 
what was going to happen. Eventually Respondent™s treatment of 
the situation was twisted by Cook into ﬁa failure to follow the 

Charge Nurses™ instruction as wellﬂ and, by the person ruling on 
Gant™s appeal of her grievance, ﬁ[t]his action is based on the fact 
that you took issue with the family inspite [sic] of the recommen-

dation by the charge nurse to not do so.ﬂ Both of these quoted as-
sertions are untrue. There was no business justification for the 
discipline. The fact that the evaluation in question refers to this 

discipline which occurred outside the considered period of the 
evaluation undermines any claim that the evaluation is valid. But to 
make matters worse from Respondent™s perspective, the discipline 

referred to was itself unlawful. 
Respondent knew before Gant was 
assigned to the second shift that she had diabetes. Earlier when she 

was taken off the first shift she had problems with her diabetes. She 

told Ford that she did not want to be transferred off the first shift. 
When she was transferred nonetheless Gant filed a grievance with 

respect to, inter alia, being placed on the second shift. Gant worked 
for 4 weeks before being placed back on the first shift. During that 
period she suffered an insulin reaction while working on the second 

shift and she had problems seeing at night. Gant was transferred 
back to the first shift after she sought medical attention and her 
doctors wrote a letter indicating that she had to be placed back on 

first shift in order to control her diabetes. Under 
Wright Line
, supra, 
the General Counsel has demonstrat
ed that Gant engaged in open 
activity in support of the Union an
d she participated, to the extent 
described above, in this Board proceeding, that Respondent knew, 

and there is antiunion animus on the part of Respondent. The Gen-
eral Counsel has made a prima facie showing sufficient to support 
the inference that protected activity
 was a motivating factor. On the 
other hand, Respondent, as pointe
d out by the General Counsel and 
for the reasons set forth above, has failed to persuade by a 

preponderance of the evidence that
 it would have taken these same 
actions even in the absence of Gant™s union activities and her 
above-described participation in this proceeding. Respondent vio-
lated the Act as alleged in paragraph 7 of the consolidated com-
plaint in Case 9ŒCAŒ33565Œ1, Œ2, Œ3, Œ4, Œ5.  
Paragraph 8 of the consolidated complaint in Case 9ŒCAŒ
33565Œ1, Œ2, Œ3, Œ4, Œ5 alleges that about January 12, 1996, Re-

spondent denied its employee Patric
ia Clark a full-time patient care 
leader position because since about September 1994 she and other 
supporters of the Union, aligned th
emselves with the Union™s posi-
tion in protesting that ﬁjob redesign
ﬂ or ﬁreorganizationﬂ of the staff 
would result in loss of jobs and reduced patient care and thereby 

concertedly protested a change in a term and condition of their 
employment, and she joined, supported, or assisted the Union and 
engaged in concerted activities, and to discourage employees from 
engaging in these activities, and because she gave testimony to the 

Board in the form of an affidavit and for testifying on behalf of the 
Board in Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276. The General 
Counsel, on brief, contends that it is obvious that Clark™s above-

described activities in furtherance of unionization, in addition to 
those against the restructuring, were open and known to Respon-
dent; that the questions posed by
 Wempe and Falk during Clark™s 
interview focused in Clark™s allegiance to the hospital and the re-
structuring, rather than Clark™s background and experience; that an 
inference should be drawn from the interview that the interviewers 

perceived Clark™s union sympathies
 as inconsistent with being a 
loyal employee; that the fact that 
Clark had to request consideration 

for the .5 PCL position after learni
ng that she did not receive the 
full-time job highlights Respondent™s bias against Clark; that based 
on the written promise from former CEO Bill Brown made to 
Clark in 1991, Respondent had an obligation to place Clark in the 
full-time position; that the nature, 
substance, and function of the of 
the PCL and charge nurse positions are the sameŠonly the title has 
changed; that Clark had more seniority than Brenda Canary, the 
RN chosen for the position who was not a union supporter; and that 
Respondent did not present any evidence at the hearing to explain 

its decision to bypass Clark. Respondent, on brief, argues that 
Audubon™s denial of a PCL positi
on to Clark does not support a 
prima facie case of discrimination/retaliation, as she was not the 
most qualified candidate for the position; that Clark was not the 
only employee denied a full-time PCL position, as six other em-
ployees in her department were de
nied the same position; and that 
initially Clark, under the reengineer
ing, received a 
pay increase and 
in April 1996 Clark received a .8 FTE PCL position solidifying the 

pay increase she received.  
 AUDUBON REGIONAL MEDICAL CENTER 433Regarding Respondent™s assertio
n on brief that Clark was not 
the most qualified candidate for 
the 1.0 full-time 7 to 3 PCL posi-
tion, it is noted that Wempe indicates in her response to Clark™s 
grievance that ﬁ[t]he most qualifie
d candidates were chosen for the 
positions of Patient Care Leader ba
sed on objective criteria onlyﬂ 
(GC Exh. 568). Wempe does not indicate in this document just 

what the objective criteria are. Bu
t in her appeal of Wempe™s ruling 
on her grievance, Clark indicates that Wempe told her that she, 
Clark, was graded on the grid syst
em and her scores were almost as 
good as the person who got the job (GC Exh. 569). Wempe did not 

deny telling Clark this. Yet Respo
ndent chose not to introduce such 
grids to demonstrate that the ﬁmost qualifiedﬂ individual was cho-
sen. As noted above, Brenda Cana
ry was awarded the position at 
issue. Respondent did not deny the following which appears in 
Clark™s grievance (GC Exh. 567):  
 Brenda Canary was awarded the position. Her seniority date 

is 9Œ10Œ84, and my seniority date is 2Œ25Œ77. Having 
worked for almost 19 years at Audubon, my seniority is 
greater than that of Brenda who has less than 12 years. In ad-

dition to longevity, I have many years experience as desig-
nated charge nurse and relief charge nurse on 3 East. Brenda 
Canary does not have this extensive charge experience. She 

never worked as Designated charge nurse and was reluctant to 
work as a relief charge nurse. Brenda has always been against 
NPO, has never signed a union card, and served as the em-
ployer observer in the 1989 election.  
 The obvious question is what cons
tituted the ﬁmost qualifiedﬂ in 
Respondent™s opinion? What were the ﬁobjective criteriaﬂ and why 
should Respondent be hesitant to
 share them and let a determina-
tion be made as to whether in truth the ﬁmost qualifiedﬂ person was 
chosen? One thing is clear. The former CEO of Audubon made a 
written committment to Clark that 
she would receive the next des-
ignated charge nurse position that became available (GC Exh. 
570). Clark™s assertion that there is no real difference between the 
charge nurse position and the position of PCL has not been refuted. 
And certainly any minor differences that may exist cannot be a 
justification for going back on such a committment. Under 
Wright 
Line, supra, the General Counsel has demonstrated that Clark en-
gaged in extensive activity in support of the Union and she partici-
pated, to the extent de
scribed above, in this Board proceeding, that 
Respondent knew, and there is an
tiunion animus on the part of 
Respondent. The General Counsel has made a prima facie showing 

sufficient to support the inference that protected activity was a 

motivating factor. On the other hand, Respondent, for the reasons 
set forth above, has failed to persuade by a preponderance of the 
evidence that it woul
d have denied Clark the PCL position she 
sought even in the absence of Clark™s union activities and her 
above-described participation in this proceeding. Respondent vio-
lated the Act as alleged in paragraph 8 of the consolidated com-

plaint in Case 9ŒCAŒ33565Œ1, Œ2, Œ3, Œ4, Œ5.  
Paragraph 9 of the consolidated complaint in Case 9ŒCAŒ
33565Œ1, Œ2, Œ3, Œ4, Œ5 alleges that about January 15, 1996, 

Respondent denied its employee Ann Hurst a full-time patient 
care leader position because since about September 1994, she 
and other supporters of the Union,
 aligned themselves with the Union™s position in protesting that
 ﬁjob redesignﬂ or ﬁreorgani-
zationﬂ of the staff would result in loss of jobs and reduced pa-tient care and thereby concertedly protested a change in a term 
and condition of their employment, and she joined, supported or 
assisted the Union and engaged 
in concerted activities, and to 
discourage employees from engaging in these activities, and 
because she gave testimony to the Board in the form of an affi-

davit and for testifying on behalf of the Board in Cases 9ŒCAŒ
31725Œ1 and 9ŒCAŒ32276. On brief, the General Counsel con-
tends that Hurst was an ardent union activist whose union sup-
port was known to management; 
that the uncontradicted testi-
mony is that Chappel and Stewart, who received the two in-
volved PCL positions, did not enga
ge in any union activity; that 
Hurst was the most qualified applicant for the involved PCL 
position; that Hurst testified that there is no difference between the former charge nurse position and the current PCL position; 

that Hurst had the most charge nurse experience of all of the 
applicants and the most seniority; that Stewart, who had been a 

RN for less than 2 years, had lower scores on her recent evalua-
tions than Hurst; that Hurst was the only RN on her shift whose 
FTE status was reduced; and that Respondent failed to present 

any testimony to explain why it chose Chappel and Stewart over 
the more experienced Hurst. Respondent argues on brief that Hurst was virtually ignorant of the reengineering when she in-
terviewed for a full-time PCL position; that something was 
worked out so that Hurst, notw
ithstanding the fact that she did 
not get the involved PCL position, was able to maintain the 
same hours she previously worked, with no loss in pay or bene-
fits; and that Hurst was not treated in a disparate manner since 
three other union supporters received half of the available full-
time PCL positions in Hurst™s unit.  
Hurst engaged in extensive union activity in that her picture ap-
peared on the bulletin board on Poplar Road and in the NPO book-
let, she wore union buttons to 
work, she leafleted for the Union 
outside Audubon, and in an earlier part of the hearing she spon-

sored a number of union authorization cards she received from 
other employees. Perhaps most telling is the fact that one time 
when she wore her union button to work she saw Vandewater who 

told her that ﬁhe was very opposed to Unions and he would do 
anything in his power to prevent them.ﬂ Vandewater did not spe-
cifically deny that he said this. Hurst also testified that as they 
parted Vandewater shook her hand 
ﬁand he squeezed it a lot harder 
than I thought he should have.ﬂ Vandewater did not specifically 
deny that he engaged in this cond
uct with Hurst. As noted above, 
Hurst was not the only female nurse to testify about such conduct. 
With one other, Stacy Myers Doyon, Vandewater not only applied 
too much pressure he did not let go of her hand immediately. This 
misconduct was not unintentional. Under 
Wright Line
, supra, the 
General Counsel has demonstrated that Hurst engaged in extensive 
activity in support of the Union an
d she participated, to the extent 
described above, in this Board proceeding, that Respondent knew, 
and there is antiunion animus on the part of Respondent. The Gen-
eral Counsel has made a prima facie showing sufficient to support 
the inference that protected activity was a motivating factor in de-
nying the PCL position Hurst sou
ght. On the other hand, Respon-
dent, for the reasons set forth above, has failed to persuade by a 
preponderance of the evidence that
 it would have taken these same 
actions even in the absence of Hurst™s union activities and her 
above-described participation in this proceeding. The only evidence 
about why Respondent chose Stewar
t, who had been an RN for a 
couple of years, versus Hurst, who had been an RN since 1981, 
was Hurst™s own testimony regarding what she was told when she 
asked why Stewart received the position, namely, Stewart inter-
viewed better than she, Hurst, did and Stewart wanted the job very 
badly and she came across that way. Perhaps this is the inter-
viewer™s concept of an objective standard. The interviewer, Karen 
Pietranton, who is described as th
e director over 5 West, did not 
testify to deny that she said this. This testimony is credited, Not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434only isn™t this a sufficient business justification for making the 
choice, it was, and it was meant to be, a message to Hurst. Respon-
dent violated the Act as alleged in
 paragraph 9 of the consolidated 
complaint in Case 9ŒCAŒ33565Œ1, Œ2, Œ3, Œ4, Œ5. 
CONCLUSIONS OF LAW  
1. Respondent is an employer 
engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act.  
2. The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.  
3. By engaging in the follow
ing conduct Resp
ondent committed unfair labor practices co
ntrary to the provisions of Section 8(a)(1) 
of the Act.  
(a) In January 1994 Martin informed an employee that a fellow 
employee ﬁburned her bridgesﬂ by
 engaging in union or protected 
concerted activities thereby implying that employees who engaged 

in such activities would be subjected to discrimination or disci-
pline.  
(b) In February 1994 Respondent pos
ted at its Louisv
ille facility 
a notice entitled ﬁAudubon Regional Medical Center Staffing Im-
provement Planﬂ announcing the establishment of a committee to 
deal with employees™ terms and conditions of employment in order 
to discourage employees™ union or protected concerted activities.  
(c) About February 16, 1994, Respondent announced an in-
crease in benefits for part-tim
e employees and the implementation 
of a new long-term disability insurance benefit for all employees in 
order to discourage employees™ union or protected concerted ac-

tivities.  
(d) About February 18, 1994, Respondent announced a wage in-
crease for all employees to be effective March 20, 1994.  
(e) About the last week in Febr
uary 1994, Respon
dent, by David 
Vandewater, at its Louisville facility, (i) threatened employees that 

their organizational efforts were futile and that Respondent would 
not negotiate with the Union in th
e event the majority of the em-
ployees voted for the Union, and (ii) solicited grievances from 
employees and promised to adjust them in order to erode employ-
ees™ support of the Union.  
(f) Respondent, by Sandy Bishop and Star Block, at specified 
times in February 1994, threatened employees that Respondent 

would refuse to negotiate with the 
Union in the event they selected 
the Union as their collective-bargaining representative.  
(g) Specified supervisors threatened employees collectively in 
January and February 1994 with loss of benefits in the event the 
employees selected the Union as 
their collective-ba
rgaining repre-
sentative.  
(h) Specified supervisors threat
ened employees 
during the criti-
cal period that Respondent would sell and/or close its hospital and 
that the employees would lose jobs if the Union were selected as 
their collective-bargaining representative.  
(i) Specified supervisors at speci
fied times in February 1994 dis-
criminatorily enforced a ﬁpostingﬂ rule by denying the posting of 
prounion literature while allowing an
tiunion literature to be posted.  
(j) Specified supervisors at specified times in February 1994 so-
licited grievances from Respondent
™s employees and promised to 
adjust them in order to discourage employees from supporting the 
Union.  
4. By engaging in the follow
ing conduct Resp
ondent committed unfair labor practices co
ntrary to the provisions of Section 8(a)(1) 
and (3) of the Act.  
(a) About August 9, 1994, Respondent discharged or perma-
nently laid off its employee Joanne Sandusky because she and 

other employees of Respondent formed, joined, or assisted the 
Union and engaged in concerted activities, and to discourage em-

ployees from engaging in these activities.  
(b) On December 12, 1995, Respondent gave employee Terry 
Hundley a low evaluation because she filled out a disclaimer notice 

or made oral statements, concertedly complaining to Respondent 
regarding shortages in staffing and because she joined, supported, 
or assisted the Union and engaged in concerted activities, and to 

discourage employees from engaging in these activities.  
(c) About January 15, 1996, Respondent denied employee Terry 
Hundley a full-time patient care leader position because since about 
September 1994 she and other supporters of the Union, aligned 
themselves with the Union™s posi
tion in protesting that ﬁjob redes-
ignﬂ or ﬁreorganizationﬂ of the staff would result in loss of jobs and 
reduced patient care and thereby concertedly protested a change in 
a term and condition of their employment, and she joined, sup-

ported, or assisted the Union and engaged in concerted activities, 
and to discourage employees from engaging in these activities.  
(d) About February 8, 1996, Respondent subjected its employee 
Terry Hundley to an exit intervie
w and denied her employment on 
a call-in basis because she filled out a disclaimer notice or made 
oral statements, concertedly complaining to Respondent regarding 

shortages in staffing and because sh
e joined, supported, or assisted 
the Union and engaged 
in concerted activities, and to discourage 
employees from engaging 
in these activities.  
(e) About August 17, 1995, Respondent issued a written repri-
mand to its employee Gloria Gant because she joined, supported, or 
assisted the Union and engaged in concerted activities, and to dis-
courage employees from engaging in these activities.  
(f) About January 17, 1996, Respondent assigned its employee 
Gloria Gant to second shift because she joined, supported, or as-
sisted the Union and engaged in concerted activities, and to dis-
courage employees from engaging in these activities.  
(g) About January 31, 1996, Respondent issued its employee 
Gloria Gant a low evaluation because she joined, supported, or 
assisted the Union and engaged in concerted activities, and to dis-
courage employees from engaging in these activities.  
(h) About January 12, 1996, Respondent denied its employee 
Patricia Clark a full-time patient care leader position because since 

about September 1994 she and other supporters of the Union, 
aligned themselves with the Union™s 
position in protesting that ﬁjob 
redesignﬂ or ﬁreorganizationﬂ of the staff would result in loss of 
jobs and reduced patient care and 
thereby concertedly protested a 
change in a term and condition of their employment, and she 

joined, supported, or assisted the Union and engaged in concerted 

activities, and to discourage employees from engaging in these 
activities.  
(i) About January 15, 1996, Respondent denied its employee 
Ann Hurst a full-time patient care
 leader position because since 
about September 1994 she and other supporters of the Union, 
aligned themselves with the Union™s 
position in protesting that ﬁjob 
redesignﬂ or ﬁreorganizationﬂ of the staff would result in loss of 
jobs and reduced patient care and 
thereby concertedly protested a 
change in a term and condition of their employment, and she 
joined, supported, or assisted the Union and engaged in concerted 
activities, and to discourage employees from engaging in these 
activities  
5. By engaging in the following conduct Respondent committed 
unfair labor practices contrary to the provisions of Section 8(a)(1) 
and (4) of the Act.  
(a) About January 17, 1996, Respondent assigned its employee 
Gloria Gant to second shift because she gave testimony to the 
 AUDUBON REGIONAL MEDICAL CENTER 435Board in the form of an affidavit and for testifying on behalf of the 
Board in Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276.  
(b) About January 31, 1996, Respondent issued its employee 
Gloria Gant a low evaluation beca
use she gave testimony to the 

Board in the form of an affidavit and for testifying on behalf of the 
Board in Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276.  
(c) About January 12, 1996, Respondent denied its employee 
Patricia Clark a full-time patient care leader position because she 

gave testimony to the Board in the form of an affidavit and for 
testifying on behalf of the Board in Cases 9ŒCAŒ31725Œ1 and 9Œ
CAŒ32276.  
(d) About January 15, 1996, Respondent denied its employee 
Ann Hurst a full-time patient care leader position because she gave 
testimony to the Board in the form of an affidavit and for testifying 
on behalf of the Board in Cases 9ŒCAŒ31725Œ1 and 9ŒCAŒ32276.  
6. By refusing to recognize and 
bargain with the Union as repre-
sentative of a majority of the employees as requested in January 5, 
1994, but instead engaging in the commission of those preelection 
practices described above, Respondent undermined the majority in 
the unit of employees that the Un
ion represented, and made impos-
sible the holding of a fair repres
entation election. Respondent™s 
refusal to bargain and embarking 
on this course of misconduct 
constituted an unfair labor practic
e in violation of Section 8(a)(5) 
of the Act.  
7. By engaging in the follow
ing conduct Resp
ondent committed unfair labor practices co
ntrary to the provisions of Section 8(a)(1) 
and (5) of the Act: about December 1995 Respondent implemented 
a job redesign procedure which is
 still ongoing to reorganize the 
staffing and job duties of the unit positions. This conduct has had, 
and will continue to have, an adverse impact on the unit resulting 
in a substantial reduction in the st
affing, and various changes in the 
job duties, of the bargaining unit 
positions. These changes relate to 
wages, hours, and other terms and 
conditions of employment of the 
unit and is a mandatory subject for the purpose of collective bar-
gaining. Respondent engaged in this conduct without affording the 

Union an opportunity to bargain with Respondent with respect to 
the conduct or the affects of the conduct.  
8. The described unfair labor practices affect commerce within 
the meaning of Section 2(6) and (7) of the Act.  
9. Respondent™s preelection unfair
 labor practices nullified the 
results of the March 3 and 4, 1994, representation election, and 
these unfair labor practices canno
t be corrected by conventional 
remedies, including a rerun election, in view of the fact that in the 

situation at hand it is not possible to have a fair rerun election. 

Accordingly, it is appropriate and necessary that Respondent be 
ordered to bargain with the Union as of January 5, 1994, when the 
Union attained a majority and requested the Respondent to recog-
nize it.  
10. Respondent has not violated the Act in any other manner.  
REMEDY  
Having found that Respondent has engaged in a number of un-
fair labor practices and that the objections, to the extent set forth 
above, should be sustained, I shall recommend that Respondent be 
ordered to cease and desist from committing these unfair labor 
practices and take certain affirmative actions designed to effectuate 
the policies of the Act.  
The Respondent having discriminatorily discharged or perma-
nently laid off Joanne Sandusky, must offer her immediate and full 
reinstatement to her former job or, if such job no longer exists, to a 
substantially equivalent
 position of employment, without prejudice 
to her seniority or other rights and privileges enjoyed by her and 
make her whole for any loss of earnings or other benefits she nay 
have suffered as a result of the discrimination against her as pre-
scribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950) with interest 
to be computed in the 
manner prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  
The Respondent having discriminatorily denied Terry Hundley, 
Patricia Clark, and Ann Hurst the full-time patient care leader posi-
tions they sought,  must offer them
 such positions or, if such jobs 
no longer exists, to a substantially equivalent positions of employ-

ment, without prejudice to their seniority or other rights and privi-

leges enjoyed by them and make them whole for any loss of earn-
ings or other benefits they nay have suffered as a result of the dis-
crimination against them, with interest to be computed in the man-

ner prescribed in 
New Horizons for the Retarded
, supra.  Respondent will be required to expunge from its records the Au-
gust 9, 1994 unlawful discharge or layoff of Joanne Sandusky, the 

December 12, 1995 evaluation of Terry Hundley, the August 17, 
1995 written reprimand to Gloria Gant and the January 31, 1996 
evaluation of Gloria Gant, and any reference to thereto.  
It shall be recommended that 
Respondent recognize and bargain 
with the Union on request and 
embody any understanding reached 
into a signed agreement.  
Having found that Respondent has made unilateral changes in 
certain terms and conditions of em
ployment of the employees in 
the involved unit in violation if Section 8(a)(1) and (5) of the Act, I 
recommend that Respondent revoke, on request of the Union, the 
unilateral changes, except as they relate to increases in pay or bene-

fits for it would contradict the 
purposes of the Act to penalize em-
ployees by requiring Respondent to withdraw increases in pay or 

benefits. With these exceptions, and at the request of the Union, 

Respondent should return the term
s and conditions of employment 
of the bargaining unit members to 
the status quo ante which existed 
on January 5, 1994, when the demand for recognition was made. I 

shall also recommend that Respondent reimburse unit employees 
and former unit employees for an
y monetary losses they may have 
suffered as a result of Respondent™s unilateral changes, as pre-
scribed in 
F. W. Woolworth Co.
, supra, with interest to be com-
puted in the manner prescribed in 
New Horizons for the Retarded
, supra.  
In view of the degree and pervasiveness of the unfair labor prac-
tices, a broad cease and desist order shall be recommended 
pre-
cluding Respondent from ﬁin any m
annerﬂ interfering with, 
coercing, or restraining employees in the exercise of their rights 
guaranteed by Section 7 of the Act.  
[Recommended Order omitted from publication.] 
        DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436APPENDIX A 
The following is a list of employees who signed or executed union authorization cards on the dates indicated with the pertinent
 General 
Counsel exhibit number, who sponsored the ex
hibit (authorization card) (see fn. 1 below), and transcript reference, respectivel
y: 
 Employees Who Signed Union Cards 
Name Date Exhibit
1 Witness
 Transcript
 Abbott, Anglia
2 7/30/93 
205 
Johansen, 
M. 
828 
Adcock, Nancy
3 2/4/93 
307 
Gamble, 
D. 
1212 
Allen, Carmelita 
10/28/93 
369 Pate, A. 
1377 Anderson, Donna
4 12/14/93 
120 
Zollman 
589 
Augustine, Jacqueline 
11/19/93 
228 
Self 
911 
   (Jones)
5  Austell, Bob 
1/5/94 
149 
Kleitz, V. 
687 
Bagby, Melinda 
7/15/93 
310 
Self 
1223 
Bailey, Cheryl 
7/27/93 
397 
Zeigler, M. 
1405 
Baker, Margie 
11/27/93 
214 
Self 
848 
Ball, Anna
6 1/1/94 
370 
Pate 1377 
Ball, Susan
7 3/5/93 
253 
Doyle, 
D. 
1002 
Ball, Vicki 
11/14/93 
53 Self 
226 
Ballard, Angela
8 1/13/93 
98 McGiveney 
487 
Ballard, Celeste 
2/27/93 14 Tillow 118 Ballard, Chris
9 12/7/93 15 Tillow 118 Ballard, Lucinda 
11/17/93 
74 Kelly, M. 
358 
Ballard, Martha
10 12/16/93 
97 McGiveney 
487 
Barnes, Theresa
11 1/13/Œ
12 254 
Doyle 
1002 
Barnett, Penny 
10/12/93 
183 
Holthouser 
768 
Basham, Judy
13 11/20/93 
371 
Pate 377 
Bass, Jacquelyn
14 3/15/93 
23 Self 
1285 
Beasley, Valerie
15 12/8/93 
255 
Doyle 
1002 
Becht, Selma
16 1/15/94 
365 
Clark 
1321 
Bertoli, Janet 
7/16/93 
71 Self 
337 
Bielefeld, D.
17 7/21/93 
212 
Self 
831 
Binggeli, W.
18 3/9/93 
256 
Doyle 
1002 
Bishop, Maria
19 1/18/93 
257 
Doyle 
1002 
 7/23/91 
447 
Self 
3092 
Bizzell, Karen
20 1/5/94 
343 
Clark, 
P. 
1319 
Black, Patricia
21 1/23/93 
232 
Tallant 
933 
Blair, Annette 
10/12/93 
61 Self 
259 
   (Adams) 
 Blake, Suzanne 
9/30/93 
189 
Hurst, A. 
781 
Blankenbaker, Mary 
11/23/93 
45 Self 
136 
Bourke, Jacqueline 
12/11/92 
206 
Self 
1264 
 6/12/91 
207 
Self 
1264 
Bradley, Sallye
22 4/8/93 
344 
Clark 
1319 
Branham, Connie
23 7/16/91 
184 
Holthouser 
768 
 12/2/92 
408 
Schmidt, 
B. 
1455 
Brantley, E.
24 7/29/93 
150 
Kleitz 687 
Breitmeyer, D.
25 7/20/93 
311 
Bagby, 
M. 
1223 
Brewer, Dawn
26 3/11/93 
122 
Zollman 
589 
Britt, Elizabeth
27 3/11/93 
123 
Zollman 
589 
Brockman, Vickie 
1/28/93 
63 Self (James) 
267 
Brown, Glendora
28 12/13/93 
75 Kelly, 
M. 
358 
Brown, Glinda 
11/16/93 
320 
Self 
1262 
Brown, Henry 
2/6/93 
312 
Bagby 
1223 
Brown, Susan
29 1/11/93 
105 
Kaiser, 
Y. 
506 
 3/2/93 
24 Self 
2799 
Browning, T.
30 9/19/Š31 
226 
Self 
895 
Burba, Cecilia
32 6/17/93 
224 
Self 
869 
Burch, M.
33 7/21/93 
185 
Holthouser 
768 
Burch, Rosemarie
34 7/21/93 
186 
Holthouser 
768 
Burgin, Nancy 
11/23/93 
227 
Self 
902 
Buschman, Mary
35 3/11/93 
124 
Zollman 
589 
Butler, Robin
36 8/9/93 
151 
Kleitz 687 
Cain, Sunetta 
1/17/93 
324 
Self 
1283 
Campbell, Vicki 
11/28/93 
331 
Gant, G. 
1302 
Carby, Nancy
37 1/13/93 
249 
Kaiser, 
L. 
976 
Carmichael, L.
38 7/28/93 
203 
Corbett, 
M. 
816 
 AUDUBON REGIONAL MEDICAL CENTER 437 8/9/91 
439 
Self 
2312 
Carr, C.39 1/14/93 
372 
Pate 1377 
Carter, Sandra
40 2/27/93 
25 Self 
1416 
Cawthon, Linda 
3/4/93 
26 Self 
1397 
Cecil, Mary 
11/15/93 
285 
Self 
1026 
Chapman, Sandra
41 1/13/93 
106 
Kaiser 
506 
Ciliberti, Carol
42 1/20/93 
216 
Long, 
A. 
855 
Clark, Diane 
8/8/93 
152 
Kleitz 687 
Clark, Patricia 
10/12/93 
342 
Self 
1319 
Clay, Paul
43 10/28/93 
373 
Pate 1377 
Cline, Judy 
4/12/93 
153 
Kleitz 687 
Cockerel, E.
44 6/16/93 
89 Self 
436 
Cohen, Constance
45 1/14/93 
74 Pate 1377 
Cole, Kelly46 1/16/93 
125 
Zollman 
589 
Coleman, Gloria
47 12/12/92 
52 Self 
224 
Comstock, Donna
48 2/4/93 
190 
Hurst 
781 
Cooper, Pamela
49 12/11/93 
332 
Gant, 
G. 
1302 
Corbett, Mary 
3/6/93 
202 
Self 
816 
Cottingham, Kim 
11/15/93 
91 Self 
448 
Cowden, Michelle
50 1/26/93 
191 
Hurst 
781 
Curtsinger, Tamara 
1/31/93 
126 
Zollman 
589 
Davis, Denise 
12/15/93 
83 Self 
377 
Daviss, Sharon 
11/3/93 
192 
Hurst 
781 
Deaton, Rebecca 
11/8/93 
54 Self 
228 
DeFerraro, B.
51 3/4/93 
64 Self 
277 
Delarosa, Betty
52 10/18/93 
333 
Gant 1302 
Denney, Jody 
1/5/94 
127 
Zollman 
589 
Denny, Debra
53 5/2/93 
409 
Schmidt 
1455 
Dixon, Dorothy
54 3/27/93 
68 Self 
318 
Downs, Barbara
55 11/12/93 
128 
Zollman 
589 
Doyon, Kenneth 
6/9/93 
258 
Doyle 
1002 
Driscoll, Joan
56 7/11/91 
76(A) 
Kelly, 
M. 
358 
 11/2/92 
76(B) 
Kelly, 
M. 
358 
Dugan, Lisa 
11/5/93 
193 
Hurst 
781 
Duncan, Sylvia
57 1/22/93 
398 
Zeigler 
1405 
Edelen, Avalena 
2/6/93 
313 
Bagby 
1223 
Edwards, Dana
58 1/24/93 
172 
Hodges, 
C. 
727 
Edwards, Renee
59 12/30/93 
75 Pate 1377 
Esterday, Kathy 
1/14/93 
376 
Pate 1377 
Eyre, Leslie60 8/30/93 
154 
Kleitz 687 
Fautz, Debby
61 11/16/93 
377 
Pate 1377 
Fenzel, Ann
62 3/3/93 
217 
Long 
855 
Finerty, Jerry
63 3/1/93 
27 Self 
272 
Fizer, Ted64 4/21/93 
420 
 1493 
Flener, V. (Zollman) 
10/12/93 
119 
Self 
589 
Floyd, Patricia
65 11/23/93 
345 
Clark 
1319 
Franke, Tina
66 1/24/93 
173 
Hodges 
727 
Franklin, Lisa
67 3/11/93 
129 
Zollman 
589 
Franklin, Michael 
12/16/93 
314 
Bagby 
1223 
Frazier, Kathy 
6/12/93 
155 
Kleitz 687 
Freiberger, C.
68 3/30/93 
28 Self 
1340 
 6/4/91 
367 
Self 
1350 
Fugate, Sherrie
69 7/11/93 
233 
Tallant 
933 
Gamble, Deborah 
3/6/93 
306 
Self 
1212 
Gant, Gloria 
3/3/93 
330 
Self 
1302 
Gensheimer, Kim
70 6/22/91 
366 
Clark 
1321 
 3/28/93 
29  1321 
Germano, Deborah
71 1/21/93 
77 Kelly, 
M. 
358 
 7/3/91 
434 
Self 
2287 
 1/25/93 
435 
Self 
2287 
Gertz, Tamelya 
5/4/93 
208 
Johansen 
828 
Gibson, Jeanne
72 7/21/91 
145 
Zollman 
589 
 3/4/93 
30  590 
Gividen, Karen 
1/14/93 
259 
Doyle 
1002 
Glisson, Cheryl
73 11/29/92 
156 
Kleitz 687 
 1/6/94 
378 
Pate 1377 
Grace, Susan
74 1/25/93 
174 
Hodges 
727 
Grasch, Linda 
11/12/93 
118 
Self 
515 
Gray, Barbara 
1/13/93 
107 
Kaiser 
506 
Gray, Barbara75 10/28/93 
379 
Pate 1377 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438Greenwood, S.
76 1/14/93 
218 
Long 
855 
Grizzle, P.77 6/9/93 
292 
Sandusky 
1088 
Haines, Semon
78 10/28/93 
380 
Pate 1377 
Hardin, L.
79 10/18/93 
334 
Gant 1302 
Harper, Jaci 
11/29/93 
335 
Gant 1302 
Harping, Elizabeth
80 6/16/93 
321 
Brown, 
G. 
1262 
Harris, M.81 3/31/93 
430 
 1504 
 5/15/92 
430 
 1504 
Harrison, Stacy
82 6/7/93 
157 
Kleitz 687 
Hatfield, Holly
83 8/11/93 
78 Kelly, 
M. 
358 
Haughtigan, Kara
84 12/8/93 
315 
Bagby 
1223 
Heck, Patricia 
11/12/93 
290 
Self 
1038 
Heichelbrech, M.
85 10/19/93 
158(A) 
Kleitz 687 
 11/9/92 
158(B) 
Kleitz 687 
Heimerdinger, Judy
86 1/19/93 
108 
Kaiser 
506 
Heishman, Sandra
87 1/11/93 
109 
Kaiser 
506 
 11/4/93 
221 
Wiseman, 
J. 
865 
Hereford, Dianna
88 12/11/93 
316 
Bagby 
1223 
Hibbs, Linda
89 6/9/93 
381 
Pate 1377 
Hicks, Mechele90 1/24/93 
175 
Hodges 
727 
Higdon, Ann 
3/14/93 
31 Self 
1391 
Holloway, Helen 
11/13/93 
72 Self 
342 
Holthouser, L.
91 1/26/93 
182 
Self 
768 
Hopkins, Emily 
10/21/93 
410 
Schmidt 
1455 
Horn, Susan92 10/9/93 
130 
Zollman 
589 
Howell, Laura
93 6/10/93 
159 
Kleitz 687 
Hruska, Darlin
94 11/5/92 
396 
Pate 1383 
 3/4/93 
32  1383 
Huber, Janie
95 4/8/93 
234 
Tallant 
933 
Hudson, Nora
96 9/8/91 
144 
Zollman 
589 
 3/8/93 
33  590 
Hudson, Susan
97 8/12/93 
132 
Zollman 
589 
Hughes, Deanna 
9/4/92 
146 
Zollman 
589 
 3/4/93 
34  590 
Humphress, Debby
98 8/5/93 
260 
Doyle 
1002 
Humphries, Terry 
9/12/93 
67 Self 
311 
Hundley, Terry
99 11/27/93 
336 
Gant 1302 
Hunt, Holly 
11/27/93 
16 Self 
288 
Hunt, Shane
100
 4/10/93 
59 Self 
248 
Hurley, Pamela
101 1/24/93 
62 Self 
263 
Hurst, Ann
102 1/3/94 
188 
Self 
781 
Hutchison, Betty 
8/8/93 
337 
Gant 1302 
Ingram, Donna 
3/25/93 
399 
Zeigler 
1405 
Jackson, Jewell
103 3/25/93 
346 
Clark 
1319 
Jenkins, Martha 
1/15/93 
93 Self 
466 
Jent, Vickie 
3/3/93 
329 
Self 
1289 
Johansen, Mary 
11/27/93 
204 
Self 
828 
Johnson, Dana
104
 6/4/93 
261 
Doyle 
1002 
Johnson, E. D.
105
 11/6/92 
133 
Zollman 
589 
 6/19/91 
134 
Zollman 
589 
 10/22/91 
35  590 
Johnson-Harsch, Jamie 
3/30/93 
47 Gentry 
161 
Jones, Cheryl
106 11/26/93 
347 
Clark 
1319 
Jones, Judy
107
 4/20/93 
131 
Zollman 
589 
Jones-Fisher, Dana
108
 4/15/93 
48 Gentry 
161 
Jordan, Mary
109
 6/13/93 
413 
Schmidt 
1455 
Jordan, Theresa
110
 1/25/93 
58 Self 
243 
Kaiser, Lee 
10/12/93 
248 
Self 
976 
Kaufling, D.
111 2/5/93 
110 
Kaiser 
506 
Kays, Gina112
 1/18/93 
262 
Doyle 
1002 
Keeler, Susan
113
 1/5/93 
160 
Kleitz 687 
Kellerman, N.
114
 1/14/93 
250 
Kaiser 
976 
Kelly, Alan
115 11/19/93 
235 
Tallant 
933 
Kelly, Margaret116
 11/16/93 
73 Self 
358 
Kelly, Pamela
117
 1/24/94 
17 Tillow 118  12/4/92 
283 
Doyle 
1005 
Kelty, Cynthia
118 9/25/93 
161 
Kleitz 687 
King, Dianne 
11/16/93 
286 
Cecil, M. 
1026 
King, Jean
119
 10/28/93 
348 
Clark 
1319 
 10/13/92 
452 
Self 
3760 
 AUDUBON REGIONAL MEDICAL CENTER 439King, Shirley
120 11/9/93 
400 
Zeigler 
1405 
Kinney, M.121
 5/12/93 
263 
Doyle 
1002 
Kinser, Brenda
122 4/13/93 
209 
Johansen 
828 
Kitchen, Sue
123
 1/13/93 
99 McGiveney 
487 
Kleinschmidt, L.
124
 1/28/93 
176 
Hodges 
727 
Kleitz, Vivian 
10/19/93 
148 
Self 
687 
Kuban, Karen
125
 4/13/92 
69(A) 
Self 
324 
 1/6/94 
69(B) 
Self 
324 
Kutz, Jacqueline 
7/13/93 
264 
Doyle 
1002 
Larvick, Janette 
2/9/93 
88 Self 
D432 
Lasher, Linda
126
 11/30/93 
135 
Zollman 
135 
Lawhorn, Joann
127 10/19/93 
349 
Clark 
1319 
Laws, Patricia
128
 3/22/93 
338 
Gant 1302 
Lebangood, Kathy 
1/28/93 
177 
Hodges 
727 
LeBlond, M.
129
 1/13/93 
100 
McGiveney 
487 
Lee, Barbara
130 2/27/93 
36  1549
131 Leffel, Gloria (Meredeth) 
6/8/93 
84 Self 
389 
Leitner, Lisa
132
 6/19/91 
147 
Zollman 
589 
 3/7/93 
37  D590 
Lockridge, Deborah 
11/12/93 
18 Self 
292 
Lohden, Theresa 
10/4/93 
57 Self 
239 
Long, Anna 
11/16/93 
215 
Self 
855 
Lotze, Susan 
10/28/93 
94 Self 
471 
Lowe, Linda
133
 1/7/94 
382 
Pate 1377 
 10/10/92 
448 
Self 
3210 
Lowery, Glenda
134
 2/23/93 
411 
Schmidt 
1455 
Lucas, Pennie
135
 9/13/93 
85 Self 
395 
Lyons, Ed
136
 2/16/93 
101 
McGiveney 
487 
Malik, Jenica 10/4/93 414 Schmidt 
1455 Malone, Norita 
11/14/93 
323 
Self 
1275 
Mangin, Aimee
137 1/13/93 
111 
Kaiser 
506 
Masden, Clara
138 11/21/93 
350 
Clark 
1319 
Masri, Lisa139
 8/9/93 
55 Self 
233 
Mattmiller, R.
140
 1/25/93 
178 
Hodges 
727 
McAfee, Cynthia
141
 7/27/93 
421 
 1493 
McCarty, Karen 
7/10/93 
162 
Kleitz 687 
McClanahan, T.
142
 1/25/93 
87 Self 
407 
McCubbin, Rita143
 1/14/93 
86 Self 
400 
McDonald, Nancy 
11/18/93 
418 
Self 
1458 
McGiveney, Mary
144
 11/5/93 
96 Self 
487 
McMillan, M.145
 11/14/93 
200 
Miles, 
J. 
789 
Medley, Joseph 
3/5/93 
79 Kelly, M. 
358 
Meece, Karen146
 12/10/93 
194 
Hurst 
781 
Meers, Gina
147 12/5/93 
265 
Doyle 
1002 
Mercer, Gail148
 1/25/93 
136 
Zollman 
589 
Metzger, M.
149
 12/25/92 
236 
Tallant 
933 
 1/9/94 
237 
Tallant 
933 
Miceli, Nicole 
4/7/93 
195 
Hurst 
781 
Miles, Janet 
10/27/93 
199 
Self 
789 
Miles, Valerie
150
 6/4/93 
351 
Clark 
1319 
Minrath, Mark 
1/28/93 
92 Self 
461 
Mirus, Rita 
2/1/93 
352 
Clark 
1319 
Moore, Barbara151 4/20/93 
137 
Zollman 
589 
Morrison, Karen
152
 3/9/93 
383 
Pate 1377 
Morrison, Lynn
153
 3/17/93 
384 
Pate 1377 
Moyer, Christine 
1/3/94 
325 
Cain, S. 
1283 
Mucker, Penny154 12/10/93 
196 
Hurst 
781 
Muckler, Sarah
155 11/19/93 
266 
Doyle 
1002 
Muench, Alice
156
 1/24/92 
170 
Kleitz 689 
 3/2/93 
38  690 
Mullins, Dawne
157 2/1/93 
138 
Zollman 
589 
Murphy, Gina
158 1/2/94 
163 
Kleitz 687 
Myers, Stacy 
8/12/93 
51 Self (Doyon) 
186 
Nanz, Steve
159
 2/11/93 
238 
Tallant 
933 
Napier, Diana (Blevins) 
8/23/91 
267 
Doyle 
1002 
   (Davenport) 
3/9/93 
268 
Doyle 
1002 
Naville, Linda 
8/11/93 
385 
Pate 1377 
Nelson, Paula
160 4/24/93 
269 
Doyle 
1002 
Nelson, Tracey
161
 3/2/93 
415 
Schmidt 
1455 
Nethery, Lynne
162
 6/12/93 
210 
Johansen 
828 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440Nix, Patricia
163
 12/13/93 
80 Kelly, 
M. 
358 
Norris, Margaret 
4/15/93 
49 Gentry 
161 
O™Bryan, Terri 
4/21/93 
406 
Self 
1440 
O™Neil, Dorothy
164 11/16/93 
388 
Pate 1377 
Oakes, Jane
165
 5/8/93 
222 
Wiseman 
865 
Ohlemacher, M.
166
 11/1/93 
386 
Pate 1377 
Ohlemacher, S.
167
 10/29/93 
387 
Pate 1377 
Orkies, Sheila
168
 3/10/93 
317 
Bagby 
1223 
Osbourn, M.
169
 1/30/93 
270 
Doyle 
1002 
Otte, Mary (Pole) 
7/23/93 
95 Lotze 
471 
Owen, William
170 1/11/93 
112 
Kaiser 
506 
 11/4/93 
223 
Wiseman 
865 
Pate, Angela 
12/30/93 
368 
Self 
1377 
Patterson, K.
171
 1/22/93 
401 
Zeigler 
1405 
Pawley, Mary172
 3/2/93 
65 Self 
298 
Payton, Carol 
10/26/93 
326 
Cain 1283 
Peak, Susan 
1/11/94 
403 
 1412 
Phelps, Theresa 
1/3/94 
353 
Clark 
1319 
Phillips, G.
173
 10/27/93 
354 
Clark 
1319 
Pope, Judy
174
 10/17/93 
327 
Cain 1283 
Potter, Mary
175
 11/19/93 
271 
Doyle 
1002 
Price, Diana
176
 12/5/93 
355 
Clark 
1319 
Ragsdale, Judy
177
 1/14/93 
117 
Kaiser 
506 
Raper, P.178
 3/25/93 
169 
Kleitz 687 
Raymer, Kim 
1/20/93 
272 
Doyle 
1002 
Reeder, Sheri
179 5/21/93 
389 
Pate 1377 
Reibel, Melody 
2/17/94 
229 
Self 
921 
 12/8/92 
230 
Self 
921 
Reichle, Ann
180
 1/26/93 
197 
Hurst 
781 
 9/15/91 
449 
Self 
3324 
Rexcoat, Elizabeth 
7/31/93 
165 
 687 
Reynolds, J.
181
 1/28/93 
239 
 933 
Rhoades, Terri
182
 1/2/94 
167 
 687 
Rhodes, Ellen (Hobbs) 
6/12/93 
166 
 687 
Rice, Arlene 
11/30/93 
402 
 1405 
Richeson, Linda
183
 1/1/94 
164 
Kleitz 687 
Riggs, Stacey184
 6/9/93 
412 
Schmidt 
1455 
Robinson, L.
185
 12/5/93 
356 
Clark 
1319 
Robinson, S.
186 7/14/93 
273 
Doyle 
1002 
Rogers, Donna 
12/11/93 
81 Kelly, M. 
358 
Rudd, Elizabeth
187
 1/13/93 
251 
Kaiser 
976 
Ruhe, Susan
188
 1/18/93 
318 
Bagby 
1223 
Rumbaugh, S.
189 11/22/93 
139 
Zollman 
589 
Salmon, Melissa 
3/22/93 
339 
Gant 1302 
Sandusky, Joanne 
8/6/93 
291 
Self 
1088 
Sautel, Barbara
190
 3/9/93 
219 
Long 
855 
Sayers, Rebecca
191
 5/21/93 
66 Self 
304 
Schanie, Cheri 
12/2/93 
60 Self 
254 
Schmidt, B.
192
 2/2/93 
113 
Kaiser 
506 
Schmitt, Betty 
9/28/9
3 407 Self 
1455 Schneider, Kim
193 10/12/93 
187 
Holthouser 
768 
Schoenbaechler, S.
194
 4/28/93 
417 
Schmidt 
1455 
Schreck, Debbie
195
 10/28/93 
391 
Pate 1377 
Schulz, Twylita 
1/10/94 
284 
Doyle 
1005 
Schuler, Judith 
3/23/93 
390 
Pate 1377 
Scott, T.
196
 6/17/93 
405 
Self 
1434 
Scouller, T.197
 9/28/93 
240 
Tallant 
933 
Seago, Mary198
 1/19/93 
274 
Doyle 
1002 
Sears, Christine 
3/6/93 
39 Self 
1358 
Sedoris, Rhonda
199 1/16/93 
140 
Zollman 
589 
Selvaraj, V.
200
 12/  /93 
  811 
Shackleton, Jo Ann 
201
 1/31/93 
275 
Doyle 
1002 
Shanks, Cheyl
202
 7/31/93 
362 
Clark 
1319 
Sharp, Janna
203 9/28/93 
361 
Clark 
1319 
Sharp, Leda
204
 12/16/93 
102 
McGiveney 
487 
 6/10/91 
436 
Self 
2302 
 9/12/91 
437 
Self 
2302 
 11/14/92 
438 
Self 
2302 
Shelburne, C.
205 7/15/93 
276 
Doyle 
1002 
 1/5/94 
443 
Self 
2582 
 AUDUBON REGIONAL MEDICAL CENTER 441 8/23/91 
444 
Self 
2582 
Shepphard, Jean 
3/23/93 
211 
Johansen 
828 
Shofner, B.
206 10/19/93 
360 
Clark 
1319 
Shoulders, Judy 
4/2/93 
56 Self 
235 
Simms, Veronica 
11/20/93 
225 
Self 
879 
Sivado, Carol 
11/14/93 
359 
Self 
1428 
Skrine, Jean
207
 1/27/93 
308 
Gamble 
1212 
Slaton, Judy 
1/9/94 
322 
Self 
1272 
Slayton, Kathy 
11/30/92 
171 
Kleitz 689 
 3/12/93 
40  690 
Sleder, Marsha
208 1/4/94 
328 
Cain 1283 
Smith, Harold
209 3/19/93 
358(A) 
Clark 
1319 
Smith, Lisa 
11/13/93 
19 Self 
1292 
Smith, P.
210
 1/16/93 
201 
Self 
796 
Sohan, Margaret 
2/25/93 
41 Self 
1388 
Sorrells, Anne 
8/10/93 
20 Self 
1444 
Springate, A.
211
 10/28/93 
416 
Schmidt 
1455 
Steele, Jodie 
1/6/94 
404 
Self 
1424 
Steinmetz, L.
212
 11/20/93 
357 
Clark 
1319 
Stewart, Holey
213
 5/23/93 
198 
Hurst 
78 Stoess, Kathy
214
 12/4/92 
277 
Doyle 
1002 
 2/15/94 
278 
Doyle 
1002 
Stone, Rhonda
215
 1/3/93 
279 
Doyle 
1002 
Street, Mary216 12/16/93 
103 
McGiveney 
487 
Strohbeck, Susan 
7/1/93 
141 
Zollman 
589 
Sullivan, M.
217
 11/14/93 
241 
Tallant 
933 
 9/19/92 
440 
Self 
2483 
Sullivan, Nancy
218
 2/25/93 
42 Self 
1019 
Swift, Vicky 
3/6/93 
43 Self 
1336 
Tallant, Jeff
219
 1/26/93 
231 
Self 
933 
Taylor, Tammie
220 12/3/93 
422 
 1493 
Thoma, Melanie 
10/4/93 
21 Self 
1395 
Thomas, Susan
221 11/22/93 
395 
Pate 1377 
 12/9/92 
445 
Self 
2784 
Tolbert, Sharon
222
 1/14/93 
394 
Pate 1377 
Turner, Dorothy
223
 6/6/93 
168 
Kleitz 687 
Vanetti, Bridget
224
 7/15/93 
70 Self 
330 
Vincent, Theresa 
2/8/93 
121 
Zollman 
589 
Waldrop, Marilyn 
5/6/93 
247 
Self 
952 
Walker, Katherine 
5/25/93 
242 
Tallant 
933 
Wall, Sharon 
2/1/93 
114 
Kaiser 
506 
Wallace, P.225 4/7/93 
319 
Bagby 
1223 
Walter, Karen226
 1/27/93 
243 
Tallant 
933 
Waltz, Diann 
1/30/93 
280 
Doyle 
1002 
Warner, Bonnie
227
 4/12/93 
50 Gentry 
161 
Webb, Trini
228
 7/21/93 
281 
Doyle 
1002 
Weber, Jane 
1/22/93 
46 Self (Gentry) 
161 
Welch, Pamela
229 10/18/93 
340 
Gant 1302 
Welch, Vickie
230
 6/23/93 
22  1493
231 West, Nancy
232
 1/31/93 
282 
Doyle 
1002 
Westfall, Anita 
3/3/93 
179 
Hodges 
727 
Westfall, George
233 10/17/92 
288 
Cecil 1033 
 3/3/93 
44  1033 
 1/24/93 
181 
 1033 
Wethington, M.
234 1/15/93 
115 
Kaiser 
506 
Whitehouse, C.235
 4/7/93 
309 
Gamble 
1212 
Williams, Donna
236
 10/12/93 
142 
Zollman 
589 
Willoughby, H.237
 2/8/93 
104 
McGiveney 
487 
 6/9/91 
441 
Self 
2497 
Wills, Vanessa
238
 2/1/93 
244 
Tallant 
933 
Wine, Mary
239
 1/14/93 
392 
Pate 1377 
Winstead, Debra 
1/14/93 
82 Kelly, M. 
358 
Wiseman, Janet 
11/4/93 
220 
Self 
865 
Wohlleb, Marijane 
11/6/93 
63 Clark 
1319 
Wooldridge, K.
240 3/22/93 
341 
Gant 1302 
Wright, Louise 
10/13/93 
252 
Kaiser 
976 
Wrocklage, B.
241 6/15/93 
393 
Pate 1377 
Yates, Gloria
242
 1/23/93 
180 
Hodges 
727 
Yates, Jane
243 5/22/93 
423 
 1493 
Yerta, Diane
244
 4/29/93 
116 
Kaiser 
506 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442Young, Sherry
245
 4/25/93 
364 
Clark 
1319 
Zottman, L.
246 4/21/93 
245 
Self 
939 
 10/11/91 
246 
Self 
946 
 1 When the sponsoring witness was not the card signer, the witness testi-
fied that he or she either saw the card signed or received the card from the 
person who signed the card. Where the name of the sponsoring witness has 
changed it will be indicated in this column and where the name of a card 

signer has changed, the change will be 
noted in the first column if the spon-
soring witness is not the signer. Those cards for which a sponsoring witness 

is not listed were introduced by the General Counsel to be authenticated by 
comparing them with cards for which 
there was a sponsoring witness or 
with a document which was admittedl
y signed by the individual. Subse-
quently Respondent called many of 
the card signers whose cards were 
originally sponsored by someone else. These witnesses then identified their 
own cards. One witness, Vanaja Selvaraj, testified that she signed a card but 
apparently it has been misplaced. 
2 When called by Respondent, she testified that her married name is 
Munk; and that she signed and dated the card. 
3 When called by Respondent, she testified that she signed and dated the 
card. 4 When called by Respondent, she testified that she signed and dated the 
card; that she was not real sure, specifically, what she was told about signing 
the card; that she read the card; and that she was not told to disregard the 
language on the card. The following app
ears at the top of the card: Authori-
zation for RepresentationŠI hereby 
authorize the Nurses Professional 
Organization, UNA, AFSCME, AFLŒCIO to act as my collective-

bargaining agent for wages, hours, and working conditions.  
5 Jones testified that when she signed the card she was not an RN but 
rather a nurse extern, she had not passed her state boards yet and she was 
not licensed at that time. Respondent in
itially sought a stipulation that this 
card should not be admitted but, counsel for the General Counsel argued 
that Augustine was on the list that Respondent provided dated January 5, the 
date of the request of recognition. Subsequently, Respondent did not object 
to the admission of the card. Jones rece
ived her RN license in April 1994. 
She testified that she was a registered nurse applicant (RNA) when she 
signed the card because she graduated in December 1993, she had com-
pleted all of her classes as of November 19, 1993, and she had applied for 
her RN license; and that as of November 19, l993, she did not yet have her 
temporary work permit which would allow her to serve as an RN.  
6 When called by Respondent, she testified that she signed the card.  
7 When called by Respondent, she testified that she signed the card. 
8 When called by Respondent, she testified that she signed the card. 
9 It was stipulated that when he signed the card he was a mobile RN. 
10 When called by Respondent, she testified that she signed the card. 
11 When called by Respondent, she tes
tified that she signed the card; that 
before she signed the card someone passing out literature outside the hospi-
tal said that they needed a certain numb
er of cards to get a vote; and that she 
read the card before she signed it and no one told her to ignore what was 
printed on the card. 
12 It appears that a ﬁ3ﬂ is written over a 9 ﬁ2ﬂ in the year on the date line. 
It is noted that this was 13 days into the new year. When called by Respon-
dent, she testified that she dated the card right before this last election and 
she thought that the number in question looked like a ﬁ3.ﬂ 
13 When called by Respondent, Judith 
Basham testified that she signed 
the card; that she did not remember what
 she was told about the card before 
she signed it; and that she read the card and no one told her to ignore what 

was printed on the card. 
14 She testified that she was told that the purpose of the card was ﬁfor us 
to have a vote to see whether we could be represented;ﬂ that she was not 
told that she would be joining the Union by signing the card; and that she 
read the card before signing it and no one told her to ignore the language on 
the card. 
15 When called by Respondent, she testified that she signed the card.  
16 When called by Respondent, she testified that she signed the card.  
17 Diane Bielefeld testified that she re
ad the card before signing it; that 
she was given the card by Arlene Rice who told her that signing the card 
ﬁdoes not mean that you are absolutely for the Union, this was just to en-
ableŠabout [sic a vote] to become possibleﬂ; and that Rice™s statement 

seems to be inconsistent with what is written on the card.  
18 When called by Respondent, William Binggeli testified that in 1993 he 
was an RN and he, among others, rotated in the charge nurse position when 
the charge nurse was not there; that he signed and dated the card; and that he 
was an RN when he signed the card. 
19 When called by Respondent, she tes
tified that she signed the card. She 
answered ﬁ[y]esﬂ when asked by one 
of Respondent™s counsel ﬁ[d]id she 
[Doyle] tell you that that was the only
 thing the card would be used for, to 
get a vote.ﬂ Further Bishop testified that she did not read the card before 

signing it because it ﬁis just a small card, it doesn™t™ have very much on it 
. . . ﬂ that she read some of the printed material on the card to be able to fill it 
out; that she read at least three other lines above the first blank line she filled 
in; that Doyle did not tell her to ignore 
the language on the card; and that she 
did not remember what Doyle said; and that she signed another NPO card 
(in 1991) and she read that card before she signed it. Subsequently she 
testified that she remembered nothi
ng about her conversation with Doyle 
and that she could not remember whet
her she read GC Exh. 257 before 
signing it. On rebuttal Doyle testified that she told Bishop that they needed a 
certain number of cards signed ﬁfor the 
NPO to represent us to get a vote for 
a unionﬂ; and that she did not remember
 if she told Bishop that the only 
purpose of the card was to get an election.  
20 When called by Respondent, she testified that she signed the card. 
21 When called by Respondent, she testified that she signed the card; and 
that Tallant told her the card was to be
 able to have the opportunity for the 
nurses to vote and he encouraged her to read the card before signing it. 
22 When called by Respondent, she testified that she signed the card and 
that when Patty Clark gave her the card she said that the purpose was ﬁ[j]ust 
that they would represent us.ﬂ 
23 When called by Respondent, she testified that she is an RN and a 
research coordinator, and her surnam
e is now Tutwiler; that in January 
and March 1994 she was a research coordinator; that she signed and 
dated the 12/2/92 card; and that she was told by NPO supporters that 

the card was to determine whether 
or not there would be enough inter-
est to have a union formed at the hospital. 
24 When called by Respondent, Elizabeth Brantley testified that she 
signed and dated the card. 
25 Subsequently David Breitmeyer 
was called as a witness by Re-
spondent and he testified that he sign
ed the card; and that he was told 
that they needed more car
ds so that they could 
get a vote for the Union 
and he would be represented by the Uni
on. He also testified that he read 
the card before signing it. 
26 When called by Respondent, she testified that she signed the card, 
Flener told her that if a certain nu
mber of people signed the cards they 
would have a collective-bargaining or
ganization such as NPO, and she 
read the card before signing it. 
27 When called by Respondent, she tes
tified that she signed and dated 
the card.  28 When called by Respondent, she tes
tified that she signed the card; 
that Kelly told her that the card was ﬁto gather enough signatures to 
begin talks to start union-type activ
ities,ﬂ that she did not remember 
Kelly saying anything about an election before she, Brown, signed the 
card; and that she did not remember if she read the card before she 
signed it. 
29 When called by Respondent, she testified that she signed the card 
received as GC Exh. 105; that she read
 the card; and that it is her signa-
ture and handwriting on GC Exh. 24.  
30 Theresa Browning testified that Arlene Rice gave her the card to 
sign; that Rice told her that if e
nough employees signed the cards they 
would have a vote; that Rice did 
not say Browning was joining the 
Union; and that she was not sure if she read the card before signing it. 
31 Browning testified that she wrote th
e date on the card; that the last digit in the year ﬁ9?ﬂ is not legible but she believed it would be a ﬁ1ﬂ or 

a ﬁ2ﬂ; and that the digit in question is not the same as the ﬁ2ﬂ she wrote 
in her telephone number and in her zi
p code or the ﬁ3ﬂ she wrote in her 
department number and shift.  
32 Burba testified that she was not sure who gave her the card; that 
she believed Vivian Kleitz gave her 
the card; that she could not remem-
 AUDUBON REGIONAL MEDICAL CENTER 443ber signing the card; that at some point in time Kleitz told her that if so 
many cards were signed there would be a vote but she was not sure 
Kleitz said this when she, Burba, si
gned her card; that Kleitz said that 
getting an election was the only reason they needed her signature on the 
card; and that she believed that she read the card before she signed it. 
Kleitz testified that she did not ask Burba to sign an authorization card; 
that she did have discussions with 
Burba after she signed the card; that 
after Burba signed the card she asked Kl
eitz about the process; that she 
told Burba that there had to be a percentage of cards signed; and that 

she never told Burba that the only purpose of the card was to get an 
election. On cross-examination, Klei
tz testified that she never specifi-
cally talked to Burba about signing a card before she signed it. 
33 Subsequently Respondent called Marguerite Burch and she identi-
fied the card as hers.  
34 Subsequently she was called by Respondent and she~ testified that 
she signed the card; that Holthouser to
ld her that if she signed the card 

she would be more informed about 
what was going to happen; and that 
he did not say that by signing the card she was joining the Union. She 
also testified that she read the card before signing it.   
35 
When called by Respondent, she testified that she signed the card.  
36 When called by Respondent, she testified that her married name is 
Buffkim; that she signed and dated the 
card; that Kleitz told her that the 
card meant that she wanted to be able
 to vote for or against the Union; 
and that she could not say with certa
inty that she read the card before 
signing it. 
37 When called by Respondent, she testified that she signed and 
dated the card and that Kaiser told he
r that the card would be used as a 
basis for representation by the Union and if a majority of cards are 

turned in, an election would be held. 
38 When called by Respondent Lewe
llyn Carmichael testified that 
she signed the card; that Corbett told her that signing the card would 
help to reach a certain number in order for the union issue to be put to a 
vote and there was no obligation to belong to the Union; that she read 
the card before she signed it; that she 
recalled that while the card states 
ﬁI hereby authorize the Nurses Professional Organization . . . to act as 
my collective bargaining agent. . . .,
ﬂ Corbett said that authorization was only if the Union was voted in; that she did not recall Corbett 

telling her to ignore the language on
 the card; that she did not recall signing any other union card; and that
 she did sign another authoriza-
tion card in August 1991.  
39 When called by Respondent Chri
stopher Carr testified that he 
signed the card.  
40 She testified that she was told by an NPO supporter that the pur-
pose of the card was for the hospital to be able to have a vote; that she 
was not told that it was for any othe
r purpose; and that she read the card 
before signing it and she was not to
ld to ignore what was written on the 
card. ~ 41 When called by Respondent, she testified that she signed and 
dated the card; and that Kaiser told her that the card was to have the NPO be her representative at that time. 
42 When called by Respondent, she testified that she signed and 
dated the card.  
43 When called by Respondent he testified that he signed the card; 
that Pate explained that the purpose of the card was to have NPO as the 
employees™ bargaining agent; and that 
Pate might have told him that 
they needed a certain percentage of
 the cards signed before they could 
get an election at the hospital.  
44 Elizabeth Cockerel testified that she was told that the purpose of 
the card was for the nurses to have an
 election; that she read the card; 
and that no one told her to disregard what was printed on the card be-
fore she signed it.  
45 When called by Respondent, she testified that she signed and 
dated the card.  
46 When called by Respondent, she testified that she signed the card; 
that Flener (Zollman) told her that
 the purpose of the card was to give 
her a right to vote and they wanted to
 have an election, and they wanted 
to see how many people they could get signed up; and that she read the 
card before she signed it.  
47 Respondent objected to the use of this card for majority purposes 
and the General Counsel took the position that a card is valid if it was 
signed and dated within a reasonable pe
riod from the date of the request 
for bargaining.  
48 When called by Respondent, she tes
tified that she signed the card; 
that before she signed the card Ann 
Hurst told her that signing the card 
did not necessarily mean that she wa
s joining the Union; that Hurst did 
not say anything about an election at 
that time; and that she read the 
card before signing it.  
49 When called by Respondent, she testified that she signed the card 
on the date indicated. 
50 When called by Respondent, she testified that she signed the card.  
51 Barbara DeFerraro testified that she was told that if enough cards 
were signed there could be a vote; th
at she was not sure who told her 
this and she did not read the card
 before signing it; and that she was 
certain that she signed only two cards while at Audubon. When three 
other cards she signed, which predat
e the one in question, were shown 
to her she testified that she did not re
ad any of the cards. Patricia Heck 
testified that on September 20, 1995, while she was in the witness room 
waiting to testify, Deferraro said th
at she did not read the card before 
signing it and she knew that she was saying the right thing ﬁbecause 
Joanne Anderson told me I was.ﬂ Th
is testimony was not offered for the 
truth of the matter asserted. Anderson testified that she did not have any 

discussion with Deferraro regardi
ng her testimony at the hearing. 
52 When called by the Respondent, she testified that she signed the 
card.  53 When called by Respondent, she testified that she signed the card.  
54 She testified that she was told th
at the purpose of the card was to 
get an election, she read the card an
d no one told her to disregard what 
was printed on the card before signing it. 
55 When called by Respondent, she testified that she signed the card. 
56 When called by Respondent, she 
testified that she signed both 
cards; that before she signed the 7/11/91 card, Kelly told her that it was 
to support the Union coming into Audubon and if the Union won the 
election, she would be asked to join the Union; and that she signed the 
second card, dated 11/2/92, because the first one seemed to be lost.  
57 When called by Respondent, she tes
tified that she signed the card; 
and that someone at NPO headquarters told her that the card would be 
used to petition for a vote. 
58 Her married name is Wilson. When called by Respondent~ she 
testified that she signed the card. 59 When called by Respondent, she testified that she signed the card.  
60 When called by Respondent, she testified that her surname is now 
Coomes; that in May 1993 she had her temporary work permit and she 

was working at Audubon as a RNA; 
and that she signed and dated the 
card.  61 When called by Respondent, she testified that she signed the card.  
62 When called by Respondent, she tes
tified that she signed and dated 
the card; that before she signed the card Anna Long told her the card 
was to demonstrate a certain percenta
ge so that an election could be 
held; and that she read the card be
fore she signed it and Long did not 
tell her to disregard what was printed on the card. 
63 He testified that he was told that the purpose of the card was to get 
an election, he read the card and he was not told to ignore the language 

on the card before signing it. 
64 His W-4 was received as GC Exh. 424 for purposes of compari-
son. When called by Respondent, he 
testified that he signed the card. 
65 When called by Respondent, she testified that she signed the card.  
66 When called by Respondent, she tes
tified that she became a charge 
nurse in January 1993; that she signed and dated the card; and that 
Hodges told her that the card would a
llow a vote to be held at Audubon, 
and they had to have 70 percent of the cards signed. She answered 
ﬁ[y]esﬂ when one of the counsel for Respondent asked ﬁ[d]id she 
[Hodges] tell you that the card woul
d only be used to petition for a 
vote.ﬂ On cross-examination she testif
ied that she believes that she read 
the card before signing it; that Hodges did not tell her to ignore what 
was written on the card; and that Hodge
s came in and asked if anybody 
would sign a card to allow the Union to come in and petition for a vote 
and that was the end of the conversa
tion. On rebuttal, Hodges testified 
that Franke indicated that she had an
 interest in a union; that she told 
Franke that before a union could come
 in they had to have an election 
and they had to have a certain percentage of cards signed before the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444petition could be filed for an election;
 and that she did not tell Franke 
that the card meant that she was for the Union, or it would only be used 
to petition for a vote. On cross-ex
amination Hodges testified that 
Franke asked her for a card; that she told Franke that by signing the 
card she was saying that she wanted 
a union in the hospital; that she 
told Franke that first there would have
 to be an election but that was not 
the sole purpose of the card; and that she asked Franke to update her 
card and she signed a second card.  
67 When called by Respondent, she testified that she signed the card.  
68 Charlotte Freiberger testified that Tillow or Jena Zeigler, who was 
president of the Union, told her th
at she should sign the card so she 
would be allowed to vote, ﬁif an 
election came about, you would be 
allowed to voteﬂ; that they did not tell her that by signing the card she 
would be joining the Union; that she 
read the card; that no one told her 
to ignore the language on the card and she questioned the language on 
the card and either Tillo or Zeigler sa
id that this just meant that you 
could vote; that she signed an NPO union authorization card in 1991 

(GC Exh. 367), with the same language on it, she read it before signing 
it and no one told her to ignore the language on the card; that either 
Tillo or Zeigler told her that the NPO needed to receive a sufficient 
number of cards in order to petition for an election; that she became a 
clinical coordinator between March 
and November 1994; that she voted 
in the 1994 election; that she did not remember if she voted a chal-
lenged ballot; and that at the time of the 1994 election she was a charge 
nurse. Tillo testified that Freiberger was active in the 1989 NPO cam-
paign at Audubon; that Freiberger 
subsequently made a radio ad sup-
porting the NPO; that she recalled 
Freiberger signing GC Exh. 367 at 
the NPO kickoff meeting in June 1991; that at this meeting she said 
that the purpose of the card was to get a committment; that she did not 
tell Freiberger at this meeting that 
the purpose of the card was to get an 
election; that she did not have any 
conversation with Freiberger before 
she signed the card received as GC Exh. 28, concerning the purpose of 
the card; that she never told Freiberger that the purpose of the card 
received as GC Exh. 28 was to be able to vote or so that an election 
could be held. On rebuttal Zeigler te
stified that she never told Freiber-
ger that she had to sign an authorization card in order to be eligible to 

vote in an election; that she never heard Tillo tell Freiberger this; and 
that Freiberger was the company™s observer at the 1994 election.  
69 When called by Respondent, she testified that she signed the card; 
that when Jeff Tallant gave her the card he asked her if she would like 
to join the Union; and that she told 
Tallant that she was interested in it and she signed the card.  
70 When called by Respondent, she testified that she signed GC Exh. 
29; that Clark said that the purpose
 of this card was for the employees 
to have a vote; that she read the card before signing it; and that she 

thought that she signed anot
her card before this one.  
71 When called by Respondent, she testified that she signed the card; 
that Kelly did not tell her that by signing the card received as GC Exh. 
77 she would be joining the Union; and that she signed the NPO au-
thorization cards received as GC Exhs. 434 and 435
; and when she 
signed the latter in 1991, Kelly told her that the purpose of the card was 
to join the Union.  72 When called by Respondent, she testified that her surname is now 
Sims; that she signed and dated th
e 3/4/93 card; that when she was 
signing the card Flener (Zollman) told
 her that the card was to have an 
election to see how many nurses wanted
 to get the Union; and that she 
read the card before she signed it and no NPO supporter told her to 
ignore the language on the card. 
73 When called by Respondent, she testified that she signed the 1992 
card when her charge nurse, Linda Richeson, told her to sign it; that the 
signature on the 1994 card looks like hers but the telephone number on 
that card would have been incorrect 
for that date; that she could not 
testify that she dated the 1994 card because ﬁmy four™s are very straight 
up and down, just like the one™s on the . . . card in ﬁ92ﬂ; that she did not 
know if the signature on the 1994 card was hers; and that at about the 
time the second card is dated she 
had personal problems, she temporar-
ily moved out of her residence on January 2, 1994, and it is possible 
that she mistakenly used the address and telephone number she had 
since 1988 on the January 6, 1994, card and signed the 1994 card. 
Earlier Pate had testified that Gli
sson signed the 1994 card in her pres-
ence in the hold room of surgery wh
ile they were working there to-gether. In writing the zip code on the 1992 card Glisson used a ﬁ4ﬂ 

which is the same as the ﬁ4ﬂ on the 
date line on the 1994 card in that in 
writing the left side of the ﬁ4ﬂ Glisso
n begins from the left, proceeds to 
the right and then proceeds to the le
ft until she takes the line at about a 
90 degree angle to the right. The stroke was more exaggerated on the 

1994 card but that undoubtedly was the result of the emotional distress 
she was suffering at the time. The ﬁ6ﬂ on the date line of the 1994 card 
is the same as the ﬁ6ﬂ on the phone line of the 1992 card. Glisson used 
a dash to separate th
e shift times on the 1992 card just as she used 
dashes on the date line on the 1994 ca
rd. Regarding her signature on the 
1994 card, every letter is the same 
as her admitted signature on the 
1992 card. The fact that the ﬁyﬂ in her signature on the 1994 card is not 
exactly the same as the ﬁyﬂ in her signature in the 1992 card does not 
warrant the altering of this conclu
sion. Glisson filled out, signed, and 
dated the 1994 authorization card.  
74 When called by Respondent, she tes
tified that she signed the card; 
that she was told by Karen Patterson th
at ﬁit gave the Union the right to 
come in and take a voteﬂ; and that 
she read the card before signing it.  
75 When called by Respondent, she testified that there are two Bar-
bara Grays at Audubon; and that she signed the authorization card 
received as GC Exh. 379.  
76 When called by Respondent, Sherry Greenwood testified that she 
signed the card.  
77 When called by Respondent, Patric
ia Grizzle testified that she 
signed the card; and that she requested the card from Joann Sandusky.  
78 When called by Respondent, she tes
tified that she signed the card; 
that she signed a card the year before
 this one; that with respect to one 
of the cards, she was not sure which one, Holthouser said that it was to 
show support for the Union and that signing the card did not make you 

a member of the Union; and that she read the card before signing it and 
she asked Holthouser if it would automatically make her a member of 
the Union and he said ﬁno.ﬂ  
79 When called by Respondent, Lauraetta Hardin testified that she 
signed the card; that Gloria Gant to
ld her that the card was ﬁfor getting 
the Union into Audubonﬂ; and that Gant
 told her to read the card before 
signing it.  
80 When called by Respondent, she tes
tified that she signed the card; 
that she did not remember any discussions with anyone from the NPO; 

that she remembered that she was told that it did not commit her to 
voting for the Union but she could not recall who told her this; and that 

she read the card before signing it.  
81 Mary Harris-George™s W-4 (GC 
Exh. 432), was received for pur-
poses of comparison. When called by Respondent, she testified that she 
signed both cards; that before she signed the card dated 3/31/93 Flener 
told her that she had to resign if she wanted union representation for the 

second election; that Flener said that the Union had to win the election 
before it would represent her; that she did not recall specific conversa-
tions; that Flener said that the card was for union representation as far 
as allowing it to come in for an elect
ion; that she did not recall Flener™s 
exact words; and that she read the ca
rd before she signed it and Flener 
did not tell her to ignore what was printed on the card.  
82 Her married name is Bickett. When called by Respondent, she tes-
tified that she signed the card and that she was told that the card was to 
show support for the NPO.  
83 When called by Respondent, she testified that she signed the card.  
84 When called by Respondent, she testified that she signed a union 
authorization card in December 1993.  
85 When called by Respondent, Mary 
Heichelbrech testified that she 
signed and dated the cards; that she took a leave of absence in January 

1994 to do a travel assignment at a hospital in Las Vegas, Nevada, and 
she returned to Louisville in June 19
94 and went to work in the ER at 
Columbia™s Suburban Hospital; that when
 she left to go to Las Vegas, 
Audubon gave her a leave of absence which gave her the right to go 

back to employment with Audubon on
ce her assignment was over; that 
she stayed on Audubon™s pool; that she did not have to start over as a 

new employee at Audubon; and that
 she probably worked at Audubon 
as a pool nurse one day in June, July, or August. Anderson testified that 
RNs quite frequently move between
 Audubon and its sister hospitals 
and they retain their company senior
ity unless there is a greater than a 
 AUDUBON REGIONAL MEDICAL CENTER 44590-day break in service; and that 
the 90-day period limitation did not 
apply at Audubon before Colu
mbia became involved.  
86 When called by Respondent, she testified that she signed the card.  
87 When called by Respondent, she testified that she signed GC Exh. 
109. This witness was not asked if
 she signed GC Exh. 221, dated 
ﬁ11/4/93.ﬂ But the sponsoring witness of that card testified that He-
ishman perosnally handed it to her and Heishman did not deny that it 
was her card.  
88 Subsequently she was called as a witness by Respondent and she 
testified that she signed the card; th
at Bagby said that the purpose of 
the card was to have a vote for the Union ﬁand that I was recognized 
with the NPOﬂ; and that joining th
e Union was her purpose for signing 
the card albeit she could not remember Bagby saying this. She also 
testified that she obtained her unde
rstanding of the purpose for signing 
the card from the language on the card.  
89 When called by Respondent, she testified that she signed the card; 
Pate said that signing the card did not mean that she, Hibbs, was asking 
for the Union to represent her but only that they needed enough signa-
tures to get a vote and she did not have to vote for the Union; that Pate 
or another union supporter told her th
at they wanted her to sign a card 
in order to have an NLRB election; that she read the card before she 

signed it and Pate did not tell her 
to ignore the language on the card. 
90 When called by Respondent, she testified that she signed the card; 
that Patterson told her that signing the card did not mean that she was 
voting yes or no it just meant that if they get so many cards that it will 
come to a vote; and that she read the card and the person soliciting her 

signature did not tell her to disregard the language on the card. Also 
Hicks testified that she did not recall having any discussions with 
Hodges about signing an authorization card.  
91 Lawrence Holthouser™s job descripti
on was received as R. Exh. 8.  
92 When called by Respondent, she testified that she signed the card.  
93 When called by Respondent, she testified that she signed the card; 
that she could only recall Vivian Kleitz telling her that the card was the 
way that she would receive informa
tion about the Union; that Kleitz told her to read the card before signing it; and that she believed that she 
read the card.  
94 When called by Respondent, she testified that she signed both 
cards.  95 When called by Respondent, she testified that she signed the card.  
96 When called by Respondent, she testified that she signed the card, 
GC Exh. 33.  
97 When called by Respondent, she testified that she signed the card.  
98 When called by Respondent, she testified that she signed the card; 
that Doyle told her that 
they needed a few more cards to be able to get a 
vote; that she did not remember if she read the card before signing it; 

that she asked Doyle if signing it 
meant that she was going to vote 
ﬁyesﬂ and Doyle said it was just to get a vote; and that Doyle did not 
tell her to ignore what was stated on the card. On rebuttal Doyle testi-
fied that she told Humphress that 
it was an authorization card for the 
NPO to represent the nurses.  
99 When called by Respondent, she testified that she signed the card; 
that Gant told her that they were tryi
ng to get enough signatures to have 
a vote; that she read the card before
 she signed it and Gant did not tell 
her to ignore what was written on the 
card; and that she could not re-
member exactly what Gant said.  
100
 He testified that he was told that the cards were to obtain a vote, 
he read the card and he was not told to ignore what the card said before 
signing it. Also, he testified that he was a charge nurse on January 5. 
Kleitz testified that she may have 
talked to him but she thought it was 
after he had signed the card.  
101
 She testified that she was told by Carol Hodges she would not 
have to vote for the Union and that the card was just to be able to have 

a vote; and that she did not read all of the card. On rebuttal Hodges 
testified that she asked Hurley if she was interested in signing a card 
and Hurley responded she was not 
because she did not want to pay 
union dues and if there was a strike, she did not want to leave the pa-

tients; that when she explained the benefits of the Union Hurley said 
that she hated the NPO; and that sh
e never told Hurley that the card was only to get an election. On cro
ss-examination Hodges testified that 
after Hurley said that she hated 
the NPO she, Hodges, saw Hurley™s 
signature on a card. Hodges is credited. The testimony of someone who 
testifies that she did not read what
 she signed when what she signed 
was very short and would have taken very little time to read is not 
reliable.  102
 Her job description was received as R. Exh. 9.  
103
 When called by Respondent, she testified that she signed and 
dated the card.  
104
 Subsequently she was called as 
a witness by Respondent. She tes-
tified that she signed the card; and that before she signed the card Doyle 
told her that the purpose of the card was to be able to get a vote and get 
more information. She also testified 
that she read the card before sign-
ing it.  105
 When called by Respondent, Ethel Darline Johnson, whose sur-
name is now Lester, testified that she signed all three cards.  
106
 When called by Respondent, she testified that she signed and 
dated the card; that at the time sh
e signed the card she had received an 
offer of employment by Audubon as an
 RN; that her work permit (R. 
Exh. 61), is dated January 3, 1994; that therefore she did not have a 
work permit when she signed the card on November 26, 1993; that she 
received her offer of employment as an RN before the effective date of 
her work permit, January 3, 1994; th
at she believed that she received 
her offer in November 1993 from Joan Wempe to work on 3 East; and 

that she was never a nurse extern notwithstanding the fact that she is 
listed as such on R. Exh. 51.  
107
 When called by Respondent, she testified that she signed the card; 
that before she signed the card Flener
 (Zollman) told her that the Union 
needed to get a certain number of cards signed in order to get an elec-
tion; that Flener said that that was the only purpose; that she read the 
card before signing it and Flener did not tell her to disregard what was 
printed on the card; that she signed a card in 1991 and she believed that 
Flener told her at that point in time that it was for an election; and that 
in testifying about what she was told about the purpose of the more 
recent card she may have actually b
een testifying about what she was 
told when she signed the older card.  
108
 When called by Respondent, she testified that she signed the card.  
109
 When called by Respondent, she testified that she signed the card 
and that she was told by Schmidt that
 if they all joined together and 
formed a union the staffing problem
s would cease to exist, and they 
were working toward some sort of union in the future.  
110
 In response to a leading question,
 she testified that she was told 
by some unidentified person that the only reason for signing the card 
was to have an election, she did 
not remember whether she read the 
card but no one told her that the card was for some purpose inconsistent 
with what the card states. The card reads, in part: ﬁAuthorization for 
Representation, I hereby authorize the Nurses Professional Organiza-
tion, UNA, AFSCME, AFLŒCIO to act as my collective bargaining 
agent for wages, hours and working conditions.ﬂ  
111
 When called by Respondent Dorothy Kaufling testified that she 
signed and dated the card.  
112
 When called by Respondent, she testified that she signed the card; 
that she spoke to Dea Doyle about the purpose of the card but she could 

not recall whether she spoke with Do
yle before or after she signed the 
card; that Doyle said that the card 
would allow the employees to have a 
vote; and that she read the card before filling it out.  
113
 When called by Respondent, she testified that she signed the card; 
that the purpose of the card was to get an election but she did not re-

member who told her this; that she assumed that she read the card be-
fore signing it; and that no one told her to ignore the language on the 
card.  114
 When called by Respondent, Norma 
Kellerman testified that she 
signed the card and that Lee Kaiser to
ld her it was an authorization for 
representation.  
115
 When called by Respondent, he te
stified that he signed and dated 
the card.  116
 She testified that she was a charge
 nurse during 1993; that in this 
position she assigned patients to employees on a daily basis and she 
engaged in direct patient care with 
her patients; that she wrote up staff-
ing sheets for the month but she took her information from the days the 
RNs put down on the general schedule
 that they would work or they 
were assigned on the general schedule 
to work; that she did not make a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446decision as to what staff would actua
lly be there on any given shift; that 
she just took the names off the general schedule and filled out the staff-
ing sheet; that patient care attendant
s (PCAs) assisted her in giving 
baths or helping her turn the patient; that she, like any other RN, would 
ask or tell a PCA to give a patient a bath; that she made up patient care 
plans for her own patients; that she did not administer discipline; that 
she never recommended discipline and 
this was one of the functions of 
the nurse manager; that if she wa
s having a disciplinary problem she 
would tell the nurse manager; that
 on one occassion she had a problem 
with another employee™s attutude a
nd she, Kelly, spoke to the nurse 
manager but she, Kelly, did not recommend any specific discipline; that 
she could not recommend discipline as a designated charge nurse; that 
she could recommend to her nurse manager that someone be disci-
plined; that in the course of administering nursing care to a patient she 
may request the assistance of a PCA;
 that in 1993 she performed peer 
evaluations; and that she called people in
to work if they were needed in 
1993 for the night shift.  
117
 When called by Respondent, she testified that she signed and 
dated the cards; that Doyle told her that the 1992 card was going to be 
used to get an election and there needed to be so many cards signed 
before the NPO could petition for a vot
e; and that she read both cards 
before signing them.  
118
 When she was subsequently called by Respondent, she testified 
that she is married and her surnam
e was Morgan; that she signed the 
card; that Kleitz might have given her 
the card; that Kleitz told her that 
there was no obligation to vote for the Union and the card would be an 
indication that she wanted some more information about it; and that she 
probably did not read the card before signing it. On cross-examination 
she testified that she felt pretty sure that Kleitz was the one who gave 
her the card.  
119
 When called by Respondent, she testified that she signed and 
dated the card; that before she signe
d the card Flener told her that the 
card only meant that they might have a vote on whether they wanted 

the Union; that she asked Flener if
 the card meant that she, King, was 
part of the Union and Flener said ﬁno,
 this is only for the voteﬂ; that she 
did not think she read the card befo
re she signed it; that before she signed the card Flener told her how the Union might help the nurses, to 
get the Union in there had to be an election, and to get the election a 
certain number of cards had to be signed; that she did not remember 
signing any other union cards; that she did sign GC Exh. 452; that she 
could not remember who gave that card to her; and that she remem-
bered Flener telling her that they n
eeded so many cards signed in order 
to have a vote and that the card 
needed to be updated because it was 
only good for a year and that was all that was said.  
120
 When called by Respondent, she testified that she signed the card.  
121
 When called by Respondent, Mich
elle Kinney testified that she 
signed the card and that Doyle told he
r that if she signed the card, ﬁit 
was just in favor of the Union.ﬂ  
122
 When called by Respondent, she testified that she signed and 
dated the card.  
123
 When called by Respondent, she testified that she signed and 
dated the card; that McGiveney told
 her that if enough people signed 
the cards there would be a vote on 
whether the employees wanted a 
union or not, and if the employees voted the Union in, then the organi-

zation would represent the employees;
 and that she probably read the 
card before she signed it and McGiveney did not tell her to ignore what 

the card said.  124
 When called by Respondent Laurie 
Kleinschmidt testified that her 
married name is Keho and that she signed the card.  
125
 In response to a leading question 
with the word ﬁonlyﬂ in it, she 
testified that she was told that the 
cards were needed to have a vote. 
She also testified that she read the card before signing it; and that no 
one told her to ignore what was printed in the card or said anything 

which was inconsistent with what was printed on the card.  
126
 When called by Respondent, she testified that she signed and 
dated the card; and that Flener (Zol
lman) told her that by signing the 
card she wanted the Union to represent her in collective bargaining.  
127
 When called by Respondent, she testified that she signed the card.  
128
 When called by Respondent, she testified that she signed and 
dated the card.  
129
 When Respondent called her Marlene Leblond testified that she 
signed the card; that she could not remember what McGiveney told her 
about the purpose of the card; that another NPO supporter, Betty 
Schmidt, told her that the card would 
be used to bring a vote; and that 
she read the card before she signed it 
and no one told her to ignore what 
was printed on the card.  
130
 Her W-4, GC Exh. 428, was recei
ved for purposes of comparison. 
Respondent indicated that it did not object to the comparison. The card 
with which the comparison is to be 
made was marked for identification 
as GC Exh. 36. GC Exh. 428 was received at Tr. 1493. Subsequently 
she was called by Respondent and testified that she signed the involved 
card.  131
 Id.  
132
 When called by Respondent, she testified that her married name is 
Nolley; that she signed GC Exh. 37; and that NPO supporters said that 

the purpose of the card was to get a vote.  
133
 When called by Respondent, she testified that she signed and 
dated the 1994 card; that Maggie Kelly
 told her that the card showed interest in having a vote but she could not remember the exact words 
Kelly used; that she asked Kelly ﬁ
I™m not signing yes, that I want a 
union, right [a]nd she™d say [w]ell, no, it™s just in order to get the 
NLRB to set up a vote for usﬂ; that she read the card before she signed 
it and Kelly did not tell her to ignor
e the language printed on the card; 
that she signed and dated the 10/10/92 authorization card; that she read 

that card before she signed it; and that she did not think that Kelly 

asked her to sign another card after 10/10/92.  
134
 When called by Respondent, she testified that she signed the card; 
that Schmidt told her that the car
ds would indicate people that were 
interested in having a union vote for 
the nurses; and that she read the 
card before signing it.  
135
 She testified that she was told th
at a certain number of people had 
to sign the cards for there to be an 
election; that she read the card before 
she signed it; and that she was not told
 to disregard what was printed on 
the card.  136
 When called by Respondent he te
stified that he signed the card; 
that before he signed the card Betty
 Schmidt told him the card was to 
have a vote to get the Union into the hospital, to sign this if you want the Union, and McGiveney told him th
at the card was to get a vote to 

get the Union in.  137
 When called by Respondent, she testified that she signed the card; 
and that Kaiser told her before she signed the card that it was ﬁto repre-
sent me with the union.ﬂ  
138
 When called by Respondent, she testified that she signed and 
dated the card; that Clark said that
 they needed a certain number of 

nurses to sign to be able to hold elections to decide if the nurses would 
be represented by a union; and that she read the card before she signed 

it and Clark did not tell her to ignore the language on the card.  
139
 It is noted that the card reads ﬁLisa El Masri.ﬂ In view of the fact 
that this individual gave the name ﬁLisa L. Masriﬂ on the record and 
answered questions put to ﬁMs. Masri,ﬂ I have included her card under 
ﬁMﬂ and not ﬁE.ﬂ  
140
 When called by Respondent, Rose Mattmiller testified that she 
signed the card. She also testified that
 her surname is now Gaskins; that 
when she signed the card she was told that it was to get an election and 

to support getting a union into the ho
spital; and that no one told her to 
ignore the language on the card which she ﬁskimmed over.ﬂ  
141
 Her W-4 form (GC Exh. 425), was received for purposes of com-
parison.  
142
 Tammy McClanahan, in answering a leading question, testified 
that Karen Paterson told her that the only purpose of the card was to get 
an election and that she, McClanahan
, had to sign the card in order to 
be able to vote; that she thought that she read the card before she signed 
it; that she was either misled or mi
sunderstood the purpose of the card; 
and that as an RN she directed patient care assistants (PCAs) and unit 
secretaries to perform certain functions, she did a patient care plan 

every day and she worked up a plan of action which others were ex-
pected to follow.  
143
 She testified that she did not recall who gave her the card but she 
recalled that she was told that it was to get an election; and that she read 
 AUDUBON REGIONAL MEDICAL CENTER 447the card before signing it and she was 
not told to disregard the printing on the card.  144
 Her job description covering 
her position during calendar year 
1993 was received as R. Exh. 4.  
145
 When called by Respondent, Marla McMillion-Byrd testified that 
she signed the card; that when she signed she was a night-shift charge 
nurse; and that Rice told her that 
the card was for joining the Union.  
146
 When called by Respondent, she testified that she signed the card; 
that Lee Kaiser told her only that she needed to update her 1991 union 

authorization card; and that she r
ead the 1993 card before signing it and 
no one told her to ignore what was written on it.  
147
 When called by Respondent, she testified that she signed the card; 
that Doyle told her it was to get a 
vote; and that she did not read the 
bottom of the card before signing it 
and no one told her to ignore what 
was written on the card.  
148
 When called by Respondent, she testified that she signed the card.  
149
 When called by Respondent Margaret Metzger testified that she 
signed both cards.  
150
 When called by Respondent, she testified that she signed the card.  
151
 When called by Respondent, she testified that she signed the card 
and that she was told that it was to 
be able to hold an election and ﬁif 
the Union would pass thenŠuh, we w
ould be represented by them and 
then we would be members . . . .ﬂ  
152
 When called by Respondent, she testified that she signed the card.  
153
 When called by Respondent, she testified that she signed the card.  
154
 When called by Respondent, she testified that she signed the card.  
155
 When subsequently called by Respondent, she testified that she 
signed the card and she spelled her name Meckler.  
156
 When called by Respondent, she 
testified that she signed both 
cards and that she probably read GC Exh. 38 before signing it.  
157
 When called by Respondent, she tes
tified that her surname is now 
Cunditt; and that she signed and dated the card.  158
 When called by Respondent, she testified that she signed the card.  
159
 Subsequently he was called as a witness by Respondent and testi-
fied that he signed the card; and that
 individuals from the NPO, namely 
Nancy McDonald or Lonnie Holthouser, told him that the purpose of 
the card was ﬁto enable nurses to vot
e onŠ. . . uh, to have Union repre-
sentation.ﬂ He also testified that he
 read the card before signing it and 
no one told him to disregard what was written on the card.  
160
 Subsequently she was called by Respondent and she testified that 
she was a charge nurse from 1991 un
til June 1994; that she signed the 
involved card; that Doyle said that the purpose of the card was so that 

the employees would be able to vote 
on whether or not they wanted the 
Union; and that she read the card before signing it.  
161
 When called by Respondent, she testified that she signed and 
dated the card.  
162
 When called by Respondent, she testified that her married name 
is Taylor; and that she signed and dated the card.  
163
 When called by Respondent, she testified that she signed and 
dated the card.  
164
 When called by Respondent, she testified that she signed and 
dated the card.  
165
 When called by Respondent, she testified that she signed the card; 
that she read the card before she signed it; and that Kaiser said that by signing a card the Union would be 
able to petition the Board for an 
election.  166
 When called by Respondent, Mich
ael Ohlemacher testified that 
he signed the card and that Rice or Pa
te told him that it was an indica-
tion of his desire to have the NPO represent him in collective bargain-

ing. He also testified that he was 
a nurse extern when he originally 
started working and then he became 
an RNA; that to become a RNA he 
had to graduate nursing school, file 
to take the exam and get a permit 
when he applied to take the exam; 
that he had to apply for an RNA 
position and it was not guaranteed; that he applied for the RNA posi-

tion in November or December 1993; th
at he was offered and then went 
into an RNA position in January 1994; and that the nurse recruiter in 
the Audubon personnel department 
telephoned and offered him the 
position before he received his permit. 
R. Exh. 51 indicates that he was 
an extern who was hired 3/93, he received his permit 1/3/94 and he 
became an RNA 1/17/94.  
167
 When called by Respondent, Stephanie Ohlemacher testified that 
she signed the card.  168
 When she was called by Respondent, she testified that she signed 
the card.  169
 Subsequently Michelle Osbourn was called by Respondent and 
testified that she signed the card; an
d that regarding the purpose of the 
card, Doyle told her that it was to
 obtain more information about the 
organization, if enough cards were si
gned the Union would be able to 
petition for a vote at the hospital and then the employees would be able 

to ﬁvote on the Union, as to whether or not we wanted to be a partici-
pant in the Union as a whole.ﬂ Osbourn was pretty certain she read the 
card before signing it.  
170
 When called by Respondent he testified that prior to signing the 
1/11/93 card he was told that it was 
just to give the Union a chance for 
an election; that he signed the 11/4/93 card; that he read both cards 
before signing them; that he could 
not remember the exact words that 
were used when he was told the pur
pose of the cards, namely that the 
card was being used for an election; that he was not sure who discussed 
the purpose of the card at a meeting at the home of one of his cowork-
ers; that he did not remember what 
words were used wh
en they talked 
about the card being used for an elec
tion; and that he was not told to ignore the printed language on the card.  
171
 When called by Respondent, Karen Patterson testified that she 
signed the card.  
172
 She answered ﬁthats rightﬂ to the following question: ﬁ[a]nd these 
people told you, did they not, they wanted you to sign the card just to 

get an election.ﬂ She also testified 
that she read the card; that no one 
told her to ignore the language on the card and no one told her anything 
inconsistent with the language on the card.  
173
 When called by Respondent Glenda Phillips testified that she 
signed the card.  
174
 When called by Respondent, she testified that she signed the card; 
and that either Cain or Flener said 
that the card would be used to have a 
vote.  
175
 When called by Respondent, she testified that she signed and 
dated the card.  
176
 When called by Respondent, she testified that she signed the card; 
that she was told that they needed
 a certain number of cards to be 
signed before there could be a vote; and that she read the card before 
signing it.  
177
 When called by Respondent, she testified that she signed and 
dated the card.  
178
 When called by Respondent this witness, whose name is now 
Pamela Longacre, testified that she signed the card.  
179
 When called by Respondent, she testified that she signed the card; 
and that she was told by different people in the NPO that the purpose of 
the card was to show that she was in support of the NPO.  
180
 When called by Respondent this 
witness, whose name is now Ann 
Ratcliff, testified that she signed and dated the card; that she asked 
Hurst if the card would obligate her to vote for the Union and Hurst 
said no they just needed enough people to sign the cards so that they 
could have an election; that Hurst sa
id that she would not have to join the Union if she did not want to; that she read the card before she 
signed it and Hurst did not tell her 
to ignore what was printed on the 
card; and that most of her conversa
tions with Hurst occurred after she 
signed another card and before sh
e signed the January 1993 card.  
181
 When called by Respondent, Joanne
 Reynolds testified that she 
signed and dated the card. She also 
testified that before she signed a 
card in 1989 Tillow said that signing a card did not obligate the em-
ployee to join the Union; and that she read the 1989 card before she 

signed it and no NPO supporter told her that she could disregard the 
language that was printed on the card.  
182
 Subsequently she was called by Respondent and she testified that 
she signed the card; and that Kleitz 
told her that the Union needed so 
many cards so that ﬁthey would have 
the right to get a vote.ﬂ She testi-
fied that she read the card before signing it.  
183
 When called by Respondent, she testified that she signed the card; 
that Kleitz told her that the card would be used to get an election at the 

hospital; that she read the card; and that no one told her to ignore what 
was printed on the card.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448184
 The parties stipulated that Riggs appears on the list which has 
been received as GC Exh. 2 under th
e name of Knight. When called by 
Respondent, she testified that she signed the card.  
185
 When called by Respondent, Louise Robinson testified that she 
signed the card and that when Ball gave her the card she said that it was 
for representation.  
186
 When called by Respondent, Sherria Robinson testified that she 
signed the card; that Doyle told her that if they had enough cards they 
would have an election to vote in a union; and that she read the card 
before signing it.  
187
 When called by Respondent, she testified that she signed the card.  
188
 When called by Respondent, she testified that she signed the card; 
that Dea Doyle told her that the card
 was so that they could vote yes or 
no for the Union; and that she probably read the card before signing it 
and no one told her to disregard what was printed on the card.  
189
 When called by Respondent, She
rry Rumbaugh testified that she 
signed the card.  
190
 When called by Respondent, she testified that she signed and 
dated the card.  
191
 She testified that she was told by Margaret Kelly, who gave her 
the card, that the only purpose for signing the card was to get an elec-
tion; that she was pretty sure that she only signed one card; and that she 
read the card before signing it and no one told her to ignore what was 
stated on the card. When shown it, she conceded that she had previ-
ously signed a card. Subsequently she testified that she could not re-
member what happened before she signed which card. Kelly denied 
Sayers™ assertion.  
192
 When called by Respondent, Barbara Schmidt testified that she 
signed and dated the card.  
193
 When called by Respondent, she testified that she signed the card.  
194
 When called by Respondent, she testified that she signed the card; 
that Schmidt said that they were co
llecting cards in order to vote for the 
Union; and that she read the card before she signed it.  
195
 When called by Respondent, she testified that she signed and 
dated the card; that Nancy McDonald
 told her before she signed the 

card that if they collected enough cards, they would be able to have an 
election; and that she read the card before she signed it.  
196
 Tana Scott, whose surname is now 
Bolus, testified that Kleitz told 
her that by signing the card she, Klei
tz, was agreeing to have a vote that 
the NPO could collectively bargain w
ith the hospital; that Kleitz never said that by signing the card she would be joining the Union; that she 

assumes that she read the card befo
re signing it; and that no one told 
her to ignore the language on the card. Kleitz testified that she did not 
have any discussions with this card signer regarding the purpose of the 
card before this individual signed the card.  
197
 When called by Respondent, Thom
as Scouller testified that he 
signed the card.  
198
 When called by Respondent, she testified that the signature and 
date in the card were her handwriting.  
199
 When called by Respondent, she testified that she signed the card.  
200
 Vanja Selvaraj testified that she signed a union authorization card 
in December 1993. One of the counsel for the General Counsel indi-
cated that she did not have possession of a card with this witness™ sig-
nature on it, stating ﬁit appears to be lost.ﬂ  
201
 When called by Respondent, she testified that she signed the card.  
202
 When called by Respondent, she testified that she signed and 
dated the card.  
203
 When called by Respondent, she testified that she signed and 
dated the card.  
204
 When called by Respondent, she testified that she signed the 1993 
card; that she was told prior to si
gning the card that it would give the 
Union the right to have a vote and that was the only purpose of the 
card; that she probably read the card before signing it and she did not 
remember McGiveney telling her to i
gnore what the card indicates; that 
she did not think that she signed a union authorization card before this 
one; that she could be mistaken abou
t exactly what was said regarding 
the purpose of this card; that she did sign another card in June 1991, 
another one in September 1991, and 
another in November 1992, all in 
her maiden name, Culver; and that 
McGiveney explained that the pur-
pose of the card was to be able to get a vote for the Union, so that they 
could get a union and she, Sharp, was signing the card supporting the 
idea of having a union.  
205
 When called by Respondent, Carrie 
Shelburne testified that her 
married name is Allen; that she si
gned the 1993 card; that Wesley Pitts 
gave her the card and before she signed it he told her that the card was 

to get a vote for the Union, just to have a vote at the hospital, and it 

doesn™t™ mean that you are for the 
Union, it™s just for them to get 
enough cards for a vote; that she thought that she read the card before 
signing it; that she asked Pitts if the language on the card meant that she 
was for the Union and Pitts said that it would just allow a vote at the 
hospital and she was not saying that she would vote for the Union; that 

she thought she read the card before signing it but she could not re-
member that far away; that no one told her to ignore the language on 
the card; that she thought she signed 
one card before this one; that she 
did not remember signing the card dated ﬁ1/5/94ﬂ (GC Exh. 443), as 
Carrie Allen but it was her signature; that she also signed the ﬁ8/23/91ﬂ 
card as Carrie Hicks (GC Exh. 444); 
that Pitts gave her the 1991 card; 
that she may have been mistaken when
 she testified that Pitts gave her 
the ﬁ7/15/93ﬂ card (GC Exh. 276); that the conversations that allegedly 

took place with Pitts probably happene
d in 1991; that Doyle told her 
that the only purpose of the 1993 card was for an election; that she 

clarified the purpose of the card with Doyle the same way she did with 

Pitts; that Doyle said that it was just to get an election and it did not 
mean that she was for the Union; that she was aware that Doyle no 
longer works at Audubon; and that she could not recall when she had 
the conversations with Doyle.  
206
 When called by Respondent Barbara Shofner testified that she 
signed the card; and that prior to signing the card Clark asked her if she 
wanted the NPO to represent her in negotiations and she said yes and 
signed the card.  
207
 When called by Respondent, she testified that she signed the card; 
that Gamble said that the card did 
not commit her to anything and she 
would get information from the Uni
on; and that she probably read the 
card before signing it.  
208
 When called by Respondent, she testified that she signed the card; 
that Lisa Cain gave her the card; that Cain did not say anything differ-
ent than was written on the card; that
 Cain did not tell her that she was 
authorizing the Union to represent her in collective bargaining; and that 
she read the card before signing it and Cain did not tell her to ignore 
what was written in the card.  
209
 When called by Respondent, he testified that he signed the card 
and also another card which was marked for identification (GC Exh. 

458(b)), which is dated 11/9/91.  
210
 Peggy Smith (now Fields) injured her leg in May 1993 and she 
was out of work from then to January 1994, except for 5 days in July 

when she returned to Audubon before reinjuring her leg.  
211
 When called by Respondent, Angela
 Springate testified that she 
signed the card; and that she left the hospital before the election.  
212
 When called by Respondent, Linda Steinmetz testified that she 
signed and dated the card.  
213
 When called by Respondent, she testified that she signed the card; 
that Ann Hurst told her she should sign the card to get information 
about the NPO; that she could not recall reading the information on the 
card; and that she did fill in the information on the card so she did read 
that part of the card but she did 
not remember reading the top of the 
card.  214
 Subsequently Respondent calle
d Stoess who identified her two 
cards. She testified that with respect
 to the 1992 card she was told that 
the cards would enable the NPO to solicit a vote at the hospital; that 

with respect to signing her 1994 card she was told that if she did not 

sign the card the hospital might challe
nge her when she went to vote, 
and in order to be able to vote she 
would have to sign a new card; that 
Dee Doyle told her this; and that Doyle said that ﬁI probably wouldn™t™ 

be able to vote because the hospital could challenge my card if I didn™t™ 
re-sign.ﬂ On cross-examination she 
testified that she read both cards 
before she signed them; that she in
itiated conversations with managers 
Karen Purviance and Marilyn Underw
ood Riley both of whom told her 
that the hospital would not have challenged her vote that she had not 
signed the second card; that RN Mary Potter overheard her 1994 con-
versation with Doyle regarding signing the card; that Doyle said that 
 AUDUBON REGIONAL MEDICAL CENTER 449her prior card was not current and sh
e would have to resign; and that 
Doyle said that the company might challenge her vote not her card. At 
one point asserting that she rememb
ered the exact words, Potter testi-fied that she overheard Doyle tell 
Stoess that ﬁyou need to sign the 
Union card or you can™t™ vote,ﬂ or ﬁif you didn™t™ sign a card you 

couldn™t™ vote in the electionﬂ or ﬁif you don™t™ sign the Union card, 
you don™t™ get to vote.ﬂ Subsequently Potter testified that she only 
heard a portion of the conversation between Doyle and Stoess and she 
did not know if the portion that sh
e heard was conditioned on obtaining 
enough signatures for there even to 
be an election. On rebuttal Doyle 
testified that before Stoess signed the 1992 card she told her that it was 
an authorization card for representati
on; that she told Stoess that the 
second card was a ﬁre-signﬂ card and she believed that she told Stoess 
that they were asking everyone who had signed a card over a year 
previously to re-sign ﬁso if and when we did get to go for a vote that 
the hospital could not say the card
 was outdated and challenge it or 
throw it out or somethingﬂ; and that she did not tell Stoess that she 
would not be able to vote in the upcoming election if she did not sign 
the second card.  
215
 When called by Respondent, she testified that she signed and 
dated the card.  
216
 McGiveney testified that Street 
was a mobile nurse as of Decem-
ber 16, 1993.  
217
 When called by Respondent, Margaret Sullivan testified that she 
signed the 1993 card; that before she signed the card Tallant told her 
the purpose of the card was for the employees to be able to vote for a 
union if they wanted one; that Tallant said that the only purpose of the 
card was to get an election; that she probably read the card before sign-
ing it; that she did not remember Tallant telling her to ignore what was 
printed on the card; and that earlier she signed another card when Tal-
lant told her that he was interested
 in getting an election. On rebuttal 
Tallant testified that he told Sullivan that the card was for the NPO to 
represent her for any future bargai
ning and they would need to obtain 
the signatures on authorization cards of at least 30 percent of the em-
ployees in the bargaining unit in or
der to petition for an election; and 
that he never told Sullivan that th
e only purpose of the card was to get 
an election. On cross examination Talla
nt testified that he told Sullivan 
that the NPO had to win the election for her to be a member of the 
NPO.  218
 She testified that she was told th
at the card was to allow a vote to 
take place for union representation; that she did not recall that she was 
told that it would be used for any other purpose; that she thought that 
she read the card; and that she was not told to ignore what was written 
on the card.  219
 His job description was received as R. Exh. 10.  
220
 Her W-4 (GC Exh. 426), was received for purposes of compari-
son. When called by Respondent, she 
testified that she signed and dated 
the card. She also testified that she read the card before she signed it, 

no one told her to ignore what the card said before she signed it and the 

only information she had about the purpose of the card came from 
friends and not from any NPO supporter or NPO literature.  
221
 When called by Respondent, she testified that she signed the card. 
Also she testified that she signed another card dated ﬁ12-9-92.ﬂ  
222
 When called by Respondent, she testified that she signed and 
dated the card; that before she signed the card Pate told her that signing 

did not mean that she had to vote for 
the Union; that she read the card 
before she signed it and Pate did not
 tell her to ignore the language on 
the card; and that she did not rememb
er exactly what Pate said to her 
before she signed the card and it was pretty busy in surgery that day.  
223
 When called by Respondent, she testified that she signed and 
dated the card.  
224
 She testified that she was not sure whether she read the card but 
no one told her to ignore what was printed on the card or said anything 

inconsistent with it.  225
 When called by Respondent Patricia Wallace testified that she 
signed and dated the card.  
226
 When called by Respondent, she testified that she signed the card; 
that Tallant told her that the card would be used ﬁjust [to] get informa-
tion about the Unionﬂ; that Tallant to
ld her that if enough people signed 
the card there would be a vote; that she was not sure if it was Tallant 
who said this; that Tallant said that it did not mean that she was voting 

for the Union; that she read the card before signing it; that Tallant did 
not tell her to ignore the language on the card; and that it was hard to 
recall what Tallant told her when 
he gave her the card. On rebuttal 
Tallant testified that before she signed the card he told Walter that the 
card was an authorization card to repr
esent her in any future bargaining 
and it was necessary to get 30 percen
t of the employees in the bargain-
ing unit to sign cards to petition for an election; and that he never told 
Walter that the only purpose of the card would be to get some informa-
tion from the NPO.  
227
 When called by Respondent, she testified that she signed the card 
and that she was told only that it wa
s to have an election for the Union 
and to learn more about collective barg
aining. She also testified that she 
read the card before she signed it.  
228
 When called by Respondent, she testified that she signed the card; 
and that she thought that Doyle told her that by signing the care she 
would become a member of the NPO.  
229
 Subsequently she was called as a witness by Respondent and tes-
tified that she signed the card; and that she was told that the card was 
just to get a vote but she couldn™t™ 
identify who told her this. She also 
testified that she read the card before signing it.  
230
 Her W-4 (GC Exh. 429), was received for purposes of compari-
son. Respondent indicated that it did not object to my making the com-
parison. The card, with which the comparison is to be made, was 
marked for identification as GC E
xh. 22 and received at Tr. 1549. Sub-sequently Respondent called her as a witness and she identified the 
card.  231 
Id.  
232
 When called by Respondent, she testified that she signed and 
dated the card. 
233
 George Westfall™s W-4 form was received pursuant to a stipula-
tion as GC Exh. 289.  
234
 When called by Respondent, she testified that she signed and 
dated the card.  
235
 When called by Respondent, Carolyn Whitehouse testified that 
she signed and dated the card and that at the time she was a full-time 

charge nurse.  
236
 When called by Respondent, she testified that she signed and 
dated the card.  
237
 When called by Respondent, Hazelle Willoughby testified that her 
name now is Stansbury; that she signed the 1993 card; that prior to 

signing the card a supporter of NPO told her that they wanted her signa-
ture on the card so that she could become a member of the NPO; and 
that earlier she signed another card.  
238
 When called by Respondent, she tes
tified that her surname now is 
Hawkins; that she signed the card; that she probably read the card be-fore signing it; and that she asked someone at the NPO whether signing 
the card would obligate her to join
ing the Union and she was told it 
would not.  
239
 When called by Respondent, she testified that she signed the card.  
240
 When Karen Wooldridge was called by Respondent, she testified 
that she signed the card; and that she 
was told that by Johansen that if 
enough signatures were obtained, then
 a vote would be held concerning 
whether the Union would repres
ent the involved employees.  
241
 When called by Respondent, Barbara Wrocklage testified that she 
signed the card.  
242
 When called by Respondent, she testified that she signed the card; 
that she knew that the general purpose of the card was to get an elec-
tion; and that she read the card before
 she signed it and no one told her 
to disregard the language on the card.  
243
 Her W-4 (GC Exh. 427), was received for purposes of compari-
son. When called by Respondent, she testified that she signed the card; 
that before she signed the card she told Vickie Ball that she, Yates, did 
not know if she was interested in th
e Union or not and Ball said sign it 
anyhow; and that she reviewed the card 10 or 15 minutes before signing 
it.  244
 When called by Respondent, she tes
tified that the handwriting, in-cluding the signature and date, on the card was hers.  
245
 When called by Respondent, she testified that she signed the card; 
that she graduated from her nursing program in May 1993; that when 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450she signed the card she had already found out that she was going to be 
working as an RNA at Audubon because human resource person, Fran 
Taylor, and Manager Joan Wempe told her; and that she received an 
offer of employment as a RNA at Audubon while she was working as a 
PCA there.  
246
 Lisa Zottman-Dixon testified that 
when Wesley Pits gave her the 
1993 card he said that the only purpose it would be used for would be 
to get a vote and he did not tell her she would be joining the Union; and 
that she read the card before signing
 it. Subsequently she testified that she also signed an authorization card for the same Union in 1991; that 
she read that card; and that Pitts 
did not tell her to ignore the language 
on either card. Then she testified th
at there was not much discussion 
before she signed the 1993 card ﬁit was a matter of do you want to sign 
the card or not,ﬂ and that regardi
ng the 1991 card Pitts told her they needed a certain number of people to 
sign cards in order to have a vote 

and she did not recall him saying anything else. 
 